Exhibit 10.2

 

Execution Copy

 

HUNTSMAN MASTER TRUST
AMENDED AND RESTATED
SERIES 2000-1 SUPPLEMENT

 

 

Dated as of April 18, 2006

 

to

 

SECOND AMENDED AND RESTATED POOLING AGREEMENT

 

Dated as of April 18, 2006

 

Among

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company

 

HUNTSMAN (EUROPE) BVBA,
as Master Servicer

 

JUPITER SECURITIZATION CORPORATION,
as the Existing Series 2000-1 VFC Certificateholder

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS FUNDING AGENTS,

 

THE SERIES 2000-1 CONDUIT PURCHASERS PARTY HERETO,

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO
AS SERIES 2000-1 APA BANKS,

 

J.P. MORGAN SECURITIES LTD.,
as Book Runner and Mandated Lead Arranger

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

J.P. MORGAN BANK (IRELAND) PLC,
as Trustee

 

 

SIDLEY AUSTIN

WOOLGATE EXCHANGE

25 BASINGHALL STREET

LONDON EC2V 5HA

TELEPHONE 020 7360 3600

FACSIMILE 020 7626 7937

REF:  //30508-30240

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No

ARTICLE I DEFINITIONS

1

SECTION 1.01

Definitions

1

SECTION 1.02

Other Definitional Provisions

2

 

 

 

ARTICLE II DESIGNATION OF SERIES 2000-1 VFC CERTIFICATES; PURCHASE AND SALE OF
THE SERIES
2000-1 VFC CERTIFICATES

3

SECTION 2.01

Designation

3

SECTION 2.02

The Series 2000-1 VFC Certificates and Series 2000-1 Subordinated Interests

3

SECTION 2.03

Purchases of Interests in the Series 2000-1 VFC Certificates and the
Series 2000-1 Subordinated Interests

4

SECTION 2.04

Delivery

5

SECTION 2.05

Procedure for Initial Issuance and for Increasing the Series 2000-1 Invested
Amount

6

SECTION 2.06

Sale by a Series 2000-1 Conduit Purchaser of its Series 2000-1 Purchaser
Invested Amount to a Series 2000-1 APA Bank

10

SECTION 2.07

Procedure for Decreasing the Series 2000-1 Invested Amount

13

SECTION 2.08

Reductions of the Series 2000-1 Commitments

15

SECTION 2.09

Interest; Fees

16

SECTION 2.10

Indemnification by Huntsman International and the Company

17

SECTION 2.11

Inability to Determine Eurodollar Rate

18

SECTION 2.12

Series 2000-1 FX Hedging Agreements

19

SECTION 2.13

Notices, Reports, Directions by Master Servicer

19

SECTION 2.14

Optional Termination by the Company

19

 

 

 

ARTICLE III ARTICLE III OF THE AGREEMENT

20

SECTION 3.01

 

20

 

i

--------------------------------------------------------------------------------


 

SECTION 3A.02

Establishment of Series 2000-1 Accounts

20

SECTION 3A.03

Daily Allocations

22

SECTION 3A.04

Determination of Interest

25

SECTION 3A.05

Determination of Series 2000-1 Monthly Principal

29

SECTION 3A.06

Applications

30

 

 

 

ARTICLE IV DISTRIBUTIONS AND REPORTS

33

SECTION 4A.01

Distributions

33

SECTION 4A.02

Daily Reports

33

SECTION 4A.03

Reports and Notices

33

 

 

 

ARTICLE V ADDITIONAL SERIES 2000-1 EARLY AMORTIZATION EVENTS

34

SECTION 5.01

Additional Series 2000-1 Early Amortization Events

34

 

 

 

ARTICLE VI SERVICING FEE

38

SECTION 6.01

Servicing Compensation

38

 

 

 

ARTICLE VII CHANGE IN CIRCUMSTANCES

38

SECTION 7.01

Illegality

38

SECTION 7.02

Requirements of Law

39

SECTION 7.03

Taxes

41

SECTION 7.04

Indemnity

45

SECTION 7.05

Assignment of Series 2000-1 Commitments Under Certain Circumstances; Duty to
Mitigate

46

SECTION 7.06

Limitation

47

 

 

 

ARTICLE VIII COVENANTS; REPRESENTATIONS AND WARRANTIES

47

SECTION 8.01

Representations and Warranties of the Company and the Master Servicer

47

SECTION 8.02

Covenants of the Company, the Master Servicer and Huntsman International

47

SECTION 8.03

Negative Covenants of the Company and the Master Servicer

49

SECTION 8.04

Obligations Unaffected

51

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX CONDITIONS PRECEDENT

51

SECTION 9.01

Conditions Precedent to Effectiveness of Supplement.

51

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND FUNDING AGENTS

56

SECTION 10.01

Appointment.

56

SECTION 10.02

Delegation of Duties

57

SECTION 10.03

Exculpatory Provisions

57

SECTION 10.04

Reliance by Administrative Agent and Funding Agents

58

SECTION 10.05

Notice of Master Servicer Default or Series 2000-1 Early Amortization Event or
Potential Series 2000-1 Early Amortization Event

58

SECTION 10.06

Non Reliance on Administrative Agent or Funding Agents and Other Series 2000-1
Purchasers

59

SECTION 10.07

Indemnification

60

SECTION 10.08

Administrative Funding and Funding Agent in Its Individual Capacity

61

SECTION 10.09

Successor Administrative Agent and Funding Agent

61

 

 

 

ARTICLE XI MISCELLANEOUS

62

SECTION 11.01

Ratification of Agreement

62

SECTION 11.02

Governing Law

62

SECTION 11.03

Further Assurances

62

SECTION 11.04

Payments

63

SECTION 11.05

Costs and Expenses

63

SECTION 11.06

No Waiver; Cumulative Remedies

63

SECTION 11.07

Amendments

64

SECTION 11.08

Severability

65

SECTION 11.09

Notices

65

SECTION 11.10

Successors and Assigns

66

SECTION 11.11

Counterparts

71

SECTION 11.12

Adjustments; Setoff

71

 

iii

--------------------------------------------------------------------------------


 

SECTION 11.13

Limitation of Payments by the Company

72

SECTION 11.14

No Bankruptcy Petition; No Recourse

72

SECTION 11.15

Limitation on Addition of Approved Originators, Approved Currency, Approved
Obligors and a Successor Master Servicer; Mergers and Consolidations

73

SECTION 11.16

Subordinated Loan

74

SECTION 11.17

Limited Recourse

77

 

 

 

ARTICLE XII FINAL DISTRIBUTIONS

78

SECTION 12.01

Certain Distributions

78

 

 

 

ARTICLE XIII ADMINISTRATIVE AGENT

78

SECTION 13.01

Administrative Agent.

78

 

 

 

SCHEDULE I Series 2000-1 Commitments

82

SCHEDULE II Series 2000-1 Concentration Accounts

83

SCHEDULE III Series 2000-1 Definitions

84

SCHEDULE IV Notices

111

EXHIBIT A-1 Form of Series 2000-1 U.S. Dollar VFC Certificate

113

EXHIBIT A-2 Form of Series 2000-1 Euro VFC Certificate

121

EXHIBIT B Form of Series 2000-1 Commitment Transfer Supplement

129

EXHIBIT C Form of Administrative Questionnaire

134

EXHIBIT D Form of Daily Report

136

EXHIBIT E Form of Monthly Settlement Report

140

EXHIBIT F Form of Increase/Decrease Notice

141

EXHIBIT G Form of Confidentiality Agreement

144

 

iv

--------------------------------------------------------------------------------


 

This Amended and Restated Series 2000-1 SUPPLEMENT dated as of April 18, 2006
(as the same may be amended, supplemented, restated or otherwise modified from
time to time, this “Supplement”), is made among Huntsman Receivables Finance LLC
(the “Company”), a Delaware limited liability company, Huntsman (Europe) BVBA
(the “Master Servicer”), a company organized under the laws of Belgium, Jupiter
Securitization Corporation as the Existing Series 2000-1 VFC Certificateholder,
the conduit purchasers party hereto from time to time as Series 2000-1 Conduit
Purchasers (the “Series 2000-1 Conduit Purchasers”), the several financial
institutions party hereto from time to time as Series 2000-1 APA banks (the
“Series 2000-1 APA Banks”), the several financial institutions party hereto from
time to time as funding agents (the “Funding Agents”), J.P. Morgan Securities
Ltd., as Book Runner and Mandated Lead Arranger, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) and J.P. Morgan Bank (Ireland)
plc, as trustee (the “Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Master Servicer and the Trustee (i) have entered into
the Pooling Agreement, dated as of December 21, 2000, as amended and restated on
June 26, 2001 and (ii) will enter into the Second Amended and Restated Pooling
Agreement, dated as of April 18, 2006 (as in effect on the date hereof and as
the same may be amended, supplemented, restated or otherwise modified from time
to time (the “Agreement”);

 

WHEREAS, the Agreement provides, among other things, that the Company, the
Master Servicer and the Trustee may at any time and from time to time enter into
supplements to the Agreement for the purpose of authorizing the issuance, by the
Company, of one or more Series of Investor Certificates on behalf of the Trust,
for execution and redelivery to the Trustee for authentication;

 

WHEREAS, pursuant to the Series 2000-1 Supplement dated as of December 21, 2000
(the “Existing Series 2000-1 Supplement”) the Company, the Master Servicer, the
Trustee, the “Series 2000-1 Conduit Purchasers” party thereto, and the
“Series 2000-1 APA Banks” party thereto, and the other parties to the Existing
Series 2000-1 Supplement, supplemented the Agreement to provide among other
matters for the issuance of a Variable Funding Certificate; and

 

WHEREAS the Company, the Master Servicer, the Trustee, the Series 2000-1 Conduit
Purchasers, the Series 2000-1 APA Banks and the Funding Agents wish to amend and
restate the Existing Series 2000-1 Supplement on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, the parties hereto agree
as follows:

 

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01              Definitions.

 

Capitalized terms used herein shall unless otherwise defined or referenced
herein, have the meanings assigned to such terms in Annex X (as amended,
supplemented, restated or

 

1

--------------------------------------------------------------------------------


 

otherwise modified from time to time) to the Pooling Agreement or Schedule III
to this Supplement.

 


SECTION 1.02                                                              OTHER
DEFINITIONAL PROVISIONS.

 


(A)                                  ALL TERMS DEFINED OR INCORPORATED BY
REFERENCE IN THIS SUPPLEMENT SHALL HAVE SUCH DEFINED MEANINGS WHEN USED IN ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE
DEFINED THEREIN.


 


(B)                                 AS USED HEREIN AND IN ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
NOT DEFINED HEREIN OR INCORPORATED BY REFERENCE HEREIN, AND ACCOUNTING TERMS
PARTLY DEFINED HEREIN OR INCORPORATED BY REFERENCE HEREIN TO THE EXTENT NOT
DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP.  TO THE
EXTENT THAT THE DEFINITIONS OF ACCOUNTING TERMS HEREIN OR INCORPORATED BY
REFERENCE HEREIN ARE INCONSISTENT WITH THE MEANINGS OF SUCH TERMS UNDER GAAP,
THE DEFINITIONS CONTAINED HEREIN OR INCORPORATED BY REFERENCE HEREIN SHALL
CONTROL.


 


(C)                                  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS SUPPLEMENT SHALL REFER
TO THIS SUPPLEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
SUPPLEMENT; AND SECTION, SCHEDULE, EXHIBIT AND APPENDIX REFERENCES CONTAINED IN
THIS SUPPLEMENT ARE REFERENCES TO SECTIONS, SCHEDULES, EXHIBITS AND APPENDICES
IN OR TO THIS SUPPLEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)                                 THE DEFINITIONS CONTAINED HEREIN OR
INCORPORATED BY REFERENCE HEREIN ARE APPLICABLE TO THE SINGULAR AS WELL AS THE
PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE AS WELL AS TO THE FEMININE AND
NEUTER GENDERS OF SUCH TERMS.


 


(E)                                  ANY REFERENCE HEREIN OR IN ANY OTHER
TRANSACTION DOCUMENT TO A PROVISION OF THE BANKRUPTCY CODE, CODE, ERISA, 1940
ACT OR THE UCC SHALL BE DEEMED A REFERENCE TO ANY SUCCESSOR PROVISION THERETO.


 


(F)                                    ANY REFERENCE HEREIN TO A SCHEDULE,
EXHIBIT OR APPENDIX TO THIS SUPPLEMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH
SCHEDULE, EXHIBIT OR APPENDIX AS IT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME TO THE EXTENT THAT SUCH SCHEDULE, EXHIBIT OR APPENDIX MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED (OR ANY TERM OR PROVISION OF ANY TRANSACTION
DOCUMENT MAY BE AMENDED THAT WOULD HAVE THE EFFECT OF AMENDING, MODIFYING OR
SUPPLEMENTING INFORMATION CONTAINED IN SUCH SCHEDULE, EXHIBIT OR APPENDIX) IN
COMPLIANCE WITH THE TERMS OF THE TRANSACTION DOCUMENTS.


 


(G)                                 ANY REFERENCE IN THIS SUPPLEMENT TO ANY
REPRESENTATION, WARRANTY OR COVENANT “DEEMED” TO HAVE BEEN MADE IS INTENDED TO
ENCOMPASS ONLY REPRESENTATIONS, WARRANTIES OR COVENANTS THAT ARE EXPRESSLY
STATED TO BE REPEATED ON OR AS OF DATES FOLLOWING THE EXECUTION AND DELIVERY OF
THIS SUPPLEMENT, AND NO SUCH REFERENCE SHALL BE INTERPRETED AS A REFERENCE TO
ANY IMPLICIT, INFERRED, TACIT OR OTHERWISE UNEXPRESSED REPRESENTATION, WARRANTY
OR COVENANT.


 


(H)                                 THE WORDS “INCLUDE”, “INCLUDES” OR
“INCLUDING” SHALL BE INTERPRETED AS IF FOLLOWED, IN EACH CASE, BY THE PHRASE
“WITHOUT LIMITATION”.

 

2

--------------------------------------------------------------------------------


 


(I)                                     REFERENCES TO THE SERIES 2000-1
SUPPLEMENT IN ANY OTHER DOCUMENT OR AGREEMENT INCLUSIVE OF THE TRANSACTION
DOCUMENTS AND RELATED DOCUMENTS (AS SUCH TERM IS DEFINED IN THE BASE INDENTURE)
SHALL BE DEEMED TO BE REFERENCES TO THIS SUPPLEMENT AS AMENDED AND RESTATED ON
THE DATE HEREOF AND ALL AMENDMENTS AND SUPPLEMENTS HERETO AND ALL ASSIGNMENTS
HEREOF.


 


ARTICLE II


 


DESIGNATION OF SERIES 2000-1 VFC CERTIFICATES; PURCHASE AND SALE OF THE SERIES
2000-1 VFC CERTIFICATES


 


SECTION 2.01                                                             
DESIGNATION.


 

The Investor Certificates and interests created and authorized pursuant to the
Agreement and this Supplement shall be designated as (i) the “Series 2000-1 U.S.
Dollar VFC Certificates” and the “Series 2000-1 Euro VFC Certificates”
(together, the “Series 2000-1 VFC Certificates”) and (ii) subordinated interests
as described in Section 2.02(b).

 


SECTION 2.02                                                              THE
SERIES 2000-1 VFC CERTIFICATES AND SERIES 2000-1 SUBORDINATED INTERESTS.


 


(A)                                  THE SERIES 2000-1 VFC CERTIFICATES WILL
REPRESENT FRACTIONAL UNDIVIDED INTERESTS IN THE PARTICIPATION AND SECURITY
INTEREST GRANTED BY THE COMPANY TO THE TRUSTEE FOR THE BENEFIT OF THE INVESTOR
CERTIFICATEHOLDERS UNDER THE POOLING AGREEMENT, CONSISTING OF THE RIGHT OF THE
SERIES 2000-1 VFC CERTIFICATEHOLDERS TO RECEIVE THE DISTRIBUTIONS SPECIFIED
HEREIN OUT OF (I) THE SERIES 2000-1 INVESTED PERCENTAGE (EXPRESSED AS A DECIMAL)
OF PARTICIPATION AMOUNTS WITH RESPECT TO COLLECTIONS RECEIVED WITH RESPECT TO
THE RECEIVABLES AND ALL OTHER FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNTS AND
(II) TO THE EXTENT SUCH INTERESTS APPEAR HEREIN, ALL OTHER FUNDS ON DEPOSIT IN
THE SERIES 2000-1 ACCOUNTS (COLLECTIVELY, THE “SERIES 2000-1 VFC
CERTIFICATEHOLDER INTERESTS”).


 


(B)                                 THE COMPANY WILL BE ENTITLED TO RECEIVE, IN
CONSIDERATION OF THE GRANT OF THE PARTICIPATION AND SECURITY INTEREST UNDER THE
AGREEMENT, THE PAYMENTS SPECIFIED HEREIN FROM THE FUNDS ON DEPOSIT IN THE
SERIES 2000-1 ACCOUNTS AND ANY SUBACCOUNTS THEREOF, IN EACH CASE TO THE EXTENT
NOT REQUIRED TO BE DISTRIBUTED TO OR FOR THE BENEFIT OF THE SERIES 2000-1 VFC
CERTIFICATEHOLDERS (THE “SERIES 2000-1 SUBORDINATED INTERESTS”).  THE
SERIES 2000-1 VFC CERTIFICATEHOLDERS HEREBY AUTHORIZE THE TRUSTEE TO MAKE THE
PAYMENTS REFERRED TO IN THE PRECEDING SENTENCE OUT OF THE FUNDS ON DEPOSIT IN
THE SERIES 2000-1 ACCOUNTS BY WAY OF CONSIDERATION PAYABLE TO THE COMPANY AS
REFERRED TO ABOVE.  THE EXCHANGEABLE COMPANY INTERESTS, THE SERIES 2000-1
SUBORDINATED INTERESTS AND ANY OTHER SUBORDINATED COMPANY INTERESTS OUTSTANDING
FROM TIME TO TIME SHALL REPRESENT THE EXCLUSIVE BENEFICIAL OWNERSHIP INTEREST
OWNED BY THE COMPANY IN THE PARTICIPATION ASSETS.


 


(C)                                  THE SERIES 2000-1 U.S. DOLLAR VFC
CERTIFICATES AND THE SERIES 2000-1 EURO VFC CERTIFICATES SHALL BE SUBSTANTIALLY
IN THE FORM OF EXHIBITS A-1 AND A-2, RESPECTIVELY, AND SHALL, UPON ISSUE, BE
EXECUTED BY THE TRUSTEE (ON BEHALF OF THE TRUST AND WITHOUT THE TRUSTEE
INCURRING ANY PERSONAL LIABILITY IN RESPECT OF

 

3

--------------------------------------------------------------------------------


 


THE INVESTOR CERTIFICATES) AND WILL BE AUTHENTICATED AND REDELIVERED BY THE
TRUSTEE AS PROVIDED IN SECTION 2.04 OF THIS SUPPLEMENT AND SECTION 5.02 OF THE
AGREEMENT.  THE SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATES AND THE SERIES 2000-1
EURO VFC CERTIFICATES SHALL BE ISSUED IN THE FORM OF DEFINITIVE CERTIFICATES,
EACH REGISTERED IN THE NAME OF THE FUNDING AGENT FOR THE APPLICABLE VFC
PURCHASER GROUP FOR THE BENEFIT OF THE SERIES 2000-1 PURCHASERS FOR THAT VFC
PURCHASER GROUP, FROM TIME TO TIME, AS THE HOLDER THEREOF. THE SERIES 2000-1
SUBORDINATED INTERESTS WILL BE UNCERTIFICATED.


 


SECTION 2.03                                                             
PURCHASES OF INTERESTS IN THE SERIES 2000-1 VFC CERTIFICATES AND THE
SERIES 2000-1 SUBORDINATED INTERESTS.


 


(A)                                  INITIAL PURCHASE.  ON THE EXISTING
SERIES 2000-1 ISSUANCE DATE, PARCO PURCHASED THE EXISTING SERIES 2000-1 VFC
CERTIFICATE.  PARCO’S INTEREST IN THE SERIES 2000-1 VFC CERTIFICATE HAS BEEN
TRANSFERRED TO THE EXISTING SERIES 2000-1 VFC CERTIFICATEHOLDER. SUBJECT TO THE
TERMS AND CONDITIONS OF THIS SUPPLEMENT, THE EXISTING SERIES 2000-1 VFC
CERTIFICATEHOLDER AGREES TO SURRENDER ITS EXISTING SERIES 2000-1 VFC CERTIFICATE
ON THE SERIES 2000-1 ISSUANCE DATE IN EXCHANGE FOR THE ISSUANCE OF NEW
SERIES 2000-1 VFC CERTIFICATES AND FOR THE PAYMENT TO BE MADE PURSUANT TO
SECTION 5.11 OF THE AGREEMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SUPPLEMENT, INCLUDING DELIVERY OF NOTICE, IF ANY, REQUIRED BY SECTION 2.05,


 

(I)                                     ON THE SERIES 2000-1 ISSUANCE DATE,
(A) EACH SERIES 2000-1 CONDUIT PURCHASER MAY, IN ITS SOLE DISCRETION, PURCHASE A
SERIES 2000-1 VFC CERTIFICATE, IN AN AMOUNT EQUAL TO ITS RESPECTIVE VFC PRO RATA
SHARE OF THE SERIES 2000-1 INITIAL INVESTED AMOUNT, OR (B) IF ANY SERIES 2000-1
CONDUIT PURCHASER SHALL HAVE NOTIFIED THE FUNDING AGENT FOR SUCH SERIES 2000-1
CONDUIT PURCHASER’S VFC PURCHASER GROUP THAT IT HAS ELECTED NOT TO PURCHASE A
SERIES 2000-1 VFC CERTIFICATE ON THE SERIES 2000-1 ISSUANCE DATE, EACH
SERIES 2000-1 APA BANK FOR THE APPLICABLE VFC PURCHASER GROUP HEREBY SEVERALLY
AGREES TO PURCHASE ON THE SERIES 2000-1 ISSUANCE DATE SUCH SERIES 2000-1 VFC
CERTIFICATE INTEREST, WHICH SERIES 2000-1 VFC CERTIFICATE INTEREST OF EACH
SERIES 2000-1 APA BANK WILL BE REFLECTED ON THE SCHEDULE ATTACHED AS SCHEDULE I
TO THE SERIES 2000-1 VFC CERTIFICATE, IN AN AMOUNT EQUAL TO SUCH SERIES 2000-1
APA BANK’S SERIES 2000-1 COMMITMENT PERCENTAGE OF THE SERIES 2000-1 INITIAL
INVESTED AMOUNT; AND

 

(II)                                  THEREAFTER, (A) IF ANY SERIES 2000-1
CONDUIT PURCHASER SHALL HAVE PURCHASED A SERIES 2000-1 VFC CERTIFICATE ON THE
SERIES 2000-1 ISSUANCE DATE, SUCH SERIES 2000-1 CONDUIT PURCHASER MAY, IN ITS
SOLE DISCRETION, MAINTAIN SUCH SERIES 2000-1 VFC CERTIFICATE, SUBJECT TO
INCREASE OR DECREASE DURING THE SERIES 2000-1 REVOLVING PERIOD, IN ACCORDANCE
WITH THE PROVISIONS OF THIS SERIES 2000-1 SUPPLEMENT AND (B) IF THE
SERIES 2000-1 APA BANKS WITH RESPECT TO A VFC PURCHASER GROUP SHALL HAVE
PURCHASED A SERIES 2000-1 VFC CERTIFICATE INTEREST ON THE SERIES 2000-1 ISSUANCE
DATE OR, IN ANY CASE, ON OR AFTER THE SERIES 2000-1 PURCHASE DATE, EACH
SERIES 2000-1 APA BANK WITH RESPECT TO SUCH VFC PURCHASER GROUP HEREBY SEVERALLY
AGREES TO MAINTAIN ITS SERIES 2000-1 VFC CERTIFICATE INTEREST, SUBJECT TO
INCREASE

 

4

--------------------------------------------------------------------------------


 

OR DECREASE DURING THE SERIES 2000-1 REVOLVING PERIOD, IN ACCORDANCE WITH THE
PROVISIONS OF THIS SUPPLEMENT.

 

The Company hereby agrees to maintain ownership of the Series 2000-1
Subordinated Interests, subject to increase or decrease during the Series 2000-1
Revolving Period, in accordance with Section 2.05 or Section 2.07 (as
applicable).  Payments by the Series 2000-1 Conduit Purchasers in respect of the
Series 2000-1 VFC Certificates or the Series 2000-1 APA Banks in respect of the
Series 2000-1 VFC Certificate Interests shall be made in immediately available
funds on the Series 2000-1 Issuance Date to the Trust.

 


(B)                                 SERIES 2000-1 APA BANKS COMMITMENT.  SUBJECT
TO THE TERMS AND CONDITIONS OF THIS SUPPLEMENT, EACH SERIES 2000-1 APA BANK
SHALL BE DEEMED TO HAVE SEVERALLY AGREED, BY ITS ACCEPTANCE OF ITS SERIES 2000-1
VFC CERTIFICATE INTEREST, TO MAINTAIN ITS SERIES 2000-1 VFC CERTIFICATE
INTEREST, SUBJECT TO INCREASE OR DECREASE DURING THE SERIES 2000-1 REVOLVING
PERIOD, IN ACCORDANCE WITH THE PROVISIONS OF THIS SUPPLEMENT AND THE
SERIES 2000-1 ASSET PURCHASE AGREEMENT WITH RESPECT TO ITS VFC PURCHASER GROUP.


 


(C)                                  MAXIMUM SERIES 2000-1 PURCHASER INVESTED
AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SUPPLEMENT,
AT NO TIME SHALL THE SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND THE
SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT (CALCULATED WITHOUT REGARD TO
CLAUSES (C)(IV) AND (V) OF THE APPLICABLE DEFINITION THEREOF BUT WITH REGARD TO
CLAUSE (D) OF THE DEFINITION OF SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT) OF
ANY SERIES 2000-1 APA BANK EXCEED SUCH SERIES 2000-1 APA BANK’S SERIES 2000-1
COMMITMENT AT SUCH TIME.


 


(D)                                 ALLOCATIONS AMONG CURRENCY OF CERTIFICATES. 
ALL FUNDINGS WITH RESPECT TO THE SERIES 2000-1 EURO VFC CERTIFICATE AND
SERIES 2000-1 PURCHASER EURO INVESTED AMOUNTS SHALL BE ALLOCATED SOLELY TO THE
EURO VFC PURCHASER GROUPS.


 


SECTION 2.04                                                             
DELIVERY.


 

On the Series 2000-1 Issuance Date, the Master Servicer shall direct the Trustee
in writing pursuant to Section 5.02 of the Agreement to execute and duly
authenticate, and the Trustee, upon receiving such direction, shall so
authenticate each Series 2000-1 VFC Certificate in the name of the Funding Agent
for the applicable VFC Purchaser Group and deliver such Series 2000-1 VFC
Certificate to the Funding Agent for the benefit of the Series 2000-1 Conduit
Purchaser or the Series 2000-1 APA Banks, as the case may be, for that VFC
Purchaser Group, in accordance with such written directions.  The Series 2000-1
U.S. Dollar VFC Certificates shall be issued in an initial amount of $1,000,000
and in integral multiples of $100,000 in excess thereof.  The Series 2000-1 Euro
VFC Certificate shall be issued in an initial amount of €1,000,000 and in
integral multiples of €100,000 in excess thereof.  The Trustee shall mark on its
books the actual Series 2000-1 Invested Amount and Series 2000-1 Subordinated
Interest Amount outstanding on any date of determination, which, absent manifest
error, shall constitute prima facie evidence of the outstanding Series 2000-1
Invested Amount and Series 2000-1 Subordinated Interest Amount from time to
time.  The Trustee shall remit to the Company by wire transfer to the account
designated by the Company the purchase price received from each Series 2000-1
Purchaser.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.05                                                             
PROCEDURE FOR INITIAL ISSUANCE AND FOR INCREASING THE SERIES 2000-1 INVESTED
AMOUNT.


 


(A)                                  SUBJECT TO SECTION 2.05(C), (I) ON THE
SERIES 2000-1 ISSUANCE DATE, EACH SERIES 2000-1 CONDUIT PURCHASER MAY AGREE, IN
ITS SOLE DISCRETION, TO PURCHASE A SERIES 2000-1 VFC CERTIFICATE, AND EACH
SERIES 2000-1 APA BANK HEREBY AGREES TO PURCHASE A SERIES 2000-1 VFC CERTIFICATE
IN ACCORDANCE WITH SECTION 2.03 AND (II) ON ANY BUSINESS DAY DURING THE
SERIES 2000-1 COMMITMENT PERIOD, EACH SERIES 2000-1 CONDUIT PURCHASER MAY AGREE,
IN ITS SOLE DISCRETION, AND EACH SERIES 2000-1 APA BANK HEREBY AGREES, THAT THE
SERIES 2000-1 INVESTED AMOUNT MAY BE INCREASED BY INCREASING EACH SERIES 2000-1
PURCHASER’S SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT OR SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT (EACH, A “SERIES 2000-1 INCREASE”), UPON THE
REQUEST OF THE MASTER SERVICER (EACH DATE ON WHICH AN INCREASE IN THE
SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT OR SERIES 2000-1 EURO INVESTED AMOUNT
OCCURS HEREUNDER BEING HEREIN REFERRED TO AS THE “SERIES 2000-1 INCREASE DATE”
APPLICABLE TO SUCH SERIES 2000-1 INCREASE); PROVIDED, HOWEVER, THAT THE MASTER
SERVICER SHALL HAVE GIVEN TO EACH FUNDING AGENT (WITH A COPY TO THE
ADMINISTRATIVE AGENT AND THE TRUSTEE) IRREVOCABLE WRITTEN NOTICE (EFFECTIVE UPON
RECEIPT), SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO, OF SUCH REQUEST NO
LATER THAN:


 

(I)                                     7:00 A.M., NEW YORK CITY TIME, TWO
BUSINESS DAYS PRIOR TO THE SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1
INCREASE DATE, AS THE CASE MAY BE, IN THE CASE OF ANY SERIES 2000-1 INCREASE
DATE OCCURRING PRIOR TO THE OCCURRENCE OF A CONDUIT PURCHASER TERMINATION EVENT
WITH RESPECT TO A RELEVANT VFC PURCHASER GROUP IF ALL OR A PORTION OF THE
SERIES 2000-1 INITIAL INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT IS TO BE
ALLOCATED TO A SERIES 2000-1 CP TRANCHE UPON NOTICE GIVEN PURSUANT TO
SECTION 3A.04(C)(I); OR

 

(II)                                  (X) 7:00 A.M., NEW YORK CITY TIME, ON THE
SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE, AS THE CASE MAY
BE, IF, AFTER THE OCCURRENCE OF A CONDUIT PURCHASER TERMINATION EVENT WITH
RESPECT TO A RELEVANT VFC PURCHASER GROUP OR ANY SERIES 2000-1 PURCHASE DATE
WITH RESPECT TO A RELEVANT VFC PURCHASER GROUP, THE SERIES 2000-1 INITIAL
INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT IS TO BE PRICED WITH RESPECT TO
A RELEVANT VFC PURCHASER GROUP SOLELY WITH REFERENCE TO THE ABR, OR (Y)
7:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO THE SERIES 2000-1
ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE, AS THE CASE MAY BE, IF, AFTER
THE OCCURRENCE OF A CONDUIT PURCHASER TERMINATION EVENT WITH RESPECT TO A
RELEVANT VFC PURCHASER GROUP OR ANY SERIES 2000-1 PURCHASE DATE WITH RESPECT TO
A RELEVANT VFC PURCHASER GROUP, ALL OR A PORTION OF THE SERIES 2000-1 INITIAL
INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT IS TO BE ALLOCATED WITH RESPECT
TO A RELEVANT VFC PURCHASER GROUP TO A SERIES 2000-1 EURODOLLAR TRANCHE UPON
NOTICE GIVEN PURSUANT TO SECTION 3A.04(C)(II);

 

provided, further, that the provisions of this Section shall not restrict the
allocations of Collections pursuant to Article III.  Each notice shall state (x)

 

6

--------------------------------------------------------------------------------


 

the Series 2000-1 Issuance Date or the Series 2000-1 Increase Date, as the case
may be, (y) the Series 2000-1 Initial U.S. Dollar Invested Amount, the
Series 2000-1 Initial Euro Invested Amount or the proposed amount of such
Series 2000-1 Increase with respect to each Class of Series 2000-1 VFC
Certificates (the “Series 2000-1 Increase Amount”), as the case may be, and (z)
on and after the occurrence of a Conduit Purchaser Termination Event with
respect to a relevant VFC Purchaser Group or any Series 2000-1 Purchase Date
with respect to a relevant VFC Purchaser Group, the portions of the
Series 2000-1 Initial U.S. Dollar Invested Amount and the Series 2000-1 Initial
Euro Invested Amount or the Series 2000-1 Increase Amount in respect thereof (as
the case may be) that will be allocated to a Series 2000-1 Eurodollar Tranche
and the Series 2000-1 Floating Tranche with respect to a relevant VFC Purchaser
Group.  Each Series 2000-1 Increase shall be allocated between the respective
VFC Purchaser Groups in accordance with their VFC Pro Rata Share and the
requirements of Section 2.05(c)(ii)(C).  No Series 2000-1 Purchaser shall be
obligated to fund any such Series 2000-1 Increase, unless concurrently with any
such Series 2000-1 Increase in the Series 2000-1 Invested Amount, the
Series 2000-1 Subordinated Interest Amount shall be increased by an amount, if
any (the “Series 2000-1 Subordinated Interest Increase Amount”), such that after
giving effect to such increase, the Series 2000-1 Adjusted Invested Amount plus
the Series 2000-1 Subordinated Interest Amount equals the Series 2000-1 Target
Receivables Amount.

 


(B)                                 IF A SERIES 2000-1 CONDUIT PURCHASER ELECTS
NOT TO FUND ANY PORTION OF ITS VFC PRO RATA SHARE OF A REQUESTED SERIES 2000-1
INCREASE, SUCH SERIES 2000-1 CONDUIT PURCHASER SHALL NOTIFY THE RELATED FUNDING
AGENT THEREOF AND DELIVER A SALE NOTICE IN ACCORDANCE WITH SECTION 2.06 AND EACH
RELATED SERIES 2000-1 APA BANK SHALL PURCHASE ITS SERIES 2000-1 COMMITMENT
PERCENTAGE OF SUCH SERIES 2000-1 CONDUIT PURCHASER’S SERIES 2000-1 PURCHASER
U.S. DOLLAR INVESTED AMOUNT AND/OR SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT
IN ACCORDANCE WITH SECTION 2.06 AND FUND SUCH SERIES 2000-1 INCREASE IN AN
AMOUNT EQUAL TO ITS SERIES 2000-1 COMMITMENT PERCENTAGE OF SUCH SERIES 2000-1
INCREASE; PROVIDED, HOWEVER, THAT A SERIES 2000-1 APA BANK SHALL NOT BE
OBLIGATED TO FUND ANY PORTION OF A SERIES 2000-1 INCREASE THAT WOULD CAUSE ITS
SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND SERIES 2000-1 PURCHASER
EURO INVESTED AMOUNT TO EXCEED ITS SERIES 2000-1 COMMITMENT.


 


(C)                                  THE SERIES 2000-1 PURCHASERS SHALL NOT BE
REQUIRED TO MAKE THE INITIAL PURCHASE OF SERIES 2000-1 VFC CERTIFICATE INTERESTS
ON THE SERIES 2000-1 ISSUANCE DATE OR TO INCREASE THEIR RESPECTIVE SERIES 2000-1
PURCHASER U.S. DOLLAR INVESTED AMOUNT OR SERIES 2000-1 PURCHASER EURO INVESTED
AMOUNT ON ANY SERIES 2000-1 INCREASE DATE UNLESS:


 

(I)                                     (1) IN RESPECT OF THE SERIES 2000-1 U.S.
DOLLAR VFC CERTIFICATES, THE RELATED AGGREGATE SERIES 2000-1 INITIAL U.S. DOLLAR
INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT IN RESPECT THEREOF IS EQUAL TO
$1,000,000 OR AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF AND (2) IN
RESPECT OF THE SERIES 2000-1 EURO VFC CERTIFICATES THE RELATED

 

7

--------------------------------------------------------------------------------


 

AGGREGATE SERIES 2000-1 INITIAL EURO INVESTED AMOUNT OR SERIES 2000-1 INCREASE
AMOUNT IN RESPECT THEREOF IS EQUAL OF €1,000,000 OR AN INTEGRAL MULTIPLE OF
€100,000 IN EXCESS THEREOF;

 

(II)                                  AFTER GIVING EFFECT TO THE SERIES 2000-1
INITIAL INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT,

 

(A)                              THE SERIES 2000-1 INVESTED AMOUNT (CALCULATED
WITHOUT REGARD TO CLAUSES (C)(IV) AND (V) OF THE DEFINITIONS OF SERIES 2000-1
PURCHASER U.S. DOLLAR INVESTED AMOUNT AND SERIES 2000-1 PURCHASER EURO INVESTED
AMOUNT BUT WITH REGARD TO CLAUSE (D) OF THE DEFINITION OF SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT) WOULD NOT EXCEED THE SERIES 2000-1 MAXIMUM
INVESTED AMOUNT ON THE SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1
INCREASE DATE, AS THE CASE MAY BE,

 

(B)                                THE SERIES 2000-1 ALLOCATED RECEIVABLES
AMOUNT WOULD NOT BE LESS THAN THE SERIES 2000-1 TARGET RECEIVABLES AMOUNT ON THE
SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE, AS THE CASE MAY
BE, AS SET FORTH IN THE DAILY REPORT DELIVERED ON SUCH DATE, AND

 

(C)                                WITH RESPECT TO ANY VFC PURCHASER GROUP, THE
SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND THE SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT (CALCULATED WITHOUT REGARD TO CLAUSES (C)(IV) AND
(V) OF THE DEFINITION OF SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND
SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT, RESPECTIVELY BUT WITH REGARD TO
CLAUSE (D) OF THE DEFINITION OF SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT)
WITH RESPECT TO SUCH VFC PURCHASER GROUP WOULD NOT EXCEED ITS VFC PRO RATA SHARE
OF THE SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT ON THE SERIES 2000-1 ISSUANCE DATE OR SUCH
SERIES 2000-1 INCREASE DATE,

 

(III)                               NO SERIES 2000-1 EARLY AMORTIZATION EVENT OR
POTENTIAL SERIES 2000-1 EARLY AMORTIZATION EVENT UNDER THE AGREEMENT OR THIS
SUPPLEMENT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(IV)                              IN THE CASE OF ANY FUNDING BY A SERIES 2000-1
CONDUIT PURCHASER, SUCH SERIES 2000-1 CONDUIT PURCHASER SHALL HAVE CONSENTED TO
SUCH FUNDING IN ITS SOLE DISCRETION AND NO CONDUIT PURCHASER TERMINATION EVENT
SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO SUCH SERIES 2000-1 CONDUIT
PURCHASER; AND

 

(V)                                 ALL OF THE REPRESENTATIONS AND WARRANTIES
MADE BY EACH OF THE COMPANY, THE MASTER SERVICER AND EACH ORIGINATOR IN EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1
INCREASE DATE, AS THE CASE MAY BE, AS IF MADE ON AND AS OF SUCH

 

8

--------------------------------------------------------------------------------


 

DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE EXPRESSLY
MADE AS OF ANOTHER DATE).

 

The delivery of the Series 2000-1 VFC Certificates on behalf of the Company and
the Company’s acceptance of funds in connection with (x) the Series 2000-1
Purchasers’ initial purchase of the Series 2000-1 VFC Certificates on the
Series 2000-1 Issuance Date and (y) each Series 2000-1 Increase occurring on any
Series 2000-1 Increase Date shall, in each case, constitute a representation and
warranty by the Company to the Series 2000-1 Purchasers as of the Series 2000-1
Issuance Date or such Series 2000-1 Increase Date, as the case may be, that all
of the conditions contained in this Section 2.05(c) (excluding sub-clause (iv))
have been satisfied.

 


(D)                                 AFTER RECEIPT BY EACH FUNDING AGENT OF THE
NOTICE REQUIRED BY SECTION 2.05(A) FROM THE MASTER SERVICER ON BEHALF OF THE
COMPANY AND THE TRUST, EACH FUNDING AGENT SHALL, SO LONG AS THE CONDITIONS SET
FORTH IN SECTIONS 2.05(A) AND (C) ARE SATISFIED, PROMPTLY PROVIDE TELEPHONIC
NOTICE:


 

(I)                                     PRIOR TO THE OCCURRENCE OF A CONDUIT
PURCHASER TERMINATION EVENT WITH RESPECT TO THE RELATED SERIES 2000-1 CONDUIT
PURCHASER, TO THE RELATED SERIES 2000-1 CONDUIT PURCHASER; AND

 

(II)                                  ON AND AFTER THE OCCURRENCE OF A CONDUIT
PURCHASER TERMINATION EVENT WITH RESPECT TO THE RELATED SERIES 2000-1 CONDUIT
PURCHASER OR IN THE EVENT THE RELATED SERIES 2000-1 CONDUIT PURCHASER ELECTS NOT
TO FUND THE REQUESTED SERIES 2000-1 INCREASE AMOUNT, TO EACH RELATED
SERIES 2000-1 APA BANK,

 

of the Series 2000-1 Increase Date and of the portion of the Series 2000-1
Increase Amount allocable to such Series 2000-1 Conduit Purchaser and to such
Series 2000-1 APA Bank (which shall equal such Series 2000-1 Conduit Purchaser’s
VFC Pro Rata Share of the Series 2000-1 Increase Amount and in the case of any
Series 2000-1 APA Bank, its Series 2000-1 Commitment Percentage of the
Series 2000-1 Increase Amount).  The Master Servicer shall promptly notify the
Company of the Series 2000-1 Increase Date and the amount of the Series 2000-1
Subordinated Interest Increase Amount.  If a Series 2000-1 Conduit Purchaser
elects to fund a Series 2000-1 Increase, such Series 2000-1 Conduit Purchaser
agrees to pay in immediately available funds its VFC Pro Rata Share of the
amount of such Series 2000-1 Increase on the related Series 2000-1 Increase Date
to the Trust for deposit in the Series 2000-1 Principal Concentration Subaccount
for distribution to the Company in accordance with the terms of the Transaction
Documents.  On or after the occurrence of a Conduit Purchaser Termination Event
with respect to a Series 2000-1 Conduit Purchaser or in the event a
Series 2000-1 Conduit Purchaser elects not to fund the requested Series 2000-1
Increase Amount, each related Series 2000-1 APA Bank agrees to pay in
immediately available funds such Series 2000-1 APA Bank’s Series 2000-1
Commitment Percentage of each Series 2000-1 Increase on the related
Series 2000-1 Increase Date to the Trust for deposit in the Series 2000-1
Principal Concentration Subaccount for distribution to the Company in accordance
with the terms of the Transaction Documents.

 

9

--------------------------------------------------------------------------------


 


SECTION 2.06                                                              SALE
BY A SERIES 2000-1 CONDUIT PURCHASER OF ITS SERIES 2000-1 PURCHASER INVESTED
AMOUNT TO A SERIES 2000-1 APA BANK.

 


(A)                                  ON ANY DATE PRIOR TO THE SERIES 2000-1
COMMITMENT TERMINATION DATE, EACH SERIES 2000-1 CONDUIT PURCHASER MAY DELIVER A
SALE NOTICE TO THE RELATED FUNDING AGENT, THE COMPANY, THE MASTER SERVICER AND
THE TRUSTEE, TO SELL TO THE RELATED SERIES 2000-1 APA BANKS (IN ACCORDANCE WITH
THEIR RESPECTIVE SERIES 2000-1 COMMITMENT PERCENTAGES), AND EACH SERIES 2000-1
APA BANK HEREBY AGREES TO PURCHASE ITS SERIES 2000-1 COMMITMENT PERCENTAGE OF,
THE SERIES 2000-1 PURCHASE PERCENTAGE OF SUCH CONDUIT PURCHASER INTEREST OF THE
CONDUIT PURCHASER IN ITS VFC PURCHASER GROUP AT THE APPLICABLE SERIES 2000-1
PURCHASE PRICE.  EACH SALE NOTICE SHALL BE DELIVERED BY THE RELEVANT
SERIES 2000-1 CONDUIT PURCHASER TO THE APPLICABLE FUNDING AGENT, THE COMPANY,
THE MASTER SERVICER AND THE TRUSTEE PRIOR TO 12:30 P.M. NEW YORK CITY TIME, ON
THE PROPOSED SERIES 2000-1 PURCHASE DATE AND SHALL CONSTITUTE AN IRREVOCABLE
OFFER BY SUCH SERIES 2000-1 CONDUIT PURCHASER TO SELL THE PORTION OF ITS
SERIES 2000-1 PURCHASER INVESTED AMOUNT DESIGNATED IN SUCH NOTICE AT THE
APPLICABLE SERIES 2000-1 PURCHASE PRICE.  THE SERIES 2000-1 PURCHASE AMOUNT SET
FORTH IN ANY SALE NOTICE DELIVERED BY A SERIES 2000-1 CONDUIT PURCHASER ON THE
SERIES 2000-1 COMMITMENT TERMINATION DATE OR UPON THE OCCURRENCE OF A CONDUIT
PURCHASER TERMINATION EVENT WITH RESPECT TO SUCH CONDUIT PURCHASER SHALL EQUAL
100% OF THE APPLICABLE CONDUIT PURCHASER INTEREST.    EACH SERIES 2000-1 APA
BANK HEREBY AGREES TO PURCHASE FROM THE RELATED SERIES 2000-1 CONDUIT PURCHASER
SUCH SERIES 2000-1 APA BANK’S SERIES 2000-1 COMMITMENT PERCENTAGE OF THE
SERIES 2000-1 PURCHASE PERCENTAGE OF THE APPLICABLE CONDUIT PURCHASER INTEREST
FOR A PURCHASE PRICE EQUAL TO SUCH SERIES 2000-1 APA BANK’S SERIES 2000-1
COMMITMENT PERCENTAGE OF THE APPLICABLE SERIES 2000-1 PURCHASE PRICE ON SUCH
SERIES 2000-1 PURCHASE DATE (WHICH DATE, SUBJECT TO SECTION 2.06(B), MAY BE THE
SAME AS THE DATE OF THE SALE NOTICE).  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS SUPPLEMENT, NO SERIES 2000-1 APA BANK SHALL HAVE ANY
OBLIGATION TO PURCHASE ALL OR ANY PORTION OF THE CONDUIT PURCHASER INTEREST FROM
THE RELATED SERIES 2000-1 CONDUIT PURCHASER IF, ON SUCH SERIES 2000-1 PURCHASE
DATE, ANY CONDUIT PURCHASER INSOLVENCY EVENT SHALL HAVE OCCURRED AND BE
CONTINUING WITH RESPECT TO SUCH SERIES 2000-1 CONDUIT PURCHASER.


 


(B)                                 IF, AT OR PRIOR TO 12:30 P.M. NEW YORK CITY
TIME ON ANY BUSINESS DAY, A SERIES 2000-1 CONDUIT PURCHASER DELIVERS A SALE
NOTICE TO THE APPLICABLE FUNDING AGENT SPECIFYING THAT THE RELATED SERIES 2000-1
PURCHASE DATE SHALL BE THE SAME DATE AS THE DATE OF THE SALE NOTICE, SUCH
FUNDING AGENT SHALL, BY NO LATER THAN 1:30 P.M. NEW YORK CITY TIME, ON SUCH
BUSINESS DAY, NOTIFY (BY TELECOPY OR BY TELEPHONE CALL PROMPTLY CONFIRMED IN
WRITING BY TELECOPY) THE RELATED SERIES 2000-1 APA BANKS OF THE RECEIPT AND
CONTENT OF THE SALE NOTICE.  EACH RELATED SERIES 2000-1 APA BANK SHALL PURCHASE
ITS SERIES 2000-1 COMMITMENT PERCENTAGE OF THE SERIES 2000-1 PURCHASER
PERCENTAGE OF THE CONDUIT PURCHASER INTEREST OF SUCH SERIES 2001-1 CONDUIT
PURCHASER BY DEPOSITING ITS SERIES 2000-1 COMMITMENT PERCENTAGE OF THE
APPLICABLE SERIES 2000-1 PURCHASE PRICE IN IMMEDIATELY AVAILABLE FUNDS INTO THE
ACCOUNT(S) SPECIFIED BY THE SERIES 2000-1 CONDUIT PURCHASER IN THE SALE NOTICE
NO LATER THAN 3:00 P.M. NEW YORK CITY TIME ON THE SAME DATE AS THE DATE OF SUCH

 

10

--------------------------------------------------------------------------------


 


NOTICE.  IF A SERIES 2000-1 CONDUIT PURCHASER DELIVERS A SALE NOTICE TO THE
RELATED FUNDING AGENT AFTER 12:30 P.M. NEW YORK CITY TIME ON ANY BUSINESS DAY OR
A SERIES 2000-1 CONDUIT PURCHASER DELIVERS A SALE NOTICE TO THE RELATED FUNDING
AGENT SPECIFYING THAT THE RELATED SERIES 2000-1 PURCHASE DATE SHALL BE A DATE
OTHER THAN THE DATE OF THE SALE NOTICE, SUCH FUNDING AGENT SHALL PROMPTLY ADVISE
(BY TELECOPY OR BY TELEPHONE CALL PROMPTLY CONFIRMED IN WRITING BY TELECOPY)
EACH RELATED SERIES 2000-1 APA BANK OF THE RECEIPT AND CONTENT OF THE SALE
NOTICE.  NOTWITHSTANDING THE FACT THAT THE SERIES 2000-1 PURCHASE DATE MAY OCCUR
ON A DATE WHICH IS LATER THAN THE DATE ON WHICH THE SALE NOTICE IS DELIVERED TO
THE RELATED FUNDING AGENT, THE SEVERAL OBLIGATIONS OF EACH RELATED SERIES 2000-1
APA BANK TO MAKE SUCH PURCHASE AND TO MAKE PAYMENT OF THE AMOUNTS REQUIRED TO BE
PAID BY IT PURSUANT TO SECTION 2.06(A) SHALL ARISE IMMEDIATELY UPON RECEIPT BY
SUCH FUNDING AGENT OF THE SALE NOTICE.  UPON PAYMENT OF THE APPLICABLE
SERIES 2000-1 PURCHASE PRICE AS PROVIDED HEREIN AND DELIVERY TO THE TRUSTEE BY A
FUNDING AGENT OF THE RELATED SERIES 2000-1 CONDUIT PURCHASER’S SERIES 2000-1 VFC
CERTIFICATE, THE TRUSTEE SHALL SIGN, ON BEHALF OF THE TRUST AND WITHOUT
INCURRING ANY PERSONAL LIABILITY IN RESPECT OF THE INVESTOR CERTIFICATES, AND
SHALL, UPON THE WRITTEN DIRECTION OF THE MASTER SERVICER, DULY AUTHENTICATE NEW
SERIES 2000-1 VFC CERTIFICATES IN THE NAME OF THE RELEVANT FUNDING AGENT, FOR
THE BENEFIT OF EACH RELEVANT SERIES 2000-1 APA BANK, WITH A SERIES 2000-1 VFC
CERTIFICATE INTEREST WITH RESPECT TO EACH SERIES 2000-1 APA BANK EQUAL TO SUCH
SERIES 2000-1 APA BANK’S SERIES 2000-1 COMMITMENT PERCENTAGE OF THE VFC PRO RATA
SHARE OF THE SERIES 2000-1 MAXIMUM INVESTED AMOUNT (WITH REFERENCE TO CLAUSE
(A) ONLY OF THE DEFINITION THEREOF) FOR ITS VFC PURCHASER GROUP AND IN THE NAME
OF THE RELEVANT SERIES 2000-1 CONDUIT PURCHASER IN A DENOMINATION EQUAL TO THE
VFC PRO RATA SHARE OF THE SERIES 2000-1 MAXIMUM INVESTED AMOUNT (WITH REFERENCE
TO CLAUSE (A) ONLY OF THE DEFINITION THEREOF) FOR ITS VFC PURCHASER GROUP MINUS
THE AGGREGATE AMOUNT OF THE SERIES 2000-1 VFC CERTIFICATE INTERESTS OF ITS
RELATED SERIES 2000-1 APA BANKS, AS SET FORTH IN SUCH WRITTEN DIRECTION AND
SHALL DELIVER SUCH SERIES 2000-1 VFC CERTIFICATES TO THE RELEVANT FUNDING AGENT,
IF APPLICABLE, IN ACCORDANCE WITH SUCH WRITTEN DIRECTION.


 


(C)                                  IF, BY 3:00 P.M. NEW YORK CITY TIME, ON ANY
SERIES 2000-1 PURCHASE DATE, ANY SERIES 2000-1 APA BANK (ANY SUCH SERIES 2000-1
APA BANK, A “SERIES 2000-1 DEFAULTING APA BANK”, AND ANY RELATED SERIES 2000-1
APA BANK (IF ANY) OTHER THAN THE SERIES 2000-1 DEFAULTING APA BANK BEING
REFERRED TO AS A “SERIES 2000-1 NON-DEFAULTING APA BANK”) FAILS TO MAKE ITS
SERIES 2000-1 COMMITMENT PERCENTAGE OF THE SERIES 2000-1 PURCHASE PRICE
AVAILABLE TO THE RELEVANT FUNDING AGENT PURSUANT TO SECTION 2.06(B) (THE
AGGREGATE AMOUNT NOT SO MADE AVAILABLE TO THE FUNDING AGENT BEING REFERRED TO AS
THE “SERIES 2000-1 PURCHASE PRICE DEFICIT”), THEN SUCH FUNDING AGENT SHALL, BY
NO LATER THAN 3:30 P.M. NEW YORK CITY TIME, ON SUCH SERIES 2000-1 PURCHASE DATE,
INSTRUCT EACH SERIES 2000-1 NON-DEFAULTING APA BANK TO PAY, BY NO LATER THAN
4:00 P.M. NEW YORK CITY TIME ON SUCH SERIES 2000-1 PURCHASE DATE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ACCOUNT DESIGNATED BY SUCH FUNDING AGENT, AN AMOUNT
EQUAL TO THE LESSER OF (X) SUCH SERIES 2000-1 NON-DEFAULTING APA BANKS’
PROPORTIONATE SHARE (BASED UPON THE RELATIVE SERIES 2000-1 COMMITMENTS OF THE
SERIES 2000-1 NON-DEFAULTING APA BANKS) OF THE SERIES 2000-1 PURCHASE PRICE
DEFICIT AND (Y) SUCH SERIES 2000-1 NON-DEFAULTING

 

11

--------------------------------------------------------------------------------


 


APA BANK’S UNUSED SERIES 2000-1 COMMITMENT.  A SERIES 2000-1 DEFAULTING APA BANK
SHALL FORTHWITH, UPON DEMAND, PAY TO THE RELATED FUNDING AGENT FOR THE RATABLE
BENEFIT OF THE SERIES 2000-1 NON-DEFAULTING APA BANKS ALL AMOUNTS PAID BY EACH
SERIES 2000-1 NON-DEFAULTING APA BANK ON BEHALF OF SUCH SERIES 2000-1 DEFAULTING
APA BANK, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE A PAYMENT
WAS MADE BY A SERIES 2000-1 NON-DEFAULTING APA BANK UNTIL THE DATE SUCH
SERIES 2000-1 NON-DEFAULTING APA BANK HAS BEEN PAID SUCH AMOUNTS IN FULL, AT A
RATE PER ANNUM EQUAL TO THE SUM OF THE FEDERAL FUNDS EFFECTIVE RATE PLUS 2%.  IN
ADDITION, WITHOUT PREJUDICE TO ANY OTHER RIGHTS THAT A SERIES 2000-1 CONDUIT
PURCHASER MAY HAVE UNDER APPLICABLE LAW, EACH SERIES 2000-1 DEFAULTING APA BANK
SHALL PAY TO THE RELATED SERIES 2000-1 CONDUIT PURCHASER FORTHWITH UPON DEMAND,
THE DIFFERENCE BETWEEN THE SERIES 2000-1 DEFAULTING APA BANK’S SERIES 2000-1
COMMITMENT PERCENTAGE OF THE APPLICABLE SERIES 2000-1 PURCHASE PRICE AND THE
AMOUNT PAID WITH RESPECT THERETO BY THE SERIES 2000-1 NON-DEFAULTING APA BANKS,
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE OF THE RELATED
FUNDING AGENT’S REQUEST FOR SUCH SERIES 2000-1 DEFAULTING APA BANK’S
SERIES 2000-1 COMMITMENT PERCENTAGE OF THE APPLICABLE SERIES 2000-1 PURCHASE
PRICE PURSUANT TO SECTION 2.06(B) UNTIL THE DATE THE REQUISITE AMOUNT IS PAID TO
THE RELATED SERIES 2000-1 CONDUIT PURCHASER IN FULL, AT A RATE PER ANNUM EQUAL
TO THE SUM OF THE FEDERAL FUNDS EFFECTIVE RATE PLUS 2%.


 


(D)                                 THE TRANSFER BY A SERIES 2000-1 CONDUIT
PURCHASER OF ALL OR A PORTION OF ITS RIGHTS IN A SERIES 2000-1 VFC CERTIFICATE
PURSUANT TO THIS SECTION 2.06 SHALL BE WITHOUT RECOURSE OR WARRANTY, EXPRESS OR
IMPLIED, EXCEPT THAT SUCH SERIES 2000-1 CONDUIT PURCHASER REPRESENTS THAT SUCH
SERIES 2000-1 VFC CERTIFICATE IS FREE AND CLEAR OF ADVERSE CLAIMS CREATED BY OR
ARISING AS A RESULT OF CLAIMS AGAINST SUCH SERIES 2000-1 CONDUIT PURCHASER.  BY
EXECUTING AND DELIVERING A SALE NOTICE PURSUANT TO SECTION 2.06(A), SUCH
SERIES 2000-1 CONDUIT PURCHASER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES
NO RESPONSIBILITY WITH RESPECT TO:


 

(I)                                     ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH SUCH SERIES 2000-1 VFC CERTIFICATE
OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF SUCH SERIES 2000-1 VFC CERTIFICATE, OR ANY OTHER AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT FURNISHED PURSUANT THERETO OR IN CONNECTION
THEREWITH, INCLUDING ANY TRANSACTION DOCUMENT; OR

 

(II)                                  THE FINANCIAL CONDITION OF THE TRUST, THE
TRUSTEE, THE MASTER SERVICER, ANY ORIGINATOR, THE COMPANY OR ANY OBLIGOR
(COLLECTIVELY, THE “TRANSACTION PARTIES”), ANY OTHER SERIES 2000-1 CONDUIT
PURCHASER, ANY SERIES 2000-1 APA BANK OR ANY FUNDING AGENT, OR THE PERFORMANCE
OR OBSERVANCE BY THE TRANSACTION PARTIES OF ANY OF THEIR RESPECTIVE OBLIGATIONS
UNDER THE SERIES 2000-1 VFC CERTIFICATES OR THE TRANSACTION DOCUMENTS.

 


(E)                                  IF ON THE RELATED SERIES 2000-1 PURCHASE
DATE, THERE IS AN APPLICABLE SERIES 2000-1 LOSS AMOUNT, THEN, IN SUCH EVENT,
EACH SERIES 2000-1 APA BANK IN THE VFC PURCHASER GROUP WITH RESPECT TO THE SALE
OCCURRING ON SUCH SERIES 2000-1 PURCHASE DATE AGREES THAT THE RELATED FUNDING
AGENT, FOR THE BENEFIT OF

 

12

--------------------------------------------------------------------------------


 


THE RELATED SERIES 2000-1 CONDUIT PURCHASER, SHALL, AFTER THE APPLICABLE APA
BANK AGGREGATE INVESTED AMOUNT IS ZERO, REMIT TO THE RELATED SERIES 2000-1
CONDUIT PURCHASER THE APPLICABLE SERIES 2000-1 REDUCTION PERCENTAGE OF ANY
AMOUNTS RECEIVED BY SUCH FUNDING AGENT WITH RESPECT TO A SERIES 2000-1 VFC
CERTIFICATE IMMEDIATELY AFTER RECEIPT OF SUCH AMOUNTS.


 


SECTION 2.07                                                             
PROCEDURE FOR DECREASING THE SERIES 2000-1 INVESTED AMOUNT.

 


(A)                                  SUBJECT TO SECTION 7.04, ON ANY BUSINESS
DAY DURING THE SERIES 2000-1 REVOLVING PERIOD OR THE SERIES 2000-1 AMORTIZATION
PERIOD (EXCEPT FOR DISTRIBUTION DATES DURING THE SERIES 2000-1 AMORTIZATION
PERIOD (WHICH SHALL BE GOVERNED BY SECTION 3A.06(C))), UPON WRITTEN REQUEST BY
THE MASTER SERVICER, THE SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT AND/OR THE
SERIES 2000-1 EURO INVESTED AMOUNT MAY BE REDUCED (A “SERIES 2000-1 DECREASE”)
BY THE DISTRIBUTION, IN ACCORDANCE WITH SECTION 3A.03(B), BY THE TRUSTEE FOR THE
PRO RATA BENEFIT OF THE SERIES 2000-1 PURCHASERS (DETERMINED IN ACCORDANCE WITH
THEIR SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND/OR SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT AND SECTION 2.07(E)) OF THE AGGREGATE FUNDS ON
DEPOSIT IN THE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS ON SUCH DAY
(INCLUDING ANY FUNDS DEPOSITED THEREIN PURSUANT TO SECTION 3A.02(D)) IN AN
AMOUNT NOT TO EXCEED THE AMOUNT OF SUCH AGGREGATE FUNDS ON DEPOSIT ON SUCH DAY
(EACH DATE ON WHICH A SERIES 2000-1 DECREASE IN THE SERIES 2000-1 U.S. DOLLAR
INVESTED AMOUNT OR SERIES 2000-1 EURO INVESTED AMOUNT OCCURS HEREUNDER BEING
HEREIN REFERRED TO AS THE “SERIES 2000-1 DECREASE DATE” APPLICABLE TO SUCH
SERIES 2000-1 DECREASE); PROVIDED, THAT:


 

(I)                                     THE MASTER SERVICER SHALL HAVE MADE SUCH
WRITTEN REQUEST BY GIVING EACH FUNDING AGENT (WITH A COPY TO THE ADMINISTRATIVE
AGENT AND THE TRUSTEE) IRREVOCABLE WRITTEN NOTICE (EFFECTIVE UPON RECEIPT),
SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO, STATING THE AMOUNT OF SUCH
SERIES 2000-1 DECREASE, PRIOR TO 7:00 A.M. NEW YORK CITY TIME,

 

(A)                              ON THE SECOND BUSINESS DAY PRIOR TO THE
SERIES 2000-1 DECREASE DATE, IF ALL OR ANY PORTION OF THE SERIES 2000-1 DECREASE
RELATES TO A SERIES 2000-1 CP TRANCHE;

 

(B)                                ON THE BUSINESS DAY OF THE SERIES 2000-1
DECREASE DATE, IF THE SERIES 2000-1 DECREASE RELATES SOLELY TO A SERIES 2000-1
FLOATING TRANCHE; OR

 

(C)                                ON THE BUSINESS DAY THAT IS THREE BUSINESS
DAYS PRIOR TO THE SERIES 2000-1 DECREASE, IF ALL OR ANY PORTION OF THE
SERIES 2000-1 DECREASE RELATES TO A SERIES 2000-1 EURODOLLAR TRANCHE;

 

(II)                                  (1) IN RESPECT OF A SERIES 2000-1 U.S.
DOLLAR VFC CERTIFICATE, SUCH SERIES 2000-1 DECREASE SHALL BE IN AN AMOUNT EQUAL
TO $1,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF OR IF THE
SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT IS LESS THAN $1,000,000 THEN SUCH
SERIES 2000-1 DECREASE SHALL EQUAL THE SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT
OR (2) IN RESPECT OF A SERIES 2000-1 EURO VFC CERTIFICATE, SUCH SERIES 2000-1
DECREASE SHALL BE IN AN AMOUNT EQUAL TO €1,000,000

 

13

--------------------------------------------------------------------------------


 

AND IN INTEGRAL MULTIPLES OF €100,000 IN EXCESS THEREOF OR IF THE SERIES 2000-1
EURO INVESTED AMOUNT IS LESS THAN €1,000,000 THEN SUCH SERIES 2000-1 DECREASE
SHALL EQUAL THE SERIES 2000-1 EURO INVESTED AMOUNT; AND

 

(III)                               NO SERIES 2000-1 DECREASE WITH RESPECT TO A
SERIES 2000-1 EURODOLLAR TRANCHE PRIOR TO THE TERMINATION OF A SERIES 2000-1
EURODOLLAR PERIOD MAY OCCUR UNLESS, CONCURRENTLY WITH SUCH SERIES 2000-1
DECREASE, THE COMPANY SHALL HAVE PAID TO THE SERIES 2000-1 PURCHASERS ANY
AMOUNTS DUE AND PAYABLE PURSUANT TO SECTION 7.04.

 

Each distribution pursuant to this Section 2.07(a) shall be made by the Trustee
distributing to each Funding Agent the amount of such Series 2000-1 Decrease
allocable to the Series 2000-1 Purchasers in such Funding Agent’s VFC Purchaser
Group.

 


(B)                                 SIMULTANEOUSLY WITH ANY SUCH SERIES 2000-1
DECREASE DURING THE SERIES 2000-1 REVOLVING PERIOD, THE SERIES 2000-1
SUBORDINATED INTEREST AMOUNT SHALL BE REDUCED BY AN AMOUNT (THE “SERIES 2000-1
SUBORDINATED INTEREST REDUCTION AMOUNT”) SUCH THAT THE SERIES 2000-1
SUBORDINATED INTEREST AMOUNT SHALL EQUAL THE SERIES 2000-1 REQUIRED SUBORDINATED
AMOUNT AFTER GIVING EFFECT TO SUCH SERIES 2000-1 DECREASE.  DURING THE
SERIES 2000-1 REVOLVING PERIOD, AFTER THE DISTRIBUTION DESCRIBED IN
SECTION 2.07(A) HAS BEEN MADE, AND THE SERIES 2000-1 SUBORDINATED INTEREST
AMOUNT SHALL HAVE BEEN REDUCED BY THE SERIES 2000-1 SUBORDINATED INTEREST
REDUCTION AMOUNT, A DISTRIBUTION SHALL BE MADE, IN ACCORDANCE WITH
SECTION 3A.03(B), BY THE TRUSTEE TO THE HOLDER OF THE SERIES 2000-1 SUBORDINATED
INTEREST OUT OF REMAINING AGGREGATE FUNDS ON DEPOSIT IN THE SERIES 2000-1
PRINCIPAL CONCENTRATION SUBACCOUNTS IN AN AMOUNT EQUAL TO THE LESSER OF (X) THE
SERIES 2000-1 SUBORDINATED INTEREST REDUCTION AMOUNT AND (Y) THE AMOUNT OF SUCH
REMAINING AGGREGATE FUNDS ON DEPOSIT IN THE SERIES 2000-1 PRINCIPAL
CONCENTRATION SUBACCOUNT.


 


(C)                                  NOTWITHSTANDING SECTION 2.07(A), THE
FUNDING AGENTS MAY, ON OR PRIOR TO THE MATURITY DATE OF ANY (I) SERIES 2000-1
EURODOLLAR TRANCHE; (II) SERIES 2000-1 FLOATING TRANCHE; OR (III) SERIES 2000-1
CP TRANCHE, BY PROVIDING WRITTEN NOTICE TO THE TRUSTEE AND MASTER SERVICER,
ELECT TO DECREASE, IN WHOLE OR IN PART, THE SERIES 2000-1 INVESTED AMOUNT ON THE
APPLICABLE MATURITY DATE IN THE AMOUNT SPECIFIED IN SUCH NOTICE.  IN ACCORDANCE
WITH ANY SUCH NOTICE, ON THE MATURITY OF THE RELEVANT TRANCHES, THE TRUSTEE
SHALL DISTRIBUTE, IN ACCORDANCE WITH SECTION 3A.03(B), FOR THE PRO RATA BENEFIT
OF THE SERIES 2000-1 PURCHASERS (DETERMINED IN ACCORDANCE WITH THEIR
SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND/OR SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT AND SECTION 2.07(E)), OF THE AGGREGATE FUNDS ON
DEPOSIT IN THE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS ON SUCH DAY IN
AN AMOUNT NOT TO EXCEED THE LESSER OF (I) THE AMOUNT OF SUCH AGGREGATE FUNDS ON
DEPOSIT IN SUCH SUBACCOUNTS; AND (II) THE DECREASE IN THE SERIES 2000-1 INVESTED
AMOUNT REQUESTED BY THE FUNDING AGENTS, PLUS ALL INTEREST AND FEES PAYABLE WITH
RESPECT THERETO.  NOTWITHSTANDING THE FOREGOING, THE EXERCISE OF SUCH OPTION BY
THE SERIES 2000-1 PURCHASERS SHALL NOT RESULT IN A REDUCTION OF THE RESPECTIVE
COMMITMENTS OF THE SERIES 2000-1 CONDUIT PURCHASERS OR THE COMMITMENTS OF

 

14

--------------------------------------------------------------------------------


 


ANY OF THE SERIES 2000-1 APA BANKS PURSUANT TO SECTION 2.08.  IF THE
SERIES 2000-1 PURCHASERS EXERCISE THEIR RIGHTS HEREUNDER, SO LONG AS THE
SERIES 2000-1 COMMITMENTS ARE OUTSTANDING AND ANY AMOUNT HEREUNDER REMAINS
PAYABLE TO ANY SERIES 2000-1 PURCHASER, THE SERIES 2000-1 PURCHASERS SHALL
CONTINUE TO HAVE THE BENEFIT OF THE SECURITY INTERESTS CREATED HEREUNDER.  EACH
DISTRIBUTION PURSUANT TO THIS SECTION 2.07(C) SHALL BE MADE BY THE TRUSTEE
DISTRIBUTING TO EACH FUNDING AGENT THE AMOUNT OF SUCH REDUCTION (PLUS INTEREST
AND FEES PAYABLE WITH RESPECT THERETO) ALLOCABLE TO THE SERIES 2000-1 PURCHASERS
IN SUCH FUNDING AGENT’S VFC PURCHASER GROUP.


 


(D)                                 SUBJECT TO SECTION 2.07(E), ANY REDUCTION IN
THE SERIES 2000-1 INVESTED AMOUNT WITH RESPECT TO A VFC PURCHASER GROUP ON ANY
BUSINESS DAY SHALL BE ALLOCATED IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO REDUCE PRO RATA THE PORTION OF
THE SERIES 2000-1 INVESTED AMOUNT WITH RESPECT TO SUCH VFC PURCHASER GROUP
ALLOCATED TO SERIES 2000-1 CP TRANCHES AND THE SERIES 2000-1 UNALLOCATED
BALANCE, AS APPROPRIATE; AND

 

(II)                                  SECOND, TO REDUCE THE PORTION OF THE
SERIES 2000-1 INVESTED AMOUNT WITH RESPECT TO SUCH VFC PURCHASER GROUP ALLOCATED
TO SERIES 2000-1 EURODOLLAR TRANCHES IN SUCH ORDER AS THE MASTER SERVICER MAY
SELECT IN ORDER TO MINIMIZE INTEREST EXPENSES AND COSTS PAYABLE PURSUANT TO
SECTION 7.04.

 

Each distribution pursuant to this Section 2.07(d) shall be made by the Trustee
distributing to each Funding Agent the amount of such reduction (plus interest
and fees payable with respect thereto) allocable to the Series 2000-1 Purchasers
in such Funding Agent’s VFC Purchaser Group.

 


(E)                                  ANY DECREASE IN THE SERIES 2000-1 PURCHASER
INVESTED AMOUNT PURSUANT TO SECTION 2.07(A) OR (C) SHALL BE ALLOCATED BETWEEN
THE SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT AND THE SERIES 2000-1 EURO
INVESTED AMOUNT AS PROVIDED IN THE NOTICE GIVEN BY THE MASTER SERVICER UNDER
SECTION 2.07(A) OR BY THE FUNDING AGENTS UNDER SECTION 2.07(C).


 


SECTION 2.08                                                             
REDUCTIONS OF THE SERIES 2000-1 COMMITMENTS.

 


(A)                                  ON ANY DISTRIBUTION DATE DURING THE
SERIES 2000-1 REVOLVING PERIOD, THE MASTER SERVICER, ON BEHALF OF THE COMPANY
AND THE TRUST MAY, UPON THREE BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE FUNDING
AGENTS (WITH A COPY TO THE TRUSTEE), REDUCE OR TERMINATE THE SERIES 2000-1
COMMITMENTS (A “SERIES 2000-1 COMMITMENT REDUCTION”); PROVIDED THAT:


 

(I)                                     IN THE CASE OF A REDUCTION, THE
SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT MAY ONLY BE REDUCED IN AN AMOUNT EQUAL
TO $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND IN THE
CASE OF A TERMINATION, THE SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT AND THE
SERIES 2000-1 COMMITMENTS SHALL EACH BE TERMINATED IN THEIR ENTIRETY; AND

 

15

--------------------------------------------------------------------------------


 

(II)                                  NO SUCH REDUCTION OR TERMINATION, AS THE
CASE MAY BE, SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY
REDUCTION IN THE SERIES 2000-1 INVESTED AMOUNT (CALCULATED WITHOUT REGARD TO
CLAUSES (C)(IV) AND (V) OF THE DEFINITIONS OF SERIES 2000-1 PURCHASER U.S.
DOLLAR INVESTED AMOUNT AND SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT (AS
APPLICABLE BUT WITH REGARD TO CLAUSE (D) OF THE DEFINITION OF SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT)) ON SUCH DATE, THE SERIES 2000-1 INVESTED AMOUNT
WOULD EXCEED THE SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT THEN IN EFFECT.

 

Each Series 2000-1 APA Bank’s Series 2000-1 Commitment shall be reduced pro rata
by such Series 2000-1 APA Bank’s Series 2000-1 Commitment Percentage of the
amount of such Series 2000-1 Commitment Reduction.

 


(B)                                 IF THE SERIES 2000-1 AMORTIZATION PERIOD HAS
COMMENCED, THE SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT SHALL BE REDUCED TO
102% OF THE SERIES 2000-1 MAXIMUM INVESTED AMOUNT, FROM TIME TO TIME, AND THE
SERIES 2000-1 MAXIMUM INVESTED AMOUNT SHALL BE REDUCED TO THE SERIES 2000-1
INVESTED AMOUNT OUTSTANDING FROM TIME TO TIME.  EACH SERIES 2000-1 APA BANK’S
SERIES 2000-1 COMMITMENT SHALL BE REDUCED BY SUCH SERIES 2000-1 APA BANK’S
SERIES 2000-1 COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH REDUCTION.


 


(C)                                  THE SERIES 2000-1 AGGREGATE COMMITMENT
AMOUNT SHALL BE REDUCED BY 102% OF THE AMOUNT OF ANY RELEVANT PRINCIPAL
REDUCTION AMOUNT APPLIED TO THE REDUCTION OF THE SERIES 2000-1 INVESTED AMOUNTS
PURSUANT TO SECTION 2.07(D) OR 2.07(E).


 


(D)                                 ONCE REDUCED OR TERMINATED AS PROVIDED IN
THIS SECTION 2.08, THE PORTION OF THE SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT
SO REDUCED OR TERMINATED MAY NOT BE SUBSEQUENTLY REINSTATED.  UPON EFFECTIVENESS
OF ANY SUCH REDUCTION OR TERMINATION, THE ADMINISTRATIVE AGENT SHALL PREPARE A
REVISED SCHEDULE I OF THIS SUPPLEMENT TO REFLECT THE REDUCED OR TERMINATED
SERIES 2000-1 COMMITMENT OF EACH SERIES 2000-1 APA BANK AND SCHEDULE I OF THIS
SUPPLEMENT SHALL BE DEEMED TO BE AUTOMATICALLY SUPERSEDED BY SUCH REVISED
SCHEDULE I.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH REVISED SCHEDULE I
TO THE COMPANY, THE MASTER SERVICER, THE TRUSTEE AND EACH FUNDING AGENT. 
CONCURRENTLY THEREWITH, EACH FUNDING AGENT SHALL DISTRIBUTE A REVISED ANNEX I TO
THE SERIES 2000-1 ASSET PURCHASE AGREEMENT WITH RESPECT TO ITS VFC PURCHASER
GROUP TO THE COMPANY, THE MASTER SERVICER, THE ADMINISTRATIVE AGENT, THE TRUSTEE
AND EACH RELATED SERIES 2000-1 APA BANK.


 


SECTION 2.09                                                             
INTEREST; FEES.

 


(A)                                  AMOUNTS IN RESPECT OF INTEREST ON THE
SERIES 2000-1 VFC CERTIFICATES SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 3A.04 AND SHALL BE PAYABLE ON EACH DISTRIBUTION DATE OR OTHER APPLICABLE
DAY PURSUANT TO SECTION 3A.06(A).


 


(B)                                 PRIOR TO THE SERIES 2000-1 AMORTIZATION
PERIOD, THE SERIES 2000-1 PURCHASERS SHALL BE ENTITLED TO RECEIVE A FEE WITH
RESPECT TO EACH ACCRUAL PERIOD (OR PORTION THEREOF) DURING THE SERIES 2000-1
REVOLVING PERIOD (THE “SERIES 2000-1

 

16

--------------------------------------------------------------------------------


 


UNUSED FEE”) WHICH SHALL ACCRUE ON EACH DAY DURING SUCH ACCRUAL PERIOD IN AN
AMOUNT EQUAL TO THE PRODUCT OF (I) THE SERIES 2000-1 UNUSED FEE RATE, TIMES
(II) THE EXCESS OF THE SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT ON SUCH DAY
OVER THE SERIES 2000-1 PURCHASER INVESTED AMOUNT ON SUCH DAY.  THE SERIES 2000-1
UNUSED FEE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 3A.04 AND BE PAYABLE
ON A PRO RATA BASIS TO THE SERIES 2000-1 PURCHASERS AS PART OF THE SERIES 2000-1
MONTHLY INTEREST ON EACH DISTRIBUTION DATE DURING THE SERIES 2000-1 REVOLVING
PERIOD.  THE TRUSTEE SHALL NOT BE LIABLE FOR THE PAYMENT OF THE SERIES 2000-1
UNUSED FEE FROM ITS OWN FUNDS.


 


(C)                                  EACH SERIES 2000-1 CONDUIT PURCHASER SHALL
BE ENTITLED TO RECEIVE A FEE WITH RESPECT TO EACH ACCRUAL PERIOD (OR PORTION
THEREOF) DURING THE PERIOD PRIOR TO THE OCCURRENCE OF A CONDUIT PURCHASER
TERMINATION EVENT WITH RESPECT TO SUCH SERIES 2000-1 CONDUIT PURCHASER (THE
“SERIES 2000-1 UTILIZATION FEE”).  THE SERIES 2000-1 UTILIZATION FEE SHALL
ACCRUE ON EACH DAY DURING SUCH ACCRUAL PERIOD IN AN AMOUNT EQUAL TO THE PRODUCT
OF (I) THE SERIES 2000-1 UTILIZATION FEE RATE, TIMES (II) THE SERIES 2000-1
CONDUIT PURCHASER INVESTED AMOUNT ON SUCH DAY.  THE SERIES 2000-1 UTILIZATION
FEE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 3A.04 AND BE PAYABLE ON A PRO
RATA BASIS TO EACH SERIES 2000-1 CONDUIT PURCHASER AS PART OF THE SERIES 2000-1
MONTHLY INTEREST ON EACH DISTRIBUTION DATE PRIOR TO THE OCCURRENCE OF A CONDUIT
PURCHASER TERMINATION EVENT WITH RESPECT TO SUCH SERIES 2000-1 CONDUIT
PURCHASER.  THE TRUSTEE SHALL NOT BE LIABLE FOR THE PAYMENT OF THE SERIES 2000-1
UTILIZATION FEE FROM ITS OWN FUNDS.


 


(D)                                 CALCULATIONS OF PER ANNUM RATES UNDER THIS
SUPPLEMENT SHALL BE MADE ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A
360 DAY YEAR WITH RESPECT TO INTEREST RATES EXCEPT WITH RESPECT TO INTEREST
RATES BASED ON ABR, WHICH SHALL BE CALCULATED ON THE BASIS OF THE ACTUAL NUMBER
OF DAYS ELAPSED AND A 365 (OR 366, AS THE CASE MAY BE) DAY YEAR.  EACH
DETERMINATION OF EURODOLLAR RATE BY EACH FUNDING AGENT SHALL BE CONCLUSIVE AND
BINDING UPON EACH OF THE PARTIES HERETO IN THE ABSENCE OF MANIFEST ERROR.


 


SECTION 2.10                                                             
INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY.


 


(A)                                  WITHOUT LIMITING ANY OTHER RIGHTS THAT THE
FUNDING AGENTS, THE ADMINISTRATIVE AGENT, THE SERIES 2000-1 CONDUIT PURCHASERS
OR THE SERIES 2000-1 APA BANKS MAY HAVE UNDER THIS SUPPLEMENT, THE AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS OR UNDER APPLICABLE LAW, EACH OF HUNTSMAN
INTERNATIONAL AND THE COMPANY HEREBY AGREES TO INDEMNIFY THE FUNDING AGENTS, THE
ADMINISTRATIVE AGENT, THE SERIES 2000-1 CONDUIT PURCHASERS AND THE SERIES 2000-1
APA BANKS AND ANY OF THEIR RESPECTIVE AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
AND AGENTS (EACH A “SERIES 2000-1 INDEMNIFIED PARTY” AND COLLECTIVELY, THE
“SERIES 2000-1 INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL DAMAGES,
LOSSES, CLAIMS, LIABILITIES, COSTS, PENALTIES, JUDGMENTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES AND REASONABLE DISBURSEMENTS (ALL OF THE FOREGOING
BEING COLLECTIVELY REFERRED TO AS “SERIES 2000-1 INDEMNIFIED AMOUNTS”) AWARDED
AGAINST OR INCURRED BY ANY OF THEM IN CONNECTION WITH THE ENTERING INTO AND
PERFORMANCE OF THIS SUPPLEMENT OR ANY OF THE TRANSACTION DOCUMENTS BY ANY OF THE
SERIES 2000-1 INDEMNIFIED PARTIES, EXCLUDING, HOWEVER, ANY AMOUNTS THAT ARE
FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED FROM THE GROSS

 

17

--------------------------------------------------------------------------------


 


NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF ANY SERIES 2000-1 INDEMNIFIED
PARTY; PROVIDED THAT IN NO EVENT SHALL HUNTSMAN INTERNATIONAL BE REQUIRED TO
MAKE ANY INDEMNITY PAYMENTS RESULTING FROM THE LACK OF PERFORMANCE OR
COLLECTIBILITY OF THE RECEIVABLES OWNED BY THE COMPANY (UNLESS SUCH LOSS RESULTS
FROM A BREACH OF REPRESENTATION OR UNDERTAKING BY HUNTSMAN INTERNATIONAL OR ONE
OF ITS AFFILIATES WITH RESPECT TO ANY SUCH RECEIVABLE).


 


(B)                                 IN CASE ANY PROCEEDING BY ANY PERSON SHALL
BE INSTITUTED INVOLVING ANY SERIES 2000-1 INDEMNIFIED PARTY IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 2.10(A), SUCH SERIES 2000-1
INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY HUNTSMAN INTERNATIONAL AND THE COMPANY
AND THE COMPANY AND HUNTSMAN INTERNATIONAL, UPON REQUEST OF SUCH SERIES 2000-1
INDEMNIFIED PARTY, SHALL RETAIN COUNSEL SATISFACTORY TO SUCH SERIES 2000-1
INDEMNIFIED PARTY TO REPRESENT SUCH SERIES 2000-1 INDEMNIFIED PARTY AND SHALL
PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL RELATED TO SUCH
PROCEEDING.  IN ANY SUCH PROCEEDING, ANY SERIES 2000-1 INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, AT THE EXPENSE OF HUNTSMAN
INTERNATIONAL AND THE COMPANY.  EXCEPT AS SET FORTH HEREIN, IT IS UNDERSTOOD
THAT NEITHER THE COMPANY NOR THE MASTER SERVICER SHALL, IN RESPECT OF THE LEGAL
EXPENSES OF ANY SERIES 2000-1 INDEMNIFIED PARTY IN CONNECTION WITH ANY
PROCEEDING OR RELATED PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE
REASONABLE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY
LOCAL COUNSEL) FOR ALL SUCH SERIES 2000-1 INDEMNIFIED PARTIES AND ALL OTHER
PARTIES INDEMNIFIED BY THE COMPANY UNDER THIS SUPPLEMENT, THE SERIES 2000-1
ASSET PURCHASE AGREEMENTS OR ANY OTHER TRANSACTION DOCUMENT.


 


(C)                                  ANY PAYMENTS TO BE MADE BY HUNTSMAN
INTERNATIONAL AND THE COMPANY PURSUANT TO THIS SECTION SHALL BE, WITHOUT
RESTRICTION, DUE AND PAYABLE FROM HUNTSMAN INTERNATIONAL AND THE COMPANY,
JOINTLY AND SEVERALLY, AND SHALL WITH RESPECT TO AMOUNTS OWING FROM THE COMPANY
BE (I) COMPANY SUBORDINATED OBLIGATIONS, (II) BE MADE SOLELY FROM FUNDS
AVAILABLE TO THE COMPANY THAT ARE NOT REQUIRED TO BE APPLIED TO COMPANY
UNSUBORDINATED OBLIGATIONS THEN DUE AND (III) NOT CONSTITUTE A GENERAL RECOURSE
CLAIM AGAINST THE COMPANY, BUT ONLY A CLAIM PAYABLE AFTER THE SATISFACTION OF
ALL COMPANY UNSUBORDINATED OBLIGATIONS THEN DUE, EXCEPT TO THE EXTENT THAT FUNDS
ARE AVAILABLE (INCLUDING FUNDS AVAILABLE TO THE COMPANY PURSUANT TO THE EXERCISE
OF ITS RIGHT TO INDEMNITY AND OTHER PAYMENTS PURSUANT TO SECTIONS 2.06 AND 8.02
(OR EQUIVALENT SECTIONS) OF THE ORIGINATION AGREEMENTS) TO THE COMPANY TO MAKE
SUCH PAYMENTS.


 


SECTION 2.11                                                             
INABILITY TO DETERMINE EURODOLLAR RATE.

 

If, prior to the first day on which any Series 2000-1 Eurodollar Tranche
commences:

 


(A)                                  ANY FUNDING AGENT SHALL HAVE DETERMINED OR
SHALL HAVE BEEN NOTIFIED (WHICH DETERMINATION OR NOTIFICATION, IN THE ABSENCE OF
MANIFEST ERROR, SHALL BE CONCLUSIVE AND BINDING UPON THE COMPANY) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR ASCERTAINING A EURODOLLAR RATE FOR SUCH SERIES 2000-1
EURODOLLAR TRANCHE; OR

 

18

--------------------------------------------------------------------------------


 


(B)                                 ANY FUNDING AGENT SHALL HAVE RECEIVED NOTICE
FROM ONE OR MORE RELATED SERIES 2000-1 APA BANKS THAT A EURODOLLAR RATE
DETERMINED OR TO BE DETERMINED FOR SUCH SERIES 2000-1 EURODOLLAR TRANCHE WILL
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH SERIES 2000-1 APA BANK (AS
CONCLUSIVELY CERTIFIED BY SUCH SERIES 2000-1 APA BANK(S)) OF PURCHASING OR
MAINTAINING ITS/THEIR AFFECTED PORTIONS OF SERIES 2000-1 EURODOLLAR TRANCHES
DURING THE RELATED SETTLEMENT PERIOD;


 

then, in either such event, such Funding Agent shall give telecopy or telephonic
notice thereof (confirmed in writing) to the Company, the Master Servicer, the
Administrative Agent, the Trustee and the Series 2000-1 APA Banks as soon as
practicable (but, in any event, within forty five (45) days after such
determination or notice, as applicable) thereafter.  Upon delivery of such
notice and until such notice has been withdrawn by such Funding Agent, no
further Series 2000-1 Eurodollar Tranches shall be made.  Each Funding Agent
agrees to withdraw any such notice as soon as reasonably practicable after such
Funding Agent is notified of a change in circumstances which makes such notice
inapplicable.

 


SECTION 2.12                                                             
SERIES 2000-1 FX HEDGING AGREEMENTS.


 

The Trustee shall at all times comply with the FX Hedging Policy set forth in
Schedule 6 of the Pooling Agreement.

 


SECTION 2.13                                                             
NOTICES, REPORTS, DIRECTIONS BY MASTER SERVICER.


 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Supplement is, unless otherwise indicated, being delivered or given
by the Master Servicer on behalf of the Company in accordance with the
provisions of the Agreement, this Supplement and the Servicing Agreement.

 


SECTION 2.14                                                             
OPTIONAL TERMINATION BY THE COMPANY.


 

On any Business Day following October 17, 2006, but at no time prior to such
date, the Master Servicer may require the Trustee to cause the Series 2000-1
Revolving Period to terminate on the date (the “Series 2000-1 Optional
Termination Date”) set forth in an irrevocable written notice (the
“Series 2000-1 Optional Termination Notice”) delivered by the Master Servicer to
the Trustee (which date, in any event, shall not be less than thirty (30) days
from the date on which such notice is delivered).  Following the occurrence of
the Series 2000-1 Optional Termination Date, no amounts deposited in the
Series 2000-1 Principal Collection Subaccount will be distributed to the Company
until the Series 2000-1 Invested Amount is paid in full.  To the extent
allocated funds are available therefore, payments of principal on the
Series 2000-1 VFC Certificates will commence on the Distribution Date next
succeeding the Series 2000-1 Optional Termination Date and will be made on each
Distribution Date thereafter until the Series 2000-1 Invested Amount is paid in
full or the Participation Assets allocated to the Series 2000-1 Interests have
been depleted.  Notwithstanding the foregoing, the Series 2000-1 Invested Amount
may, on any Distribution Date on or after the Series 2000-1 Optional Termination
Date, be paid in full out of the proceeds of the issuance of a new Series of
Investor Certificates issued in accordance with Section 5.11 of the Pooling
Agreement, together with (if applicable) funds available in the Series 2000-1
Principal Collection Subaccount.  The Trustee shall give prompt notice of its
receipt of a Series 2000-1 Optional Termination Notice to the Series 2000-1 VFC

 

19

--------------------------------------------------------------------------------


 

Certificateholders (in the form and at the location specified by such VFC
Certificateholder or the Trustee).

 


ARTICLE III


 


ARTICLE III OF THE AGREEMENT


 


SECTION 3.01


 

Section 3.01 of the Agreement and each other section of Article III of the
Agreement relating to another Series shall be read in its entirety as provided
in the Agreement.  Article III of the Agreement (except for Section 3.01 thereof
and any portion thereof relating to another Series) shall read in its entirety
as follows and shall be exclusively applicable to the Series 2000-1 VFC
Certificates and the Series 2000-1 Subordinated Interests.

 


SECTION 3A.02                                                      ESTABLISHMENT
OF SERIES 2000-1 ACCOUNTS.


 


(A)                                  THE TRUSTEE HAS CAUSED TO BE ESTABLISHED
AND SHALL CAUSE TO BE MAINTAINED IN THE NAME OF THE TRUSTEE, ON BEHALF OF THE
TRUST, WITH RESPECT TO THE SERIES 2000-1 VFC CERTIFICATES AND FOR THE BENEFIT OF
THE SERIES 2000-1 PURCHASERS,


 

(I)                                     (A) A CONCENTRATION ACCOUNT FOR POUND
STERLING (THE “SERIES 2000-1 POUND STERLING CONCENTRATION ACCOUNT”), (B) A
CONCENTRATION ACCOUNT FOR EURO (THE “SERIES 2000-1 EURO CONCENTRATION ACCOUNT”),
AND (C) A CONCENTRATION ACCOUNT FOR U.S. DOLLAR (THE “SERIES 2000-1 U.S. DOLLAR
CONCENTRATION ACCOUNT” AND, TOGETHER WITH THE SERIES 2000-1 POUND STERLING
CONCENTRATION ACCOUNT AND THE SERIES 2000-1 EURO CONCENTRATION ACCOUNT, THE
“SERIES 2000-1 CONCENTRATION ACCOUNTS”);

 

(II)                                  A SERIES OF SUBACCOUNTS OF EACH
SERIES 2000-1 CONCENTRATION ACCOUNT CONSISTING OF (A) A PRINCIPAL CONCENTRATION
SUBACCOUNT FOR POUND STERLING (THE “SERIES 2000-1 POUND STERLING PRINCIPAL
CONCENTRATION SUBACCOUNT”), (B) A PRINCIPAL CONCENTRATION SUBACCOUNT FOR EURO
(THE “SERIES 2000-1 EURO PRINCIPAL CONCENTRATION SUBACCOUNT”), AND (C) A
PRINCIPAL CONCENTRATION SUBACCOUNT FOR U.S. DOLLAR (THE “SERIES 2000-1 U.S.
DOLLAR PRINCIPAL CONCENTRATION SUBACCOUNT” AND, TOGETHER WITH THE SERIES 2000-1
POUND STERLING PRINCIPAL CONCENTRATION SUBACCOUNT AND THE SERIES 2000-1 EURO
PRINCIPAL CONCENTRATION SUBACCOUNT, THE “SERIES 2000-1 PRINCIPAL CONCENTRATION
SUBACCOUNTS”);

 

(III)                               A SERIES OF SUBACCOUNTS OF EACH
SERIES 2000-1 CONCENTRATION ACCOUNT CONSISTING OF (A) A NON-PRINCIPAL
CONCENTRATION SUBACCOUNT FOR POUND STERLING (THE “SERIES 2000-1 POUND STERLING
NON-PRINCIPAL CONCENTRATION SUBACCOUNT”), (B) A NON-PRINCIPAL CONCENTRATION
SUBACCOUNT FOR EURO (THE “SERIES 2000-1 EURO NON-PRINCIPAL CONCENTRATION
SUBACCOUNT”), AND (C) A NON-PRINCIPAL CONCENTRATION SUBACCOUNT FOR U.S. DOLLAR
(THE “SERIES 2000-1 U.S. DOLLAR NON-PRINCIPAL CONCENTRATION SUBACCOUNT” AND,
TOGETHER WITH THE SERIES 2000-1 POUND STERLING NON-PRINCIPAL CONCENTRATION
SUBACCOUNT AND

 

20

--------------------------------------------------------------------------------


 

the Series 2000-1 Euro Non-Principal Concentration Subaccount, the
“Series 2000-1 Non-Principal Concentration Subaccounts”); and

 

(IV)                              A FURTHER SERIES OF SUBACCOUNTS OF EACH OF THE
SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNTS CONSISTING OF (A) AN
ACCRUED INTEREST SUBACCOUNT FOR POUND STERLING (THE “SERIES 2000-1 POUND
STERLING ACCRUED INTEREST SUBACCOUNT”), (B) AN ACCRUED INTEREST SUBACCOUNT FOR
EURO (THE “SERIES 2000-1 EURO ACCRUED INTEREST SUBACCOUNT”), AND (C) AN ACCRUED
INTEREST SUBACCOUNT FOR U.S. DOLLAR (THE “SERIES 2000-1 U.S. DOLLAR ACCRUED
INTEREST SUBACCOUNT” AND, TOGETHER WITH THE SERIES 2000-1 POUND STERLING ACCRUED
INTEREST SUBACCOUNT AND THE SERIES 2000-1 EURO ACCRUED INTEREST SUBACCOUNT, THE
“SERIES 2000-1 ACCRUED INTEREST SUBACCOUNTS”).

 

All accounts established pursuant to this Section 3A.02(a) and listed on
Schedule II, are collectively referred to as the “Series 2000-1 Accounts”.  Each
Series 2000-1 Account shall bear a designation indicating that the funds
deposited therein are held for the benefit of the Series 2000-1 Purchasers.  The
Trustee, on behalf of the Trust for the benefit of the Series 2000-1 Purchasers,
shall possess all right, title and interest in all funds from time to time on
deposit in, and all Eligible Investments credited to, the Series 2000-1 Accounts
and in all proceeds thereof. The Series 2000-1 Accounts shall be under the sole
dominion and control of the Trustee for the exclusive benefit of the
Series 2000-1 Purchasers.

 


(B)                                 ALL ELIGIBLE INVESTMENTS IN THE
SERIES 2000-1 ACCOUNTS SHALL BE HELD BY THE TRUSTEE, ON BEHALF OF THE TRUST, FOR
THE BENEFIT OF THE SERIES 2000-1 PURCHASERS.  FUNDS ON DEPOSIT IN A
SERIES 2000-1 ACCOUNT SHALL, AT THE WRITTEN DIRECTION OF THE MASTER SERVICER, BE
INVESTED BY THE TRUSTEE IN ELIGIBLE INVESTMENTS WHICH SHALL MATURE ON THE
BUSINESS DAY PRIOR TO THE DATE OF THE SCHEDULED APPLICATION OF SUCH FUNDS.


 


(C)                                  ON ANY BUSINESS DAY, THE COMPANY MAY
DEPOSIT FUNDS FROM COLLECTIONS ONLY TO THE SUBACCOUNT OF THE GENERAL RESERVE
ACCOUNT RELATING TO SERIES 2000-1.  AT THE REQUEST OF THE MASTER SERVICER, ON
ANY BUSINESS DAY THE TRUSTEE SHALL RELEASE TO THE COMPANY ANY FUNDS ON DEPOSIT
IN SUCH SUBACCOUNT SO LONG AND TO THE EXTENT THAT (I) THE SERIES 2000-1
ALLOCATED RECEIVABLES AMOUNT IS AT LEAST EQUAL TO THE SUM OF THE SERIES 2000-1
TARGET RECEIVABLES AMOUNT FOR SUCH DAY AND (II) THE COMPANY IS NOT LIABLE AT
SUCH TIME TO MAKE ANY OTHER PAYMENT UNDER THE AGREEMENT OR THIS SUPPLEMENT
(WHETHER DUE AT SUCH TIME OR ON THE NEXT DISTRIBUTION DATE).


 


(D)                                 ON ANY BUSINESS DAY, THE MASTER SERVICER
MAY, IN ACCORDANCE WITH SECTION 2.06 OF THE SERVICING AGREEMENT, DEPOSIT
SERVICER ADVANCES INTO THE APPROPRIATE CURRENCY SERIES 2000-1 PRINCIPAL
CONCENTRATION SUBACCOUNT OR SERIES 2000-1 NON-PRINCIPAL CONCENTRATION
SUBACCOUNT.


 


(E)                                  ON EACH DATE ON WHICH A FX COUNTERPARTY
MAKES A PAYMENT TO THE TRUSTEE PURSUANT TO A SERIES 2000-1 FX HEDGING AGREEMENT
WITH RESPECT TO THE SERIES 2000-1 VFC CERTIFICATES, THE TRUSTEE SHALL DEPOSIT
SUCH PAYMENT INTO THE RELEVANT SERIES 2000-1 PRINCIPAL CONCENTRATION
SUBACCOUNT.  ON ANY BUSINESS

 

21

--------------------------------------------------------------------------------


 


DAY ON WHICH THE TRUSTEE IS REQUIRED TO MAKE A PAYMENT TO SUCH FX COUNTERPARTY
PURSUANT TO A SERIES 2000-1 FX HEDGING AGREEMENT, THE TRUSTEE MAY MAKE SUCH
PAYMENT FROM FUNDS AVAILABLE IN THE RELEVANT SERIES 2000-1 PRINCIPAL
CONCENTRATION SUBACCOUNT.

 


SECTION 3A.03                                                      DAILY
ALLOCATIONS.

 


(A)                                  THE PORTION OF THE AGGREGATE DAILY
COLLECTIONS ALLOCATED TO SERIES 2000-1 PURSUANT TO ARTICLE III OF THE AGREEMENT
SHALL BE ALLOCATED AS SET FORTH IN THIS ARTICLE III.  THE MASTER SERVICER SHALL
DETERMINE SUCH ALLOCATIONS IN ACCORDANCE WITH THIS ARTICLE III AND DIRECT THE
TRUSTEE TO MAKE SUCH ALLOCATIONS BY DELIVERING THE DAILY REPORT AND THE TRUSTEE
SHALL ALLOCATE SUCH AMOUNTS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE MASTER
SERVICER IN THE DAILY REPORT (UPON WHICH THE TRUSTEE MAY CONCLUSIVELY RELY,
SUBJECT TO ITS OBLIGATION TO PERFORM THE PROCEDURES SET FORTH IN THE INTERNAL
OPERATING PROCEDURES MEMORANDUM) AS FOLLOWS:


 

(I)                                     FIRST, DURING THE SERIES 2000-1
AMORTIZATION PERIOD, IF ANY AMOUNTS ARE OWED TO ANY PERSON ON ACCOUNT OF
SERVICING FEES INCURRED IN RESPECT OF THE PERFORMANCE OF ITS RESPONSIBILITIES AS
SUCCESSOR MASTER SERVICER, AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE AMOUNT SO
OWED TO SUCH SUCCESSOR MASTER SERVICER AND (B) A FRACTION, THE NUMERATOR OF
WHICH SHALL BE EQUAL TO THE SERIES 2000-1 INVESTED AMOUNT AS OF THE END OF THE
IMMEDIATELY PRECEDING ACCRUAL PERIOD AND THE DENOMINATOR OF WHICH SHALL BE EQUAL
TO THE AGGREGATE INVESTED AMOUNT AS OF THE END OF THE IMMEDIATELY PRECEDING
ACCRUAL PERIOD SHALL BE TRANSFERRED FROM THE RELEVANT SERIES 2000-1
CONCENTRATION ACCOUNT TO THE RELEVANT SERIES 2000-1 NON-PRINCIPAL CONCENTRATION
SUBACCOUNT IN ACCORDANCE WITH THE ACCOUNT CURRENCY PRIORITY;

 

(II)                                  SECOND, ON EACH BUSINESS DAY, FOLLOWING
THE TRANSFERS (IF ANY) PURSUANT TO CLAUSE (I) ABOVE, AN AMOUNT EQUAL TO THE
SERIES 2000-1 ACCRUED EXPENSE AMOUNT FOR SUCH DAY (OR, DURING THE SERIES 2000-1
REVOLVING PERIOD, SUCH GREATER AMOUNT AS THE MASTER SERVICER MAY REQUEST IN
WRITING) SHALL BE TRANSFERRED FROM THE RELEVANT SERIES 2000-1 CONCENTRATION
ACCOUNT TO THE RELEVANT SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNT IN
ACCORDANCE WITH THE ACCOUNT CURRENCY PRIORITY; PROVIDED THAT:

 

(A)                              ON THE TENTH BUSINESS DAY OF EACH ACCRUAL
PERIOD (AND EACH BUSINESS DAY THEREAFTER, IF NECESSARY, UNTIL THE FULL AMOUNT OF
ANY POSITIVE SERIES 2000-1 ACCRUED EXPENSE ADJUSTMENT IS TRANSFERRED),

 

(B)                                ON THE DAY OF ANY SERIES 2000-1 INCREASE (AND
EACH BUSINESS DAY THEREAFTER, IF NECESSARY, UNTIL THE FULL AMOUNT OF ANY
POSITIVE SERIES 2000-1 ACCRUED EXPENSE ADJUSTMENT IS TRANSFERRED),

 

(C)                                ON THE DAY OF ANY DISTRIBUTION PURSUANT TO
SECTION 2.07 AND

 

22

--------------------------------------------------------------------------------


 

(D)                               ON THE LAST BUSINESS DAY OF EACH ACCRUAL
PERIOD,

 

an amount equal to the Series 2000-1 Accrued Expense Adjustment shall, if such
adjustment is a positive amount, be transferred from the relevant Series 2000-1
Concentration Account to the relevant Series 2000-1 Non-Principal Concentration
Subaccount in the order provided in the Account Currency Priority, or if such
adjustment is a negative amount, be transferred from the relevant Series 2000-1
Non-Principal Concentration Subaccount to the relevant Series 2000-1
Concentration Account with respect to the same currency (or deducted from the
transfer in respect of the Series 2000-1 Accrued Expense Amount for such
Business Day);

 

(III)                               THIRD, ON EACH BUSINESS DAY (INCLUDING
DISTRIBUTION DATES), FOLLOWING THE TRANSFERS PURSUANT TO SUB-CLAUSES (I) AND
(II) ABOVE, ANY REMAINING FUNDS ON DEPOSIT IN THE SERIES 2000-1 CONCENTRATION
ACCOUNTS SHALL BE TRANSFERRED BY THE TRUSTEE TO THE RELEVANT SERIES 2000-1
PRINCIPAL CONCENTRATION SUBACCOUNTS WITH RESPECT TO THE SAME CURRENCY.

 


(B)                                 (I)                                     ON
EACH BUSINESS DAY DURING THE SERIES 2000-1 REVOLVING PERIOD (INCLUDING
DISTRIBUTION DATES), AFTER GIVING EFFECT TO (X) ALL ALLOCATIONS OF AGGREGATE
DAILY COLLECTIONS REFERRED TO IN SUBPARAGRAPHS (A)(I), (A)(II) AND (A)(III) ON
SUCH BUSINESS DAY AND (Y) ANY DEPOSIT RESULTING FROM A SERIES 2000-1 INCREASE,
IF ANY, PURSUANT TO SECTION 2.05(D) ON SUCH BUSINESS DAY, AMOUNTS ON DEPOSIT IN
THE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS SHALL BE DISTRIBUTED BY
THE TRUSTEE NOT LATER THAN 2:30 P.M. LONDON TIME (BUT ONLY TO THE EXTENT THAT
THE TRUSTEE HAS RECEIVED A DAILY REPORT WHICH REFLECTS THE RECEIPT OF THE
AGGREGATE DAILY COLLECTIONS ON DEPOSIT THEREIN NOT LATER THAN 12:30 P.M. LONDON
TIME, UPON WHICH DAILY REPORT THE TRUSTEE MAY CONCLUSIVELY RELY, SUBJECT TO ITS
OBLIGATION TO PERFORM THE PROCEDURES SET FORTH IN THE INTERNAL OPERATING
PROCEDURES MEMORANDUM),


 

(A)                              FIRST, TO DISTRIBUTE TO THE ACCOUNT DESIGNATED
BY THE MASTER SERVICER AN AMOUNT EQUAL TO THE OUTSTANDING AMOUNT ADVANCED, IF
ANY, FROM THE APPLICABLE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNT
CORRESPONDING TO THE APPROVED CURRENCY IN WHICH THE MASTER SERVICER HAS MADE THE
SERVICER ADVANCE;

 

(B)                                SECOND, TO DISTRIBUTE AMOUNTS PAYABLE WITH
RESPECT TO REDUCTIONS IN THE SERIES 2000-1 INVESTED AMOUNT AND SERIES 2000-1
SUBORDINATED INTEREST AMOUNT IN ACCORDANCE WITH SECTION 2.07;

 

(C)                                THIRD, ANY REMAINING BALANCES IN THE
SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS SHALL BE TRANSFERRED TO THE
RELEVANT COMPANY RECEIPTS ACCOUNTS IN ACCORDANCE WITH DIRECTIONS CONTAINED IN
THE DAILY REPORT OR TO SUCH ACCOUNTS OR SUCH PERSONS AS THE MASTER SERVICER MAY
DIRECT IN WRITING (WHICH DIRECTIONS MAY CONSIST OF STANDING INSTRUCTIONS
PROVIDED BY THE

 

23

--------------------------------------------------------------------------------


 

COMPANY THAT SHALL REMAIN IN EFFECT UNTIL CHANGED BY THE COMPANY IN WRITING);
PROVIDED THAT THE DISTRIBUTIONS UNDER SUB-CLAUSES (A) AND (C) SHALL BE MADE ONLY
IF NO SERIES 2000-1 EARLY AMORTIZATION EVENT, OR POTENTIAL SERIES 2000-1 EARLY
AMORTIZATION EVENT OR HAS OCCURRED AND IS CONTINUING; AND

 

(D)                               FOURTH, DISTRIBUTIONS FROM THE SERIES 2000-1
PRINCIPAL CONCENTRATION SUBACCOUNT FOR PURPOSES OF SUB-CLAUSE (C) ABOVE AND
SECTION 2.07 SHALL BE MADE IN ACCORDANCE WITH THE ACCOUNT CURRENCY PRIORITY.

 

(II)                                  ON EACH BUSINESS DAY DURING THE
SERIES 2000-1 AMORTIZATION PERIOD (INCLUDING DISTRIBUTION DATES), FUNDS
DEPOSITED IN THE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS SHALL BE
INVESTED IN ELIGIBLE INVESTMENTS THAT MATURE ON OR PRIOR TO THE BUSINESS DAY
IMMEDIATELY PRECEDING THE NEXT DISTRIBUTION DATE AND SHALL BE DISTRIBUTED ON
SUCH DISTRIBUTION DATE IN ACCORDANCE WITH SECTION 3A.06(C).  EXCEPT AS SET FORTH
IN SECTION 3A.06(C), NO AMOUNTS ON DEPOSIT IN ANY SERIES 2000-1 PRINCIPAL
CONCENTRATION SUBACCOUNT SHALL BE DISTRIBUTED BY THE TRUSTEE TO THE COMPANY OR
THE OWNER OF THE SERIES 2000-1 SUBORDINATED INTERESTS DURING THE SERIES 2000-1
AMORTIZATION PERIOD; PROVIDED THAT AMOUNTS ON DEPOSIT WHICH REPRESENT
COLLECTIONS RECEIVED ON INELIGIBLE RECEIVABLES, MAY BE RELEASED TO THE COMPANY;
PROVIDED, FURTHER, THAT IN THE CASE OF COLLECTIONS RECEIVED WITH RESPECT TO
INELIGIBLE RECEIVABLES PAYMENT HAS BEEN MADE BY THE COMPANY IN RESPECT OF SUCH
INELIGIBLE RECEIVABLES IN ACCORDANCE WITH SECTION 2.05 OF THE POOLING AGREEMENT
AND/OR (AS THE CASE MAY BE) THE EXCHANGEABLE COMPANY INTERESTS HAVE BEEN REDUCED
IN ACCORDANCE THEREWITH AND THE TRUSTEE HAS RECEIVED ALL RELEVANT PAYMENTS FROM
THE COMPANY IN CONNECTION WITH THE FOREGOING.

 


(C)                                  (I)                                     ON
EACH BUSINESS DAY, AN AMOUNT EQUAL TO THE SERIES 2000-1 DAILY U.S. DOLLAR
INTEREST DEPOSIT FOR SUCH DAY SHALL BE TRANSFERRED BY THE TRUSTEE, BASED SOLELY
ON THE INFORMATION PROVIDED TO THE TRUSTEE BY THE MASTER SERVICER IN THE DAILY
REPORT (UPON WHICH THE TRUSTEE MAY CONCLUSIVELY RELY, SUBJECT TO ITS OBLIGATION
TO PERFORM THE PROCEDURES SET FORTH IN THE INTERNAL OPERATING PROCEDURES
MEMORANDUM), FROM THE RELEVANT SERIES 2000-1 NON-PRINCIPAL CONCENTRATION
SUBACCOUNT TO THE RELEVANT SERIES 2000-1 ACCRUED INTEREST SUBACCOUNT IN
ACCORDANCE WITH THE ACCOUNT CURRENCY PRIORITY. AMOUNTS TRANSFERRED PURSUANT TO
SUB-CLAUSES (B) AND (C) OF THE ACCOUNT CURRENCY PRIORITY SHALL BE CONVERTED INTO
U.S. DOLLARS AT THE APPLICABLE CURRENCY SPOT RATE PROVIDED BY THE PAYING AGENT
PRIOR TO ANY SUCH TRANSFER.


 

(II)                                          ON EACH BUSINESS DAY, AN AMOUNT
EQUAL TO THE SERIES 2000-1 DAILY EURO INTEREST DEPOSIT FOR SUCH DAY SHALL BE
TRANSFERRED BY THE TRUSTEE, BASED SOLELY ON THE INFORMATION PROVIDED TO THE
TRUSTEE BY THE MASTER SERVICER IN THE DAILY REPORT (UPON WHICH THE TRUSTEE MAY
CONCLUSIVELY RELY, SUBJECT TO ITS OBLIGATION TO PERFORM THE PROCEDURES SET FORTH
IN THE INTERNAL OPERATING PROCEDURES MEMORANDUM), FROM THE RELEVANT
SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNT

 

24

--------------------------------------------------------------------------------


 

TO THE RELEVANT SERIES 2000-1 ACCRUED INTEREST SUBACCOUNT IN ACCORDANCE WITH THE
ACCOUNT CURRENCY PRIORITY.  AMOUNTS TRANSFERRED PURSUANT TO SUB-CLAUSE (B) OF
THE ACCOUNT CURRENCY PRIORITY AND THEN, TO THE EXTENT FUNDS ON DEPOSIT IN THE
SERIES 2000-1 U.S. DOLLAR NON-PRINCIPAL SUBACCOUNT ARE NOT SUFFICIENT SUB-CLAUSE
(C) OF THE ACCOUNT CURRENCY PRIORITY, SHALL BE CONVERTED INTO EURO AT THE
APPLICABLE CURRENCY SPOT RATE PROVIDED BY THE PAYING AGENT PRIOR TO ANY SUCH
TRANSFER.

 


(D)                                 THE ALLOCATIONS TO BE MADE PURSUANT TO THIS
SECTION 3A.03 ARE SUBJECT TO THE PROVISIONS OF SECTIONS 2.05, 2.06, 7.02 AND
9.01 OF THE AGREEMENT.


 


SECTION 3A.04                                                      DETERMINATION
OF INTEREST.


 

The amount in respect of interest distributable with respect to the
Series 2000-1 VFC Certificates on each Distribution Date for the Accrual Period
then ending shall be determined by the Master Servicer as follows:

 

(a)                                  (i)                                    
(1) For the Series 2000-1 U.S. Dollar VFC Certificates, the amount of interest
distributable (“Series 2000-1 U.S. Dollar Monthly Interest Distribution”) on
each Distribution Date shall be the aggregate amount of Series 2000-1 Daily U.S.
Dollar Interest Expense accrued during the Accrual Period ending on such
Distribution Date and (2) for the Series 2000-1 Euro VFC Certificates, the
amount of interest distributable (“Series 2000-1 Euro Monthly Interest
Distribution”) on each Distribution Date shall be the aggregate amount of
Series 2000-1 Daily Euro Interest Expense accrued during the Accrual Period
ending on such Distribution Date.

 

(II)                                  ON OR BEFORE THE FIRST DAY OF EACH ACCRUAL
PERIOD OR ANY OTHER DAY (OTHER THAN A DISTRIBUTION DATE) UPON WHICH (X) A
SERIES 2000-1 INCREASE IS TO OCCUR IN ACCORDANCE WITH SECTION 2.05 OR (Y) THE
SERIES 2000-1 INVESTED AMOUNTS ARE TO BE REDUCED IN ACCORDANCE WITH
SECTION 2.07, EACH FUNDING AGENT SHALL NOTIFY THE TRUSTEE AND THE MASTER
SERVICER OF THE SERIES 2000-1 U.S. DOLLAR CERTIFICATE RATE APPLICABLE WITH
RESPECT TO THE SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATES AND THE SERIES 2000-1
EURO CERTIFICATE RATE APPLICABLE WITH RESPECT TO THE SERIES 2000-1 EURO VFC
CERTIFICATES FOR ITS VFC PURCHASER GROUP (AND, IF APPLICABLE, THE CP RATE,
EURODOLLAR RATE OR ABR WHICH APPLIES AND THE SERIES 2000-1 U.S. DOLLAR INVESTED
AMOUNT AND THE SERIES 2000-1 EURO INVESTED AMOUNT AS TO WHICH SUCH RATES APPLY).

 

(III)                               IF THE SERIES 2000-1 U.S. DOLLAR CERTIFICATE
RATE APPLICABLE TO ANY SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATE OR THE
SERIES 2000-1 EURO CERTIFICATE RATE APPLICABLE TO ANY SERIES 2000-1 EURO VFC
CERTIFICATE CHANGES DURING ANY ACCRUAL PERIOD, THE FUNDING AGENT WITH RESPECT TO
THE VFC PURCHASER GROUP TO WHICH SUCH CHANGE APPLIES SHALL NOTIFY THE TRUSTEE
AND THE MASTER SERVICER OF SUCH CHANGES.  THE PARTIES TO THIS SUPPLEMENT HEREBY
ACKNOWLEDGE AND AGREE THAT THE SERIES 2000-1 CP RATE DETERMINED WITH RESPECT TO
ANY SERIES 2000-1 CP TRANCHE

 

25

--------------------------------------------------------------------------------


 

REPRESENTS AN ESTIMATE OF THE EXPECTED CP RATE THAT WOULD APPLY TO THE FUNDING
OF SUCH SERIES 2000-1 CP TRANCHE FOR THE RELEVANT SERIES 2000-1 CP RATE PERIOD. 
AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE LAST DAY OF THE ACCRUAL PERIOD, THE
RELATED FUNDING AGENT SHALL NOTIFY THE TRUSTEE AND THE MASTER SERVICER OF THE
ACTUAL CP RATE AND CORRESPONDING CP COSTS FOR THE ACCRUAL PERIOD THEN ENDING.

 

(IV)                              FOLLOWING ANY CHANGE IN THE AMOUNT OF ANY
SERIES 2000-1 EURODOLLAR TRANCHE, SERIES 2000-1 CP TRANCHE OR SERIES 2000-1
FLOATING TRANCHE OR THE SERIES 2001-1 U.S. DOLLAR CERTIFICATE RATE OR
SERIES 2000-1 EURO CERTIFICATE RATE WHICH APPLIES TO ALL OR ANY PORTION THEREOF
DURING AN ACCRUAL PERIOD:

 

(A)                              THE SERIES 2000-1 U.S. DOLLAR MONTHLY INTEREST
OR SERIES 2000-1 EURO MONTHLY INTEREST (AS APPLICABLE) SHALL BE CALCULATED WITH
RESPECT TO SUCH CHANGED AMOUNT AND/OR CHANGED RATE FOR THE NUMBER OF DAYS IN THE
ACCRUAL PERIOD DURING WHICH SUCH CHANGED AMOUNT IS OUTSTANDING AND/OR CHANGED
RATE IS APPLICABLE; AND

 

(B)                                THE MASTER SERVICER SHALL AMEND THE MONTHLY
SETTLEMENT REPORT TO REFLECT THE ADJUSTMENT IN THE SERIES 2000-1 U.S. DOLLAR
MONTHLY INTEREST OR SERIES 2000-1 EURO MONTHLY INTEREST FOR SUCH ACCRUAL PERIOD
CAUSED BY SUCH CHANGE AND ANY CONSEQUENT ADJUSTMENTS AND THE MASTER SERVICER
SHALL ALSO PROVIDE WRITTEN NOTIFICATION TO THE TRUSTEE OF ANY SUCH CHANGE IN THE
SERIES 2000-1 U.S. DOLLAR CERTIFICATE RATE OR THE SERIES 2000-1 EURO CERTIFICATE
RATE.

 

(C)                                ANY AMENDMENT TO THE MONTHLY SETTLEMENT
REPORT PURSUANT TO THIS SECTION 3A.04(A)(IV) SHALL BE COMPLETED BY 1:00 P.M.
LONDON TIME, ON THE NEXT SETTLEMENT REPORT DATE.

 


(B)                                 (I)                                     ON
EACH DISTRIBUTION DATE, THE MASTER SERVICER SHALL DETERMINE THE EXCESS, IF ANY
(THE “SERIES 2000-1 U.S. DOLLAR INTEREST SHORTFALL”), OF (I) THE AGGREGATE
SERIES 2000-1 U.S. DOLLAR MONTHLY INTEREST DISTRIBUTION FOR THE ACCRUAL PERIOD
ENDING ON SUCH DISTRIBUTION DATE OVER (II) THE SUM OF (A) THE AMOUNT THAT WILL
BE AVAILABLE TO BE DISTRIBUTED TO THE SERIES 2000-1 PURCHASERS ON SUCH
DISTRIBUTION DATE IN RESPECT THEREOF PURSUANT TO SECTIONS 3A.03 AND 3A.06(A) AND
(B) THE AMOUNT OF ANY SERVICER ADVANCES MADE BY THE MASTER SERVICER PURSUANT TO
SECTION 2.06 OF THE SERVICING AGREEMENT AND SECTION 3A.02(D).  IF THE
SERIES 2000-1 U.S. DOLLAR INTEREST SHORTFALL WITH RESPECT TO ANY DISTRIBUTION
DATE IS GREATER THAN ZERO, AN ADDITIONAL AMOUNT (“SERIES 2000-1 U.S. DOLLAR
ADDITIONAL INTEREST”) EQUAL TO THE PRODUCT OF (A) THE NUMBER OF DAYS UNTIL SUCH
SERIES 2000-1 U.S. DOLLAR INTEREST SHORTFALL SHALL BE REPAID DIVIDED BY 365 (OR
366, AS THE CASE MAY BE), (B) THE ABR PLUS 2.0% AND (C) SUCH SERIES 2000-1 U.S.
DOLLAR INTEREST SHORTFALL THAT HAS NOT BEEN PAID TO THE SERIES 2000-1 PURCHASERS
SHALL BE PAYABLE AS PROVIDED HEREIN WITH RESPECT TO THE SERIES 2000-1 U.S.
DOLLAR VFC CERTIFICATES ON EACH DISTRIBUTION DATE

 

26

--------------------------------------------------------------------------------


 


FOLLOWING SUCH DISTRIBUTION DATE TO BUT EXCLUDING THE DISTRIBUTION DATE ON WHICH
SUCH SERIES 2000-1 U.S. DOLLAR INTEREST SHORTFALL IS PAID TO THE SERIES 2000-1
U.S. DOLLAR VFC CERTIFICATEHOLDERS.


 

(II)                                  ON EACH DISTRIBUTION DATE, THE MASTER
SERVICER SHALL DETERMINE THE EXCESS, IF ANY (THE “SERIES 2000-1 EURO INTEREST
SHORTFALL”), OF (I) THE AGGREGATE SERIES 2000-1 EURO MONTHLY INTEREST
DISTRIBUTION FOR THE ACCRUAL PERIOD ENDING ON SUCH DISTRIBUTION DATE OVER
(II) THE SUM OF (A) THE AMOUNT THAT WILL BE AVAILABLE TO BE DISTRIBUTED TO THE
SERIES 2000-1 PURCHASERS ON SUCH DISTRIBUTION DATE IN RESPECT THEREOF PURSUANT
TO SECTIONS 3A.03 AND 3A.06(A) AND (B) THE AMOUNT OF ANY SERVICER ADVANCES MADE
BY THE MASTER SERVICER PURSUANT TO SECTION 2.06 OF THE SERVICING AGREEMENT AND
SECTION 3A.02(D).  IF THE SERIES 2000-1 EURO INTEREST SHORTFALL WITH RESPECT TO
ANY DISTRIBUTION DATE IS GREATER THAN ZERO, AN ADDITIONAL AMOUNT (“SERIES 2000-1
EURO ADDITIONAL INTEREST”) EQUAL TO THE PRODUCT OF (A) THE NUMBER OF DAYS UNTIL
SUCH SERIES 2000-1 EURO INTEREST SHORTFALL SHALL BE REPAID DIVIDED BY 365 (OR
366, AS THE CASE MAY BE), (B) THE ABR PLUS 2.0% AND (C) SUCH SERIES 2000-1 EURO
INTEREST SHORTFALL THAT HAS NOT BEEN PAID TO THE SERIES 2000-1 PURCHASERS SHALL
BE PAYABLE AS PROVIDED HEREIN WITH RESPECT TO THE SERIES 2000-1 EURO VFC
CERTIFICATES ON EACH DISTRIBUTION DATE FOLLOWING SUCH DISTRIBUTION DATE TO BUT
EXCLUDING THE DISTRIBUTION DATE ON WHICH SUCH SERIES 2000-1 EURO INTEREST
SHORTFALL IS PAID TO THE SERIES 2000-1 EURO VFC CERTIFICATEHOLDERS.

 


(C)                                  ON ANY BUSINESS DAY, THE MASTER SERVICER
MAY, WITH RESPECT TO ANY VFC PURCHASER GROUP AND SUBJECT TO SECTION 3A.04(D),
ELECT TO ALLOCATE ALL OR ANY PORTION OF THE SERIES 2000-1 AVAILABLE PRICING
AMOUNT:


 

(I)                                     PRIOR TO A CONDUIT PURCHASER TERMINATION
EVENT WITH RESPECT TO THE RELATED SERIES 2000-1 CONDUIT PURCHASER, TO A
SERIES 2000-1 CP TRANCHE COMMENCING ON SUCH BUSINESS DAY BY GIVING THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT IRREVOCABLE WRITTEN OR TELEPHONIC
(CONFIRMED IN WRITING) NOTICE THEREOF, WHICH NOTICE MUST BE RECEIVED BY THE
FUNDING AGENTS PRIOR TO 7:00 A.M. NEW YORK CITY TIME, TWO BUSINESS DAYS PRIOR TO
SUCH BUSINESS DAY (PROVIDED THAT THE SELECTION OF SERIES 2000-1 CP TRANCHES
SHALL BE AT THE SOLE DISCRETION OF THE RELATED FUNDING AGENTS); OR

 

(II)                                  (X) ON OR AFTER THE OCCURRENCE OF A
CONDUIT PURCHASER TERMINATION EVENT OR SERIES 2000-1 PURCHASE DATE WITH RESPECT
TO THE RELATED CONDUIT PURCHASER, TO ONE OR MORE SERIES 2000-1 EURODOLLAR
TRANCHES BY REFERENCE TO THE ABR BY GIVING THE ADMINISTRATIVE AGENT AND THE
FUNDING AGENTS IRREVOCABLE WRITTEN OR TELEPHONIC (CONFIRMED IN WRITING) NOTICE,
THEREOF, WHICH NOTICE MUST BE RECEIVED PRIOR TO 7:00 A.M. NEW YORK CITY TIME ON
SUCH BUSINESS DAY, OR (Y) ON OR AFTER THE OCCURRENCE OF A CONDUIT PURCHASER
TERMINATION EVENT WITH RESPECT TO THE RELATED CONDUIT PURCHASER OR SERIES 2000-1
PURCHASE DATE WITH RESPECT TO THE RELATED CONDUIT PURCHASER, TO ONE OR MORE
SERIES 2000-1 EURODOLLAR TRANCHES WITH SERIES 2000-1 EURODOLLAR PERIODS
COMMENCING ON SUCH BUSINESS DAY BY GIVING THE ADMINISTRATIVE

 

27

--------------------------------------------------------------------------------


 

AGENT AND THE FUNDING AGENTS IRREVOCABLE WRITTEN OR TELEPHONIC (CONFIRMED IN
WRITING) NOTICE THEREOF, WHICH NOTICE MUST BE RECEIVED BY THE FUNDING AGENTS
PRIOR TO 7:00 A.M. NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO SUCH
BUSINESS DAY.

 

Each such notice shall specify (A) the applicable Business Day, (B) the
Series 2000-1 Available Pricing Amount that shall be allocable to any
Series 2000-1 CP Tranche and (C) the Series 2000-1 Eurodollar Period and the
portion of the Series 2000-1 Available Pricing Amount being allocated to each
Series 2000-1 Eurodollar Tranche, if any.  On or after any Series 2000-1
Purchase Date with respect to a VFC Purchaser Group, each Funding Agent shall
notify the related Series 2000-1 APA Banks of the contents of each such notice
promptly upon receipt thereof.  So long as no Conduit Purchaser Termination
Event has occurred with respect to any of the Series 2000-1 Conduit Purchasers,
the allocation of Series 2000-1 Available Pricing Amount to Series 2000-1 CP
Tranches shall be allocated as among the Series 2000-1 Conduit Purchasers pro
rata based on their VFC Pro Rata Share.

 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 3A.04:


 

(I)                                     IF A SERIES 2000-1 CONDUIT PURCHASER
HOLDS A SERIES 2000-1 PURCHASER INVESTED AMOUNT, SUCH SERIES 2000-1 CONDUIT
PURCHASER SHALL APPROVE THE PORTION OF THE SERIES 2000-1 INVESTED AMOUNT FUNDED
BY IT WHICH IS TO BE ALLOCATED TO SERIES 2000-1 CP TRANCHES; AND

 

(II)                                  IF A SERIES 2000-1 APA BANK HOLDS A
SERIES 2000-1 PURCHASER INVESTED AMOUNT:

 

(A)                              THE PORTION OF THE SERIES 2000-1 PURCHASER
INVESTED AMOUNT WITH RESPECT TO SUCH SERIES 2000-1 APA BANK ALLOCABLE TO EACH
SERIES 2000-1 EURODOLLAR TRANCHE MUST BE IN AN AMOUNT EQUAL TO $500,000 OR AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF;

 

(B)                                NO MORE THAN FIVE SERIES 2000-1 EURODOLLAR
TRANCHES SHALL BE OUTSTANDING AT ANY ONE TIME WITH RESPECT TO ANY VFC PURCHASER
GROUP;

 

(C)                                AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY SERIES 2000-1 EARLY AMORTIZATION EVENT OR POTENTIAL
SERIES 2000-1 EARLY AMORTIZATION EVENT, EACH FUNDING AGENT MAY CHOOSE TO
ALLOCATE ANY PORTION OF THE SERIES 2000-1 AVAILABLE PRICING AMOUNT WITH RESPECT
TO ITS VFC PURCHASER GROUP TO A SERIES 2000-1 EURODOLLAR TRANCHE OR
SERIES 2000-1 FLOATING RATE TRANCHE; AND

 

(D)                               AFTER THE END OF THE SERIES 2000-1 REVOLVING
PERIOD, THE COMPANY (OR THE MASTER SERVICER ON BEHALF OF THE COMPANY) MAY NOT
SELECT ANY SERIES 2000-1 EURODOLLAR PERIOD THAT DOES NOT END ON OR PRIOR TO THE
NEXT SUCCEEDING DISTRIBUTION DATE.

 

28

--------------------------------------------------------------------------------


 


SECTION 3A.05                                                      DETERMINATION
OF SERIES 2000-1 MONTHLY PRINCIPAL.


 


(A)                                  PAYMENTS OF SERIES 2000-1 PRINCIPAL.  THE
AMOUNT OF PRINCIPAL IN RESPECT OF THE SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATES
(THE “SERIES 2000-1 U.S. DOLLAR MONTHLY PRINCIPAL PAYMENT”) AND THE AMOUNT OF
PRINCIPAL IN RESPECT OF THE SERIES 2000-1 EURO VFC CERTIFICATES (THE
“SERIES 2000-1 EURO MONTHLY PRINCIPAL PAYMENT”) DISTRIBUTABLE FROM THE
SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS ON EACH DISTRIBUTION DATE
DURING THE SERIES 2000-1 AMORTIZATION PERIOD SHALL BE EQUAL TO THE AMOUNT ON
DEPOSIT IN SUCH SUBACCOUNTS ON THE IMMEDIATELY PRECEDING SETTLEMENT REPORT DATE
AFTER GIVING EFFECT TO ANY PAYMENTS REQUIRED TO BE MADE TO THE FX COUNTERPARTY
PURSUANT TO ANY SERIES 2000-1 FX HEDGING AGREEMENTS WITH RESPECT TO THE
SERIES 2000-1 VFC CERTIFICATES; PROVIDED, HOWEVER, THAT THE SERIES 2000-1 U.S.
DOLLAR MONTHLY PRINCIPAL PAYMENT AND THE SERIES 2000-1 EURO MONTHLY PRINCIPAL
PAYMENT ON ANY DISTRIBUTION DATE SHALL NOT EXCEED THE SERIES 2000-1 U.S. DOLLAR
INVESTED AMOUNT AND THE SERIES 2001 EURO INVESTED AMOUNT, RESPECTIVELY, ON SUCH
DISTRIBUTION DATE AFTER GIVING EFFECT TO THE REDUCTIONS AND INCREASES PURSUANT
TO PARAGRAPHS (B) AND (C) BELOW.  FURTHER, ON ANY OTHER BUSINESS DAY DURING THE
SERIES 2000-1 AMORTIZATION PERIOD, FUNDS SHALL BE DISTRIBUTED FROM THE
SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS TO THE SERIES 2000-1 VFC
CERTIFICATEHOLDERS IN ACCORDANCE WITH SECTION 2.07 OF THIS SUPPLEMENT.


 


(B)                                 REDUCTIONS TO SERIES 2000-1 PRINCIPAL.  IF,
ON ANY SPECIAL ALLOCATION SETTLEMENT REPORT DATE, THE SERIES 2000-1 ALLOCABLE
CHARGED-OFF AMOUNT IS GREATER THAN ZERO FOR THE RELATED SETTLEMENT PERIOD, THE
TRUSTEE SHALL (IN ACCORDANCE WITH THE WRITTEN DIRECTIONS OF THE MASTER SERVICER
PROVIDED IN ACCORDANCE WITH SECTION 3.01(B)(II) OF THE AGREEMENT, UPON WHICH THE
TRUSTEE MAY CONCLUSIVELY RELY, SUBJECT TO ITS OBLIGATION TO PERFORM THE
PROCEDURES SET FORTH IN THE INTERNAL OPERATING PROCEDURES MEMORANDUM) MAKE THE
FOLLOWING APPLICATIONS OF SUCH AMOUNT IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, THE SERIES 2000-1 REQUIRED
SUBORDINATED AMOUNT SHALL BE REDUCED (BUT NOT BELOW ZERO) BY AN AMOUNT EQUAL TO
THE SERIES 2000-1 ALLOCABLE CHARGED-OFF AMOUNT (WHICH SHALL BE REDUCED BY THE
AMOUNT SO APPLIED); AND

 

(II)                                  SECOND, TO THE EXTENT THAT THE
SERIES 2000-1 ALLOCABLE CHARGED-OFF AMOUNT IS GREATER THAN ZERO FOLLOWING THE
APPLICATIONS IN CLAUSE (I) ABOVE, THE SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT
AND THE SERIES 2000-1 EURO INVESTED AMOUNT SHALL BE REDUCED PRO RATA (BUT NOT
BELOW ZERO) BY SUCH REMAINING SERIES 2000-1 ALLOCABLE CHARGED-OFF AMOUNT (WHICH
SHALL BE REDUCED BY THE AMOUNT SO APPLIED) AND SUCH REDUCTION SHALL BE ALLOCATED
TO THE SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND THE SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT ON A PRO RATA BASIS.

 


(C)                                  INCREASES TO SERIES 2000-1 PRINCIPAL.  IF,
ON ANY SPECIAL ALLOCATION SETTLEMENT REPORT DATE, THE SERIES 2000-1 ALLOCABLE
RECOVERIES AMOUNT IS GREATER THAN ZERO FOR THE RELATED SETTLEMENT PERIOD, THE
TRUSTEE SHALL (IN ACCORDANCE WITH WRITTEN DIRECTIONS FROM THE MASTER SERVICER
UPON WHICH THE

 

29

--------------------------------------------------------------------------------


 


TRUSTEE MAY CONCLUSIVELY RELY, SUBJECT TO ITS OBLIGATION TO PERFORM THE
PROCEDURES SET FORTH IN THE INTERNAL OPERATING PROCEDURES MEMORANDUM) MAKE THE
FOLLOWING APPLICATIONS (AFTER GIVING EFFECT TO THE APPLICATIONS IN
SECTION 3A.05(B) OF SUCH AMOUNT IN THE FOLLOWING ORDER OF PRIORITY):


 

(I)                                     FIRST, THE SERIES 2000-1 U.S. DOLLAR
INVESTED AMOUNT AND THE SERIES 2000-1 EURO INVESTED AMOUNT SHALL BE INCREASED
PRO RATA (BUT ONLY TO THE EXTENT OF ANY PREVIOUS REDUCTIONS OF THE SERIES 2000-1
U.S. DOLLAR INVESTED AMOUNT AND THE SERIES 2000-1 EURO INVESTED AMOUNT PURSUANT
TO SECTION 3A.05(B)(II)) BY THE AMOUNT OF THE SERIES 2000-1 ALLOCABLE RECOVERIES
AMOUNT (WHICH SHALL BE REDUCED BY THE AMOUNT SO APPLIED) AND SUCH INCREASE SHALL
BE ALLOCATED TO THE SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND THE
SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT ON A PRO RATA BASIS; AND

 

(II)                                  SECOND, TO THE EXTENT THAT THE
SERIES 2000-1 ALLOCABLE RECOVERIES AMOUNT IS GREATER THAN ZERO FOLLOWING THE
APPLICATIONS IN CLAUSE (I) ABOVE, THE SERIES 2000-1 REQUIRED SUBORDINATED AMOUNT
SHALL BE INCREASED (BUT ONLY TO THE EXTENT OF ANY PREVIOUS REDUCTIONS OF THE
SERIES 2000-1 REQUIRED SUBORDINATED AMOUNT PURSUANT TO SECTION 3A.05(B)(I)) BY
SUCH REMAINING SERIES 2000-1 ALLOCABLE RECOVERIES AMOUNT (WHICH SHALL BE REDUCED
BY THE AMOUNT SO APPLIED).

 


SECTION 3A.06                                                      APPLICATIONS.

 


(A)                                  SERIES 2000-1 ACCRUED INTEREST SUBACCOUNTS.


 

The Trustee shall distribute to the Paying Agent, based solely on the
information provided to the Trustee by the Master Servicer in the Daily Report
(upon which the Trustee may conclusively rely, subject to its obligation to
perform the procedures set forth in the Internal Operating Procedures
Memorandum), on each Distribution Date, from amounts on deposit in the
Series 2000-1 Accrued Interest Subaccounts in accordance with the Account
Currency Priority:

 

(i)                                     an amount equal to the Outstanding
Amount Advanced with respect to Series 2000-1, if any, to the account designated
by the Master Servicer pursuant to Section 3A.02(d);  and

 

(ii)                                  pro rata:

 

(x)                                   for the Series 2000-1 U.S. Dollar VFC
Certificates, an amount equal to the Series 2000-1 U.S. Dollar Monthly Interest
Distribution payable on such Distribution Date (such amount, the “Series 2000-1
U.S. Dollar Monthly Interest Payment”), plus the amount of any Series 2000-1
U.S. Dollar Monthly Interest Payment previously due but not distributed to the
Series 2000-1 Purchasers on a prior Distribution Date, plus the amount of any
Series 2000-1 U.S. Dollar Additional Interest for such Distribution Date and any
Series 2000-1 U.S. Dollar Additional Interest previously due but not distributed
to the applicable Series 2000-1 Purchasers on a prior Distribution Date; and

 

30

--------------------------------------------------------------------------------


 

(y)                                 for the Series 2000-1 Euro VFC Certificates,
an amount equal to the Series 2000-1 Euro Monthly Interest Distribution payable
on such Distribution Date (such amount, the “Series 2000-1 Euro Monthly Interest
Payment”), plus the amount of any Series 2000-1 Euro Monthly Interest Payment
previously due but not distributed to the Series 2000-1 Purchasers on a prior
Distribution Date, plus the amount of any Series 2000-1 Euro Additional Interest
for such Distribution Date and any Series 2000-1 Euro Additional Interest
previously due but not distributed to the applicable Series 2000-1 Purchasers on
a prior Distribution Date.

 


(B)                                 SERIES 2000-1 NON-PRINCIPAL CONCENTRATION
SUBACCOUNTS.


 

On each Distribution Date, the Trustee shall, based solely on the information
provided to the Trustee by the Master Servicer in the Daily Report (upon which
the Trustee may conclusively rely, subject to its obligation to perform the
procedures set forth in the Internal Operating Procedures Memorandum), apply
funds on deposit in the Series 2000-1 Non-Principal Concentration Subaccounts in
the following order of priority to the extent funds are available:

 

(I)                                     FIRST, AN AMOUNT EQUAL TO THE
SERIES 2000-1 MONTHLY SERVICING FEE FOR THE ACCRUAL PERIOD ENDING ON SUCH
DISTRIBUTION DATE SHALL BE WITHDRAWN BY THE TRUSTEE AND PAID TO THE MASTER
SERVICER (LESS ANY AMOUNTS PAYABLE TO THE TRUSTEE PURSUANT TO SECTION 8.05 OF
THE AGREEMENT, WHICH SHALL BE PAID TO THE TRUSTEE) FROM THE SERIES 2000-1
NON-PRINCIPAL CONCENTRATION SUBACCOUNTS IN ACCORDANCE WITH THE ACCOUNT CURRENCY
PRIORITY (AMOUNTS PAID PURSUANT TO SUB-CLAUSES (B) AND (C) OF THE ACCOUNT
CURRENCY PRIORITY SHALL BE CONVERTED TO U.S. DOLLARS AT THE APPLICABLE CURRENCY
SPOT RATE PROVIDED BY THE PAYING AGENT);

 

(II)                                  SECOND, (FOLLOWING THE APPLICATIONS IN
CLAUSE (I), AN AMOUNT EQUAL TO ANY SERIES 2000-1 PROGRAM COSTS DUE AND PAYABLE
SHALL BE WITHDRAWN BY THE TRUSTEE AND PAID TO THE PERSONS OWED SUCH AMOUNTS FROM
THE SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNTS IN ACCORDANCE WITH THE
ACCOUNT CURRENCY PRIORITY; AND

 

(III)                               THIRD, ANY REMAINING AMOUNTS ON DEPOSIT IN
THE SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNTS (IN EXCESS OF THE
SERIES 2000-1 ACCRUED EXPENSE AMOUNT AS OF SUCH DISTRIBUTION DATE) NOT ALLOCATED
PURSUANT TO CLAUSES (I) AND (II) ABOVE SHALL BE PAID TO THE HOLDER OF THE
SERIES 2000-1 SUBORDINATED INTERESTS; PROVIDED, HOWEVER, THAT DURING THE
SERIES 2000-1 AMORTIZATION PERIOD, SUCH REMAINING AMOUNTS SHALL BE DEPOSITED IN
THE RELEVANT SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNT FOR DISTRIBUTION
IN ACCORDANCE WITH SECTION 3A.06(C).

 

31

--------------------------------------------------------------------------------


 


(C)                                  SERIES 2000-1 AMORTIZATION PERIOD -
SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS.


 

During the Series 2000-1 Amortization Period and following the occurrence of the
Series 2000-1 Optional Termination Date, the Trustee shall, based solely on the
information provided to the Trustee by the Master Servicer in the Daily Report
(upon which the Trustee may conclusively rely, subject to its obligation to
perform the procedures set forth in the Internal Operating Procedures
Memorandum), apply, on each Distribution Date, amounts on deposit in the
Series 2000-1 Principal Concentration Subaccounts in the following order of
priority:

 

(I)                                     FIRST, AN AMOUNT EQUAL TO THE
OUTSTANDING AMOUNT ADVANCED WITH RESPECT TO THE SERIES 2000-1, IF ANY, SHALL BE
DISTRIBUTED FROM THE APPLICABLE SERIES 2000-1 PRINCIPAL SUBACCOUNT CORRESPONDING
TO THE APPROVED CURRENCY IN WHICH THE MASTER SERVICER HAS MADE THE SERVICER
ADVANCE TO THE ACCOUNT DESIGNATED BY THE MASTER SERVICER PURSUANT TO
SECTION 3A.02(D);

 

(II)                                  SECOND, AN AMOUNT EQUAL TO THE
SERIES 2000-1 U.S. DOLLAR MONTHLY PRINCIPAL PAYMENT AND THE SERIES 2000-1 EURO
MONTHLY PRINCIPAL PAYMENT FOR SUCH DISTRIBUTION DATE SHALL BE DISTRIBUTED TO THE
PAYING AGENT, ON BEHALF OF THE SERIES 2000-1 PURCHASERS, FROM THE SERIES 2000-1
PRINCIPAL CONCENTRATION SUBACCOUNTS IN ACCORDANCE WITH THE ACCOUNT CURRENCY
PRIORITY PRO RATA TO THE SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATEHOLDERS AND
THE SERIES 2000-1 EURO VFC CERTIFICATEHOLDERS IN REDUCTION (TO ZERO) OF THE
SERIES 2000-1 U.S. DOLLAR INVESTED AMOUNT AND THE SERIES 2000-1 EURO INVESTED
AMOUNT, RESPECTIVELY;

 

(III)                               THIRD, IF, FOLLOWING THE PAYMENT IN FULL OF
ALL AMOUNTS SET FORTH IN CLAUSES (I) AND (II) ABOVE, ANY AMOUNTS ARE OWED TO THE
TRUSTEE OR THE SERIES 2000-1 PURCHASERS, SUCH AMOUNTS SHALL BE TRANSFERRED TO
PAY THE TRUSTEE OR THE PAYING AGENT, ON BEHALF OF THE SERIES 2000-1 PURCHASERS,
AS THE CASE MAY BE, FROM THE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS
IN ACCORDANCE WITH THE ACCOUNT CURRENCY PRIORITY; AND

 

(IV)                              FOURTH, FOLLOWING THE PAYMENT IN FULL OF ALL
AMOUNTS SET FORTH IN CLAUSES (I), (II) AND (III) ABOVE, THE REMAINING (IF ANY)
AMOUNTS ON DEPOSIT IN THE SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS ON
SUCH DISTRIBUTION DATE, IF ANY, SHALL BE DISTRIBUTED TO THE COMPANY, AS HOLDER
OF THE SERIES 2000-1 SUBORDINATED INTERESTS.

 

NOTWITHSTANDING THE FOREGOING, DURING THE AMORTIZATION PERIOD THE ADMINISTRATIVE
AGENT MAY, AT THE DIRECTION OF ANY FUNDING AGENT, APPLY (OR DIRECT THE PAYING
AGENT TO APPLY) AMOUNTS ON DEPOSIT IN THE SERIES 2000-1 PRINCIPAL CONCENTRATION
ACCOUNTS AS BETWEEN THE SERIES 2000-1 EURO VFC CERTIFICATE AND THE SERIES 2000-1
U.S. DOLLAR VFC CERTIFICATES TAKING INTO ACCOUNT PREVAILING EXCHANGE RATES IN
ORDER TO MAXIMIZE PAYMENTS IN RESPECT OF THE SERIES 2000-1 EURO INVESTED AMOUNT
AND THE SERIES 2000-1 U.S. DOLLAR

 

32

--------------------------------------------------------------------------------


 

INVESTED AMOUNT; PROVIDED THAT SUCH APPLICATION BY THE ADMINISTRATIVE AGENT, AT
THE DIRECTION OF ANY FUNDING AGENT, SHALL BE MADE ON AN EQUITABLE BASIS TAKING
INTO ACCOUNT THE OUTSTANDING SERIES 2000-1 INVESTED AMOUNT IN RESPECT OF EACH
FUNDING AGENT.

 


ARTICLE IV


 


DISTRIBUTIONS AND REPORTS


 

Article IV of the Agreement (except for any portion thereof relating to another
Series) shall read in its entirety as follows and the following shall be
exclusively applicable to the Series 2000-1 VFC Certificate issued pursuant to
this Supplement:

 


SECTION 4A.01                                                     
DISTRIBUTIONS.


 


(A)                                  ON EACH DISTRIBUTION DATE, THE TRUSTEE
SHALL DISTRIBUTE TO EACH FUNDING AGENT WITH RESPECT TO ITS VFC PURCHASER GROUP
FROM THE ACCOUNTS INDICATED IN ARTICLE III THE AGGREGATE AMOUNT TO BE
DISTRIBUTED TO ALL SERIES 2000-1 PURCHASERS PURSUANT TO ARTICLE III.  EACH
FUNDING AGENT SHALL DISTRIBUTE TO EACH RELATED SERIES 2000-1 PURCHASER ITS PRO
RATA SHARE OF SUCH AMOUNTS BASED UPON EACH SERIES 2000-1 PURCHASER’S
SERIES 2000-1 COMMITMENT PERCENTAGE.


 


(B)                                 ALL ALLOCATIONS AND DISTRIBUTIONS HEREUNDER
SHALL BE IN ACCORDANCE WITH THE DAILY REPORT AND THE MONTHLY SETTLEMENT REPORT
AND SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.04 AND SUBJECT
TO SECTION 3.01(I) OF THE AGREEMENT.


 


SECTION 4A.02                                                      DAILY
REPORTS.


 

The Master Servicer shall provide each Funding Agent, the Trustee and the
Liquidation Servicer with a Daily Report in accordance with Section 4.01 of the
Servicing Agreement and substantially in the form of Exhibit D to this
Supplement.  Each Funding Agent shall make copies of the Daily Report available
to its related Series 2000-1 Purchasers, upon reasonable request, at such
Funding Agent’s office at its address as specified from time to time in
accordance with Section 11.09.

 


SECTION 4A.03                                                      REPORTS AND
NOTICES.


 


(A)                                  MONTHLY SETTLEMENT REPORTS.  ON EACH
SETTLEMENT REPORT DATE, THE MASTER SERVICER SHALL DELIVER TO THE TRUSTEE, EACH
FUNDING AGENT AND THE LIQUIDATION SERVICER A MONTHLY SETTLEMENT REPORT IN THE
FORM OF EXHIBIT E TO THIS SUPPLEMENT SETTING FORTH, AMONG OTHER THINGS, THE
SERIES 2000-1 LOSS RESERVE RATIO, THE SERIES 2000-1 DILUTION RESERVE RATIO, THE
SERIES 2000-1 MINIMUM RATIO, THE SERIES 2000-1 RATIO, THE SERIES 2000-1 U.S.
DOLLAR MONTHLY INTEREST, THE SERIES 2000-1 EURO MONTHLY INTEREST, THE
SERIES 2000-1 U.S. DOLLAR ADDITIONAL INTEREST, THE SERIES 2000-1 EURO ADDITIONAL
INTEREST, THE SERIES 2000-1 CARRYING COST RESERVE RATIO, THE SERVICING RESERVE
RATIO, THE SERIES 2000-1 MONTHLY SERVICING FEE, THE SERIES 2000-1 U.S. DOLLAR
MONTHLY PRINCIPAL PAYMENT, THE SERIES 2000-1 EURO MONTHLY PRINCIPAL PAYMENT, THE
SERVICER ADVANCES MADE BY THE MASTER SERVICER DURING THE RELATED SETTLEMENT
PERIOD, AND OUTSTANDING AMOUNT ADVANCED AS OF THE END OF THE RELATED

 

33

--------------------------------------------------------------------------------


 


SETTLEMENT PERIOD, EACH AS RECALCULATED TAKING INTO ACCOUNT THE IMMEDIATELY
PRECEDING SETTLEMENT PERIOD AND TO BE APPLIED FOR THE PERIOD COMMENCING ON (AND
INCLUDING) SUCH SETTLEMENT REPORT DATE AND ENDING ON (AND NOT INCLUDING) THE
NEXT SUCCEEDING SETTLEMENT REPORT DATE.  EACH FUNDING AGENT SHALL FORWARD A COPY
OF EACH MONTHLY SETTLEMENT REPORT TO ANY OF ITS RELATED SERIES 2000-1 PURCHASERS
UPON REQUEST BY ANY SUCH SERIES 2000-1 PURCHASER.


 


(B)                                 ANNUAL CERTIFICATEHOLDERS’ TAX STATEMENT. 
ON OR BEFORE JANUARY 31 OF EACH CALENDAR YEAR (OR SUCH EARLIER DATE AS REQUIRED
BY APPLICABLE LAW), THE MASTER SERVICER ON BEHALF OF THE TRUSTEE SHALL FURNISH,
OR CAUSE TO BE FURNISHED, TO EACH PERSON WHO AT ANY TIME DURING THE PRECEDING
CALENDAR YEAR WAS A SERIES 2000-1 PURCHASER, A STATEMENT PREPARED BY THE MASTER
SERVICER CONTAINING THE AGGREGATE AMOUNT DISTRIBUTED TO SUCH PERSON FOR SUCH
PRECEDING CALENDAR YEAR OR THE APPLICABLE PORTION THEREOF DURING WHICH SUCH
PERSON WAS A SERIES 2000-1 PURCHASER, TOGETHER WITH SUCH OTHER INFORMATION AS IS
REQUIRED TO BE PROVIDED BY AN ISSUER OF INDEBTEDNESS UNDER THE CODE AND SUCH
OTHER CUSTOMARY INFORMATION AS THE MASTER SERVICER DEEMS NECESSARY TO ENABLE THE
SERIES 2000-1 PURCHASERS TO PREPARE THEIR TAX RETURNS.  SUCH OBLIGATION OF THE
MASTER SERVICER SHALL BE DEEMED TO HAVE BEEN SATISFIED TO THE EXTENT THAT
SUBSTANTIALLY COMPARABLE INFORMATION SHALL HAVE BEEN PROVIDED BY THE TRUSTEE,
THE RELATED FUNDING AGENT OR THE MASTER SERVICER PURSUANT TO ANY REQUIREMENTS OF
THE CODE AS FROM TIME TO TIME IN EFFECT.  TAX RETURNS FOR THE TRUST SHALL BE
PREPARED BY THE COMPANY (OR THE MASTER SERVICER ON ITS BEHALF) IN ACCORDANCE
WITH SECTION 8.11 OF THE AGREEMENT AND THE TRUSTEE SHALL BE UNDER NO OBLIGATION
TO PREPARE TAX RETURNS FOR THE TRUST.


 


(C)                                  SERIES 2000-1 EARLY AMORTIZATION
EVENT/DISTRIBUTION OF PRINCIPAL NOTICES.  UPON THE COMPANY OR THE MASTER
SERVICER OBTAINING ACTUAL KNOWLEDGE OF THE OCCURRENCE OF A SERIES 2000-1 EARLY
AMORTIZATION EVENT OR POTENTIAL SERIES 2000-1 EARLY AMORTIZATION EVENT, THE
MASTER SERVICER SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE TRUSTEE, THE
LIQUIDATION SERVICER, THE ADMINISTRATIVE AGENT AND TO EACH FUNDING AGENT.  AS
PROMPTLY AS REASONABLY PRACTICABLE AFTER ITS RECEIPT OF NOTICE OF THE OCCURRENCE
OF A SERIES 2000-1 EARLY AMORTIZATION EVENT, EACH FUNDING AGENT SHALL GIVE
NOTICE TO EACH RELATED SERIES 2000-1 PURCHASER.  IN ADDITION, ON THE BUSINESS
DAY PRECEDING EACH DAY ON WHICH A DISTRIBUTION OF PRINCIPAL IS TO BE MADE DURING
THE SERIES 2000-1 AMORTIZATION PERIOD, THE MASTER SERVICER SHALL DIRECT EACH
FUNDING AGENT (WITH A COPY TO THE ADMINISTRATIVE AGENT) TO SEND NOTICE TO EACH
RELATED SERIES 2000-1 PURCHASER, WHICH NOTICE SHALL SET FORTH THE AMOUNT OF
PRINCIPAL TO BE DISTRIBUTED ON THE RELATED DATE TO EACH SERIES 2000-1 PURCHASER
WITH RESPECT TO THE OUTSTANDING SERIES 2000-1 VFC CERTIFICATES.


 


ARTICLE V


 


ADDITIONAL SERIES 2000-1 EARLY AMORTIZATION EVENTS


 


SECTION 5.01                                                              
ADDITIONAL SERIES 2000-1 EARLY AMORTIZATION EVENTS.


 

If any one of: (I) the events specified in Section 7.01 of the Agreement or (II)
the following events (each, a “Series 2000-1 Early Amortization Event”), shall
occur, in each case after

 

34

--------------------------------------------------------------------------------


 

giving effect to the lapse of any grace period, the giving of any notice or
making of any determination applicable thereto:

 


(A)                                  (I)                                    
FAILURE ON THE PART OF THE MASTER SERVICER TO DIRECT ANY PAYMENT OR DEPOSIT TO
BE MADE, OR FAILURE OF ANY PAYMENT OR DEPOSIT TO BE MADE, IN RESPECT OF AMOUNTS
OWING ON (A) ANY SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATE IN RESPECT OF
SERIES 2000-1 DAILY U.S. DOLLAR INTEREST EXPENSE OR SERIES 2000-1 DAILY U.S.
DOLLAR INTEREST DEPOSIT (OR AMOUNTS DERIVED FROM EITHER OF THEM), (B) ANY
SERIES 2000-1 EURO VFC CERTIFICATE IN RESPECT OF SERIES 2000-1 DAILY EURO
INTEREST EXPENSE OR SERIES 2000-1 DAILY EURO INTEREST DEPOSIT (OR AMOUNTS
DERIVED FROM EITHER OF THEM) OR (C) THE SERIES 2000-1 UNUSED FEE OR
SERIES 2000-1 UTILIZATION FEE, IN EACH CASE WITHIN ONE (1) BUSINESS DAY OF THE
DATE SUCH INTEREST OR SERIES 2000-1 UNUSED FEE OR SERIES 2000-1 UTILIZATION FEE
IS DUE;


 

(II)                                  FAILURE ON THE PART OF THE MASTER SERVICER
TO DIRECT ANY PAYMENT OR DEPOSIT TO BE MADE IN RESPECT OF ANY OTHER AMOUNT OWING
ON THE SERIES 2000-1 VFC CERTIFICATES WITHIN ONE (1) BUSINESS DAY OF THE DATE
SUCH AMOUNT IS DUE OR SUCH DEPOSIT IS REQUIRED TO BE MADE; OR

 

(III)                               FAILURE ON THE PART OF THE MASTER SERVICER
TO DIRECT ANY PAYMENT OR DEPOSIT TO BE MADE, OR OF THE COMPANY TO MAKE ANY
PAYMENT OR DEPOSIT IN RESPECT OF ANY OTHER AMOUNTS OWING BY THE COMPANY, UNDER
ANY POOLING AND SERVICING AGREEMENT TO OR FOR THE BENEFIT OF ANY OF THE
SERIES 2000-1 PURCHASERS WITHIN TWO (2) BUSINESS DAYS OF THE DATE SUCH AMOUNT IS
DUE OR SUCH DEPOSIT IS REQUIRED TO BE MADE;

 

provided, however, that no Series 2000-1 Early Amortization shall exist if such
failure is directly attributable to a Trustee Force Majeure Delay;

 


(B)                                 FAILURE ON THE PART OF THE COMPANY DULY TO
OBSERVE OR PERFORM IN ANY MATERIAL RESPECT ANY COVENANT OR AGREEMENT OF THE
COMPANY SET FORTH IN ANY POOLING AND SERVICING AGREEMENT (INCLUDING EACH
COVENANT CONTAINED IN SECTIONS 2.07 AND 2.08 OF THE AGREEMENT) THAT CONTINUES
UNREMEDIED FIFTEEN (15) BUSINESS DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH
A RESPONSIBLE OFFICER OF THE COMPANY OR A RESPONSIBLE OFFICER OF THE MASTER
SERVICER HAS KNOWLEDGE OF SUCH FAILURE AND (II) THE DATE ON WHICH WRITTEN NOTICE
OF SUCH FAILURE, REQUIRING THE SAME TO BE REMEDIED, SHALL HAVE BEEN GIVEN TO THE
COMPANY BY THE TRUSTEE, OR TO THE COMPANY AND THE TRUSTEE BY THE ADMINISTRATIVE
AGENT AT THE DIRECTION OF THE SERIES 2000-1 MAJORITY PURCHASERS;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY THE COMPANY IN ANY POOLING AND SERVICING AGREEMENT TO OR FOR THE
BENEFIT OF THE SERIES 2000-1 PURCHASERS SHALL PROVE TO HAVE BEEN INCORRECT IN
ANY MATERIAL RESPECT WHEN MADE OR WHEN DEEMED MADE THAT CONTINUES TO BE
INCORRECT FIFTEEN (15) BUSINESS DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH
A RESPONSIBLE OFFICER OF THE COMPANY OR A RESPONSIBLE OFFICER OF THE MASTER
SERVICER HAS KNOWLEDGE OF SUCH FAILURE AND (II) THE DATE ON WHICH NOTICE OF SUCH
FAILURE, REQUIRING THE SAME TO BE REMEDIED, SHALL HAVE BEEN GIVEN TO THE COMPANY
BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE ADMINISTRATIVE AGENT AT

 

35

--------------------------------------------------------------------------------


 


THE DIRECTION OF THE SERIES 2000-1 MAJORITY PURCHASERS AND AS A RESULT OF SUCH
INCORRECTNESS, THE INTERESTS, RIGHTS OR REMEDIES OF THE SERIES 2000-1 PURCHASERS
HAVE BEEN MATERIALLY AND ADVERSELY AFFECTED;


 


(D)                                 A MASTER SERVICER DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING;


 


(E)                                  A PROGRAM TERMINATION EVENT SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO ANY ORIGINATOR; PROVIDED, HOWEVER,
THAT THE ADMINISTRATIVE AGENT ACTING AT THE DIRECTION OF ALL SERIES 2000-1
PURCHASERS MAY WAIVE ANY SUCH EVENT IN THEIR SOLE DISCRETION;


 


(F)                                    ANY OF THE AGREEMENT, THE SERVICING
AGREEMENT, THIS SUPPLEMENT OR THE ORIGINATION AGREEMENTS SHALL CEASE, FOR ANY
REASON, TO BE IN FULL FORCE AND EFFECT, OR THE COMPANY, THE MASTER SERVICER, AN
ORIGINATOR OR ANY AFFILIATE OF ANY OF THE FOREGOING, SHALL SO ASSERT IN WRITING;


 


(G)                                 THE TRUST SHALL FOR ANY REASON CEASE TO HAVE
A CONTINUING FIRST PRIORITY PERFECTED SECURITY INTEREST IN ANY OR ALL OF THE
PARTICIPATION AMOUNTS AND THE PARTICIPATION ASSETS RELATED THERETO (SUBJECT TO
NO OTHER LIENS OTHER THAN ANY PERMITTED LIENS) OR ANY OF THE MASTER SERVICER,
THE COMPANY, AN ORIGINATOR OR ANY AFFILIATE OF ANY OF THE FOREGOING, SHALL SO
ASSERT;


 


(H)                                 A FEDERAL TAX NOTICE OF A LIEN SHALL HAVE
BEEN FILED AGAINST THE COMPANY OR THE TRUST UNLESS THERE SHALL HAVE BEEN
DELIVERED TO THE TRUSTEE AND EACH FUNDING AGENT PROOF OF RELEASE OF SUCH LIEN;


 


(I)                                     A NOTICE OF A LIEN SHALL HAVE BEEN FILED
BY THE PBGC AGAINST THE COMPANY OR THE TRUST UNDER SECTION 412(N) OF THE CODE OR
SECTION 302(F) OF ERISA FOR A FAILURE TO MAKE A REQUIRED INSTALLMENT OR OTHER
PAYMENT TO A PLAN TO WHICH SECTION 412(N) OF THE CODE OR SECTION 302(F) OF ERISA
APPLIES UNLESS THERE SHALL HAVE BEEN DELIVERED TO THE TRUSTEE AND EACH FUNDING
AGENT PROOF OF THE RELEASE OF SUCH LIEN;


 


(J)                                     THE SERIES 2000-1 PERCENTAGE FACTOR
EXCEEDS 100% UNLESS THE COMPANY REDUCES THE SERIES 2000-1 INVESTED AMOUNT OR
INCREASES THE BALANCE OF THE ELIGIBLE RECEIVABLES WITHIN FIVE (5) BUSINESS DAYS
SO AS TO REDUCE THE SERIES 2000-1 PERCENTAGE FACTOR TO LESS THAN OR EQUAL TO
100%;


 


(K)                                  THE AVERAGE DILUTION RATIO FOR THE THREE
(3) PRECEDING SETTLEMENT PERIODS EXCEEDS 4.50% FOR 6 MONTHS FROM THE DATE OF
THIS SUPPLEMENT AND THEREAFTER, 4.00%;


 


(L)                                     THE AVERAGE AGED RECEIVABLES RATIO FOR
THE THREE (3) PRECEDING SETTLEMENT PERIODS EXCEEDS 2.5%;


 


(M)                               THE AVERAGE DELINQUENCY RATIO FOR THE THREE
(3) PRECEDING SETTLEMENT PERIODS EXCEEDS 5.0%;


 


(N)                                 THE SERVICER GUARANTOR OR ANY OF ITS
SUBSIDIARIES SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR
CONDITION RELATING TO ANY OF ITS OUTSTANDING INDEBTEDNESS OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER
EVENT SHALL OCCUR OR

 

36

--------------------------------------------------------------------------------


 


CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO
CAUSE SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; PROVIDED,
HOWEVER, THAT NO SERIES 2000-1 EARLY AMORTIZATION EVENT SHALL BE DEEMED TO OCCUR
UNDER THIS PARAGRAPH UNLESS THE AGGREGATE AMOUNT OF INDEBTEDNESS IN RESPECT OF
WHICH ANY DEFAULT OR OTHER EVENT OR CONDITION REFERRED TO IN THIS PARAGRAPH
SHALL HAVE OCCURRED SHALL BE EQUAL TO AT LEAST $50,000,000;


 


(O)                                 ANY ACTION, SUIT, INVESTIGATION OR
PROCEEDING AT LAW OR IN EQUITY (INCLUDING INJUNCTIONS, WRITS OR RESTRAINING
ORDERS) SHALL BE BROUGHT OR COMMENCED OR FILED BY OR BEFORE ANY ARBITRATOR,
COURT OR GOVERNMENTAL AUTHORITY AGAINST THE COMPANY OR THE MASTER SERVICER OR
ANY PROPERTIES, REVENUES OR RIGHTS OF ANY THEREOF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(P)                                 ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST THE SERVICER GUARANTOR OR THE COMPANY INVOLVING IN THE AGGREGATE
A LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE) OF (I) WITH RESPECT TO THE
SERVICER GUARANTOR, $50,000,000 OR (II) WITH RESPECT TO THE COMPANY, $25,000 OR
MORE AND SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED,
STAYED OR BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF;


 


(Q)                                 A CHANGE OF CONTROL SHALL OCCUR;


 


(R)                                    NOTWITHSTANDING SECTIONS 2.08(S) AND 6.03
OF THE AGREEMENT, A MERGER OR TRANSACTION INVOLVING HUNTSMAN INTERNATIONAL, THE
COMPANY OR AN ORIGINATOR, WHEREBY IT IS NOT THE SURVIVING ENTITY UNLESS (A) SUCH
MERGER OR TRANSACTION DOES NOT, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE
AGENT OR ANY FUNDING AGENT, HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO IT
AND (B) LEGAL OPINIONS IN FORM AND SUBSTANCE SATISFACTORY TO EACH FUNDING AGENT
AND SATISFYING WITH RESPECT TO ALL SERIES ARE DELIVERED TO THE TRUSTEE, THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT; AND


 


(S)                                  FAILURE TO COMPLY WITH THE FX HEDGING
POLICY IF SUCH FAILURE IS NOT REMEDIED WITHIN THREE (3) BUSINESS DAYS OF THE
DATE SUCH FAILURE OCCURS,


 

then, in the case of (x) any event described in Section 7.01(a) of the
Agreement, automatically without any notice or action on the part of the Trustee
or Series 2000-1 Purchasers, an Early Amortization Period shall immediately
commence or (y) any other event described above, after the applicable grace
period (if any) set forth in the applicable Section, the Trustee may, and at the
written direction of any Funding Agent, shall, by written notice then given to
the Company and the Master Servicer, declare that an Early Amortization Period
has commenced as of the date of such notice with respect to Series 2000-1 (any
such period under clause (x) or (y) above, a “Series 2000-1 Early Amortization
Period”); provided that a default by the Company in the payment of a
Subordinated Loan shall not constitute a Series 2000-1 Early Amortization Event
hereunder.  Upon the occurrence of a Series 2000-1 Early Amortization Event or a
Potential Series 2000-1 Early Amortization Event, the Administrative Agent may,
or shall at the written direction of any Funding Agent, direct each Obligor to
make all payments with respect to Receivables directly to the relevant currency
account established by the Trustee pursuant to Section 3.01(a) of the
Agreement.  Notwithstanding the foregoing, the Company, at its option, may
deliver U.S. Dollars and/or Euro (as applicable) to the Trustee in an amount
sufficient to cure any Early Amortization

 

37

--------------------------------------------------------------------------------


 

Event that is capable of being cured by such delivery of U.S. Dollars and/or
Euro (as applicable) only out of Collections from the Series 2000-1
Concentration Accounts.  Any cash so delivered to the Trustee shall be in the
form of a Subordinated Loan made by the Company to the Trust and shall be
subject to the provisions of Section 11.16.

 


ARTICLE VI


 


SERVICING FEE


 


SECTION 6.01                                                             
SERVICING COMPENSATION.


 

A monthly servicing fee (the “Series 2000-1 Monthly Servicing Fee”) shall be
payable to the Master Servicer on each Distribution Date for the preceding
Settlement Period, in an amount equal to the product of (a) the Servicing Fee
and (b) a fraction, the numerator of which shall be equal to the Series 2000-1
Invested Amount as of the end of the preceding Settlement Period and the
denominator of which shall be equal to the sum of (1) the Series 2000-1
Aggregate Commitment Amount and (2) the sum of the Invested Amounts for all
other Outstanding Series, each calculated as of the end of such preceding
Settlement Period.  To the extent that funds on deposit in the Series 2000-1
Non-Principal Concentration Subaccounts at any such date are insufficient to pay
the Series 2000-1 Monthly Servicing Fee due on such date as set forth in the
Monthly Settlement Report delivered by the Master Servicer to the Trustee, the
Trustee shall so notify the Master Servicer and the Company, and the Company
will be obligated to immediately pay the Master Servicer the amount of any such
deficiency; provided that any payments to be made by the Company pursuant to
this Section shall (i) be Company Subordinated Obligations, (ii) be made solely
from funds available to the Company that are not required to be applied to
Company Unsubordinated Obligations then due and (iii) not constitute a general
recourse claim against the Company but only a claim against the Company, to the
extent of funds available after the satisfaction of all Company Unsubordinated
Obligations then due; provided, further, that the Series 2000-1 Monthly
Servicing Fee payable to a Successor Master Servicer (which will be payable to
the Liquidation Servicer in accordance with the preceding sentence) will not be
a Company Subordinated Obligation and shall also be payable from the application
of funds from the Series 2000-1 Non-Principal Concentration Subaccounts in
accordance with Section 3A.06(b).  Notwithstanding any other provision of this
Supplement or any other Transaction Document, the Monthly Servicing Fee,
including the Series 2000-1 Monthly Servicing Fee, payable to a Successor Master
Servicer shall be paid to the Liquidation Servicer so long as the Liquidation
Servicer has not resigned or been terminated.

 


ARTICLE VII


 


CHANGE IN CIRCUMSTANCES


 


SECTION 7.01                                                             
ILLEGALITY.


 

Notwithstanding any other provision herein, if, after the Series 2000-1 Issuance
Date, or with respect to any Person becoming a Series 2000-1 Purchaser or a
Series 2000-1 APA Bank subsequent to the Series 2000-1 Issuance Date, after the
new date such Person became a Series 2000-1 Purchaser or a Series 2000-1 APA
Bank, as applicable (the “Series 2000-1 Acquisition Date”), the adoption of or
any change in any Requirement of Law or in the interpretation or administration
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Series 2000-1

 

38

--------------------------------------------------------------------------------


 

Purchaser or Series 2000-1 APA Bank to make or maintain its portion of the
Series 2000-1 VFC Certificateholder’s Interest in any Series 2000-1 Eurodollar
Tranche and such Series 2000-1 Purchaser or Series 2000-1 APA Bank, as
applicable, shall provide written notice to its Funding Agent, the
Administrative Agent, the Trustee, the Master Servicer and the Company, then
effective upon the commencement of the next Series 2000-1 Eurodollar Period, or
immediately if it shall be unlawful for such Series 2000-1 Purchaser or
Series 2000-1 APA Bank to make or maintain its portion of the Series 2000-1 VFC
Certificateholder’s Interest in any Series 2000-1 Eurodollar Tranche to the end
of the applicable Series 2000-1 Eurodollar Period, Series 2000-1 Daily U.S.
Dollar Interest Expense and Series 2000-1 Daily Euro Interest Expense in respect
of the portion of each Series 2000-1 Eurodollar Tranche applicable to such
Series 2000-1 Purchaser or Series 2000-1 APA Bank shall until the foregoing
notice is withdrawn by such Series 2000-1 Purchaser or Series 2000-1 APA Bank be
calculated by reference to the ABR (such calculation shall be performed by the
Administrative Agent and in the absence of manifest error shall be binding and
conclusive).  If any such change in the method of calculating the Series 2000-1
Daily U.S. Dollar Interest Expense or Series 2000-1 Daily Euro Interest Expense
occurs on a day which is not the last day of the Series 2000-1 Eurodollar Period
with respect to any Series 2000-1 Eurodollar Tranche, the Company shall pay to
the applicable Funding Agent for the account of such Series 2000-1 Purchaser or
Series 2000-1 APA Bank the amounts, if any, as may be required pursuant to
Section 7.04.

 


SECTION 7.02                                                             
REQUIREMENTS OF LAW.


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
IF AFTER THE SERIES 2000-1 ISSUANCE DATE THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY ANY SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK
WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE (I) AS TO ANY SERIES 2000-1
PURCHASER OR SERIES 2000-1 APA BANK THAT IS A SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK ON THE DATE HEREOF, SUBSEQUENT TO THE DATE HEREOF OR
(II) AS TO ANY SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK THAT BECOMES A
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK AFTER THE DATE HEREOF,
SUBSEQUENT TO THE SERIES 2000-1 ACQUISITION DATE:


 

(I)                                     SHALL CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO ANY SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK IN
RESPECT OF THE TRANSACTION DOCUMENTS; AND

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK
WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE;

 

and the result of any of the foregoing is to increase the cost to such
Series 2000-1 Purchaser or Series 2000-1 APA Bank by an amount which such
Series 2000-1 Purchaser or Series 2000-1 APA Bank deems in its reasonable
judgment to be material, of making, converting into, continuing or maintaining

 

39

--------------------------------------------------------------------------------


 

Series 2000-1 Eurodollar Tranches or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Company will pay to such
Series 2000-1 Purchaser or Series 2000-1 APA Bank upon demand such additional
amount or amounts as will compensate such Series 2000-1 Purchaser or
Series 2000-1 APA Bank for such additional costs incurred or reduced amount
receivable other than amounts with respect to Taxes for which the Company is
held harmless pursuant to Section 7.03 and without duplication of any amounts
for which the Company is obligated to make payment under Section 7.03.

 


(B)                                 IF ANY SERIES 2000-1 PURCHASER WHICH IS A
DEPOSITORY INSTITUTION OR TRUST COMPANY SUBJECT TO SUPERVISION AND EXAMINATION
BY FEDERAL, STATE OR FOREIGN BANKING OR DEPOSITORY INSTITUTION AUTHORITIES OR
SERIES 2000-1 APA BANK (I) THAT IS A SERIES 2000-1 PURCHASER OR SERIES 2000-1
APA BANK, AS THE CASE MAY BE, ON THE DATE HEREOF SHALL HAVE DETERMINED THAT THE
ADOPTION AFTER THE SERIES 2000-1 ISSUANCE DATE OF OR ANY CHANGE AFTER THE
SERIES 2000-1 ISSUANCE DATE OR (II) THAT BECOMES A SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK, AS THE CASE MAY BE, AFTER THE DATE HEREOF SHALL HAVE
DETERMINED THAT THE ADOPTION AFTER THE SERIES 2000-1 ACQUISITION DATE OF, OR ANY
CHANGE AFTER THE SERIES 2000-1 ACQUISITION DATE, IN ANY REQUIREMENT OF LAW
REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR APPLICATION THEREOF OR
COMPLIANCE BY SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK OR ANY
CORPORATION CONTROLLING SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WITH RESPECT TO ANY
SERIES 2000-1 PURCHASER WHICH IS A BANKING INSTITUTION) (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE
HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
SERIES 2000-1 PURCHASER’S, SUCH SERIES 2000-1 APA BANK’S OR SUCH CORPORATION’S
CAPITAL (WITH RESPECT TO ANY SERIES 2000-1 PURCHASER WHICH IS A BANKING
INSTITUTION) AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER THE
TRANSACTION DOCUMENTS TO A LEVEL BELOW THAT WHICH SUCH SERIES 2000-1 PURCHASER,
SUCH SERIES 2000-1 APA BANK OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH SERIES 2000-1
PURCHASER’S, SUCH SERIES 2000-1 APA BANK’S OR SUCH CORPORATION’S POLICIES WITH
RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH SERIES 2000-1 PURCHASER
OR SERIES 2000-1 APA BANK IN ITS REASONABLE JUDGMENT TO BE MATERIAL, THEN FROM
TIME TO TIME, THE COMPANY WILL PROMPTLY PAY TO SUCH SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK FOR SUCH REDUCTION SUFFERED.


 


(C)                                  ANY PAYMENTS TO BE MADE BY THE COMPANY
PURSUANT TO THIS SECTION SHALL (I) BE COMPANY SUBORDINATED OBLIGATIONS, (II) BE
MADE SOLELY FROM FUNDS AVAILABLE TO THE COMPANY THAT ARE NOT REQUIRED TO BE
APPLIED TO COMPANY UNSUBORDINATED OBLIGATIONS THEN DUE AND (III) UNTIL THE DATE
THAT IS ONE YEAR AND ONE DAY AFTER PAYMENT IN FULL OF THE COMPANY UNSUBORDINATED
OBLIGATIONS, NOT CONSTITUTE A GENERAL RECOURSE CLAIM AGAINST THE COMPANY AFTER
SATISFYING ALL COMPANY UNSUBORDINATED OBLIGATIONS THEN DUE AT ANY TIME DURING
THE PERIOD OF ONE YEAR AND ONE DAY FOLLOWING THE DATE ON WHICH ALL COMPANY
UNSUBORDINATED OBLIGATIONS HAVE BEEN PAID IN FULL, EXCEPT TO THE

 

40

--------------------------------------------------------------------------------


 


EXTENT THAT FUNDS ARE AVAILABLE (INCLUDING FUNDS AVAILABLE TO THE COMPANY
PURSUANT TO THE EXERCISE OF ITS RIGHT TO INDEMNITY AND OTHER PAYMENTS PURSUANT
TO SECTIONS 2.06 AND 8.02 OF THE ORIGINATION AGREEMENTS) TO THE COMPANY TO MAKE
SUCH PAYMENTS.


 


(D)                                 IF ANY SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT
TO SECTION (A) OR (B) ABOVE, IT SHALL PROMPTLY NOTIFY THE MASTER SERVICER AND
THE COMPANY (WITH A COPY TO THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT) OF
THE EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.  A CERTIFICATE SETTING
FORTH (I) ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION AND (II) A
REASONABLY DETAILED EXPLANATION OF THE CALCULATION OF SUCH AMOUNT OR AMOUNTS
SUBMITTED BY SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK TO THE
COMPANY (WITH A COPY TO EACH FUNDING AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION
OF THIS SUPPLEMENT AND THE AGREEMENT AND THE PAYMENT OF ALL AMOUNTS PAYABLE
HEREUNDER.


 


(E)                                  FAILURE OR DELAY ON THE PART OF ANY
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 7.02 SHALL NOT CONSTITUTE A WAIVER OF SUCH
SERIES 2000-1 PURCHASER’S OR SERIES 2000-1 APA BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED TO COMPENSATE A
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK PURSUANT TO THIS SECTION 7.02
FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE
DATE THAT SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK NOTIFIES THE
COMPANY OF THE CHANGE IN ANY REQUIREMENT OF LAW GIVING RISE TO SUCH INCREASE
COSTS OR REDUCTIONS AND OF SUCH SERIES 2000-1 PURCHASER’S OR SERIES 2000-1 APA
BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE
CHANGE IN ANY REQUIREMENT OF LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS IS RETROACTIVE, THEN THE 270 DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 7.03                                                              TAXES.


 


(A)                                  ALL PAYMENTS MADE BY THE COMPANY UNDER THIS
SUPPLEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF, ANY TAXES, EXCLUDING (I) ANY INCOME, FRANCHISE, BRANCH
PROFITS OR SIMILAR TAXES IMPOSED ON OR MEASURED BY THE NET INCOME (OR IN LIEU OF
NET INCOME) OF EITHER FUNDING AGENT, ANY SERIES 2000-1 PURCHASER OR ANY
SERIES 2000-1 APA BANK BY (A) THE UNITED STATES OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF OR THEREIN, (B) ANY JURISDICTION UNDER THE LAWS OF
WHICH SUCH FUNDING AGENT, SUCH SERIES 2000-1 PURCHASER, SUCH SERIES 2000-1 APA
BANK OR SUCH LENDING OFFICE IS ORGANIZED, INCORPORATED, RESIDENT OR CITIZEN, OR
IN WHICH ITS LENDING OFFICE IS LOCATED, MANAGED OR CONTROLLED OR IN WHICH ITS
PRINCIPAL OFFICE IS LOCATED OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN, (II) FOR ANY SERIES 2000-1 ACQUIRING PURCHASER OR
SERIES 2000-1 PARTICIPANTS, TAXES TO THE EXTENT THAT THEY WERE SERIES 2000-1
EXCLUDED TAXES (AS DEFINED BELOW) WITH RESPECT TO SUCH PERSON’S PREDECESSOR OR
TO THE EXTENT THE TAXES WERE SERIES 2000-1 EXCLUDED TAXES AS A RESULT OF THE
BREACH (INCLUDING A BREACH OF WARRANTY), WILFUL MISCONDUCT OR GROSS NEGLIGENCE
OF SUCH PREDECESSOR,

 

41

--------------------------------------------------------------------------------


 


(III) TAXES IMPOSED AS A RESULT OF ANY FUNDING AGENT’S, SERIES 2000-1
PURCHASER’S, SERIES 2000-1 APA BANK’S, SERIES 2000-1 ACQUIRING PURCHASER’S OR
SERIES 2000-1 PARTICIPANT’S (AND NOT ITS PREDECESSOR’S) GROSS NEGLIGENCE OR
WILFUL MISCONDUCT AND (IV) FOR ANY SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA
BANK THAT IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A
STATE THEREOF, ANY UNITED STATES WITHHOLDING TAX TO THE EXTENT EXISTING ON THE
SERIES 2000-1 ISSUANCE DATE (THE TAXES REFERRED TO IN THE FOREGOING CLAUSES
(I) — (IV) INDIVIDUALLY OR COLLECTIVELY BEING CALLED “SERIES 2000-1 EXCLUDED
TAXES” AND ANY AND ALL OTHER TAXES, COLLECTIVELY OR INDIVIDUALLY, BEING CALLED
“SERIES 2000-1 NON-EXCLUDED TAXES”).  SUBJECT TO SECTION 7.03(B), IF ANY SUCH
SERIES 2000-1 NON-EXCLUDED TAXES ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS
PAYABLE TO EITHER FUNDING AGENT OR ANY SERIES 2000-1 PURCHASER OR ANY
SERIES 2000-1 APA BANK HEREUNDER, THE AMOUNTS SO PAYABLE TO SUCH FUNDING AGENT
OR SUCH SERIES 2000-1 PURCHASER OR SUCH SERIES 2000-1 APA BANK SHALL BE
INCREASED TO THE EXTENT NECESSARY SO THAT AFTER ALL REQUIRED DEDUCTIONS HAVE
BEEN MADE IN RESPECT OF SERIES 2000-1 NON-EXCLUDED TAXES (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 7.03(A)) TO SUCH
FUNDING AGENT, SUCH SERIES 2000-1 PURCHASER OR SUCH SERIES 2000-1 APA BANKS, AS
THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE AMOUNT WHICH WOULD HAVE BEEN
DUE HAD NO SUCH DEDUCTIONS BEEN MADE.  WHENEVER ANY SERIES 2000-1 NON-EXCLUDED
TAXES ARE PAYABLE BY THE COMPANY, AS PROMPTLY AS POSSIBLE THEREAFTER, THE
COMPANY SHALL SEND TO THE RELEVANT FUNDING AGENT FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK, AS THE CASE
MAY BE, A CERTIFIED COPY OF ANY ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE
COMPANY SHOWING PAYMENT THEREOF OR ANY OTHER PROOF REASONABLY ACCEPTABLE TO SUCH
FUNDING AGENT.  IN ADDITION, THE COMPANY AGREES TO PAY ANY AND ALL PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES OR
SIMILAR CHARGES OR SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE UNDER THE
AGREEMENT, THIS SUPPLEMENT OR THE SERIES 2000-1 VFC CERTIFICATES OR FROM THE
EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THE AGREEMENT, THIS
SUPPLEMENT, OR THE SERIES 2000-1 VFC CERTIFICATES (COLLECTIVELY, “SERIES 2000-1
OTHER TAXES”).  THE COMPANY AGREES TO INDEMNIFY EACH OF THE FUNDING AGENTS, THE
SERIES 2000-1 PURCHASERS AND THE SERIES 2000-1 APA BANKS FOR THE FULL AMOUNT OF
ANY SERIES 2000-1 NON-EXCLUDED TAXES AND SERIES 2000-1 OTHER TAXES PAID BY
EITHER FUNDING AGENT OR ANY SERIES 2000-1 PURCHASER OR ANY SERIES 2000-1 APA
BANK (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO OTHER THAN ANY PENALTIES,
INTEREST OR EXPENSE TO THE EXTENT ARISING FROM THE FAILURE OF SUCH FUNDING
AGENT, SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK TO PAY SUCH TAXES
OR SERIES 2000-1 OTHER TAXES ON A TIMELY BASIS.  THE RELEVANT FUNDING AGENT
SHALL PROVIDE IMMEDIATE NOTICE TO THE COMPANY AFTER RECEIPT OF A DEMAND FOR
PAYMENT OF SERIES 2000-1 NON-EXCLUDED TAXES AND SERIES 2000-1 OTHER TAXES.  IF
THE COMPANY FAILS TO PAY ANY SERIES 2000-1 NON-EXCLUDED TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE APPLICABLE FUNDING AGENT
THE REQUIRED RECEIPTS OR ANY OTHER PROOF REASONABLY ACCEPTABLE TO SUCH FUNDING
AGENT, THE COMPANY WILL INDEMNIFY SUCH FUNDING AGENT, THE SERIES 2000-1
PURCHASERS AND THE SERIES 2000-1 APA BANKS FOR ANY INCREMENTAL TAXES, INTEREST
OR PENALTIES THAT MAY BECOME PAYABLE BY SUCH FUNDING AGENT OR ANY SERIES 2000-1
PURCHASER

 

42

--------------------------------------------------------------------------------


 


OR ANY SERIES 2000-1 APA BANK AS A RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS
IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS SUPPLEMENT AND THE
REPAYMENT OF THE SERIES 2000-1 INVESTED AMOUNT AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 


(B)                                 EACH SERIES 2000-1 PURCHASER AND EACH
SERIES 2000-1 APA BANK THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF OR THE DISTRICT OF COLUMBIA SHALL:


 

(I)                                     DELIVER TO THE MASTER SERVICER, THE
COMPANY, THE TRUSTEE AND THE RELATED FUNDING AGENT TWO DULY COMPLETED COPIES OF
UNITED STATES INTERNAL REVENUE SERVICE FORM W-8ECI, W-8BEN OR W-8IMY, OR
SUCCESSOR APPLICABLE FORM AND SUCH OTHER FORMS, CERTIFICATES AND DOCUMENTATION
AS MAY BE NECESSARY OR APPROPRIATE TO ESTABLISH, IN EACH CASE, THAT IT IS
ENTITLED TO RECEIVE PAYMENTS FROM THE COMPANY WITHOUT A DEDUCTION FOR U.S.
FEDERAL WITHHOLDING TAX OR WITH A DEDUCTION AT A REDUCED RATE.  IN THE CASE OF A
SERIES 2000-1 PURCHASER OR SERIES 2001-1 APA BANK THAT PROVIDES AN INTERNAL
REVENUE SERVICE FORM W-8BEN, SUCH SERIES 2000-1 PURCHASER OR SERIES 2001-1 APA
BANK SHALL EITHER (I) CLAIM THE BENEFIT OF A TREATY THAT PROVIDES FOR A COMPLETE
EXEMPTION FROM UNITED STATES WITHHOLDING TAX FOR PAYMENTS OF INTEREST OR
(II) CLAIM THE BENEFIT OF THE U.S. “PORTFOLIO INTEREST EXEMPTION” BY ALSO
PROVIDING A CERTIFICATION THAT IS NOT A “BANK” MAKING A LOAN UNDER THIS
SUPPLEMENT IN THE ORDINARY COURSE OF ITS BUSINESS WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE OR A PERSON RELATED TO THE COMPANY IN A MANNER
DESCRIBED IN SECTIONS 871(H)(3)(B), 881(C)(3)(B) OR 881(C)(3)(C) OF THE CODE. 
IF A SERIES 2000-1 PURCHASER OR SERIES 2001-1 APA BANK THAT PROVIDES AN INTERNAL
REVENUE SERVICE FORM W-8BEN IS UNABLE TO CLAIM A COMPLETE EXEMPTION FROM THE
UNITED STATES WITHHOLDING TAX BECAUSE OF A CHANGE IN LAW AFTER THE DATE SUCH
SERIES 2000-1 PURCHASER OR SERIES 2001-1 APA BANK BECAME A PARTY TO THIS
SUPPLEMENT, THE SERIES 2000-1 PURCHASER OR SERIES 2001-1 APA BANK WILL BE
TREATED AS SATISFYING THE REQUIREMENTS OF THIS SECTION 7.03(B)(I), AS THE CASE
MAY BE;

 

(II)                                  DELIVER TO THE MASTER SERVICER, THE
COMPANY, THE TRUSTEE, THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT TWO
FURTHER COPIES OF ANY SUCH FORM OR CERTIFICATION (A) ON OR BEFORE THE DATE THAT
ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE, (B) AFTER THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY
DELIVERED BY IT TO THE COMPANY, THE TRUSTEE, THE ADMINISTRATIVE AGENT OR THE
RELATED FUNDING AGENT AND (C) AT THE REQUEST OF THE MASTER SERVICER, THE
COMPANY, THE TRUSTEE OR THE RELATED FUNDING AGENT; AND

 

(III)                               OBTAIN SUCH EXTENSIONS OF TIME FOR FILING
AND COMPLETE SUCH FORMS OR CERTIFICATIONS AS MAY REASONABLY BE REQUESTED BY THE
COMPANY, THE TRUSTEE, THE ADMINISTRATIVE AGENT OR THE RELATED FUNDING AGENT;

 

unless any change in treaty, law or regulation has occurred prior to, and is in
effect on, the date on which any such delivery would otherwise be required which
would

 

43

--------------------------------------------------------------------------------


 

prevent such Series 2000-1 Purchaser or Series 2000-1 APA Bank from duly
completing and delivering any such form with respect to it and such
Series 2000-1 Purchaser or Series 2000-1 APA Bank so advises the Company and the
related Funding Agent.  Each Series 2000-1 Purchaser or Series 2000-1 APA Bank
shall certify to the Company, the Trustee, the Administrative Agent and the
related Funding Agent at the time it first becomes a Series 2000-1 Purchaser or
Series 2000-1 APA Bank, and thereafter to the extent provided by law, (i) all
such forms are true and complete, (ii) that it is entitled to receive payments
under this Supplement without, or at a reduced rate of, withholding of any
United States federal income taxes and (iii) that it is entitled to an exemption
from United States backup withholding tax.  Each Person that shall become a
Series 2000-1 Purchaser, a Series 2000-1 APA Bank or a Series 2000-1 Participant
pursuant to Section 11.10 shall, upon the effectiveness of the related transfer,
be required to provide to the Company, the Trustee, the Administrative Agent,
the Master Servicer and the related Funding Agent all of the forms and
statements required pursuant to this Section, provided that in the case of a
Series 2000-1 Participant such Series 2000-1 Participant shall furnish all such
required forms and statements to the Series 2000-1 Purchaser or Series 2000-1
APA Bank from which the related participation shall have been purchased and such
Series 2000-1 Purchaser or Series 2000-1 APA Bank shall provide such forms to
the Company with a duly executed Form W-8IMY and withholding statement.  If the
Company or the Trustee has not received the forms set forth in
Section 7.03(b)(i) hereof, the Company or the Trustee shall withhold taxes from
such payment at the applicable statutory rate and shall not be obliged to make
increased payments under Section 7.03(a) hereof until such forms or other
documents are delivered.

 


(C)                                  EACH SERIES 2000-1 PURCHASER AND EACH
SERIES 2000-1 APA BANK THAT IS A UNITED STATES PERSON WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO THE MASTER SERVICER, THE
COMPANY, THE TRUSTEE AND THE RELATED FUNDING AGENT TWO DULY COMPLETED COPIES OF
THE UNITED STATES INTERNAL REVENUE SERVICE FORM W-9 OR ANY SUCCESSOR APPLICABLE
FORM.


 


(D)                                 THE COMPANY IS NOT REQUIRED TO MAKE ANY
PAYMENT UNDER SECTION 7.03(A) TO THE EXTENT SUCH PAYMENT WOULD BE DUE AS THE
RESULT OF THE RELEVANT FUNDING AGENT, SERIES 2000-1 PURCHASER, SERIES 2000-1 APA
BANK, SERIES 2000-1 ACQUIRING PURCHASER OF SERIES 2000-1 PARTICIPANT NOT
PROVIDING THE FORMS REQUIRED BY SECTION 7.03(B)(I), OR 7.03(B)(II).


 


(E)                                  IF THE COMPANY MAKES A PAYMENT UNDER
SECTION 7.03(A) (A “TAX PAYMENT”) IN RESPECT OF A PAYMENT TO ANY FUNDING AGENT,
SERIES 2000-1 PURCHASER, SERIES 2000-1 APA BANK, SERIES 2000-1 ACQUIRING
PURCHASER OR SERIES 2000-1 PARTICIPANT UNDER THIS SUPPLEMENT AND SUCH PERSON
DETERMINES IN GOOD FAITH THAT IT HAS OBTAINED A REFUND OF TAX OR OBTAINED AND
USED A CREDIT AGAINST TAX ON ITS OVERALL NET INCOME (A “TAX CREDIT”) WHICH SUCH
PERSON ACTING REASONABLY IS ABLE TO IDENTIFY AS ATTRIBUTABLE TO THAT TAX
PAYMENT, THEN PROVIDED SUCH PERSON HAS RECEIVED ALL AMOUNTS WHICH ARE THEN DUE
AND PAYABLE BY THE COMPANY, SUCH PERSON SHALL REIMBURSE THE COMPANY SUCH AMOUNT
AS SUCH PERSON DETERMINES ACTING REASONABLY TO BE SUCH PROPORTION OF THAT TAX
CREDIT AS WILL LEAVE SUCH PERSON (AFTER THAT REIMBURSEMENT) IN NO BETTER OR
WORSE POSITION THAN IT WOULD HAVE BEEN IN IF NO TAX PAYMENT HAD BEEN REQUIRED.

 

44

--------------------------------------------------------------------------------


 


SECTION 7.04                                                             
INDEMNITY.


 

Huntsman International and the Company jointly and severally agree to indemnify
each Series 2000-1 Purchaser and each Series 2000-1 APA Bank and to hold each
Series 2000-1 Purchaser and each Series 2000-1 APA Bank harmless from any loss
or expense which such Series 2000-1 Purchaser or Series 2000-1 APA Bank may
sustain or incur as a consequence of:

 


(A)                                  DEFAULT BY THE COMPANY IN MAKING A
BORROWING OF, CONVERSION INTO OR CONTINUATION OF A SERIES 2000-1 EURODOLLAR
TRANCHE AFTER THE COMPANY HAS GIVEN IRREVOCABLE NOTICE REQUESTING THE SAME IN
ACCORDANCE WITH THE SECTION 2.05(A);


 


(B)                                 DEFAULT BY THE COMPANY IN MAKING A DECREASE
IN THE SERIES 2000-1 EURODOLLAR TRANCHE IN CONNECTION WITH A SERIES 2000-1
DECREASE AFTER THE COMPANY HAS GIVEN IRREVOCABLE NOTICE THEREOF IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 2.07(A)(I); OR


 


(C)                                  THE MAKING OF A DECREASE OF A SERIES 2000-1
EURODOLLAR TRANCHE PRIOR TO THE TERMINATION OF THE SERIES 2000-1 EURODOLLAR
PERIOD FOR SUCH SERIES 2000-1 EURODOLLAR TRANCHE.


 

Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest which would have accrued on the amount so prepaid or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the Series 2000-1 Eurodollar Period (or in the case of a failure to borrow,
convert or continue, the Series 2000-1 Eurodollar Period that would have
commenced on the date of such prepayment or of such failure) in each case at the
applicable rate of interest for such Series 2000-1 Eurodollar Tranche provided
for herein (excluding, however, the Series 2000-1 Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Series 2000-1 Purchaser or Series 2000-1 APA Bank) which would have accrued
to such Series 2000-1 Purchaser or Series 2000-1 APA Bank on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank Eurodollar market; provided that any payments made by Huntsman
International or the Company pursuant to this Section 7.04 shall be, without
exception, due and payable from the Company and with respect to amounts owing
from the Company any amounts paid pursuant hereto shall be Company Subordinated
Obligations.  This covenant shall survive the termination of this Supplement and
the payment of all amounts payable hereunder.  A certificate of a Series 2000-1
Purchaser or Series 2000-1 APA Bank setting forth (x) any amount that such
Series 2000-1 Purchaser or Series 2000-1 APA Bank is entitled to receive
pursuant to this Section 7.04 and (y) a reasonably detailed explanation of the
calculation of such amount by the affected Series 2000-1 Purchaser or
Series 2000-1 APA Bank, as the case may be, shall be delivered to the Company
and the Master Servicer and shall be conclusive absent manifest error.

 

45

--------------------------------------------------------------------------------


 


SECTION 7.05                                                             
ASSIGNMENT OF SERIES 2000-1 COMMITMENTS UNDER CERTAIN CIRCUMSTANCES; DUTY TO
MITIGATE.


 


(A)                                  IF (I) ANY SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK DELIVERS A NOTICE DESCRIBED IN SECTION 7.02 OR (II) THE
COMPANY IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT OR INDEMNIFICATION PAYMENT TO
ANY SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK PURSUANT TO SECTION 7.03,
THE COMPANY MAY, AT ITS SOLE EXPENSE AND EFFORT (INCLUDING WITH RESPECT TO THE
PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION 11.10(B)), UPON NOTICE TO
SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK AND TO THE RELATED
FUNDING AGENT AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH SERIES 2000-1 PURCHASER
OR SERIES 2000-1 APA BANK TO TRANSFER AND ASSIGN, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 11.10), ALL
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS SUPPLEMENT TO AN ASSIGNEE
THAT SHALL ASSUME SUCH ASSIGNED OBLIGATIONS PURSUANT TO THE EXECUTION AND
DELIVERY, BY SUCH ASSIGNEE, OF A SERIES 2000-1 COMMITMENT TRANSFER SUPPLEMENT IN
THE FORM ATTACHED HERETO AS EXHIBIT B (WHICH ASSIGNEE MAY BE ANOTHER
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK, AS APPLICABLE, IF ANOTHER
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK ACCEPTS SUCH ASSIGNMENT);
PROVIDED THAT (A) SUCH ASSIGNMENT SHALL NOT CONFLICT WITH ANY LAW, RULE OR
REGULATION OR ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, (B) THE COMPANY WILL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF
THE RELATED FUNDING AGENT, AND (C) THE COMPANY OR ITS ASSIGNEE SHALL HAVE PAID
TO THE AFFECTED SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK IN IMMEDIATELY
AVAILABLE FUNDS AN AMOUNT EQUAL TO THE SUM OF THE PRINCIPAL OF, AND INTEREST
ACCRUED TO THE DATE OF SUCH PAYMENT ON, THE OUTSTANDING SERIES 2000-1 VFC
CERTIFICATE INTERESTS OF SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK
PLUS ALL FEES AND OTHER AMOUNTS ACCRUED FOR THE ACCOUNT OF SUCH SERIES 2000-1
PURCHASER OR SERIES 2000-1 APA BANK HEREUNDER (INCLUDING ANY AMOUNTS UNDER
SECTIONS 7.02, 7.03 AND 7.04); AND PROVIDED, FURTHER, THAT, IF PRIOR TO ANY SUCH
TRANSFER AND ASSIGNMENT THE CIRCUMSTANCES OR EVENT THAT RESULTED IN SUCH
SERIES 2000-1 PURCHASER’S OR SERIES 2000-1 APA BANK’S NOTICE UNDER SECTION 7.02
OR THE AMOUNTS PAID PURSUANT TO SECTION 7.03, AS THE CASE MAY BE, CEASE TO CAUSE
SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK TO SUFFER INCREASED COSTS
OR REDUCTIONS IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON
CAPITAL, OR CEASE TO HAVE THE CONSEQUENCES SPECIFIED IN SECTION 7.02, OR CEASE
TO RESULT IN AMOUNTS BEING PAYABLE UNDER SECTION 7.03, AS THE CASE MAY BE
(INCLUDING AS A RESULT OF ANY ACTION TAKEN BY SUCH SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK PURSUANT TO SECTION 7.05(B)), OR IF SUCH SERIES 2000-1
PURCHASER OR SERIES 2000-1 APA BANK SHALL WITHDRAW ITS NOTICE UNDER SECTION 7.02
OR SHALL WAIVE ITS RIGHT TO FURTHER PAYMENTS UNDER SECTION 7.03 IN RESPECT OF
SUCH CIRCUMSTANCES OR EVENT, AS THE CASE MAY BE, THEN SUCH SERIES 2000-1
PURCHASER OR SERIES 2000-1 APA BANK SHALL NOT THEREAFTER BE REQUIRED TO MAKE ANY
SUCH TRANSFER AND ASSIGNMENT HEREUNDER.


 


(B)                                 IF (I) ANY SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK DELIVERS A NOTICE DESCRIBED IN SECTION 7.02 OR (II) THE
COMPANY IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY SERIES 2000-1 PURCHASER
OR SERIES 2000-1 APA BANK PURSUANT TO SECTION 7.03, THEN SUCH SERIES 2000-1
PURCHASER OR SERIES 2000-1

 

46

--------------------------------------------------------------------------------


 


APA BANK SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE SUCH
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK TO INCUR AN UNREIMBURSED LOSS
OR UNREIMBURSED COST OR EXPENSE OR OTHERWISE TAKE ANY ACTION INCONSISTENT WITH
ITS INTERNAL POLICIES OR LEGAL OR REGULATORY RESTRICTIONS OR SUFFER ANY
DISADVANTAGE OR BURDEN REASONABLY DEEMED BY IT TO BE SIGNIFICANT) (A) TO FILE
ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY THE COMPANY (OR
THE MASTER SERVICER, ON BEHALF OF THE COMPANY) OR (B) TO ASSIGN ITS RIGHTS AND
DELEGATE AND TRANSFER ITS OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,
BRANCHES OR AFFILIATES, IF SUCH FILING OR ASSIGNMENT WOULD ENABLE IT TO WITHDRAW
ITS NOTICE PURSUANT TO SECTION 7.02 OR WOULD REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 7.03, AS THE CASE MAY BE, IN THE FUTURE.  THE COMPANY HEREBY AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK IN CONNECTION WITH ANY SUCH FILING OR ASSIGNMENT,
DELEGATION AND TRANSFER.


 


SECTION 7.06                                                             
LIMITATION.


 

The obligations of the Company under this Article VII shall be limited, inter
alia, by Section 11.13.

 


ARTICLE VIII


 


COVENANTS; REPRESENTATIONS AND WARRANTIES


 


SECTION 8.01                                                             
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE MASTER SERVICER.


 


(A)                                  THE COMPANY AND THE MASTER SERVICER EACH
HEREBY REPRESENTS AND WARRANTS TO THE TRUSTEE, THE ADMINISTRATIVE AGENT, EACH
FUNDING AGENT AND EACH OF THE SERIES 2000-1 PURCHASERS AND THE SERIES 2000-1 APA
BANKS THAT EACH AND EVERY OF THEIR RESPECTIVE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 8.01(B), THE AGREEMENT AND THE SERVICING AGREEMENT IS TRUE
AND CORRECT AS OF THE SERIES 2000-1 ISSUANCE DATE AND AS OF THE DATE HEREOF AND
AS OF THE DATE OF EACH SERIES 2000-1 INCREASE AND, IN THE CASE OF
SECTION 8.02(G) BELOW, ON ANY DATE WHEN ANY TRANSACTION IS ENTERED INTO PURSUANT
TO ANY SERIES 2000-1 FX HEDGING AGREEMENT.


 


(B)                                 THE COMPANY HEREBY REPRESENTS AND WARRANTS
TO THE TRUSTEE AND THE TRUST, FOR THE BENEFIT OF THE SERIES 2000-1 VFC
CERTIFICATEHOLDERS, ON EACH RECEIVABLES CONTRIBUTION DATE THAT SINCE THE
EFFECTIVE DATE, NO MATERIAL ADVERSE CHANGE HAS OCCURRED IN THE OVERALL RATE OF
COLLECTION OF THE RECEIVABLES.


 


SECTION 8.02                                                             
COVENANTS OF THE COMPANY, THE MASTER SERVICER AND HUNTSMAN INTERNATIONAL.


 

Each of the Company (solely with respect to clauses (a), (c), (d), (e), (f),
(g) and (j) below), and the Master Servicer hereby agrees, in addition to its
obligations under the Agreement and the Servicing Agreement, that:

 


(A)                                  IT SHALL NOT TERMINATE THE AGREEMENT UNLESS
IN COMPLIANCE WITH THE TERMS OF THE AGREEMENT AND THE SUPPLEMENTS RELATING TO
EACH OUTSTANDING SERIES;

 

47

--------------------------------------------------------------------------------


 


(B)                                 WITHIN 60 DAYS OF THE DATE HEREOF, THE
MASTER SERVICER WILL HAVE TAKEN ALL ACTIONS REASONABLY REQUESTED BY THE
LIQUIDATION SERVICER IN CONNECTION WITH, AND TO ENSURE COMPLETION OF, EACH OF
THE MASTER SERVICER SITE REVIEW AND THE REVIEW OF THE MASTER SERVICER’S STANDBY
LIQUIDATION SYSTEM;


 


(C)                                  IT SHALL OBSERVE IN ALL MATERIAL RESPECTS
EACH AND EVERY OF ITS RESPECTIVE COVENANTS (BOTH AFFIRMATIVE AND NEGATIVE)
CONTAINED IN THE AGREEMENT, THE SERVICING AGREEMENT, THIS SUPPLEMENT AND ALL
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY;


 


(D)                                 IT SHALL AFFORD THE ADMINISTRATIVE AGENT,
EACH FUNDING AGENT OR ANY OF THEIR RESPECTIVE REPRESENTATIVES ACCESS TO ALL
RECORDS RELATING TO THE RECEIVABLES AT ANY REASONABLE TIME DURING REGULAR
BUSINESS HOURS, UPON REASONABLE PRIOR NOTICE (AND WITHOUT PRIOR NOTICE IF A
SERIES 2000-1 EARLY AMORTIZATION EVENT HAS OCCURRED), FOR PURPOSES OF INSPECTION
AND TO MAKE COPIES OF AND ABSTRACTS FROM ITS RECORDS, BOOKS OF ACCOUNT AND
DOCUMENTS (INCLUDING COMPUTER TAPES AND DISKS) RELATING TO THE RECEIVABLES, AND
SHALL PERMIT THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT OR THE TRUSTEE OR ANY
OF THEIR RESPECTIVE REPRESENTATIVES TO VISIT ANY OF ITS OFFICES OR PROPERTIES
DURING REGULAR BUSINESS HOURS AND AS OFTEN AS MAY REASONABLY BE REQUESTED,
SUBJECT TO ITS NORMAL SECURITY AND CONFIDENTIALITY REQUIREMENTS AND TO DISCUSS
ITS BUSINESS, OPERATIONS, PROPERTIES, FINANCIAL AND OTHER CONDITIONS WITH ITS
OFFICERS AND EMPLOYEES AND WITH ITS INDEPENDENT PUBLIC ACCOUNTANTS;


 


(E)                                  IT SHALL NOT WAIVE THE PROVISIONS OF
SECTION 2.06 OR SECTION 8.02 OF ANY ORIGINATION AGREEMENT OR TAKE ANY ACTION,
NOR SHALL IT PERMIT ANY ORIGINATOR TO TAKE ANY ACTION, REQUIRING THE CONSENT OF
THE FUNDING AGENTS PURSUANT TO ANY TRANSACTION DOCUMENTS, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE SERIES 2000-1 MAJORITY PURCHASERS;


 


(F)                                    IT SHALL NOT PERMIT ANY ORIGINATOR TO
AMEND OR MAKE ANY CHANGE OR MODIFICATION TO ITS CONSTITUTIVE DOCUMENTS IF SUCH
AMENDMENT, CHANGE OR MODIFICATION IS REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITHOUT THE CONSENT OF EACH FUNDING AGENT; PROVIDED THAT SUCH
ORIGINATOR MAY MAKE AMENDMENTS, CHANGES OR MODIFICATIONS PURSUANT TO CHANGES IN
LAW OF THE JURISDICTION OF ITS ORGANIZATION OR AMENDMENTS TO SUCH ORIGINATOR’S
NAME (SUBJECT TO COMPLIANCE WITH SECTION 6.04 (OR CORRESPONDING SECTION) OF THE
APPLICABLE ORIGINATION AGREEMENT)), REGISTERED AGENT OR ADDRESS OF REGISTERED
OFFICE;


 


(G)                                 IT SHALL COOPERATE IN GOOD FAITH TO ALLOW
THE TRUSTEE AND THE LIQUIDATION SERVICER TO USE ITS AVAILABLE FACILITIES AND
EXPERTISE UPON A MASTER SERVICER TERMINATION OR DEFAULT;


 


(H)                                 IT SHALL DETERMINE THE SERIES 2000-1 FX
HEDGING AGREEMENTS (IF ANY) THAT NEED TO BE IN EFFECT UNDER THE FX HEDGING
POLICY AND IT SHALL DIRECT THE TRUSTEE TO ENTER INTO THE SERIES 2000-1 FX
HEDGING AGREEMENTS WITH THE FX COUNTERPARTY IN ACCORDANCE WITH THE FX HEDGING
POLICY; PROVIDED THAT THE FX COUNTERPARTY SHALL NOT HAVE ITS MAIN SEAT OF
BUSINESS IN THE UNITED KINGDOM AND SHALL NOT ACT THROUGH AN OFFICE IN THE UNITED
KINGDOM FOR ANY OF THE PURPOSES OF THE SERIES 2000-1 FX HEDGING AGREEMENTS;

 

48

--------------------------------------------------------------------------------


 


(I)                                     IT SHALL OBTAIN AN EXECUTED
INTERCREDITOR AGREEMENT BY JULY 31, 2006, IN FORM AND SUBSTANCE SATISFACTORY TO
EACH FUNDING AGENT;


 


(J)                                     IT SHALL FURNISH TO THE TRUSTEE AND EACH
FUNDING AGENT:


 


(I)                                     WITHIN 150 DAYS AFTER THE END OF EACH
FISCAL YEAR THE BALANCE SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF THE COMPANY AS OF THE
CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS OPERATIONS DURING SUCH YEAR,
ALL AUDITED BY THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS AND ACCOMPANIED BY
AN OPINION OF SUCH ACCOUNTANTS (WHICH SHALL NOT BE QUALIFIED IN ANY MATERIAL
RESPECT) TO THE EFFECT THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
COMPANY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 

(II)                                  WITHIN 60 DAYS AFTER THE END OF EACH OF
THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR THE COMPANY’S UNAUDITED
BALANCE SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH
FLOWS FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH
QUARTER, ALL CERTIFIED BY A RESPONSIBLE OFFICER OF THE COMPANY;

 

(III)                               TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED PURSUANT TO CLAUSES (I) AND (II) ABOVE, A COMPLIANCE CERTIFICATE SIGNED
BY A RESPONSIBLE OFFICER OF THE COMPANY STATING THAT (X) THE ATTACHED FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND ACCURATELY REFLECT THE
FINANCIAL CONDITION OF THE COMPANY AND (Y) TO THE BEST OF SUCH PERSON’S
KNOWLEDGE, NO EARLY AMORTIZATION EVENT OR POTENTIAL EARLY AMORTIZATION EVENT
EXISTS, OR IF ANY EARLY AMORTIZATION EVENT OR POTENTIAL EARLY AMORTIZATION EVENT
EXISTS, STATING THE NATURE AND STATUS THEREOF;

 

(IV)                              PROMPTLY UPON THE FURNISHING THEREOF TO THE
SHAREHOLDERS OF THE COMPANY, COPIES OF ALL FINANCIAL STATEMENTS, FINANCIAL
REPORTS AND PROXY STATEMENTS SO FURNISHED;

 

(V)                                 PROMPTLY ALL INFORMATION, DOCUMENTS,
RECORDS, REPORTS, CERTIFICATES, OPINIONS AND NOTICES RECEIVED BY THE COMPANY
FROM AN ORIGINATOR UNDER ANY ORIGINATION AGREEMENT, AS THE TRUSTEE OR ANY
FUNDING AGENT MAY REASONABLY REQUEST; AND

 


(VI)                              PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF THE COMPANY, OR COMPLIANCE WITH THE TERMS OF ANY TRANSACTION DOCUMENT, IN
EACH CASE AS ANY FUNDING AGENT OR THE TRUSTEE MAY REASONABLY REQUEST.


 


SECTION 8.03                                                             
NEGATIVE COVENANTS OF THE COMPANY AND THE MASTER SERVICER.


 


(A)                                  THE COMPANY SHALL NOT MAKE ANY RESTRICTED
PAYMENTS WHILE SERIES 2000-1 IS AN OUTSTANDING SERIES, EXCEPT:

 

49

--------------------------------------------------------------------------------


 

(I)                                     FROM AMOUNTS DISTRIBUTED TO IT (X) IN
RESPECT OF THE EXCHANGEABLE COMPANY INTERESTS; PROVIDED THAT ON THE DATE ANY
SUCH RESTRICTED PAYMENT IS MADE, THE COMPANY SHALL BE IN COMPLIANCE WITH ITS
PAYMENT OBLIGATIONS UNDER SECTION 2.05 OF THE AGREEMENT, (Y) PURSUANT TO
SECTION 3A.02(D) OR (Z) IN RESPECT OF PAYMENTS RECEIVED BY THE COMPANY FROM THE
TRUST IN CONSIDERATION FOR THE PARTICIPATION GRANTED IN THE RECEIVABLES
CONTRIBUTED FROM TIME TO TIME TO THE COMPANY BY HUNTSMAN INTERNATIONAL PURSUANT
TO THE CONTRIBUTION AGREEMENT AND SECTION 2.08(M) OF THE AGREEMENT;

 

(II)                                  IN COMPLIANCE WITH ALL TERMS OF THE
TRANSACTION DOCUMENTS; AND

 

(III)                               IN ACCORDANCE WITH ALL CORPORATE AND LEGAL
FORMALITIES APPLICABLE TO THE COMPANY;

 

provided that no Restricted Payments shall be made if a Series 2000-1 Early
Amortization Event has occurred and is continuing (or would occur as a result of
making such Restricted Payment).

 


(B)                                 THE MASTER SERVICER HEREBY AGREES THAT IT
SHALL OBSERVE EACH AND ALL OF ITS COVENANTS (BOTH AFFIRMATIVE AND NEGATIVE)
CONTAINED IN EACH POOLING AND SERVICING AGREEMENT IN ALL MATERIAL RESPECTS AND
THAT IT SHALL:


 

(I)                                     PROVIDE TO THE ADMINISTRATIVE AGENT AND
EACH FUNDING AGENT (A) NO LATER THAN THE SERIES 2000-1 ISSUANCE DATE (AS
PROVIDED BY SECTION 9.01(S)) AND (B) IN THE CASE OF AN ADDITION OF AN
ORIGINATOR, PRIOR TO THE DATE SUCH ORIGINATOR IS ADDED, EVIDENCE THAT EACH SUCH
ORIGINATOR MAINTAINS DISASTER RECOVERY SYSTEMS AND BACK UP COMPUTER AND OTHER
INFORMATION MANAGEMENT SYSTEMS WHICH SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT AND THE LIQUIDATION SERVICER;

 

(II)                                  PROVIDE TO THE ADMINISTRATIVE AGENT AND
EACH FUNDING AGENT, SIMULTANEOUSLY WITH DELIVERY TO THE TRUSTEE, ALL REPORTS,
NOTICES, CERTIFICATES, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED
TO THE TRUSTEE PURSUANT TO THE AGREEMENT, THE SERVICING AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND FURNISH TO THE ADMINISTRATIVE AGENT AND EACH FUNDING
AGENT PROMPTLY AFTER RECEIPT THEREOF A COPY OF EACH MATERIAL NOTICE, MATERIAL
DEMAND OR OTHER MATERIAL COMMUNICATION (EXCLUDING ROUTINE COMMUNICATIONS)
RECEIVED BY OR ON BEHALF OF THE COMPANY OR THE MASTER SERVICER WITH RESPECT TO
THE TRANSACTION DOCUMENTS; AND

 

(III)                               PROVIDE NOTICE TO THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT OF THE APPOINTMENT OF A SUCCESSOR MASTER SERVICER
PURSUANT TO SECTION 6.02 OF THE SERVICING AGREEMENT.

 


(C)                                  THE COMPANY SHALL NOT AMEND, CHANGE OR
MODIFY ANY OF THE REPRESENTATIONS OR COVENANTS (AS APPLICABLE) IN SECTIONS
2.03(F), 2.03(J), SECTIONS 2.07(I), 2.07(O), 2.08(A), 2.08(C) THROUGH (E) AND
2.08(K) OF THE POOLING AGREEMENT WITHOUT THE PRIOR CONSENT OF EACH FUNDING
AGENT.

 

50

--------------------------------------------------------------------------------


 


(D)                                 THE COMPANY SHALL NOT AMEND, CHANGE OR
MODIFY ANY OF THE DUTIES AND SERVICES OF THE LIQUIDATION SERVICER AS SET FORTH
IN SCHEDULE 4 TO THE SERVICING AGREEMENT WITHOUT THE PRIOR CONSENT OF EACH
FUNDING AGENT.


 


(E)                                  THE MASTER SERVICER SHALL NOT CHANGE OR
MODIFY THE POLICIES IN ANY MATERIAL RESPECT, EXCEPT AS PROVIDED IN
SECTION 4.05(B) OF THE SERVICING AGREEMENT; PROVIDED THAT ANY MATERIAL CHANGES
TO THE POLICIES MUST BE APPROVED IN WRITING BY THE FUNDING AGENT(S) REPRESENTING
MORE THAN 50% OF THE SERIES 2000-1 INVESTED AMOUNT.


 


SECTION 8.04                                                             
OBLIGATIONS UNAFFECTED.


 

The obligations of the Company and the Master Servicer to the Administrative
Agent, the Funding Agents, the Series 2000-1 Purchasers and the Series 2000-1
APA Banks under this Supplement shall not be affected by reason of any
invalidity, illegality or irregularity of any of the Receivables or any sale of
any of the Receivables.

 


ARTICLE IX


 


CONDITIONS PRECEDENT


 


SECTION 9.01                                                             
CONDITIONS PRECEDENT TO EFFECTIVENESS OF SUPPLEMENT.


 

This Supplement will become effective on the date on which the following
conditions precedent have been satisfied or waived by the Funding Agents:

 


(A)                                  TRANSACTION DOCUMENTS.  EACH FUNDING AGENT
SHALL HAVE RECEIVED:


 

(I)                                     AN ORIGINAL COPY FOR ITSELF AND
PHOTOCOPIES (WHICH MAY BE PROVIDED IN CD-ROM OR OTHER ELECTRONIC IMAGE MEDIA OR
FORMAT) FOR EACH SERIES 2000-1 PURCHASER AND EACH SERIES 2000-1 APA BANK, EACH
EXECUTED AND DELIVERED IN FORM AND SUBSTANCE SATISFACTORY TO THE FUNDING AGENTS,
OF:

 

(A)                              THIS SUPPLEMENT EXECUTED BY A DULY AUTHORIZED
OFFICER OR AUTHORIZED REPRESENTATIVE OF EACH OF THE COMPANY, THE MASTER
SERVICER, THE TRUSTEE, THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, THE
SERIES 2000-1 CONDUIT PURCHASERS AND THE SERIES 2000-1 APA BANKS (AS TO WHICH
EACH PARTY SHALL RECEIVE AN ORIGINAL COUNTERPART); AND

 

(B)                                THE OTHER TRANSACTION DOCUMENTS TO BE
EXECUTED AND DELIVERED IN CONNECTION WITH EXECUTION AND DELIVERY OF THIS
SUPPLEMENT; AND

 

(II)                                  COPIES (WHICH MAY BE PROVIDED IN CD-ROM OR
OTHER ELECTRONIC IMAGE MEDIA OR FORMAT) FOR ITSELF AND FOR EACH SERIES 2000-1
PURCHASER AND EACH SERIES 2000-1 APA BANK OF THE AGREEMENT AND ALL OTHER
TRANSACTION DOCUMENTS (INCLUDING EACH SUPPLEMENT WITH RESPECT TO OTHER
SERIES BUT OTHERWISE EXCLUDING ANY DOCUMENTS RELATING EXCLUSIVELY TO SUCH OTHER
SERIES), IN EACH CASE DULY EXECUTED BY THE PARTIES THERETO AND CERTIFIED BY A
RESPONSIBLE OFFICER OF HUNTSMAN

 

51

--------------------------------------------------------------------------------


 

INTERNATIONAL AS TRUE, CORRECT AND COMPLETE COPIES OF EACH SUCH DOCUMENT AS
AMENDED THROUGH THE DATE HEREOF.

 


(B)                                 CORPORATE DOCUMENTS; CORPORATE PROCEEDINGS
OF THE COMPANY, EACH ORIGINATOR AND THE MASTER SERVICER.  EACH FUNDING AGENT
SHALL HAVE RECEIVED, WITH A COPY FOR EACH SERIES 2000-1 PURCHASER AND EACH
SERIES 2000-1 APA BANK, FROM THE COMPANY, HUNTSMAN INTERNATIONAL, THE MASTER
SERVICER AND EACH ORIGINATOR, COMPLETE COPIES OF:


 

(I)                                     A COPY OF THE CERTIFICATE OF FORMATION
OR INCORPORATION, OR ITS EQUIVALENT, INCLUDING ALL AMENDMENTS THERETO, OF SUCH
PERSON, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE, IF APPLICABLE,
OR OTHER APPROPRIATE AUTHORITY OF THE JURISDICTION OF INCORPORATION, AS THE CASE
MAY BE, AND A CERTIFICATE OF COMPLIANCE, OF STATUS OR OF GOOD STANDING (OR OTHER
SIMILAR CERTIFICATE, IF ANY), AS AND TO THE EXTENT APPLICABLE, OF EACH SUCH
PERSON AS OF A RECENT DATE, FROM THE SECRETARY OF STATE OR OTHER APPROPRIATE
AUTHORITY OF SUCH JURISDICTION;

 

(II)                                  A CERTIFICATE OF A RESPONSIBLE OFFICER OF
SUCH PERSON DATED THE SERIES 2000-1 ISSUANCE DATE AND CERTIFYING (A) THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE CONSTITUENT DOCUMENTS OF
SUCH PERSON IN EFFECT AS OF THE SERIES 2000-1 ISSUANCE DATE, (B) THAT ATTACHED
THERETO IS A TRUE AND COMPLETE COPY OF DULY ADOPTED RESOLUTIONS (OR, IF
APPLICABLE UNANIMOUS CONSENTS), OF THE BOARD OF DIRECTORS OR MANAGING MEMBERS OR
GENERAL PARTNERS OF SUCH PERSON OR COMMITTEES THEREOF AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR
RESCINDED AND ARE IN FULL FORCE AND EFFECT ON THE SERIES 2000-1 ISSUANCE DATE,
(C) THAT THE CERTIFICATE OF INCORPORATION OR FORMATION OF SUCH PERSON HAS NOT
BEEN AMENDED SINCE THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF THE
SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY OF THE JURISDICTION OF
INCORPORATION OR FORMATION OF SUCH PERSON FURNISHED PURSUANT TO CLAUSE (I) ABOVE
AND (D) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH DIRECTOR, OFFICER OR
MANAGER EXECUTING ANY TRANSACTION DOCUMENT TO WHICH SUCH PERSON IS A PARTY OR
ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH ON BEHALF OF
SUCH PERSON; AND

 

(III)                               A CERTIFICATE OF ANOTHER RESPONSIBLE OFFICER
AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF THE RESPONSIBLE OFFICER EXECUTING
THE CERTIFICATE PURSUANT TO CLAUSE (II) ABOVE;

 

provided that in the case of any Originator other than Huntsman International,
the requirements of this Section 9.01(b) may be satisfied by delivery of the
certificates last delivered by the relevant Originator in connection  with the
Transaction Documents, in each case certified by a Responsible Officer of
Huntsman International as being true, correct and complete copies of such
certificates.

 

52

--------------------------------------------------------------------------------


 


(C)                                  GOOD STANDING CERTIFICATES.  EACH FUNDING
AGENT SHALL HAVE RECEIVED COPIES OF CERTIFICATES OF COMPLIANCE, OF STATUS OR OF
GOOD STANDING (OR SIMILAR CERTIFICATE, IF ANY), DATED AS OF A RECENT DATE FROM
THE SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY OF SUCH JURISDICTION, WITH
RESPECT TO THE COMPANY, HUNTSMAN INTERNATIONAL, THE MASTER SERVICER AND EACH
APPROVED ORIGINATOR  IN EACH JURISDICTION WHERE THE OWNERSHIP, LEASE OR
OPERATION OF PROPERTY OR THE CONDUCT OF BUSINESS REQUIRES IT TO QUALIFY AS A
FOREIGN CORPORATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS,
PROPERTIES OR CONDITION (FINANCIAL OR OTHERWISE) OF SUCH PERSON.


 


(D)                                 CONSENTS, LICENSES, APPROVALS, ETC.  EACH
FUNDING AGENT SHALL HAVE RECEIVED, WITH A PHOTOCOPY (WHICH MAY BE PROVIDED IN
CD-ROM OR OTHER ELECTRONIC IMAGE MEDIA OR FORMAT) FOR EACH SERIES 2000-1
PURCHASER AND EACH SERIES 2000-1 APA BANK, CERTIFICATES DATED THE SERIES 2000-1
ISSUANCE DATE OF A RESPONSIBLE OFFICER OF SUCH PERSON EITHER:


 

(I)                                     ATTACHING COPIES OF ALL MATERIAL
CONSENTS, LICENSES, APPROVALS, REGISTRATIONS OR FILINGS REQUIRED IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PERSON OF THE AGREEMENT,
THIS SUPPLEMENT, THE ORIGINATION AGREEMENTS AND/OR THE SERVICING AGREEMENT, AS
THE CASE MAY BE, AND THE VALIDITY AND ENFORCEABILITY OF THE AGREEMENT, THIS
SUPPLEMENT, THE ORIGINATION AGREEMENTS, AND/OR THE SERVICING AGREEMENT AGAINST
SUCH PERSON AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT; OR

 

(II)                                  STATING THAT NO SUCH CONSENTS, LICENSES,
APPROVALS REGISTRATIONS OR FILINGS ARE SO REQUIRED, EXCEPT FOR THOSE THAT MAY BE
REQUIRED UNDER STATE SECURITIES OR “BLUE SKY” LAWS;

 

provided, that the Company makes no representation or warranty as to whether any
action, consent, or approval of, registration or filing with any other action by
any Governmental Authority is or will be required in connection with the
distribution of the Series 2000-1 VFC Certificates and Series 2000-1 VFC
Certificate Interests.

 


(E)                                  LIEN SEARCHES.  EACH FUNDING AGENT AND THE
TRUSTEE SHALL HAVE RECEIVED THE RESULTS OF A RECENT SEARCH SATISFACTORY TO THE
FUNDING AGENTS OF ANY UCC FILINGS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO
THE COMPANY AND THE ORIGINATORS (AND WITH RESPECT TO SUCH OTHER PERSONS AS
EITHER FUNDING AGENT DEEMS NECESSARY) IN THE JURISDICTIONS IN WHICH THE
ORIGINATORS AND THE COMPANY ARE REQUIRED TO FILE FINANCING STATEMENTS (OR
SIMILAR FILINGS) PURSUANT TO SECTION 9.01(U), TOGETHER WITH COPIES OF THE
FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH, AND
ACCOMPANIED BY EVIDENCE SATISFACTORY TO THE FUNDING AGENTS THAT ANY LIENS
DISCLOSED BY SUCH SEARCH WOULD BE PERMITTED LIENS OR HAVE BEEN RELEASED.


 


(F)                                    LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT
AND THE TRUSTEE SHALL HAVE RECEIVED, WITH A COPY FOR EACH SERIES 2000-1
PURCHASER AND EACH SERIES 2000-1 APA BANK, LEGAL OPINIONS FROM COUNSEL TO
HUNTSMAN INTERNATIONAL, THE

 

53

--------------------------------------------------------------------------------


 


COMPANY OR THE APPLICABLE ORIGINATORS, AS THE CASE MAY BE, IN EACH CASE IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE TRUSTEE.


 


(G)                                 FEES.  EACH FUNDING AGENT, THE SERIES 2000-1
CONDUIT PURCHASER, THE SERIES 2000-1 APA BANKS AND THE TRUSTEE SHALL HAVE
RECEIVED PAYMENT OF ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE TO ANY OF THEM ON
OR BEFORE THE SERIES 2000-1 ISSUANCE DATE.


 


(H)                                 CONDITIONS UNDER THE ORIGINATION
AGREEMENTS.  A RESPONSIBLE OFFICER OF EACH ORIGINATOR AND THE CONTRIBUTOR,
RESPECTIVELY, SHALL HAVE CERTIFIED, IN WRITING, THAT ALL CONDITIONS TO THE
OBLIGATIONS OF THE CONTRIBUTOR AND THE RELEVANT ORIGINATOR ON THE SERIES 2000-1
ISSUANCE DATE UNDER THE APPLICABLE ORIGINATION AGREEMENT SHALL HAVE BEEN
SATISFIED IN ALL MATERIAL RESPECTS.


 


(I)                                     COPIES OF WRITTEN POLICIES.  EACH
FUNDING AGENT AND THE TRUSTEE SHALL HAVE RECEIVED FROM THE MASTER SERVICER A
COPY OF THE POLICIES IN FORM AND SUBSTANCE ACCEPTABLE TO THE FUNDING AGENTS,
CERTIFIED BY A RESPONSIBLE OFFICER OF THE MASTER SERVICER AS TRUE, CORRECT AND
COMPLETE COPY OF SUCH POLICIES.


 


(J)                                     THE COMPANY’S SHAREHOLDERS.  THE
COMPOSITION OF THE COMPANY’S SHAREHOLDERS (INCLUDING AT LEAST ONE INDEPENDENT
DIRECTOR) SHALL BE REASONABLY ACCEPTABLE TO THE FUNDING AGENTS.


 


(K)                                  FINANCIAL STATEMENTS.  EACH FUNDING AGENT
SHALL HAVE RECEIVED AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF INCOME,
STOCKHOLDER’S EQUITY AND CASH FLOWS OF HUNTSMAN INTERNATIONAL AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE CALENDAR YEAR ENDED DECEMBER 31, 2005 AND
OTHER FINANCIAL INFORMATION WITH RESPECT TO SUCH ENTITIES IN FORM AND SUBSTANCE
SATISFACTORY TO THE FUNDING AGENTS AND ACCOMPANIED BY A COPY OF THE OPINION OF
DELOITTE & TOUCHE, INDEPENDENT PUBLIC ACCOUNTANTS.


 


(L)                                     SOLVENCY CERTIFICATE.  EACH FUNDING
AGENT AND THE TRUSTEE SHALL HAVE RECEIVED A CERTIFICATE FROM THE COMPANY DATED
THE SERIES 2000-1 ISSUANCE DATE AND SIGNED BY A RESPONSIBLE OFFICER OF THE
COMPANY IN FORM SATISFACTORY TO THE FUNDING AGENTS, TO THE EFFECT THAT THE
COMPANY WILL BE SOLVENT AFTER GIVING EFFECT TO THE TRANSACTIONS OCCURRING ON THE
SERIES 2000-1 ISSUANCE DATE.


 


(M)                               REPRESENTATIONS AND WARRANTIES.  ON THE
SERIES 2000-1 ISSUANCE DATE, THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE MASTER SERVICER IN THE AGREEMENT, THE SERVICING AGREEMENT AND THIS
SUPPLEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(N)                                 ESTABLISHMENT OF COMPANY RECEIPTS ACCOUNTS. 
EACH FUNDING AGENT AND THE TRUSTEE SHALL BE SATISFIED WITH THE ARRANGEMENTS FOR
THE SAFE AND TIMELY COLLECTION OF PAYMENTS IN RESPECT OF RECEIVABLES.


 


(O)                                 DAILY REPORT.  EACH FUNDING AGENT AND THE
TRUSTEE SHALL HAVE RECEIVED A DAILY REPORT ON THE SERIES 2000-1 ISSUANCE DATE.


 


(P)                                 MONTHLY SETTLEMENT REPORT.  EACH FUNDING
AGENT AND THE TRUSTEE SHALL HAVE RECEIVED A MONTHLY SETTLEMENT REPORT FOR
MARCH 2006.

 

54

--------------------------------------------------------------------------------


 


(Q)                                 NO LITIGATION.  EACH FUNDING AGENT SHALL
HAVE RECEIVED CONFIRMATION FROM THE MASTER SERVICER, HUNTSMAN INTERNATIONAL AND
THE COMPANY THAT THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE MASTER
SERVICER, HUNTSMAN INTERNATIONAL OR THE COMPANY AFTER DUE INQUIRY, ACTION OR
PROCEEDING THREATENED IN WRITING AFFECTING ANY ORIGINATOR, THE MASTER SERVICER,
HUNTSMAN INTERNATIONAL OR THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
BEFORE ANY GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OTHER THAN DISCLOSED IN PUBLIC FILINGS.


 


(R)                                    BACK UP SERVICING ARRANGEMENTS.  EACH
FUNDING AGENT SHALL HAVE RECEIVED EVIDENCE THAT EACH ORIGINATOR AND THE MASTER
SERVICER MAINTAINS DISASTER RECOVERY SYSTEMS AND BACK UP COMPUTER AND OTHER
INFORMATION MANAGEMENT SYSTEMS THAT, IN EACH FUNDING AGENTS’ AND THE LIQUIDATION
SERVICER’S REASONABLE JUDGEMENT, ARE SUFFICIENT TO PROTECT SUCH ORIGINATOR’S
BUSINESS AGAINST MATERIAL INTERRUPTION OR LOSS OR DESTRUCTION OF ITS PRIMARY
COMPUTER AND INFORMATION MANAGEMENT SYSTEMS.


 


(S)                                  SYSTEMS.  EACH FUNDING AGENT AND
LIQUIDATION SERVICER SHALL HAVE RECEIVED EVIDENCE THAT THE MASTER SERVICER SHALL
HAVE ESTABLISHED OPERATIONAL SYSTEMS SATISFACTORY TO THE FUNDING AGENTS AND THE
LIQUIDATION SERVICER THAT ARE CAPABLE OF AGGREGATING INFORMATION REGARDING THE
RECEIVABLES AND RELATED OBLIGORS FROM ALL APPROVED ORIGINATORS.


 


(T)                                    FILINGS, REGISTRATIONS AND RECORDINGS.


 

(I)                                     EACH U.S. ORIGINATOR SHALL HAVE FILED
AND RECORDED (IN A FORM ACCEPTABLE TO THE TRUSTEE AND THE FUNDING AGENTS) ON OR
PRIOR TO THE SERIES 2000-1 ISSUANCE DATE, AT ITS OWN EXPENSE, UCC FINANCING
STATEMENTS (OR OTHER SIMILAR FILINGS) WITH RESPECT TO THE RECEIVABLES ORIGINATED
BY SUCH U.S. ORIGINATOR AND THE OTHER RECEIVABLE ASSETS RELATED THERETO IN SUCH
MANNER AND IN SUCH JURISDICTIONS AS ARE NECESSARY TO PERFECT THE COMPANY’S
OWNERSHIP INTEREST THEREIN UNDER THE RELEVANT UCC (OR SIMILAR LAWS) AND
DELIVERED EVIDENCE OF SUCH FILINGS TO EACH FUNDING AGENT ON OR PRIOR TO THE
SERIES 2000-1 ISSUANCE DATE, AND ALL OTHER ACTION (INCLUDING BUT NOT LIMITED TO
NOTIFYING RELATED OBLIGORS OF THE ASSIGNMENT OF A RECEIVABLE, EXCEPT TO THE
EXTENT THAT THE RELEVANT UCC AND OTHER SIMILAR LAWS (TO THE EXTENT APPLICABLE)
PERMIT SUCH ORIGINATOR TO PROVIDE SUCH NOTIFICATION SUBSEQUENT TO THE EFFECTIVE
DATE WITHOUT MATERIALLY IMPAIRING THE COMPANY’S OWNERSHIP OF THE RECEIVABLES AND
WITHOUT INCURRING MATERIAL EXPENSES IN CONNECTION WITH SUCH NOTIFICATION)
NECESSARY TO PERFECT UNDER THE RELEVANT UCC AND OTHER SIMILAR LAWS (TO THE
EXTENT APPLICABLE) IN JURISDICTIONS OUTSIDE THE UNITED STATES (TO THE EXTENT
APPLICABLE) THE COMPANY’S OWNERSHIP OF THE RECEIVABLES ORIGINATED BY SUCH
ORIGINATOR AND THE OTHER RECEIVABLE ASSETS RELATED THERETO SHALL HAVE BEEN DULY
TAKEN; AND

 

(II)                                  THE COMPANY (OR THE MASTER SERVICER ON ITS
BEHALF) SHALL HAVE RECEIVED COPIES OF PROPER UCC FINANCING STATEMENTS (OR OTHER
SIMILAR FILINGS) WHICH WILL BE FILED ON OR BEFORE THE SERIES 2000-1 ISSUANCE
DATE, AT ITS OWN EXPENSE, WITH RESPECT TO THE PARTICIPATION ASSETS IN SUCH
MANNER

 

55

--------------------------------------------------------------------------------


 

AND IN SUCH JURISDICTIONS AS ARE NECESSARY TO PERFECT AND MAINTAIN PERFECTION OF
THE SECURITY INTEREST AND PARTICIPATION OF THE TRUSTEE, ON BEHALF OF THE TRUST,
IN THE PARTICIPATION ASSETS AND DELIVERED EVIDENCE OF SUCH FILINGS TO EACH
FUNDING AGENT ON OR PRIOR TO THE SERIES 2000-1 ISSUANCE DATE, AND ALL OTHER
ACTION (INCLUDING BUT NOT LIMITED TO NOTIFYING RELATED OBLIGORS OF THE
ASSIGNMENT OF A RECEIVABLE, EXCEPT TO THE EXTENT THAT THE RELEVANT UCC AND OTHER
SIMILAR LAWS (TO THE EXTENT APPLICABLE) PERMIT THE COMPANY (OR ITS ASSIGNEES) TO
PROVIDE SUCH NOTIFICATION SUBSEQUENT TO THE EFFECTIVE DATE WITHOUT MATERIALLY
IMPAIRING THE TRUST’S SECURITY INTEREST AND PARTICIPATION IN THE PARTICIPATION
ASSETS AND WITHOUT INCURRING MATERIAL EXPENSES IN CONNECTION WITH SUCH
NOTIFICATION) NECESSARY TO PERFECT UNDER THE RELEVANT UCC AND OTHER SIMILAR LAWS
(TO THE EXTENT APPLICABLE) IN JURISDICTIONS OUTSIDE THE UNITED STATES (TO THE
EXTENT APPLICABLE) THE TRUST’S SECURITY INTEREST IN THE PARTICIPATION ASSETS
SHALL HAVE BEEN DULY TAKEN BY THE COMPANY (OR BY THE MASTER SERVICER ON ITS
BEHALF).

 


(U)                                 OBLIGOR INFORMATION AS REQUESTED BY THE
LIQUIDATION SERVICER.  THE LIQUIDATION SERVICER SHALL HAVE RECEIVED, ON OR
BEFORE THE SERIES 2000-1 ISSUANCE DATE, INFORMATION ON ALL ELIGIBLE OBLIGORS,
INCLUDING LEGAL NAME, LEGAL ADDRESS AND DOMICILE, CONTACT NAME, TELEPHONE AND
FAX DETAILS AND PAYMENT TERMS.


 


(V)                                 SERIES 2000-1 FX HEDGING AGREEMENTS.  THE
SERIES 2000-1 FX HEDGING AGREEMENTS REQUIRED BY THE FX HEDGING POLICY ARE IN
PLACE.


 


(W)                               DUE DILIGENCE BY THE LIQUIDATION SERVICER. 
WITHIN 60 DAYS FOLLOWING THE SERIES 2000-1 ISSUANCE DATE, THE LIQUIDATION
SERVICER WILL COMPLETE THE MASTER SERVICER SITE REVIEW AND THE REVIEW OF THE
MASTER SERVICER’S STANDBY LIQUIDATION SYSTEM.


 


(X)                                   OTHER REQUESTS.  EACH FUNDING AGENT SHALL
HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS IT MAY REASONABLY
REQUEST.


 


ARTICLE X


 


THE ADMINISTRATIVE AGENT AND FUNDING AGENTS


 


SECTION 10.01                                                       APPOINTMENT.


 


(A)                                  EACH SERIES 2000-1 PURCHASER AND EACH
FUNDING AGENT HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE ADMINISTRATIVE
AGENT AS THE AGENT OF SUCH SERIES 2000-1 PURCHASER AND FUNDING AGENT, AS THE
CASE MAY BE, UNDER THIS SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS AND EACH
SUCH SERIES 2000-1 PURCHASER AND FUNDING AGENT IRREVOCABLY AUTHORIZES THE
ADMINISTRATIVE AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO
EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS OF THIS SUPPLEMENT AND THE OTHER TRANSACTION
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN

 

56

--------------------------------------------------------------------------------


 


THIS SUPPLEMENT OR ANY OTHER TRANSACTION DOCUMENT, THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY SERIES 2000-1 PURCHASER OR ANY
FUNDING AGENT, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS SUPPLEMENT OR OTHERWISE EXIST
AGAINST THE ADMINISTRATIVE AGENT.


 


(B)                                 EACH SERIES 2000-1 PURCHASER HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE FUNDING AGENT FOR SUCH SERIES 2000-1
PURCHASER’S VFC PURCHASER GROUP AS THE AGENT OF SUCH SERIES 2000-1 PURCHASER
UNDER THIS SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS AND EACH SUCH
SERIES 2000-1 PURCHASER IRREVOCABLY AUTHORIZES SUCH FUNDING AGENT, IN SUCH
CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO SUCH FUNDING AGENT BY THE
TERMS OF THIS SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS, TOGETHER WITH SUCH
OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS SUPPLEMENT OR ANY OTHER TRANSACTION
DOCUMENT, NEITHER FUNDING AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES,
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY
SERIES 2000-1 PURCHASER, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES,
DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS SUPPLEMENT OR
OTHERWISE EXIST AGAINST EITHER FUNDING AGENT.


 


(C)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS SUPPLEMENT, ANY NOTICE, REQUEST OR OTHER COMMUNICATION MADE BY THE FUNDING
AGENT FOR A SERIES 2000-1 CONDUIT PURCHASER’S VFC PURCHASER GROUP SHALL
CONSTITUTE A NOTICE, REQUEST OR COMMUNICATION TO ALL RELEVANT PARTIES WITHIN
SUCH VFC PURCHASER GROUP AND EACH PARTY TO THIS SUPPLEMENT MAY ASSUME THAT THE
FUNDING AGENT HAS, TO THE EXTENT APPLICABLE, FORWARDED SUCH NOTICE, REQUEST OR
OTHER COMMUNICATION TO THE RELEVANT PARTIES WITHIN SUCH SERIES 20001- CONDUIT
PURCHASER’S VFC PURCHASER GROUP.


 


SECTION 10.02                                                       DELEGATION
OF DUTIES.


 

The Administrative Agent and each Funding Agent may execute any of its
respective duties under this Supplement or any other Transaction Document by or
through agents or attorneys in fact and shall be entitled to advice of counsel
(who may be counsel for the Company, the Administrative Agent, a Funding Agent,
the Master Servicer, any other Series 2000-1 Conduit Purchaser or any other
Series 2000-1 Purchaser), independent public accountants and other experts
selected by it concerning all matters pertaining to such duties.  Neither
Funding Agent shall be responsible for the negligence or misconduct of any
agents or attorneys in fact selected by it with reasonable care.

 


SECTION 10.03                                                       EXCULPATORY
PROVISIONS.


 

Neither the Administrative Agent nor any Funding Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Agreement or this
Supplement or any other Transaction Document (x) with the consent or at the
request of the Series 2000-1 Majority Purchasers or (y) in the absence of its
own gross

 

57

--------------------------------------------------------------------------------


 

negligence or wilful misconduct or (ii) responsible in any manner to the
Administrative Agent or any Funding Agent or any of the Series 2000-1 Purchasers
for any recitals, statements, representations or warranties made by the Company
or any respective officer of the Company contained in this Supplement or any
other Transaction Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
or such Funding Agent, as the case may be, under or in connection with, this
Supplement or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement or
any other Transaction Document or for any failure of the Company to perform its
obligations hereunder or thereunder.  Neither the Administrative Agent nor any
Funding Agent shall be under any obligation to the Administrative Agent or any
Funding Agent or any Series 2000-1 Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Supplement or any other Transaction Document, or to inspect
the properties, books or records of the Company or the Master Servicer.

 


SECTION 10.04                                                       RELIANCE BY
ADMINISTRATIVE AGENT AND FUNDING AGENTS.


 

The Administrative Agent and each Funding Agent shall be entitled to rely, and
shall be fully protected in relying, upon the Series 2000-1 VFC Certificates,
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other documents or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Company or the Master
Servicer), independent accountants and other experts selected by the
Administrative Agent or such Funding Agent, as the case may be, and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.  The
Administrative Agent and each Funding Agent may deem and treat the payee of a
Series 2000-1 VFC Certificate as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent and the related Funding Agent.  The
Administrative Agent and each Funding Agent shall be fully justified in failing
or refusing to take any action under this Supplement or any other Transaction
Document unless it shall first receive such advice or concurrence of the
Series 2000-1 Majority Purchasers or, in the case of any Funding Agent, such
advice concurrence of its VFC Purchaser Group, in each case as the
Administrative Agent or such Funding Agent, as the case may be, deems
appropriate and it shall first be indemnified to its satisfaction by the
Series 2000-1 APA Banks, in the case of the Administrative Agent, or the
Series 2000-1 APA Banks in its VFC Purchaser Group, in the case of any Funding
Agent, against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Supplement and the other Transaction Documents in accordance
with a request of any Series 2000-1 Purchaser, and such request and any action
taken or failure to act pursuant thereto shall be binding.  Each Funding Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Supplement and the other Transaction Documents in accordance with a
request of the Series 2000-1 Purchasers in its VFC Purchaser Group given in
accordance with its applicable Series 2000-1 Asset Purchase Agreement, and such
request and any action taken or failure to act pursuant thereto shall be
binding.

 

58

--------------------------------------------------------------------------------


 


SECTION 10.05                                                       NOTICE OF
MASTER SERVICER DEFAULT OR SERIES 2000-1 EARLY AMORTIZATION EVENT OR POTENTIAL
SERIES 2000-1 EARLY AMORTIZATION EVENT.


 

Neither the Administrative Agent nor any Funding Agent shall be deemed to have
knowledge or notice of the occurrence of any Master Servicer Default or any
Series 2000-1 Early Amortization Event or Potential Series 2000-1 Early
Amortization Event hereunder unless the Administrative Agent or such Funding
Agent has received written notice from the Administrative Agent, a Funding
Agent, a Series 2000-1 Purchaser, the Company or the Master Servicer referring
to the Agreement or this Supplement, describing such Master Servicer Default or
such Series 2000-1 Early Amortization Event or Potential Series 2000-1 Early
Amortization Event and stating that such notice is a “notice of a Master
Servicer Default with respect to the Master Servicer” or a “notice of a
Series 2000-1 Early Amortization Event or Potential Series 2000-1 Early
Amortization Event”, as the case may be.  In the event that the Administrative
Agent or a Funding Agent receives such notice, the Administrative Agent or such
Funding Agent shall give notice thereof to the Series 2000-1 Purchasers, the
Series 2000-1 APA Banks, the Company and the Master Servicer.  The
Administrative Agent shall take such action with respect to such Master Servicer
Default or Series 2000-1 Early Amortization Event or Potential Series 2000-1
Early Amortization Event as shall be reasonably directed by the Series 2000-1
Majority Purchasers; provided that unless and until the Administrative Agent
shall have received such directions and indemnification satisfactory to the
Administrative Agent from the Series 2000-1 APA Banks, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Master Servicer Default or Series 2000-1 Early
Amortization Event or Potential Series 2000-1 Early Amortization Event as it
shall deem advisable in the best interests of the Series 2000-1 Purchasers. 
Each Funding Agent shall take such action (to the extent permitted hereunder)
with respect to such Master Servicer Default or Series 2000-1 Early Amortization
Event or Potential Series 2000-1 Early Amortization Event as shall be reasonably
directed by the Series 2000-1 Purchasers in its VFC Purchaser Group in
accordance with its applicable Series 2000-1 Asset Purchase Agreement; provided
that unless and until a Funding Agent shall have received such directions and
indemnification satisfactory to such Funding Agent from the related
Series 2000-1 APA Banks, such Funding Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Master Servicer Default or Series 2000-1 Early Amortization Event or Potential
Series 2000-1 Early Amortization Event as it shall deem advisable in the best
interests of the related Series 2000-1 Purchasers.

 


SECTION 10.06                                                       NON RELIANCE
ON ADMINISTRATIVE AGENT OR FUNDING AGENTS AND OTHER SERIES 2000-1 PURCHASERS.


 

Each Series 2000-1 Purchaser expressly acknowledges that neither the
Administrative Agent nor any Funding Agent nor any of their respective officers,
directors, employees, agents, attorneys in fact or Affiliates have made any
representations or warranties to it and that no action by the Administrative
Agent or any Funding Agent hereinafter taken, including any review of the
affairs of the Company, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Funding Agent to any Series 2000-1
Purchaser.  Each Series 2000-1 Purchaser represents to the Administrative Agent
and each Funding Agent that it has, independently and without reliance upon the
Administrative Agent or either Funding Agent or any other Series 2000-1
Purchaser, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and made its own decision to enter into this Supplement.  Each
Series 2000-1

 

59

--------------------------------------------------------------------------------


 

Purchaser also represents that it will, independently and without reliance upon
the Administrative Agent or any Funding Agent or any other Series 2000-1
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Supplement and the other
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Company.  Except for notices, reports and
other documents expressly required to be furnished to the Series 2000-1
Purchasers by the Administrative Agent or its related Funding Agent hereunder,
neither the Administrative Agent nor any Funding Agent shall have any duty or
responsibility to provide any Series 2000-1 Purchaser with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Company which may come into
the possession of the Administrative Agent or such Funding Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

 


SECTION 10.07                                                      
INDEMNIFICATION.


 


(A)                                  THE SERIES 2000-1 APA BANKS AGREE TO
INDEMNIFY THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT
REIMBURSED BY HUNTSMAN INTERNATIONAL AND THE COMPANY AND WITHOUT LIMITING THE
OBLIGATION OF HUNTSMAN INTERNATIONAL, THE COMPANY AND THE MASTER SERVICER TO DO
SO), RATABLY ACCORDING TO THEIR RESPECTIVE SERIES 2000-1 COMMITMENT PERCENTAGES
IN EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT (OR, IF INDEMNIFICATION
IS SOUGHT AFTER THE SERIES 2000-1 COMMITMENT TERMINATION DATE, RATABLY IN
ACCORDANCE WITH THEIR SERIES 2000-1 COMMITMENT PERCENTAGES IMMEDIATELY PRIOR TO
SUCH DATE), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME BE IMPOSED OR, INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF, THE SERIES 2000-1 COMMITMENTS, THIS SUPPLEMENT, ANY OF THE OTHER TRANSACTION
DOCUMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED
BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING;
PROVIDED THAT NO SERIES 2000-1 PURCHASER SHALL BE LIABLE FOR THE PAYMENT OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS TO THE EXTENT RESULTING
SOLELY FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT. 
THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF ALL AMOUNTS PAYABLE
HEREUNDER.


 


(B)                                 THE SERIES 2000-1 APA BANKS IN EACH VFC
PURCHASER GROUP AGREE TO INDEMNIFY THE RELATED FUNDING AGENT IN ITS CAPACITY AS
SUCH (TO THE EXTENT NOT REIMBURSED BY HUNTSMAN INTERNATIONAL AND THE COMPANY AND
WITHOUT LIMITING THE OBLIGATION OF HUNTSMAN INTERNATIONAL, THE COMPANY AND THE
MASTER SERVICER TO DO SO), RATABLY ACCORDING TO THEIR RESPECTIVE SERIES 2000-1
COMMITMENT PERCENTAGES AS A PERCENTAGE OF ALL SERIES 2000-1 COMMITMENTS IN SUCH
VFC PURCHASER GROUP, IN EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT
(OR, IF INDEMNIFICATION IS SOUGHT AFTER THE SERIES 2000-1 COMMITMENT TERMINATION
DATE, RATABLY IN ACCORDANCE WITH THEIR SERIES 2000-1 COMMITMENT PERCENTAGES AS A
PERCENTAGE OF ALL SERIES 2000-1 COMMITMENTS IN SUCH VFC

 

60

--------------------------------------------------------------------------------


 


PURCHASER GROUP, IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME BE
IMPOSED OR, INCURRED BY OR ASSERTED AGAINST THE SUCH FUNDING AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF, THE SERIES 2000-1 COMMITMENTS, THIS SUPPLEMENT,
ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR
REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR ANY ACTION TAKEN OR OMITTED BY THE SUCH FUNDING AGENT UNDER OR IN CONNECTION
WITH ANY OF THE FOREGOING; PROVIDED THAT NO SERIES 2000-1 PURCHASER SHALL BE
LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
TO THE EXTENT RESULTING SOLELY FROM SUCH FUNDING AGENT’S GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF
ALL AMOUNTS PAYABLE HEREUNDER.


 


SECTION 10.08                                                      
ADMINISTRATIVE FUNDING AND FUNDING AGENT IN ITS INDIVIDUAL CAPACITY.


 

The Administrative Agent, each Funding Agent and their respective Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Company, the Master Servicer or any of their Affiliates as though the
Administrative Agent or such Funding Agent, as the case may be, were not the
Administrative Agent or a Funding Agent hereunder.  With respect to any
Series 2000-1 VFC Certificate Interest held by the Administrative Agent or a
Funding Agent, the Administrative Agent or such Funding Agent, as the case may
be, shall have the same rights and powers under this Supplement and the other
Transaction Documents as any Series 2000-1 Purchaser and may exercise the same
as though it were not a Funding Agent, and the terms “Series 2000-1 APA Bank”
and “Series 2000-1 Purchaser” shall include the Administrative Agent or such
Funding Agent, as the case may be, in its individual capacity.

 


SECTION 10.09                                                       SUCCESSOR
ADMINISTRATIVE AGENT AND FUNDING AGENT.


 


(A)                                  THE ADMINISTRATIVE AGENT MAY RESIGN AS
ADMINISTRATIVE AGENT UPON TEN (10) DAYS’ NOTICE TO THE TRUSTEE, EACH FUNDING
AGENT, THE SERIES 2000-1 PURCHASERS AND THE COMPANY AND SUCH RESIGNATION IS NOT
TO BE EFFECTIVE UNTIL A SUCCESSOR FUNDING AGENT IS APPOINTED.  IF THE
ADMINISTRATIVE AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT UNDER THIS SUPPLEMENT,
THEN THE SERIES 2000-1 PURCHASERS SHALL APPOINT FROM AMONG THE SERIES 2000-1
PURCHASERS A SUCCESSOR AGENT FOR THE SERIES 2000-1 PURCHASERS, WHICH SUCCESSOR
AGENT SHALL BE APPROVED BY THE COMPANY AND THE MASTER SERVICER (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD), WHEREUPON SUCH SUCCESSOR AGENT SHALL
SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE AGENT, AND THE
TERM “ADMINISTRATIVE AGENT” SHALL INCLUDE SUCH SUCCESSOR AGENT EFFECTIVE UPON
SUCH APPOINTMENT AND APPROVAL, AND THE FORMER ADMINISTRATIVE AGENT’S RIGHTS,
POWERS AND DUTIES AS THE ADMINISTRATIVE AGENT SHALL BE TERMINATED, WITHOUT ANY
OTHER OR FURTHER ACT OR DEED ON THE PART OF SUCH FORMER ADMINISTRATIVE AGENT OR
ANY OF THE PARTIES TO THIS SUPPLEMENT.  AFTER ANY RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION AS THE ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS
ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS THE ADMINISTRATIVE AGENT UNDER THIS SUPPLEMENT.

 

61

--------------------------------------------------------------------------------


 


(B)                                 EACH FUNDING AGENT MAY RESIGN AS A FUNDING
AGENT UPON TEN (10) DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, THE TRUSTEE, THE
OTHER FUNDING AGENT(S), THE SERIES 2000-1 PURCHASERS AND THE COMPANY AND SUCH
RESIGNATION IS NOT TO BE EFFECTIVE UNTIL A SUCCESSOR FUNDING AGENT IS
APPOINTED.  IF A FUNDING AGENT SHALL RESIGN AS FUNDING AGENT UNDER THIS
SUPPLEMENT, THEN THE SERIES 2000-1 PURCHASERS IN THE RELATED VFC PURCHASER GROUP
SHALL APPOINT FROM AMONG THE SERIES 2000-1 APA BANKS IN THE RELATED VFC
PURCHASER GROUP A SUCCESSOR AGENT FOR THE SERIES 2000-1 PURCHASERS, WHICH
SUCCESSOR AGENT SHALL BE APPROVED BY THE COMPANY AND THE MASTER SERVICER (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), WHEREUPON SUCH SUCCESSOR AGENT
SHALL SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF SUCH FUNDING AGENT, AND THE
TERM “FUNDING AGENT” SHALL INCLUDE SUCH SUCCESSOR AGENT EFFECTIVE UPON SUCH
APPOINTMENT AND APPROVAL, AND THE FORMER FUNDING AGENT’S RIGHTS, POWERS AND
DUTIES AS A FUNDING AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT
OR DEED ON THE PART OF SUCH FORMER FUNDING AGENT OR ANY OF THE PARTIES TO THIS
SUPPLEMENT.  AFTER ANY RETIRING FUNDING AGENT’S RESIGNATION AS A FUNDING AGENT,
THE PROVISIONS OF THIS ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS A FUNDING AGENT UNDER THIS
SUPPLEMENT.


 


ARTICLE XI


 


MISCELLANEOUS


 


SECTION 11.01                                                       RATIFICATION
OF AGREEMENT.


 

As supplemented by this Supplement, the Agreement is in all respects ratified
and confirmed and the Agreement as so supplemented by this Supplement shall be
read, taken and construed as one and the same instrument.

 


SECTION 11.02                                                       GOVERNING
LAW.


 

THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 


SECTION 11.03                                                       FURTHER
ASSURANCES.


 

Each of the Company, the Master Servicer and the Trustee agrees, from time to
time, to do and perform any and all acts and to execute any and all further
instruments required or reasonably requested by the Administrative Agent or the
Funding Agents more fully to give effect to the purposes of this Supplement and
the sale of the Series 2000-1 VFC Certificates and the Series 2000-1 VFC
Certificate Interests hereunder, including, in the case of the Company and the
Master Servicer, the execution of any financing or registration statements or
similar documents or notices or continuation statements relating to the
Receivables and the other Participation Assets for filing or registration under
the provisions of the relevant UCC or similar legislation of any applicable
jurisdiction; provided that, in the case of the Trustee, in furtherance and
without limiting the generality of Section 8.01(d) of the Agreement, the Trustee
shall have received reasonable assurance in writing of adequate reimbursement
and

 

62

--------------------------------------------------------------------------------


 

indemnity in connection with taking such action before the Trustee shall be
required to take any such action.

 


SECTION 11.04                                                       PAYMENTS.


 

Each payment to be made hereunder shall be made on the required payment date in
U.S. Dollars and/or Euro (as applicable) and in immediately available funds, if
to any Series 2000-1 Purchaser, at the office of the related Funding Agent as
determined in accordance with Section 11.09.  Except in the circumstances
described in Section 2.06(c), on each Distribution Date, each Funding Agent
shall remit in like funds to each related Series 2000-1 Purchaser its applicable
pro rata share (based on each such Series 2000-1 Purchaser’s Series 2000-1
Purchaser Invested Amount) of each such payment received by such Funding Agent
for the account of the related Series 2000-1 Purchasers.  The Master Servicer
shall provide instructions to the Trustee with respect to conversion of funds
from one currency into another currency and the Trustee is hereby authorized, to
the extent it is required to convert funds in one currency into funds in another
currency in order to make any payment or distribution, to convert such funds at
the Spot Rate provided by the Paying Agent.

 


SECTION 11.05                                                       COSTS AND
EXPENSES.


 

The Company agrees to pay all reasonable fees and out of pocket costs and
expenses of the Trustee, the Administrative Agent, each Funding Agent, each
Series 2000-1 Conduit Purchaser and each Series 2000-1 APA Bank (including
reasonable fees and disbursements of counsel to the Trustee, the Administrative
Agent, each Funding Agent each Series 2000-1 Conduit Purchaser) in connection
with (i) the preparation, execution and delivery of this Supplement, the
Agreement, and the other Transaction Documents and amendments or waivers of any
such documents, (ii) the reasonable enforcement by the Trustee, the
Administrative Agent, any Funding Agent, any Series 2000-1 Conduit Purchaser or
any Series 2000-1 APA Bank of the obligations and liabilities of the Company and
the Master Servicer under the Agreement, this Supplement, the other Transaction
Documents or any related document, (iii) any restructuring or workout of the
Agreement, this Supplement or any related document and (iv) any inspection of
the Company’s and/or the Master Servicer’s offices, properties, books and
records and any discussions with the officers, employees and the Independent
Public Accountants of the Company or the Master Servicer; provided, however,
that any payments made by the Company pursuant to this Section 11.05 shall be
Company Subordinated Obligations; and provided, further, that in respect of
payments of out-of-pocket costs and expenses incurred pursuant to clause
(iv) above, the Company agrees to pay such out-of-pocket costs and expenses
(a) in connection with one inspection conducted once every calendar year prior
to the occurrence of a Series 2000-1 Early Amortization Event or a Master
Servicer Default; provided, however, that such annual inspection with respect to
a Funding Agent shall not exceed $30,000; and (b) in connection with any
inspection conducted following the occurrence and during the continuance of a
Series 2000-1 Early Amortization Event or a Master Servicer Default.

 


SECTION 11.06                                                       NO WAIVER;
CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the Trustee,
the Administrative Agent, either Funding Agent or any Series 2000-1 Purchaser,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The

 

63

--------------------------------------------------------------------------------


 

rights, remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

 


SECTION 11.07                                                       AMENDMENTS.


 


(A)                                  SUBJECT TO THIS SECTION 11.07(C), THIS
SUPPLEMENT MAY BE AMENDED IN WRITING FROM TIME TO TIME BY THE MASTER SERVICER,
THE COMPANY AND THE TRUSTEE, WITH THE PRIOR WRITTEN NOTICE TO AND WRITTEN
CONSENT OF EACH FUNDING AGENT, BUT WITHOUT THE CONSENT OF ANY HOLDER OF A
SERIES 2000-1 VFC CERTIFICATE OR ANY SERIES 2000-1 VFC CERTIFICATE INTEREST, TO
CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISIONS HEREIN WHICH MAY BE
INCONSISTENT WITH ANY OTHER PROVISIONS HEREIN OR TO ADD ANY OTHER PROVISIONS TO
OR CHANGE IN ANY MANNER OR ELIMINATE ANY OF THE PROVISIONS WITH RESPECT TO
MATTERS OR QUESTIONS RAISED UNDER THIS SUPPLEMENT WHICH SHALL NOT BE
INCONSISTENT WITH THE PROVISIONS OF ANY POOLING AND SERVICING AGREEMENT;
PROVIDED, HOWEVER, THAT SUCH ACTION SHALL NOT, AS EVIDENCED BY A RESPONSIBLE
OFFICER’S CERTIFICATE OF THE COMPANY DELIVERED TO THE TRUSTEE UPON WHICH THE
TRUSTEE MAY CONCLUSIVELY RELY, HAVE A MATERIAL ADVERSE EFFECT (BUT, TO THE
EXTENT THAT THE DETERMINATION OF WHETHER SUCH ACTION WOULD HAVE A MATERIAL
ADVERSE EFFECT REQUIRES A CONCLUSION AS TO A QUESTION OF LAW, AN OPINION OF
COUNSEL SHALL BE DELIVERED BY THE COMPANY TO THE TRUSTEE IN ADDITION TO SUCH
RESPONSIBLE OFFICER’S CERTIFICATE).  THE TRUSTEE MAY, BUT SHALL NOT BE OBLIGATED
TO, ENTER INTO ANY SUCH AMENDMENT PURSUANT TO THIS SECTION 11.07(A) OR
SECTION 11.07(B) THAT AFFECTS THE TRUSTEE’S RIGHTS, DUTIES OR IMMUNITIES UNDER
ANY POOLING AND SERVICING AGREEMENT OR OTHERWISE.


 


(B)                                 SUBJECT TO SECTION 11.07(C), THIS SUPPLEMENT
MAY ALSO BE AMENDED (OTHER THAN IN THE CIRCUMSTANCES REFERRED TO IN
SECTION 11.07(A)) IN WRITING FROM TIME TO TIME BY THE MASTER SERVICER, THE
COMPANY AND THE TRUSTEE WITH THE WRITTEN CONSENT OF EACH FUNDING AGENT AND THE
SERIES 2000-1 MAJORITY PURCHASERS FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR
CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF THIS SUPPLEMENT
OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE SERIES 2000-1 VFC
CERTIFICATEHOLDERS; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL, UNLESS
SIGNED OR CONSENTED TO IN WRITING BY ALL SERIES 2000-1 PURCHASERS, (I) EXTEND
THE TIME FOR PAYMENT, OR REDUCE THE AMOUNT, OF ANY AMOUNT OF MONEY PAYABLE TO OR
FOR THE ACCOUNT OF ANY SERIES 2000-1 PURCHASER UNDER ANY PROVISION OF THIS
SUPPLEMENT, EXTEND THE SERIES 2000-1 TERMINATION DATE OR REDUCE THE
SERIES 2000-1 SUBORDINATED INTERESTS, (II) SUBJECT ANY SERIES 2000-1 PURCHASER
TO ANY ADDITIONAL OBLIGATION (INCLUDING, ANY CHANGE IN THE DETERMINATION OF ANY
AMOUNT PAYABLE BY ANY SERIES 2000-1 PURCHASER) OR (III) CHANGE THE VFC PRO RATA
SHARES OR THE SERIES 2000-1 AGGREGATE COMMITMENT AMOUNT OR THE PERCENTAGE OF
SERIES 2000-1 PURCHASERS WHICH SHALL BE REQUIRED FOR ANY ACTION UNDER THIS
SECTION OR ANY OTHER PROVISION OF THIS SUPPLEMENT.


 


(C)                                  NO AMENDMENT TO THIS SUPPLEMENT SHALL BE
EFFECTIVE UNLESS THE PRIOR WRITTEN CONSENT OF EACH FUNDING AGENT IS OBTAINED.


 


(D)                                 EACH OF THE COMPANY AND THE TRUSTEE HEREBY
AGREES THAT THE COMPANY AND THE TRUSTEE MAY NOT PERFORM A COMPANY EXCHANGE IN
ACCORDANCE WITH SECTION 5.11 OF THE AGREEMENT WITHOUT:

 

64

--------------------------------------------------------------------------------


 

(I)                                     THE PRIOR WRITTEN CONSENT OF, (A) IF THE
COMPANY EXCHANGE WILL OCCUR PRIOR TO A CONDUIT PURCHASER TERMINATION EVENT WITH
RESPECT TO A SERIES 2000-1 CONDUIT PURCHASER, THE SERIES 2000-1 CONDUIT
PURCHASER IN SUCH VFC PURCHASER GROUP AND THE SERIES 2000-1 REQUIRED APA BANKS
IN SUCH VFC PURCHASER GROUP AND (B) IF THE COMPANY EXCHANGE WILL OCCUR ON OR
AFTER A CONDUIT PURCHASER TERMINATION EVENT WITH RESPECT TO A SERIES 2000-1
CONDUIT PURCHASER, THE SERIES 2000-1 PURCHASE DATE WITH RESPECT TO A
SERIES 2000-1 CONDUIT PURCHASER OR ANY DAY THEREAFTER, THE SERIES 2000-1
REQUIRED APA BANKS IN SUCH VFC PURCHASER GROUP;

 

(II)                                  THE PRIOR WRITTEN CONSENT OF EACH FUNDING
AGENT; AND

 

(III)                               TO THE EXTENT DETERMINED APPLICABLE BY THE
FUNDING AGENTS, ENTERING INTO AN AMENDMENT TO THIS SUPPLEMENT (IN FORM
SATISFACTORY TO THE FUNDING AGENTS) TO PROVIDE UNDER THIS SUPPLEMENT THE BENEFIT
OF ANY TERM OR CONDITION WITH RESPECT TO ANY SERIES RELATING TO SUCH COMPANY
EXCHANGE WHICH THE FUNDING AGENTS DETERMINE IS MORE FAVOURABLE TO THE RELEVANT
HOLDERS THAN IS PROVIDED UNDER THIS SUPPLEMENT.

 


(E)                                  EACH OF THE COMPANY AND THE TRUSTEE HEREBY
AGREES THAT NO TERM OF THE AGREEMENT WHICH RELATES TO A FUNDING AGENT OR THE
ADMINISTRATIVE AGENT MAY BE AMENDED, MODIFIED, WAIVED OR OTHERWISE VARIED
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH FUNDING AGENT AND THE ADMINISTRATIVE
AGENT.


 


SECTION 11.08                                                      
SEVERABILITY.


 

If any provision hereof is void or unenforceable in any jurisdiction, such
status shall not affect the validity or enforceability of (i) such provision in
any other jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.

 


SECTION 11.09                                                       NOTICES.


 


(A)                                  ALL NOTICES, REQUESTS AND DEMANDS TO OR
UPON ANY PARTY HERETO TO BE EFFECTIVE SHALL BE GIVEN (I) IN THE CASE OF THE
COMPANY, THE MASTER SERVICER AND THE TRUSTEE, IN THE MANNER SET FORTH IN
SECTION 10.05 OF THE AGREEMENT AND (II) IN THE CASE OF THE ADMINISTRATIVE AGENT,
EACH FUNDING AGENT, EACH SERIES 2000-1 CONDUIT PURCHASER AND EACH SERIES 2000-1
APA BANK, IN WRITING (INCLUDING A CONFIRMED TRANSMISSION BY TELECOPY), AND,
UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN OR MADE WHEN DELIVERED BY HAND OR THREE DAYS AFTER BEING DEPOSITED IN THE
MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY NOTICE, WHEN RECEIVED, IN THE
CASE OF THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, EACH SERIES 2000-1 CONDUIT
PURCHASER AND EACH SERIES 2000-1 APA BANK, AT THEIR RESPECTIVE ADDRESSES SET
FORTH ON SCHEDULE IV ATTACHED HERETO OR BELOW THEIR NAMES ON ATTACHMENT 1 TO ANY
SERIES 2000-1 COMMITMENT TRANSFER SUPPLEMENT, AS APPLICABLE; OR TO SUCH OTHER
ADDRESS AS MAY BE HEREAFTER NOTIFIED BY ANY OF THE RESPECTIVE PARTIES HERETO.


 


(B)                                 NOTICES, REQUESTS AND DEMANDS HEREUNDER MAY
BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE MASTER SERVICER, THE ADMINISTRATIVE AGENT, THE FUNDING AGENTS
AND THE TRUSTEE;

 

65

--------------------------------------------------------------------------------


 


PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE 11
UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE FUNDING
AGENT WITH RESPECT TO A VFC PURCHASER GROUP.  THE MASTER SERVICER, THE
ADMINISTRATIVE AGENT, THE FUNDING AGENTS AND THE TRUSTEE MAY, EACH IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES, REQUESTS AND DEMANDS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.

 


SECTION 11.10                                                       SUCCESSORS
AND ASSIGNS.


 


(A)                                  THIS SUPPLEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


(B)                                 ANY SERIES 2000-1 PURCHASER (X) MAY AT ANY
TIME, UPON THE CONSENT OF THE RELATED SERIES 2000-1 CONDUIT PURCHASER AND THE
RELATED FUNDING AGENT, AND (Y) SHALL, UPON THE REQUEST OF THE RELATED
SERIES 2000-1 CONDUIT PURCHASER AND THE RELATED FUNDING AGENT, IN THE EVENT THAT
A SERIES 2000-1 PURCHASER THAT IS A SERIES 2000-1 APA BANK SHALL CEASE TO HAVE
SHORT TERM DEBT RATINGS OF AT LEAST “A-1” BY S&P AND AT LEAST “P-1” BY MOODY’S,
OR, IF SUCH SERIES 2000-1 APA BANK DOES NOT HAVE SHORT TERM DEBT WHICH IS RATED
BY S&P AND MOODY’S, IN THE EVENT THE PARENT CORPORATION OF SUCH SERIES 2000-1
APA BANK HAS RATED SHORT TERM DEBT, SUCH PARENT CORPORATION CEASES TO HAVE SHORT
TERM DEBT RATINGS OF AT LEAST “A-1” BY S&P AND AT LEAST “P-1” BY MOODY’S, ASSIGN
TO ONE OR MORE ELIGIBLE ASSIGNEES (ANY SUCH ASSIGNEE SHALL BE REFERRED TO HEREIN
AS “SERIES 2000-1 ACQUIRING PURCHASER”) ALL OR A PORTION OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS SUPPLEMENT AND THE TRANSACTION DOCUMENTS;
PROVIDED, HOWEVER, THAT:


 

(I)                                     THE AMOUNT OF THE SERIES 2000-1
COMMITMENT OF THE ASSIGNING SERIES 2000-1 APA BANK SUBJECT TO EACH SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE THE SERIES 2000-1 COMMITMENT TRANSFER
SUPPLEMENT WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE RELATED FUNDING
AGENT) SHALL NOT BE LESS THAN $10,000,000 (OR, IF LESS, THE ENTIRE REMAINING
AMOUNT OF SUCH SERIES 2000-1 PURCHASER’S SERIES 2000-1 COMMITMENT);

 

(II)                                  THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT A
SERIES 2000-1 COMMITMENT TRANSFER SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B, TOGETHER WITH A PROCESSING AND RECORDATION FEE PAYABLE TO THE
ADMINISTRATIVE AGENT OF $3,500;

 

(III)                               THE SERIES 2000-1 ACQUIRING PURCHASER, IF IT
SHALL NOT ALREADY BE A SERIES 2000-1 PURCHASER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT AN ADMINISTRATIVE
QUESTIONNAIRE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C TO THIS SUPPLEMENT; AND

 

(IV)                              SUCH ASSIGNMENT SHALL COMPLY IN ALL RESPECTS
WITH THE TERMS OF THE APPLICABLE SERIES 2000-1 ASSET PURCHASE AGREEMENT.

 

66

--------------------------------------------------------------------------------


 

Any Series 2000-1 Purchaser can assign all or a portion of its interests, rights
and obligations under this Supplement and the Transaction Documents to a Conduit
Assignee of such Series 2000-1 Purchaser, which Conduit Assignee is rated at
least “A-1” by S&P and at least “P-1” by Moody’s, without consent; provided that
such assignment would not result in adverse tax consequences with respect to the
obligations of the Company pursuant to Section 7.03 hereof or increased costs
for the Company or any of its Affiliates with respect to the obligations of the
Company or such Affiliate pursuant to Section 7.02 hereof, in which instance
Company consent would be required (which consent may not be unreasonably
withheld).  Upon acceptance and recording pursuant to Section 11.10(e), from and
after the applicable Series 2000-1 Transfer Effective Date (A) the Series 2000-1
Acquiring Purchaser thereunder shall be a party hereto and, to the extent of the
interest assigned by such Series 2000-1 Commitment Transfer Supplement, have the
rights and obligations of a Series 2000-1 Purchaser under this Supplement and
(B) the assigning Series 2000-1 Purchaser thereunder shall, to the extent of the
interest assigned pursuant to Series 2000-1 Commitment Transfer Supplement, be
released from its obligations under this Supplement and the other Transaction
Documents (and, in the case of a Series 2000-1 Commitment Transfer Supplement
covering all or the remaining portion of an assigning Series 2000-1 APA Bank’s
rights and obligations under this Supplement and the other Transaction
Documents, such Series 2000-1 APA Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 7.01, 7.02, 7.03, 7.04
and 11.05, as well as to any fees accrued for its account and not yet paid).

 


(C)                                  BY EXECUTING AND DELIVERING A SERIES 2000-1
COMMITMENT TRANSFER SUPPLEMENT, THE ASSIGNING SERIES 2000-1 APA BANK THEREUNDER
AND THE SERIES 2000-1 ACQUIRING PURCHASER THEREUNDER SHALL BE DEEMED TO CONFIRM
TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:


 

(I)                                     SUCH ASSIGNING SERIES 2000-1 PURCHASER
WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING
ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS SERIES 2000-1
COMMITMENT AND THE OUTSTANDING BALANCES OF THE SERIES 2000-1 VFC CERTIFICATES
BEING ASSIGNED, IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH
HAVE NOT BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH SERIES 2000-1 COMMITMENT
TRANSFER SUPPLEMENT;

 

(II)                                  EXCEPT AS SET FORTH IN SUB-CLAUSE
(I) ABOVE, SUCH ASSIGNING SERIES 2000-1 PURCHASER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS SUPPLEMENT OR
ANY OTHER TRANSACTION DOCUMENT, OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS SUPPLEMENT, ANY OTHER
TRANSACTION DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO OR THERETO, OR THE FINANCIAL CONDITION OF ANY ORIGINATOR, THE MASTER
SERVICER OR THE COMPANY OR THE PERFORMANCE OR OBSERVANCE BY ANY ORIGINATOR, THE
MASTER SERVICER OR THE COMPANY OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS
SUPPLEMENT, ANY OTHER

 

67

--------------------------------------------------------------------------------


 

TRANSACTION DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO OR THERETO;

 

(III)                               SUCH SERIES 2000-1 ACQUIRING PURCHASER
REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH
SERIES 2000-1 COMMITMENT TRANSFER SUPPLEMENT;

 

(IV)                              SUCH SERIES 2000-1 ACQUIRING PURCHASER
CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS SUPPLEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE
TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH SERIES 2000-1
COMMITMENT TRANSFER SUPPLEMENT;

 

(V)                                 SUCH SERIES 2000-1 ACQUIRING PURCHASER WILL
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, EITHER FUNDING
AGENT, THE TRUSTEE, THE ASSIGNING SERIES 2000-1 PURCHASER OR ANY OTHER
SERIES 2000-1 PURCHASER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS SUPPLEMENT OR ANY OTHER TRANSACTION
DOCUMENT;

 

(VI)                              SUCH SERIES 2000-1 ACQUIRING PURCHASER
APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT
AND THE TRUSTEE TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS UNDER THIS SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS AS ARE
DELEGATED TO THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT AND THE
TRUSTEE, RESPECTIVELY, BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO; AND

 

(VII)                           SUCH SERIES 2000-1 ACQUIRING PURCHASER AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH ITS TERMS ALL THE OBLIGATIONS WHICH BY
THE TERMS OF THIS SUPPLEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A
SERIES 2000-1 PURCHASER.

 


(D)                                 NOTWITHSTANDING AND IN ADDITION TO THE
PROVISIONS OF SECTION 5.03 OF THE AGREEMENT, THE ADMINISTRATIVE AGENT SHALL
MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH SERIES 2000-1 COMMITMENT TRANSFER
SUPPLEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE SERIES 2000-1 PURCHASER, AND THE SERIES 2000-1 COMMITMENTS OF,
AND THE PRINCIPAL AMOUNT OF THE SERIES 2000-1 VFC CERTIFICATE ISSUED TO, THE
SERIES 2000-1 VFC CERTIFICATEHOLDER AND EACH SERIES 2000-1 VFC CERTIFICATE
INTEREST ALLOCATED TO EACH SERIES 2000-1 PURCHASER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “SERIES 2000-1 REGISTER”).  NOTWITHSTANDING THE
PROVISIONS OF SECTION 5.06 OF THE AGREEMENT, THE ENTRIES IN THE SERIES 2000-1
REGISTER AS PROVIDED IN THIS SECTION 11.10(D) SHALL BE CONCLUSIVE AND THE
COMPANY, THE MASTER SERVICER, THE SERIES 2000-1 PURCHASER, THE TRANSFER AGENT
AND REGISTRAR, THE ADMINISTRATIVE AGENT, THE RELATED FUNDING AGENT AND THE
TRUSTEE SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE SERIES 2000-1
REGISTER PURSUANT TO THE TERMS HEREOF AS A SERIES 2000-1 PURCHASER HEREUNDER FOR
ALL PURPOSES OF THIS SUPPLEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. 
HOWEVER, IN ACCORDANCE WITH SECTION 5.06 OF THE AGREEMENT, IN DETERMINING
WHETHER THE

 

68

--------------------------------------------------------------------------------


 


HOLDERS OF THE REQUISITE FRACTIONAL UNDIVIDED INTERESTS HAVE GIVEN ANY REQUEST,
DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT OR WAIVER HEREUNDER, ANY
INVESTOR CERTIFICATE OWNED BY THE COMPANY, THE MASTER SERVICER, THE SERVICER
GUARANTOR, ANY ORIGINATOR OR ANY AFFILIATE THEREOF, SHALL BE DISREGARDED AND
DEEMED NOT TO BE OUTSTANDING, EXCEPT THAT, IN DETERMINING WHETHER THE TRUSTEE
SHALL BE PROTECTED IN RELYING UPON ANY SUCH REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT OR WAIVER, ONLY AN INVESTOR CERTIFICATE WHICH A
RESPONSIBLE OFFICER OF THE TRUSTEE ACTUALLY KNOWS TO BE SO OWNED SHALL BE SO
DISREGARDED.  ANY SERIES 2000-1 VFC CERTIFICATE OWNED BY THE COMPANY, THE MASTER
SERVICER, ANY ORIGINATOR OR ANY AFFILIATE THEREOF WHICH HAS BEEN PLEDGED IN GOOD
FAITH SHALL NOT BE DISREGARDED AND MAY BE REGARDED AS OUTSTANDING IF THE PLEDGEE
ESTABLISHES TO THE SATISFACTION OF THE TRUSTEE THE PLEDGEE’S RIGHT SO TO ACT
WITH RESPECT TO SUCH INVESTOR CERTIFICATE AND THAT THE PLEDGEE IS NOT THE
COMPANY, THE MASTER SERVICER, ANY ORIGINATOR OR ANY AFFILIATE THEREOF.  THE
SERIES 2000-1 REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY, THE
MASTER SERVICER, ANY ORIGINATOR, THE SERIES 2000-1 PURCHASERS AND THE TRUSTEE,
AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)                                  UPON ITS RECEIPT OF A DULY COMPLETED
SERIES 2000-1 COMMITMENT TRANSFER SUPPLEMENT EXECUTED BY AN ASSIGNING
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK, AS APPLICABLE, AND A
SERIES 2000-1 ACQUIRING PURCHASER, AN ADMINISTRATIVE QUESTIONNAIRE COMPLETED IN
RESPECT OF THE SERIES 2000-1 ACQUIRING PURCHASER (UNLESS THE SERIES 2000-1
ACQUIRING PURCHASER SHALL ALREADY BE A SERIES 2000-1 PURCHASER HEREUNDER) AND
THE PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION 11.10(B) ABOVE,
(I) THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT SHALL ACCEPT SUCH
SERIES 2000-1 COMMITMENT TRANSFER SUPPLEMENT, (II) THE ADMINISTRATIVE AGENT
SHALL RECORD THE INFORMATION CONTAINED THEREIN IN THE SERIES 2000-1 REGISTER AND
(III) THE RELATED FUNDING AGENT SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE
SERIES 2000-1 PURCHASER, THE COMPANY, THE MASTER SERVICER AND THE TRUSTEE.  NO
ASSIGNMENT SHALL BE EFFECTIVE UNLESS AND UNTIL IT HAS BEEN RECORDED IN THE
SERIES 2000-1 REGISTER AS PROVIDED IN THIS SECTION 11.10(E).


 


(F)                                    ANY SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES (THE “SERIES 2000-1 PARTICIPANTS”) IN ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS
(INCLUDING ALL OR A PORTION OF ITS SERIES 2000-1 COMMITMENT AND ITS
SERIES 2000-1 VFC CERTIFICATE INTEREST); PROVIDED, HOWEVER, THAT:


 

(I)                                     SUCH SERIES 2000-1 PURCHASER’S OR
SERIES 2000-1 APA BANK’S OBLIGATIONS UNDER THIS SUPPLEMENT SHALL REMAIN
UNCHANGED;

 

(II)                                  SUCH SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS;

 

(III)                               THE SERIES 2000-1 PARTICIPANTS SHALL BE
ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS
7.01, 7.02, 7.03 AND 7.04, AND SHALL BE REQUIRED TO PROVIDE THE TAX FORMS AND
CERTIFICATIONS

 

69

--------------------------------------------------------------------------------


 

DESCRIBED IN SECTION 7.03(B), TO THE SAME EXTENT AS IF THEY WERE SERIES 2000-1
PURCHASERS OR SERIES 2000-1 APA BANKS; PROVIDED THAT NO SUCH PARTICIPANT SHALL
BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUCH SECTIONS THAN A
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK, AS APPLICABLE, WOULD HAVE
BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION SOLD BY
SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK TO SUCH SERIES 2000-1
PARTICIPANT HAD NO SALE OCCURRED;

 

(IV)                              THE COMPANY, THE MASTER SERVICER, THE OTHER
SERIES 2000-1 PURCHASERS, THE SERIES 2000-1 APA BANKS, THE ADMINISTRATIVE AGENT,
THE FUNDING AGENTS AND THE TRUSTEE SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK IN CONNECTION WITH
SUCH SERIES 2000-1 PURCHASER’S OR SERIES 2000-1 APA BANK’S RIGHTS AND
OBLIGATIONS UNDER THIS SUPPLEMENT, AND SUCH SERIES 2000-1 PURCHASER OR
SERIES 2000-1 APA BANK SHALL RETAIN THE SOLE RIGHT TO ENFORCE ITS RIGHTS UNDER
ITS SERIES 2000-1 VFC CERTIFICATE INTEREST AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS SUPPLEMENT (OTHER THAN
AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING ANY FEES PAYABLE HEREUNDER OR
THE AMOUNT OF PRINCIPAL OF OR THE RATE AT WHICH INTEREST IS PAYABLE ON THE
SERIES 2000-1 VFC CERTIFICATES, EXTENDING ANY SCHEDULED PRINCIPAL PAYMENT DATE
OR DATE FIXED FOR THE PAYMENT OF INTEREST ON THE SERIES 2000-1 VFC CERTIFICATES
OR INCREASING OR EXTENDING THE SERIES 2000-1 COMMITMENTS); AND

 

(V)                                 THE SUM OF THE AGGREGATE AMOUNT OF ANY
SERIES 2000-1 COMMITMENT OR PORTION THEREOF SUBJECT TO EACH SUCH PARTICIPATION
PLUS THE PORTION OF THE SERIES 2000-1 INVESTED AMOUNT REPRESENTED BY ANY
SERIES 2000-1 VFC CERTIFICATE INTEREST SUBJECT TO SUCH PARTICIPATION SHALL NOT
BE LESS THAN $10,000,000.

 


(G)                                 ANY SERIES 2000-1 PURCHASER OR SERIES 2000-1
APA BANK MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED
ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 11.10, DISCLOSE TO THE
SERIES 2000-1 ACQUIRING PURCHASER OR SERIES 2000-1 PARTICIPANT OR PROPOSED
SERIES 2000-1 ACQUIRING PURCHASER OR SERIES 2000-1 PARTICIPANT ANY INFORMATION
RELATING TO ANY ORIGINATOR, THE MASTER SERVICER, THE TRUST OR THE COMPANY
FURNISHED TO SUCH SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK BY OR ON
BEHALF OF SUCH ENTITIES; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF
INFORMATION, EACH SUCH SERIES 2000-1 ACQUIRING PURCHASER OR SERIES 2000-1
PARTICIPANT OR PROPOSED SERIES 2000-1 ACQUIRING PURCHASER OR SERIES 2000-1
PARTICIPANT SHALL EXECUTE AND DELIVER TO THE MASTER SERVICER A CONFIDENTIALITY
AGREEMENT IN THE FORM OF EXHIBIT G.


 


(H)                                 NEITHER THE COMPANY NOR THE MASTER SERVICER
SHALL ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR DUTIES HEREUNDER OTHER THAN TO AN
AFFILIATE THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF THE FUNDING AGENTS, THE
TRUSTEE AND EACH SERIES 2000-1 PURCHASER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT
SUCH CONSENT SHALL BE NULL AND VOID.

 

70

--------------------------------------------------------------------------------


 


(I)                                     NOTWITHSTANDING ANY OTHER PROVISIONS
HEREIN, NO TRANSFER OR ASSIGNMENT OF ANY INTERESTS OR OBLIGATIONS OF ANY
SERIES 2000-1 PURCHASER OR SERIES 2000-1 APA BANK HEREUNDER OR ANY GRANT OF
PARTICIPATION THEREIN SHALL BE PERMITTED IF SUCH TRANSFER, ASSIGNMENT OR GRANT
WOULD RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 4975 OF THE INTERNAL
REVENUE CODE OR SECTION 406 OF ERISA OR CAUSE THE PARTICIPATION ASSETS TO BE
REGARDED AS “PLAN ASSETS” PURSUANT TO 29 C.F.R. § 2510.3 101, OR REQUIRE THE
COMPANY OR AN ORIGINATOR TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION OR TO QUALIFY UNDER THE “BLUE SKY” LAWS OF ANY STATE.


 


(J)                                     NO PROVISION OF THE TRANSACTION
DOCUMENTS SHALL IN ANY MANNER RESTRICT THE ABILITY OF THE SERIES 2000-1 CONDUIT
PURCHASERS TO ASSIGN, PARTICIPATE, GRANT SECURITY INTERESTS IN, OR OTHERWISE
TRANSFER ANY PORTION OF THEIR RESPECTIVE SERIES 2000-1 PURCHASER INVESTED
AMOUNTS.  WITHOUT LIMITING THE FOREGOING, EACH SERIES 2000-1 CONDUIT PURCHASER
MAY, ON ONE OR A SERIES OF TRANSACTIONS, TRANSFER ALL OR ANY PORTION OF ITS
SERIES 2000-1 PURCHASER INVESTED AMOUNT, AND ITS RIGHTS AND OBLIGATIONS UNDER
THE TRANSACTION DOCUMENTS TO A CONDUIT ASSIGNEE.


 


SECTION 11.11                                                      
COUNTERPARTS.


 

This Supplement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.

 


SECTION 11.12                                                       ADJUSTMENTS;
SETOFF.


 


(A)                                  IF ANY SERIES 2000-1 PURCHASER (A
“SERIES 2000-1 BENEFITED PURCHASER”) SHALL AT ANY TIME RECEIVE IN RESPECT OF ITS
SERIES 2000-1 PURCHASER INVESTED AMOUNT ANY DISTRIBUTION OF ANY AMOUNT,
INCLUDING SERIES 2000-1 UNUSED FEE, SERIES 2000-1 UTILIZATION FEE OR OTHER FEES,
OR ANY INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SETOFF, OR OTHERWISE) IN A GREATER PROPORTION
THAN ANY SUCH DISTRIBUTION RECEIVED BY ANY OTHER SERIES 2000-1 PURCHASER, IF
ANY, IN RESPECT OF SUCH OTHER SERIES 2000-1 PURCHASER’S SERIES 2000-1 PURCHASER
INVESTED AMOUNT, OR INTEREST THEREON, SUCH SERIES 2000-1 BENEFITED PURCHASER
SHALL PURCHASE FOR CASH FROM THE OTHER SERIES 2000-1 PURCHASERS SUCH PORTION OF
EACH SUCH OTHER SERIES 2000-1 PURCHASER’S SERIES 2000-1 VFC CERTIFICATE
INTEREST, OR SHALL PROVIDE SUCH OTHER SERIES 2000-1 PURCHASERS WITH THE BENEFITS
OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE
SUCH SERIES 2000-1 BENEFITED PURCHASER TO SHARE THE EXCESS PAYMENT OR BENEFITS
OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE SERIES 2000-1
PURCHASERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT
OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH SERIES 2000-1 BENEFITED PURCHASER,
SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED,
TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  THE MASTER SERVICER
AGREES THAT EACH SERIES 2000-1 PURCHASER SO PURCHASING A SERIES 2000-1 VFC
CERTIFICATE INTEREST MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING RIGHTS OF
SETOFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH SERIES 2000-1 PURCHASER
WERE THE DIRECT HOLDER OF SUCH PORTION.

 

71

--------------------------------------------------------------------------------


 


(B)                                 IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE SERIES 2000-1 PURCHASERS PROVIDED BY LAW, EACH SERIES 2000-1 PURCHASER SHALL
HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE COMPANY, ANY SUCH NOTICE BEING
EXPRESSLY WAIVED BY THE COMPANY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON
ANY AMOUNT BECOMING DUE AND PAYABLE BY THE COMPANY HEREUNDER OR UNDER THE
SERIES 2000-1 VFC CERTIFICATES TO SETOFF AND APPROPRIATE AND APPLY AGAINST ANY
AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN
ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH SERIES 2000-1 PURCHASER TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE COMPANY.  EACH SERIES 2000-1 PURCHASER AGREES
PROMPTLY TO NOTIFY THE COMPANY, THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH SERIES 2000-1 PURCHASER;
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 


SECTION 11.13                                                       LIMITATION
OF PAYMENTS BY THE COMPANY.


 

The Company’s obligations under Article VII shall be limited to the funds
available to the Company which have been properly distributed to the Company
pursuant to the Agreement and any Supplement and neither the Administrative
Agent, nor any Funding Agent nor any Series 2000-1 Purchaser shall have any
actionable claim against the Company for failure to satisfy such obligation
because it does not have funds available therefor from amounts properly
distributed.

 


SECTION 11.14                                                       NO
BANKRUPTCY PETITION; NO RECOURSE.


 


(A)                                  THE ADMINISTRATIVE AGENT, EACH FUNDING
AGENT, EACH SERIES 2000-1 PURCHASER, THE MASTER SERVICER, THE TRUSTEE AND EACH
SERIES 2000-1 APA BANK HEREBY COVENANTS AND AGREES THAT IT WILL NOT INSTITUTE
AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, THE COMPANY, ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS,
OR OTHER SIMILAR PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO, PETITIONING FOR THE
DECLARATION OF THE COMPANY’S ASSETS EN DÉSASTRE) UNDER ANY APPLICABLE INSOLVENCY
LAWS.


 

(I)                                     NOTWITHSTANDING ANYTHING ELSEWHERE
HEREIN CONTAINED, THE SOLE REMEDY OF THE ADMINISTRATIVE AGENT, EACH FUNDING
AGENT, THE MASTER SERVICER, THE TRUSTEE, EACH SERIES 2000-1 PURCHASER, EACH
SERIES 2000-1 APA BANK OR ANY OTHER PERSON IN RESPECT OF ANY OBLIGATION,
COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT OF THE COMPANY UNDER OR RELATED
TO THIS SUPPLEMENT SHALL BE AGAINST THE ASSETS OF THE COMPANY, SUBJECT TO THE
PAYMENT PRIORITIES CONTAINED HEREIN AND IN THE AGREEMENT.  NEITHER THE
ADMINISTRATIVE AGENT, NOR ANY FUNDING AGENT, NOR ANY SERIES 2000-1 PURCHASER,
NOR ANY SERIES 2000-1 APA BANK, NOR THE TRUSTEE, NOR THE MASTER SERVICER, NOR
ANY OTHER PERSON SHALL HAVE ANY CLAIM AGAINST THE COMPANY TO THE EXTENT THAT
SUCH ASSETS ARE INSUFFICIENT TO MEET ANY SUCH OBLIGATION, COVENANT,
REPRESENTATION, WARRANTY OR AGREEMENT (THE DIFFERENCE BEING REFERRED TO HEREIN
AS “SHORTFALL”) AND ALL CLAIMS IN RESPECT OF THE SHORTFALL SHALL BE
EXTINGUISHED.  A DIRECTOR, MEMBER, INDEPENDENT MANAGER, MANAGING MEMBER, OFFICER
OR EMPLOYEE, AS APPLICABLE, OF THE COMPANY SHALL NOT

 

72

--------------------------------------------------------------------------------


 

HAVE LIABILITY FOR ANY OBLIGATION OF THE COMPANY HEREUNDER OR UNDER ANY
TRANSACTION DOCUMENT OR FOR ANY CLAIM BASED ON, IN RESPECT OF, OR BY REASON OF,
ANY TRANSACTION DOCUMENT, UNLESS SUCH CLAIM RESULTS FROM THE GROSS NEGLIGENCE,
FRAUDULENT ACTS OR WILFUL MISCONDUCT OF SUCH DIRECTOR, OFFICER OR EMPLOYEE.

 


(B)                                 EACH SERIES 2000-1 PURCHASER, THE COMPANY,
THE MASTER SERVICER, THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT AND THE
SERIES 2000-1 APA BANKS EACH HEREBY COVENANT AND AGREE THAT PRIOR TO THE DATE
WHICH IS ONE YEAR (OR, IF LONGER, SUCH PREFERENCE PERIOD AS IS THEN APPLICABLE)
AND ONE DAY AFTER THE LATEST OF (I) THE LAST DAY OF THE SERIES 2000-1
AMORTIZATION PERIOD, (II) THE DATE ON WHICH ALL INVESTOR CERTIFICATES OF EACH
OTHER OUTSTANDING SERIES ARE REPAID IN FULL, AND (III) THE DATE ON WHICH ALL
OUTSTANDING COMMERCIAL PAPER OF EACH SERIES 2000-1 CONDUIT PURCHASER IS PAID IN
FULL, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST, ANY SERIES 2000-1 CONDUIT PURCHASER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER SIMILAR PROCEEDINGS
UNDER ANY APPLICABLE INSOLVENCY LAWS.


 

The provisions of this Section 11.14 shall survive termination of this
Supplement.

 


SECTION 11.15                                                       LIMITATION
ON ADDITION OF APPROVED ORIGINATORS, APPROVED CURRENCY, APPROVED OBLIGORS AND A
SUCCESSOR MASTER SERVICER; MERGERS AND CONSOLIDATIONS


 


(A)                                  NOTWITHSTANDING SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 2.09 OF THE AGREEMENT OR IN ANY ORIGINATION
AGREEMENT, WHILE ANY SERIES 2000-1 VFC CERTIFICATE IS OUTSTANDING:


 

(I)                                     THE ADDITION OF ANY RECEIVABLES
DENOMINATED IN A CURRENCY OTHER THAN AN APPROVED CURRENCY;

 

(II)                                  THE EXECUTION AND DELIVERY OF ANY OTHER
ORIGINATION AGREEMENT (OTHER THAN THOSE ENTERED INTO ON OR BEFORE THE
SERIES 2000-1 ISSUANCE DATE);

 

(III)                               THE ADDITION OF AN ADDITIONAL ORIGINATOR;

 

(IV)                              THE ADDITION OF ANY RECEIVABLE GOVERNED BY ANY
LAW OTHER THAN AN APPROVED CONTRACT JURISDICTION;

 

(V)                                 THE APPOINTMENT OF A SUCCESSOR MASTER
SERVICER;

 

(VI)                              THE ADDITION OF A JURISDICTION AS AN APPROVED
OBLIGOR COUNTRY WHICH IS A NON-INVESTMENT GRADE COUNTRY;

 

(VII)                           ANY MERGER, CONSOLIDATION, CONVEYANCE, SALE OR
TRANSFER WITH RESPECT TO THE MASTER SERVICER; OR

 

(VIII)                        ANY ACQUIRED LINE OF BUSINESS OR DISPOSITION OF
LINE OF BUSINESS OTHER THAN PERMITTED DESIGNATED LINE OF BUSINESS DISPOSITION,

 

73

--------------------------------------------------------------------------------


 

SHALL, IN EACH CASE, REQUIRE THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT ACTING AT THE DIRECTION OF ALL SERIES 2000-1 PURCHASERS.

 


(B)                                 NOTWITHSTANDING SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 6.03 OF THE AGREEMENT, SECTION 5.01 OF THE
SERVICING AGREEMENT AND SECTION 6.11 (OR ANY CORRESPONDING SECTION) OF THE
ORIGINATION AGREEMENTS, THE OCCURRENCE OF ANY SUCH EVENT SET FORTH IN SUCH
SECTIONS SHALL REQUIRE THE DELIVERY TO THE TRUSTEE OF THE PRIOR WRITTEN CONSENT
OF EACH FUNDING AGENT.


 


SECTION 11.16                                                       SUBORDINATED
LOAN.


 


(A)                                  IF THE COMPANY ELECTS TO DELIVER U.S.
DOLLARS AND/OR EURO (AS APPLICABLE) TO CURE AN EARLY AMORTIZATION EVENT PURSUANT
TO SECTION 5.01, SUCH CASH CONTRIBUTION, WHICH MAY BE MADE ONLY OUT OF
COLLECTIONS FROM THE SERIES 2000-1 CONCENTRATION ACCOUNTS, SHALL BE EVIDENCED AS
A SUBORDINATED LOAN, WILL CONSTITUTE A JUNIOR CLAIM AND WILL BE SUBJECT TO THE
PROVISIONS OF THIS SECTION 11.16.  IRRESPECTIVE OF THE TIME, ORDER OR METHOD OF
PAYMENT AND IRRESPECTIVE OF ANYTHING ELSE CONTAINED IN THIS OR ANY OTHER
DOCUMENT OR AGREEMENT OTHER THAN IN THIS SECTION 11.16, SO LONG AS ANY VFC
CERTIFICATE REMAINS OUTSTANDING, THE COMPANY AGREES THAT ANY AND ALL JUNIOR
CLAIMS ARE AND SHALL BE EXPRESSLY SUBORDINATE AND JUNIOR TO THE SENIOR CLAIMS IN
RIGHT AND TIME OF PAYMENT.  EACH JUNIOR CLAIMANT BY ACCEPTANCE THEREOF WAIVES
ANY AND ALL NOTICE OF THE CREATION OR ACCRUAL OF ANY SUCH SENIOR CLAIM AND
NOTICE OF PROOF OF RELIANCE UPON THESE SUBORDINATION PROVISIONS BY ANY HOLDER OF
ANY SENIOR CLAIM.  ANY SUCH SENIOR CLAIM SHALL CONCLUSIVELY BE DEEMED TO HAVE
BEEN CREATED, CONTRACTED OR INCURRED IN RELIANCE UPON THESE SUBORDINATION
PROVISIONS AND ALL DEALINGS BETWEEN THE COMPANY AND ANY HOLDERS OF ANY SUCH
SENIOR CLAIMS (INCLUDING THE COMPANY AS AN ECI HOLDER) SO ARISING SHALL BE
DEEMED TO HAVE BEEN CONSUMMATED IN RELIANCE UPON THESE SUBORDINATION
PROVISIONS.  THE PROVISIONS OF THIS SECTION 11.16 ARE AND ARE INTENDED TO BE
SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF THE JUNIOR CLAIMANTS,
ON THE ONE HAND, AND THE HOLDERS OF ANY SENIOR CLAIMS, ON THE OTHER HAND.


 


(B)                                 IN THE EVENT OF ANY INSOLVENCY EVENT:


 

(I)                                     ALL SENIOR CLAIMS SHALL FIRST BE
INDEFEASIBLY PAID, OR SUCH PAYMENT SHALL HAVE BEEN PROVIDED FOR IN A MANNER
SATISFACTORY TO ALL OF THE HOLDERS OF SENIOR CLAIMS, BEFORE ANY PAYMENT OR
DISTRIBUTION, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO
ANY JUNIOR CLAIMANT ON ACCOUNT OF SUCH JUNIOR CLAIM; AND

 

(II)                                  ANY PAYMENT OR DISTRIBUTION OF ANY KIND OR
CHARACTER, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY THAT WOULD OTHERWISE
(BUT FOR THESE SUBORDINATION PROVISIONS) BE PAYABLE OR DELIVERABLE WITH RESPECT
TO ANY JUNIOR CLAIM SHALL BE PAID OR DELIVERED DIRECTLY TO THE HOLDERS OF SENIOR
CLAIMS (OR TO A BANKING INSTITUTION SELECTED BY THE COURT OR OTHER PERSON MAKING
THE PAYMENT OR DELIVERY OR DESIGNATED BY ANY HOLDER OF ANY SENIOR CLAIM) FOR
APPLICATION IN PAYMENT OF THE SENIOR CLAIMS IN ACCORDANCE WITH THE PRIORITIES
THEN EXISTING AMONG SUCH HOLDERS UNTIL ALL SENIOR CLAIMS SHALL HAVE BEEN
INDEFEASIBLY PAID, OR SUCH PAYMENT

 

74

--------------------------------------------------------------------------------


 

SHALL HAVE BEEN PROVIDED FOR IN A MANNER SATISFACTORY TO ALL OF THE HOLDERS OF
SENIOR CLAIMS.

 

As used in this Section 11.16, the term “Indefeasibly Paid” means, with respect
to the making of any payment on or with respect to any Senior Claim, a payment
of such Senior Claim in full that is not subject to avoidance under Section 547
of the Bankruptcy Code.

 


(C)                                  TURNOVER OF IMPROPER PAYMENTS.  IF ANY
PAYMENT OR DISTRIBUTION OF ANY CHARACTER OR ANY SECURITY, WHETHER IN CASH,
SECURITIES OR OTHER PROPERTY SHALL BE RECEIVED BY ANY JUNIOR CLAIMANT IN
CONTRAVENTION OF ANY OF THE TERMS HEREOF AND BEFORE ALL THE SENIOR CLAIMS SHALL
HAVE BEEN INDEFEASIBLY PAID OR SUCH PAYMENT SHALL HAVE BEEN PROVIDED FOR IN A
MANNER SATISFACTORY TO ALL OF THE HOLDERS OF SENIOR CLAIMS, SUCH PAYMENT OR
DISTRIBUTION OR SECURITY SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF, AND
SHALL BE PAID OVER OR DELIVERED AND TRANSFERRED TO, THE HOLDERS OF THE SENIOR
CLAIMS AT THE TIME OUTSTANDING IN ACCORDANCE WITH THE PRIORITIES THEN EXISTING
AMONG SUCH HOLDERS FOR APPLICATION TO THE PAYMENT OF ALL SENIOR CLAIMS REMAINING
UNPAID, TO THE EXTENT NECESSARY TO PAY ALL SUCH SENIOR CLAIMS IN FULL.  IN THE
EVENT OF THE FAILURE OF ANY JUNIOR CLAIMANT TO ENDORSE OR ASSIGN ANY SUCH
PAYMENT, DISTRIBUTION OR SECURITY, THE ADMINISTRATIVE AGENT IS HEREBY
IRREVOCABLY AUTHORIZED TO ENDORSE OR ASSIGN THE SAME.


 


(D)                                 NO PREJUDICE OR IMPAIRMENT.  THE RIGHTS
UNDER THESE SUBORDINATION PROVISIONS OF THE HOLDERS OF ANY SENIOR CLAIMS AS
AGAINST ANY JUNIOR CLAIMANT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE
IMPAIRED OR AFFECTED BY:


 

(I)                                     ANY ACT OR FAILURE TO ACT ON THE PART OF
THE COMPANY;

 

(II)                                  ANY EXTENSION OR INDULGENCE WITH RESPECT
TO ANY PAYMENT OR PREPAYMENT OF ANY SENIOR CLAIM OR ANY PART THEREOF OR WITH
RESPECT TO ANY OTHER AMOUNT PAYABLE TO ANY HOLDER OF ANY SENIOR CLAIM;

 

(III)                               ANY AMENDMENT, MODIFICATION OR WAIVER OF, OR
ADDITION OR SUPPLEMENT TO, OR DELETION FROM, OR COMPROMISE, RELEASE, CONSENT OR
OTHER ACTION WITH RESPECT TO, ANY OF THE TERMS OF ANY SENIOR CLAIM, THE
AGREEMENT, THIS SUPPLEMENT OR ANY OTHER AGREEMENT THAT MAY BE MADE RELATING TO
ANY SENIOR CLAIM;

 

(IV)                              ANY EXERCISE OR NON EXERCISE BY THE HOLDER OF
ANY SENIOR CLAIM OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY UNDER OR WITH RESPECT
TO SUCH SENIOR CLAIM, THE AGREEMENT, THIS SUPPLEMENT OR ANY WAIVER OF ANY SUCH
RIGHT, POWER, PRIVILEGE OR REMEDY OR OF ANY DEFAULT WITH RESPECT TO SUCH SENIOR
CLAIM, THE AGREEMENT OR THIS SUPPLEMENT, OR ANY RECEIPT BY THE HOLDER OF ANY
SENIOR CLAIM OF ANY SECURITY, OR ANY FAILURE BY SUCH HOLDERS TO PERFECT A
SECURITY INTEREST IN, OR ANY RELEASE BY SUCH HOLDER OF, ANY SECURITY FOR THE
PAYMENT OF SUCH SENIOR CLAIM;

 

(V)                                 ANY MERGER OR CONSOLIDATION OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES INTO OR WITH ANY OTHER PERSON, OR ANY SALE, LEASE OR
TRANSFER OF ANY OR ALL

 

75

--------------------------------------------------------------------------------


 

OF THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY OTHER PERSON;

 

(VI)                              ABSENCE OF ANY NOTICE TO, OR KNOWLEDGE BY, ANY
JUNIOR CLAIMANT OF THE EXISTENCE OR OCCURRENCE OF ANY OF THE MATTERS OR EVENTS
SET FORTH IN THE FOREGOING SUB-CLAUSES (I) THROUGH (V); OR

 

(VII)                           ANY OTHER CIRCUMSTANCE.

 

The terms and conditions of this Section 11.16 shall not be modified or amended
without the express written consent of the Funding Agent(s) representing
Certificateholders of more than 50% of the Series 2000-1 Invested Amount and, if
any such amendment would adversely affect the interests of an ECI Holder,
without the written consent of the ECI Holder or Holders.

 


(E)                                  THE OBLIGATIONS OF THE JUNIOR CLAIMANTS
UNDER THESE SUBORDINATION PROVISIONS SHALL CONTINUE TO BE EFFECTIVE, OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT WITH RESPECT TO ANY
SENIOR CLAIM, OR ANY OTHER PAYMENT TO ANY HOLDER OF ANY SENIOR CLAIM IN ITS
CAPACITY AS SUCH, IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE
HOLDER OF SUCH SENIOR CLAIM UPON THE OCCURRENCE OF ANY INSOLVENCY EVENT, OR UPON
OR AS A RESULT OF THE APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF,
OR TRUSTEE OR SIMILAR OFFICER FOR, THE COMPANY OR ANY SUBSTANTIAL PART OF
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 


(F)                                    NO JUNIOR CLAIMANT SHALL HAVE ANY
SUBROGATION OR OTHER RIGHTS AS THE HOLDER OF A SENIOR CLAIM, AND EACH JUNIOR
CLAIMANT HEREBY WAIVES ALL SUCH RIGHTS OF SUBROGATION AND ALL RIGHTS OF
REIMBURSEMENT OR INDEMNITY WHATSOEVER AND ALL RIGHTS OF RECOURSE TO ANY SECURITY
FOR ANY SENIOR CLAIM, UNTIL SUCH TIME AS ALL THE SENIOR CLAIMS SHALL BE
INDEFEASIBLY PAID OR SUCH PAYMENT SHALL HAVE BEEN PROVIDED FOR IN A MANNER
SATISFACTORY TO ALL OF THE HOLDERS OF SENIOR CLAIMS AND ALL OF THE OBLIGATIONS
OF THE COMPANY UNDER THE SENIOR CLAIMS, THE AGREEMENT AND THIS SUPPLEMENT SHALL
HAVE BEEN DULY PERFORMED.  FROM AND AFTER THE TIME AT WHICH ALL SENIOR CLAIMS
HAVE BEEN INDEFEASIBLY PAID OR SUCH PAYMENT SHALL HAVE BEEN PROVIDED FOR IN A
MANNER SATISFACTORY TO ALL OF THE HOLDERS OF SENIOR CLAIMS, THE JUNIOR CLAIMANTS
SHALL BE SUBROGATED TO ALL RIGHTS OF ANY HOLDERS OF SENIOR CLAIMS TO RECEIVE ANY
FURTHER PAYMENTS OR DISTRIBUTIONS APPLICABLE TO THE SENIOR CLAIMS UNTIL THE
JUNIOR CLAIMS SHALL HAVE BEEN PAID IN FULL OR SUCH PAYMENT SHALL HAVE BEEN
PROVIDED FOR IN A MANNER SATISFACTORY TO THE MAJORITY IN AMOUNT OF THE JUNIOR
CLAIMANTS, AND FOR THE PURPOSES OF SUCH SUBROGATION, NO PAYMENT OR DISTRIBUTION
RECEIVED BY THE HOLDERS OF SENIOR CLAIMS OF CASH, SECURITIES OR OTHER PROPERTY
TO WHICH THE JUNIOR CLAIMANTS WOULD HAVE BEEN ENTITLED EXCEPT FOR THESE
SUBORDINATION PROVISIONS SHALL, AS BETWEEN THE COMPANY AND ITS CREDITORS OTHER
THAN THE HOLDERS OF SENIOR CLAIMS, ON THE ONE HAND, AND THE JUNIOR CLAIMANTS, ON
THE OTHER, BE DEEMED TO BE A PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR ON
ACCOUNT OF THE SENIOR CLAIMS.


 


(G)                                 EACH CERTIFICATE OR OTHER INSTRUMENTALITY
EVIDENCING ANY JUNIOR CLAIM SHALL CONTAIN THE FOLLOWING LEGEND CONSPICUOUSLY
NOTED ON THE FACE THEREOF:  “THIS [NAME OF INSTRUMENT] IS SUBJECT TO THE
SUBORDINATION

 

76

--------------------------------------------------------------------------------


 


PROVISIONS SET FORTH IN SECTION 11.16 OF THE AMENDED AND RESTATED SERIES 2000-1
SUPPLEMENT AMONG HUNTSMAN RECEIVABLES FINANCE LLC, HUNTSMAN (EUROPE) BVBA, AS
MASTER SERVICER, THE SEVERAL FINANCIAL INSTITUTIONS PARTY THERETO AS FUNDING
AGENTS, THE SERIES 2000-1 CONDUIT PURCHASERS PARTY THERETO, THE SEVERAL
FINANCIAL INSTITUTIONS PARTY THERETO AS SERIES 2000-1 APA BANKS, JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT AND J.P. MORGAN BANK (IRELAND) PLC, AS
TRUSTEE, DATED AS OF APRIL 18, 2006” AND SHALL SPECIFICALLY STATE THAT A COPY OF
THESE SUBORDINATION PROVISIONS (TO THE EXTENT NOT EXPRESSLY STATED IN SUCH
INSTRUMENT) IS ON FILE WITH THE COMPANY AND IS AVAILABLE FOR INSPECTION AT THE
COMPANY’S OFFICES.


 


SECTION 11.17                                                       LIMITED
RECOURSE.


 

Notwithstanding anything to the contrary contained herein, the respective
obligations of each Series 2000-1 Conduit Purchaser under this Supplement are
solely the corporate obligations of the Series 2000-1 Conduit Purchasers and, in
the case of obligations of each Series 2000-1 Conduit Purchaser other than
Commercial Paper, shall be payable at such time as funds are received by or are
available to such Series 2000-1 Conduit Purchaser in excess of funds necessary
to pay in full all outstanding Commercial Paper issued by such Series 2000-1
Conduit Purchaser and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such Series 2000-1 Conduit Purchaser but shall continue to accrue.  Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party shall be subordinated to the
payment in full of all Commercial Paper.

 

No recourse under any obligation, covenant or agreement of any Series 2000-1
Conduit Purchaser contained in this Supplement shall be had against any
incorporator, stockholder, officer, director, employee or agent of such
Series 2000-1 Conduit Purchaser, the Administrative Agent, the Funding Agents or
any of their Affiliates (solely by virtue of such capacity) by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that the
Agreement is solely a corporate obligation of the Series 2000-1 Conduit
Purchasers, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, employee or agent
of either Series 2000-1 Conduit Purchaser, the Administrative Agent, the Funding
Agents, the Manager or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Series 2000-1 Conduit Purchaser contained in this
Supplement, or implied therefrom, and that any and all personal liability for
breaches by such Series 2000-1 Conduit Purchaser of any of such obligations,
covenants or agreements, either at common law or at equity, or by statute,
rule or regulation, of every such incorporator, stockholder, officer, director,
employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of the Agreement; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or omissions made by them.  The provisions
of this Section 11.17 shall survive termination of this Supplement.

 

77

--------------------------------------------------------------------------------


 


ARTICLE XII


 


FINAL DISTRIBUTIONS


 


SECTION 12.01                                                       CERTAIN
DISTRIBUTIONS.


 


(A)                                  NOT LATER THAN 2:00 P.M. NEW YORK CITY
TIME, ON THE DISTRIBUTION DATE FOLLOWING THE DATE ON WHICH THE PROCEEDS FROM THE
DISPOSITION OF THE RECEIVABLES PURSUANT TO SECTION 7.02(B) OF THE AGREEMENT ARE
DEPOSITED INTO THE SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNTS AND THE
SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS, THE PAYING AGENT SHALL
DISTRIBUTE SUCH AMOUNTS PURSUANT TO ARTICLE III OF THIS SUPPLEMENT.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SUPPLEMENT OR THE AGREEMENT, ANY DISTRIBUTION MADE TO THE SERIES 2000-1
INVESTOR CERTIFICATEHOLDERS PURSUANT TO THIS SECTION SHALL BE DEEMED TO BE A
FINAL DISTRIBUTION PURSUANT TO SECTION 9.03 OF THE AGREEMENT WITH RESPECT TO THE
SERIES 2000-1 VFC CERTIFICATES.


 


ARTICLE XIII


 


ADMINISTRATIVE AGENT


 


SECTION 13.01                                                      
ADMINISTRATIVE AGENT.


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT, THE SERVICING
AGREEMENT OR THIS SUPPLEMENT, FOR PURPOSES OF ALL PROVISIONS OF THE AGREEMENT
AND THE SERVICING AGREEMENT REQUIRING THE CONSENT OF EACH FUNDING AGENT OF
HOLDERS EVIDENCING MORE THAN 50% OF THE AGGREGATE INVESTED AMOUNT, REFERENCES TO
“FUNDING AGENT” SHALL BE CONSTRUED AS REFERENCES TO THE ADMINISTRATIVE AGENT
DESIGNATED IN THIS SUPPLEMENT; PROVIDED, HOWEVER, THAT FOR PURPOSES OF SECTIONS
10.01(A) AND 10.01(B) OF THE AGREEMENT AND SECTIONS 6.01 AND 6.03 OF THE
SERVICING AGREEMENT, THE ADMINISTRATIVE AGENT SHALL SEEK THE CONSENT OF THE
FUNDING AGENTS REPRESENTING SERIES 2000-1 INVESTORS CERTIFICATEHOLDERS OF MORE
THAN 60% OF THE SERIES 2000-1 INVESTED AMOUNT.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Master Servicer, the Trustee, the
Administrative Agent, the Funding Agents, the Series 2000-1 Conduit Purchasers
and the Series 2000-1 APA Banks have caused this Series 2000-1 Supplement to be
duly executed by their respective officers as of the day and year first above
written.

 

HUNTSMAN RECEIVABLES FINANCE LLC,

as Company

 

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

 

 

 

 

HUNTSMAN (EUROPE) BVBA,

 

as Master Servicer

 

 

 

By:

/s/ CHRISTOPHE STRUYVELT

 

 

Name: Christophe Struyvelt

 

 

Title: Manager

 

 

 

 

 

 

 

By:

/s/ FRANCIS DE CARRIÈRE

 

 

Name: Francis De Carrière

 

 

Title: Manager

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

By:

/s/ STEPHANIE WOLF

 

 

Name: Stephanie Wolf

 

 

Title: Managing Director

 

 

 

 

 

J.P. MORGAN BANK (IRELAND) PLC,

not in its individual capacity but solely as Trustee

 

 

By:

/s/ PATRICK JOSEPH DUFFY

 

 

Name: Patrick Joseph Duffy

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Funding Agent

 

 

By:

/s/ STEPHANIE WOLF

 

 

Name: Stephanie Wolf

 

 

Title: Managing Director

 

 

79

--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL MARKETS, LLC,

as Funding Agent

 

 

By:

/s/ EERO H. MAKI

 

 

Name: Eero H. Maki

 

 

Title: Director

 

 

 

 

 

JUPITER SECURITIZATION CORPORATION,

as a Series 2000-1 Conduit Purchaser and the

Existing Series 2000-1 VFC Certificateholder

 

 

By:

/s/ STEPHANIE WOLF

 

 

Name: Stephanie Wolf

 

 

Title: Authorized Signatory

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY, LLC,

 

 

By:

Wachovia Capital Markets, LLC

 

As Attorney-in-Fact

 

 

 

 

By:

/s/ DOUGLAS R. WILSON, SR.

 

 

Name: Douglas R. Wilson, Sr.

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Series 2000-1 APA Bank

 

 

By:

/s/ STEPHANIE WOLF

 

 

Name: Stephanie Wolf

 

 

Title: Managing Director

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as a Series 2000-1 APA Bank

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES LTD,

as Book Runner and Mandated Lead Arranger

 

 

 

By:

/s/ STEPHANIE WOLF

 

 

Name: Stephanie Wolf

 

 

Title: Managing Director

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

 

 

 

 

Acknowledged and Agreed as of the day and year first written above solely for
purposes of Sections 2.10, 7.04, 8.02(e) and 8.02(f):

 

80

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Series 2000-1 Commitments

 

Part A.  Commitments and VFC Purchaser Groups

 

Funding Agent

 

Conduit
Purchaser

 

Committed
Purchaser

 

Committed
Purchaser
Commitment

 

Euro/Dollar
VFC Purchaser
Groups

JP Morgan Chase Bank, N.A.

 

Jupiter Securitization Corporation

 

 

 

$

306,000,000

 

Euro VFC Purchaser Group/Dollar VFC Purchaser Group

 

 

 

 

 

 

 

 

 

 

Wachovia Capital Markets, LLC

 

Variable Funding Capital Company, LLC

 

 

 

$

204,000,000

 

Dollar VFC Purchaser Group

 

Part B.  Invested Amounts

 

Date

 

Series 2000-1
Increase in
Series 2000-1
Purchaser U.S.
Dollar Invested
Amount/Series
2000-1 Euro
Invested Amount

 

Series 2000-1
Decrease in
Series 2000-1
Purchaser U.S.
Dollar Invested
Amount/Series
2000-1 Euro
Invested Amount

 

Series 2000-1
Purchaser U.S.
Dollar Invested
Amount/Series
2000-1
Purchaser Euro
Invested Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Series 2000-1 Definitions

 

“Account Currency Priority” shall mean, with respect to any designated type of
Series 2000-1 Account, that funds shall be applied, distributed or paid from
such designated Series 2000-1 Account (a) so long as the Hedging Requirement is
satisfied after giving effect to such application, distribution or payment is
made, as between the relevant currencies in accordance with the instructions of
the Master Servicer, and (b) if the Hedging Requirement is not satisfied,

 

(1) funds to be applied, distributed or paid in respect of an obligation
denominated in U.S. Dollars, shall be made in the following order of priority:

 

(i)                                     first, from such designated
Series 2000-1 Account as is denominated in U.S. Dollars;

 

(ii)                                  second, to the extent the funds applied,
distributed or paid pursuant to clause (i) above are not sufficient to fully pay
or satisfy the relevant obligation or purpose, from such designated
Series 2000-1 Account as is denominated in Pound Sterling; and

 

(iii)                               third, to the extent the funds applied,
distributed or paid pursuant to clauses (i) and (ii) above are not sufficient to
fully pay or satisfy the relevant obligation or purpose, from such designated
Series 2000-1 Account as is denominated in Euro; and

 

(2) funds to be applied, distributed or paid in respect of an obligation
denominated in Euro, shall be made in the following order of priority:

 

(i)                                     first, from such designated
Series 2000-1 Account as is denominated in Euro;

 

(ii)                                  second, to the extent the funds applied,
distributed or paid pursuant to clause (i) above are not sufficient to fully pay
or satisfy the relevant obligation or purpose, from such designated
Series 2000-1 Account as is denominated in Pound Sterling; and

 

(iii)                               third, to the extent the funds applied,
distributed or paid pursuant to clauses (i) and (ii) above are not sufficient to
fully pay or satisfy the relevant obligation or purpose, from such designated
Series 2000-1 Account as is denominated in U.S. Dollars;

 

provided, however, that the Administrative Agent, at the direction of any
Funding Agent, may elect not to implement the above Account Currency Priority
and instead direct payments in any priority and currency as it deems appropriate
in order to maximize payments in respect of the Series 2000-1 Euro Invested
Amount and the Series 2000-1 U.S. Dollar Invested Amount.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A. or any other
administrative agent appointed on behalf of the Funding Agents, the
Series 2000-1 Conduit Purchasers and the Series 2000-1 APA Banks, and its
successors and assigns in such capacity.

 

82

--------------------------------------------------------------------------------


 

“Allocated CP Rate” means, for any Series 2000-1 CP Rate Period with respect to
a Series 2000-1 Conduit Purchaser, to the extent such Series 2000-1 Conduit
Purchaser funds all or a portion of its interest in the Series 2000-1 VFC
Certificates by the issuance by it or on its behalf of Commercial Paper notes,
the per annum rate equivalent to, as determined by the related Funding Agent,
(i) the aggregate discount applicable to or interest which shall accrue on all
Commercial Paper notes issued by such Series 2000-1 Conduit Purchaser to enable
such Series 2000-1 Conduit Purchaser to fund and maintain the funding of the
purchase of Series 2000-1 VFC Certificates under the Series 2000-1 Supplement
and having a term equivalent to the tenor of such the applicable Series 2000-1
CP Tranche, as sold by any placement agent or commercial paper dealer selected
by such Series 2000-1 Conduit Purchaser, plus (ii) any and all applicable
issuing and paying agent fees and commissions of placement agents and commercial
paper dealers in respect of such Commercial Paper notes for such term, plus
(iii) incremental carrying costs incurred with respect to Commercial Paper notes
maturing on dates other than those on which corresponding funds are received by
such Series 2000-1 Conduit Purchaser (including any Broken Funding Costs) plus
(iv) costs associated with funding and maintaining currency hedge agreements
(and which may also be allocated in part to the funding of other assets of
Series 2000-1 Conduit Purchaser); provided, however, that if any component of
any such rate is a discount rate, in calculating the “Allocated CP Rate” for
such Series 2000-1 CP Rate Period, the related Funding Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

 

“Amended Documents” shall mean (a) the Second Amended and Restated Pooling
Agreement to be dated as of April 18, 2006 by, among others, the Company and the
Trustee; (b) the Second Amended and Restated Master Servicing Agreement to be
dated as of April 18, 2006 by, among others, the Company and the Trustee; and
(c) the amended and restated Origination Agreements each to be dated as of
April 18, 2006.

 

“APA Bank Aggregate Invested Amount” shall have the meaning assigned to it in
the applicable Series 2000-1 Asset Purchase Agreement.

 

“APA Pro rata Share” shall have the meaning assigned to the term “Pro rata
Share” in the applicable Series 2000-1 Asset Purchase Agreement.

 

“Broken Funding Costs” means, with respect to any Series 2000-1 CP Tranche
which: (i) has been paid on a date other than the date on which it was scheduled
to mature or (ii) is not prepaid or redeemed (in whole or in part) on the date
specified or required in connection with any prepayment or redemption in
accordance with the Series 2000-1 Supplement, an amount equal to the excess, if
any, of (A) the CP Costs that would have accrued during the remainder of the
Series 2000-1 CP Rate Period or the tranche periods for Commercial Paper notes
determined by the related Funding Agent to relate to such Series 2000-1 CP
Tranche subsequent to the date of such prepayment or redemption (or in respect
of clause (ii) above, the date such prepayment or redemption was specified or
required to occur) of such Series 2000-1 CP Tranche if such prepayment or
redemption had not occurred or such prepayment or redemption had not been
specified or required, over (B) the sum of (x) to the extent all or a portion of
the funds attributable to such Series 2000-1 CP Tranche are allocated to another
Purchaser Interest, the amount of CP Costs actually accrued during the remainder
of such period on such new Purchaser Interest, and (y) to the extent the funds
attributable to such Series 2000-1 CP Tranche are not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest

 

83

--------------------------------------------------------------------------------


 

from investing the portion of the funds attributable to such Series 2000-1 CP
Tranche not so allocated.

 

“Commercial Paper” shall mean, as the context requires, the short term
promissory notes issued by or on behalf of any Series 2000-1 Conduit Purchaser
in the United States or European commercial paper markets.

 

“Conduit Assignee” shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by JPMorgan Chase Bank, N.A.
or Wachovia Capital Markets, LLC or any other special purpose vehicle issuing
indebtedness, in each case that meets the conditions set forth in Section 11.10
of the Series 2000-1 Supplement.

 

“Conduit Purchaser Insolvency Event” shall mean, with respect to any
Series 2000-1 Conduit Purchaser, an event designated as a “Conduit Purchaser
Insolvency Event” in the applicable Series 2000-1 Asset Purchase Agreement.

 

“Conduit Purchaser Interest” shall mean, with respect to any Series 2000-1
Conduit Purchaser on any date of determination, the Series 2000-1 U.S. Dollar
Invested Amount and/or the Series 2000-1 Euro Invested Amount of such
Series 2000-1 Conduit Purchaser less any amount therein transferred to its
related Series 2000-1 APA Banks pursuant to Section 2.01 (or corresponding
section) of applicable Series 2000-1 Asset Purchase Agreement.

 

“Conduit Purchaser Invested Amount” shall mean, with respect to any
Series 2000-1 Conduit Purchaser, the amount designated as the “Conduit Purchaser
Invested Amount” in the applicable Series 2000-1 Asset Purchase Agreement.

 

“Conduit Purchaser Termination Event” shall mean, with respect to any
Series 2000-1 Conduit Purchaser, an event designated as a “Conduit Purchaser
Termination Event” in the applicable Series 2000-1 Asset Purchase Agreement.

 

“CP Costs” means, for each Series 2000-1 CP Tranche, the sum of all amounts
payable with respect to such Series 2000-1 CP Tranche determined by reference to
the relevant Series 2000-1 CP Rate.

 

“Dollar VFC Purchaser Group” shall mean any VFC Purchaser Group which is
designated in the Supplement or a Series 2000-1 Commitment Transfer Supplement
as a “Dollar VFC Purchaser Group”.

 

“Eligible Assignee” shall mean the Series 2000-1 APA Banks, and with respect to
any Series 2000-1 Purchaser, any Person that (A) is a Conduit Assignee or an
existing Series 2000-1 APA Bank; or (B) (i) is a financial institution formed
under the laws of any OECD Country; provided that such Person, if not a
financial institution organized under the laws of the United States, is acting
through a branch or agency located in the United States and (ii) has a short
term debt rating of at least “A-1” from S&P, and “P-1” from Moody’s.

 

“Eurodollar Rate” shall mean, with respect to any Series 2000-1 Eurodollar
Period, a rate per annum equal to the sum (rounded upwards, if necessary, to the
next higher 1/16 of 1%) of (A) the rate obtained by dividing (i) the applicable
LIBOR Rate by (ii) a percentage equal to 100% minus the reserve percentage used
for determining the maximum reserve requirement as specified in Regulation D of
the Board of Governors of the Federal Reserve System (including any marginal,
emergency, supplemental, special or other reserves) that is

 

86

--------------------------------------------------------------------------------


 

applicable to a Series 2000-1 APA Bank or a Funding Agent during such
Series 2000-1 Eurodollar Period in respect of Eurocurrency or Eurodollar
funding, lending or liabilities (or, if more than one percentage shall be so
applicable, the daily average of such percentage for those days in such
Series 2000-1 Eurodollar Period during which any such percentage shall be
applicable) plus (B) the then daily net annual assessment rate (rounded upwards,
if necessary, to the nearest 1/16 of 1%) as estimated by the Funding Agent for
determining the current annual assessment payable by such Series 2000-1 APA Bank
or Funding Agent to the Federal Deposit Insurance Corporation in respect of
Eurocurrency or Eurodollar funding, lending or liabilities.

 

“Euro VFC Purchaser Group” shall mean any VFC Purchaser Group which is
designated in the Supplement or a Series 2000-1 Commitment Transfer Supplement
as a “Euro VFC Purchaser Group”.

 

“Existing Series 2000-1 Issuance Date” shall mean December 21, 2000.

 

“Existing Series 2000-1 Supplement” shall have the meaning assigned to such term
in the recitals to this Supplement.

 

“Existing Series 2000-1 VFC Certificate” shall mean the Series 2000-1 VFC
Certificate executed and authenticated by the Trustee in accordance with the
Existing Series 2000-1 Supplement.

 

“Existing Series 2000-1 VFC Certificateholder” shall mean Jupiter Securitization
Corporation.

 

“Fee Letter” shall mean the Fee Letter, dated as of the Series 2000-1 Issuance
Date, among the Company, the Administrative Agent, the Funding Agents and the
Series 2000-1 Conduit Purchasers.

 

“Funding Agent” shall mean, with respect to the JPMorgan VFC Purchaser Group,
JPMorgan Chase Bank, N.A., and with respect to the Wachovia VFC Purchaser Group,
Wachovia Capital Markets, LLC.  For the avoidance of doubt, with respect to the
Series 2000-1, Funding Agents shall mean only JPMorgan Chase Bank, N.A., and
Wachovia Capital Markets, LLC.

 

“Hedging Requirement” shall mean, with respect to any Distribution Date, after
giving effect to relevant distributions, Receivables and Collections which,
taken together with any Series 2000-1 FX Hedging Agreements then in effect,
denominated in one currency are sufficient to support the Aggregate Target
Receivables Amount in the same currency on such Distribution Date.

 

“Huntsman International” shall mean Huntsman International LLC, a Delaware
limited liability company.

 

“JPMorgan Conduit” shall mean (a) Jupiter and any successor thereto (or any
Eligible Assignee which enters into a Series 2000-1 Commitment Transfer
Supplement with Jupiter), or (b) any Series 2000-1 Acquiring Purchaser who
becomes party to the Supplement at any time by entering into a Series 2000-1
Commitment Transfer Supplement with Jupiter; provided that at the time such
Series 2000-1 Commitment Transfer Supplement becomes effective all references to
Jupiter in any of the Transaction Documents as amended and

 

87

--------------------------------------------------------------------------------


 

supplemented from time to time, including all defined terms therein, shall be
references to such Series 2000-1 Acquiring Purchaser.

 

“JPMorgan VFC Purchaser Group” shall mean the VFC Purchaser Group consisting of
JPMorgan Chase Bank, N.A. as a Funding Agent, Jupiter, as an initial
Series 2000-1 Conduit Purchaser (or any Eligible Assignee which enters into a
Series 2000-1 Commitment Transfer Supplement with Jupiter) and JPMorgan Chase
Bank, N.A. as a Series 2000-1 APA Bank.

 

“Jupiter” shall mean Jupiter Securitization Corporation, a Delaware corporation.

 

“LIBOR Rate” shall mean, with respect to any Series 2000-1 Eurodollar Period,
the rate at which deposits in dollars are offered to the Funding Agent for the
relevant VFC Purchaser Group in the London interbank market at approximately
11:00 a.m. London time two (2) Business Days before the first day of such
Series 2000-1 Eurodollar Period in an amount approximately equal to the
Series 2000-1 Eurodollar Tranche to which the Eurodollar Rate is to apply and
for a period of time approximately equal to the applicable Series 2000-1
Eurodollar Period.

 

“PARCO” shall mean Park Avenue Receivables Company, LLC, a Delaware limited
liability company, and any successor thereto.

 

“Permitted Designated Line of Business Disposition” shall have the meaning
assigned to such term in Annex X to the Agreement.

 

“Placement Agent” shall have the meaning assigned to such term in the applicable
Series 2000-1 Asset Purchase Agreement.

 

“Pooled Commercial Paper” shall mean, with respect to a Series 2000-1 Conduit
Purchaser funding its interest in a Series 2000-1 CP Tranche through the
issuance of Commercial Paper notes, Commercial Paper notes issued by (or on
behalf of) such Series 2000-1 Conduit subject to any particular pooling
arrangement by or applicable to such Series 2000-1 Conduit Purchaser, but
excluding Commercial Paper notes issued by (or on behalf of) such Series 2000-1
Conduit Purchaser for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by (or on behalf of) such
Series 2000-1 Conduit Purchaser.

 

“Pooled CP Rate” shall mean, for each day during any Series 2000-1 CP Rate
Period with respect to a Series 2000-1 Conduit Purchaser, to the extent such
Series 2000-1 Conduit Purchaser funds all or a portion of its interest in the
Notes by the issuance by it or on its behalf of Commercial Paper notes, the per
annum rate equivalent to the sum as determined by the related Funding Agent
(without duplication) of:  (i) discount or yield accrued on Pooled Commercial
Paper on such day; plus (ii) any and all applicable issuing and paying agent
fees and commissions of placement agents and commercial paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day; plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by Pooled Commercial Paper for such day; minus (iv) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase facilities funded substantially with Pooled
Commercial Paper; minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any interest of any
purchase facilities or funding facilities funded by Series 2000-1 Conduit
Purchaser substantially with Pooled Commercial Paper;

 

88

--------------------------------------------------------------------------------


 

plus (vi) costs associated with funding and maintaining currency hedge
agreements related to the issuance of Pooled Commercial Paper; provided,
however, that if any component of any such rate is a discount rate, in
calculating the “Pooled CP Rate” for such Series 2000-1 CP Rate Period, the
related Funding Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.

 

“Potential Series 2000-1 Early Amortization Event” shall mean an event which,
with the giving of notice and/or the lapse of time, would constitute a
Series 2000-1 Early Amortization Event.

 

“Pro rata Share” shall have the meaning assigned to such term in the applicable
Series 2000-1 Asset Purchase Agreement.

 

“Purchased Percentage” shall have the meaning assigned to such term in a
Series 2000-1 Commitment Transfer Supplement substantially in the form attached
as Exhibit B to the Series 2000-1 Supplement.

 

“Purchaser Interest” means, at any time with respect to Series 2000-1 Conduit
Purchaser, the investment or other ownership interest acquired by such
Series 2000-1 Conduit Purchaser and associated with the reinvestment of a
designated amount of the principal of any Series 2000-1 VFC Certificate.

 

“Sale Notice” shall have the meaning assigned to such term in the applicable
Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1” shall mean the Series of Investor Certificates and the
Subordinated Company Interests, the Principal Terms of which are set forth in
the Series 2000-1 Supplement.

 

“Series 2000-1 Accounts” shall have the meaning assigned in Section 3A.02(a) of
the Series 2000-1 Supplement.

 

“Series 2000-1 Accrued Expense Adjustment” shall mean, for any Business Day in
any Accrual Period, the amount, if any, which may be less than zero, equal to
the difference between:

 

(a)                                  the entire amount of (i) the sum of all
accrued and unpaid Series 2000-1 Daily U.S. Dollar Interest Expense and
Series 2000-1 Daily Euro Interest Expense from the beginning of such Accrual
Period to and including such Business Day, (ii) the Series 2000-1 Monthly
Servicing Fee, (iii) the aggregate amount of all previously accrued and unpaid
Series 2000-1 U.S. Dollar Monthly Interest and Series 2000-1 Euro Monthly
Interest for prior Distribution Dates, (iv) the aggregate amount of all accrued
and unpaid Series 2000-1 U.S. Dollar Additional Interest and Series 2000-1 Euro
Additional Interest and (v) all accrued Series 2000-1 Program Costs, in each
case for such Accrual Period determined as of such day; and

 

(b)                                 the aggregate of the amounts transferred to
the Series 2000-1 Non-Principal Concentration Subaccount on or before such day
in respect of such Accrual Period pursuant to Section 3A.03(a)(i) and (ii) of
the Series 2000-1 Supplement, before giving effect to any transfer made in
respect of the Series 2000-1 Accrued Expense Adjustment on such day pursuant to
the proviso to such Section.

 

89

--------------------------------------------------------------------------------


 

“Series 2000-1 Accrued Expense Amount” shall mean, for each Business Day during
an Accrual Period, the sum of:

 

(a)                                  in the case of each of the first ten
Business Days in the Accrual Period, one tenth of the Series 2000-1 Monthly
Servicing Fee, (in the case of the foregoing clause (a), up to the amount
thereof due and payable on the succeeding Distribution Date);

 

(b)                                 in the case of each Business Day of each
Accrual Period, an amount equal to the amount of accrued and unpaid
Series 2000-1 Daily U.S. Dollar Interest Expense and Series 2000-1 Daily Euro
Interest Expense in respect of such day;

 

(c)                                  the aggregate amount of all previously
accrued and unpaid Series 2000-1 U.S. Dollar Monthly Interest and Series 2000-1
Euro Monthly Interest for prior Distribution Dates;

 

(d)                                 the aggregate amount of all accrued and
unpaid Series 2000-1 U.S. Dollar Additional Interest and Series 2000-1 Euro
Additional Interest; and

 

(e)                                  all Series 2000-1 Program Costs that have
accrued since the preceding Business Day.

 

“Series 2000-1 Accrued Interest Subaccounts” shall have the meaning assigned in
Section 3A.02(a)(iv) of the Series 2000-1 Supplement.

 

“Series 2000-1 Acquiring Purchaser” shall have the meaning assigned to such term
in Section 11.10(b) of the Series 2000-1 Supplement.

 

“Series 2000-1 Acquisition Date” shall have the meaning assigned to such term in
Section 7.01 of the Series 2000-1 Supplement.

 

“Series 2000-1 Adjusted Invested Amount” shall mean, as of any date of
determination, (i) the Series 2000-1 Invested Amount on such date, minus
(ii) the amount on deposit in the Series 2000-1 Principal Concentration
Subaccount on such date (up to a maximum of the Series 2000-1 Invested Amount).

 

“Series 2000-1 Aggregate Commitment Amount” shall mean, with respect to any
Business Day, the aggregate amount of the Series 2000-1 Commitments of all
Series 2000-1 APA Banks on such date, as reduced from time to time or terminated
in their entirety pursuant to Section 2.08 of the Series 2000-1 Supplement.

 

“Series 2000-1 Aggregate Unpaids” shall mean, at any time, an amount equal to
the sum of:

 

(a)                                  the Series 2000-1 Invested Amount;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Series 2000-1 Monthly Interest for prior Distribution Dates;

 

(c)                                  the aggregate amount of all accrued and
unpaid Series 2000-1 U.S. Dollar Additional Amount and Series 2000-1 Euro
Additional Interest;

 

(d)                                 any Series 2000-1 Commitment Fee payable to
the Funding Agent for the benefit of the Series 2000-1 Purchasers; and

 

90

--------------------------------------------------------------------------------


 

(e)                                  all other amounts owed (whether due or
accrued) under the Transaction Documents by the Company or the Master Servicer
to the Series 2000-1 Conduit Purchases, the Series 2000-1 APA Banks or the
Funding Agents at such time.

 

“Series 2000-1 Allocable Charged Off Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Charged Off Amount”,
if any, that has been allocated to Series 2000-1.

 

“Series 2000-1 Allocable Recoveries Amount” shall mean, with respect to any
Special Allocation Settlement Report Date, the “Allocable Recoveries Amount”, if
any, that has been allocated to Series 2000-1.

 

“Series 2000-1 Allocated Receivables Amount” shall mean, on any date of
determination, the lower of (i) the Series 2000-1 Target Receivables Amount on
such day and (ii) the product of (x) the Aggregate Receivables Amount on such
day multiplied by (y) the percentage equivalent of a fraction the numerator of
which is the Series 2000-1 Target Receivables Amount on such day and the
denominator of which is the Aggregate Target Receivables Amount on such day.

 

“Series 2000-1 Amortization Period” shall mean the period commencing on the
Business Day following the Series 2000-1 Revolving Period and ending on the date
when the Series 2000-1 Invested Amount shall have been reduced to zero and all
accrued interest and other amounts owing on the Series 2000-1 VFC Certificates
and to the Funding Agents and the Series 2000-1 Purchasers under the Transaction
Documents shall have been paid.

 

“Series 2000-1 APA Bank” shall mean any APA Bank party to the Series 2000-1
Supplement and a Series 2000-1 Asset Purchase Agreement, including such APA
Bank’s permitted successors or assigns.

 

“Series 2000-1 Applicable Margin” shall mean on any date of determination, the
margin set forth opposite the rating applicable to the Servicer Guarantor at the
time of such determination in the grid set forth below.

 

Rating of Servicer
Guarantor

 

Applicable Margin for
Serious 2000-1 Conduit
Purchasers

 

Applicable Margin for
Series 2000-1 APA Banks

 

S&P

 

Moody’s

 

 

 

 

 

(% per annum)

 

(% per annum)

 

BBB-

 

Baa3

 

0.375

 

1.00

 

BB+

 

Ba1

 

0.450

 

1.00

 

BB

 

Ba2

 

0.550

 

1.00

 

BB-

 

Ba3

 

0.600

 

1.00

 

B+

 

B1

 

0.750

 

1.25

 

B

 

B2

 

1.000

 

1.25

 

B-

 

B3

 

1.100

 

1.25

 

 

91

--------------------------------------------------------------------------------


 

“Series 2000-1 Article VII Costs” shall mean any amounts due pursuant to
Article VII of the Series 2000-1 Supplement.

 

“Series 2000-1 Asset Purchase Agreement” shall mean each asset or liquidity
purchase agreement or similar agreement entered into by and among a
Series 2000-1 Conduit Purchaser, its related Funding Agent and the Series 2000-1
APA Banks in its VFC Purchaser Group from time to time party thereto and
relating to the Trust, as the same from time to time may be amended,
supplemented or otherwise modified and in effect.

 

“Series 2000-1 Available Pricing Amount” shall mean, on any Business Day, the
sum of (i) the Series 2000-1 Unallocated Balance plus (ii) the Series 2000-1
Increase, if any, on such date.

 

“Series 2000-1 Benefited Purchaser” shall have the meaning assigned in
Section 11.12(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Carrying Cost Reserve Ratio” shall mean, as of any Settlement
Report Date and continuing until (but not including) the next Settlement Report
Date, an amount (expressed as a percentage) equal to (a) the product of (i) 2.0
times Days Sales Outstanding as of such day and (ii) the greater of 1.30 times
(1) the ABR in effect as of such day plus the Series 2000-1 Applicable Margin
and (2) the Eurodollar Rate plus the Series 2000-1 Applicable Margin, each as in
effect as of such day divided by (b) 365.

 

“Series 2000-1 Collections” shall mean, with respect to any Business Day, an
amount equal to the product of (i) the Series 2000-1 Invested Percentage on such
Business Day and (ii) Aggregate Daily Collections.

 

“Series 2000-1 Commitment” shall mean, as to any Series 2000-1 APA Bank, its
obligation to purchase a Series 2000-1 VFC Certificate on the Series 2000-1
Issuance Date, to acquire all or part of a Series 2000-1 VFC Certificate
Interest with respect to the Series 2000-1 Conduit Purchaser in its VFC
Purchaser Group and to maintain and, subject to certain conditions, increase,
its Series 2000-1 Purchaser Invested Amount plus any accrued and unpaid discount
therefrom, in an aggregate amount, in each case, not to exceed at any one time
outstanding the amount set forth opposite such Series 2000-1 APA Bank’s name on
Schedule I of the Series 2000-1 Supplement and Annex I of the applicable
Series 2000-1 Asset Purchase Agreement under the caption “Commitment”, or in its
Series 2000-1 Commitment Transfer Supplement as such amount may be reduced from
time to time pursuant to Section 2.08(e) of the Series 2000-1 Supplement;
collectively, as to all Series 2000-1 APA Banks, the “Series 2000-1
Commitments”.

 

“Series 2000-1 Commitment Percentage” shall mean, as to any Series 2000-1 APA
Bank and as of any date, the percentage equivalent of a fraction, the numerator
of which is such Series 2000-1 APA Bank’s Series 2000-1 Commitment as set forth
on Schedule I of the Series 2000-1 Supplement and Annex I of the applicable
Series 2000-1 Asset Purchase Agreement or in its Series 2000-1 Commitment
Transfer Supplement and the denominator of which is the Series 2000-1 Aggregate
Commitment Amount as of such date.

 

“Series 2000-1 Commitment Period” shall mean the period commencing on the
Series 2000-1 Issuance Date and terminating on the Series 2000-1 Commitment
Termination Date.

 

92

--------------------------------------------------------------------------------


 

“Series 2000-1 Commitment Reduction” shall have the meaning assigned to such
term in Section 2.08(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Commitment Termination Date” shall mean the earliest to occur of
(a) the date on which all amounts due and owing to the Series 2000-1 Conduit
Purchasers and the Series 2000-1 APA Banks in respect of the Series 2000-1 VFC
Certificates have been indefeasibly paid in full to the Series 2000-1 Conduit
Purchasers and the Series 2000-1 APA Banks (as certified by each of the Funding
Agents with respect to its VFC Purchaser Group), and the Series 2000-1 Aggregate
Commitment Amount has been reduced to zero pursuant to Section 2.08 of the
Series 2000-1 Supplement and Section 2.05 (or corresponding section) of the
applicable Series 2000-1 Asset Purchase Agreement and (b) the Series 2000-1
Scheduled Commitment Termination Date.

 

“Series 2000-1 Commitment Transfer Supplement” shall mean a commitment transfer
supplement substantially in the form of Exhibit B attached to the Series 2000-1
Supplement.

 

“Series 2000-1 Concentration Accounts” shall have the meaning assigned to such
term in Section 3A.02(a)(i) of the Series 2000-1 Supplement.

 

“Series 2000-1 Conduit Purchaser” shall mean each of Jupiter and VFCC, including
their respective successors and assigns, but excluding the Series 2000-1 APA
Banks as assignees pursuant to Section 2.06 of the Series 2000-1 Supplement.

 

“Series 2000-1 CP Rate” means, for any Series 2000-1 CP Rate Period with respect
to a Series 2000-1 Conduit Purchaser, to the extent such Series 2000-1 Conduit
Purchaser funds all or a portion of its interest in a Series 2000-1 CP Tranche
by the issuance by it (or on its behalf) of Commercial Paper notes, the per
annum rate equivalent to, as determined by the related Funding Agent, (a) the
weighted average Pooled CP Rate for such Series 2000-1 CP Rate Period with
respect to such Series 2000-1 Conduit Purchaser or (b) the weighted average
Allocated CP Rate for such Series 2000-1 CP Rate Period with respect to such
Series 2000-1 Conduit Purchaser, as applicable, in each case including (without
duplication) costs associated with other borrowings by such Series 2000-1
Conduit Purchaser and any other costs associated with the issuance of Commercial
Paper notes of or related to the issuance of Commercial Paper notes that are
allocated, in whole or in part, by such Series 2000-1 Conduit Purchaser or the
related Funding Agent to fund or maintain such interest (and which may also be
allocated in part to the funding of other assets of such Series 2000-1 Conduit
Purchaser).

 

“Series 2000-1 CP Rate Period” shall mean, with respect to any Series 2000-1 CP
Tranche, an Accrual Period.

 

“Series 2000-1 CP Tranche” shall mean a portion of the Series 2000-1 Invested
Amount for which the Series 2000-1 Monthly Interest is calculated by reference
to a particular Series 2000-1 CP Rate and a particular Series 2000-1 CP Rate
Period.

 

“Series 2000-1 Daily Euro Interest Deposit” shall mean, for any Business Day, an
amount equal to (i) the amount of accrued and unpaid Series 2000-1 Daily Euro
Interest Expense in respect of such day plus (ii) the aggregate amount of all
previously accrued and unpaid Series 2000-1 Daily Euro Interest Expense that has
not yet been deposited in a Series 2000-1 Accrued Interest Subaccount plus
(iii) the aggregate amount of all accrued and unpaid Series 2000-1 Euro
Additional Interest.

 

93

--------------------------------------------------------------------------------


 

“Series 2000-1 Daily Euro Interest Expense” for any day in any Accrual Period,
shall mean the sum of:

 

(a)                                  the product of (i) the portion of the
Series 2000-1 Euro Invested Amount (calculated without regard to clauses
(c)(iv) and (v) of the definition of Series 2000-1 Purchaser Euro Invested
Amount) allocable to the Series 2000-1 Floating Tranche on such day divided by
365 and (ii) the ABR plus the Series 2000-1 Applicable Margin in effect on such
day plus the accrued and unpaid Series 2000-1 Unused Fee in respect of such day;

 

(b)                                 the product of (i) the portion of the
Series 2000-1 Euro Invested Amount (calculated without regard to clauses
(c)(iv) and (v) of the definition of Series 2000-1 Purchaser Euro Invested
Amount) allocable to Series 2000-1 Eurodollar Tranches on such day divided by
360 and (ii) the Eurodollar Rate plus the Series 2000-1 Applicable Margin on
such day in effect with respect thereto plus the accrued and unpaid
Series 2000-1 Unused Fee in respect of such day; and

 

(c)                                  the product of (i) the Series 2000-1 Euro
Invested Amount (calculated without regard to clauses (c)(iv) and (v) of the
definition of Series 2000-1 Purchaser Euro Invested Amount) allocable to
Series 2000-1 CP Tranches on such day divided by 360 and (ii) the Series 2000-1
CP Rate plus the accrued and unpaid Series 2000-1 Unused Fee in respect of such
day plus the accrued and unpaid Series 2000-1 Utilization Fee in respect of such
day;

 

provided, however, that for the purposes of calculating Series 2000-1 Euro
Monthly Interest, the “Series 2000-1 Daily Euro Interest Expense” for any day
following the date of determination shall be based on the allocable portions of
the Series 2000-1 Euro Invested Amount, the ABR, Eurodollar Rate, the
Series 2000-1 CP Rate and the applicable Series 2000-1 Margin and the
Series 2000-1 Utilization Fee Rate, as of or in effect on such date of
determination; provided, further, that for any such day during the continuation
of a Series 2000-1 Early Amortization Period, the “Series 2000-1 Daily Euro
Interest Expense” for such day shall be equal to the greater of (i) the sum of
the amounts calculated pursuant to clauses (a), (b) and (c) above and (ii) the
product of (x) the Series 2000-1 Euro Invested Amount on such day divided by 365
and (y) (A) the ABR in effect on such day plus 2.00% per annum or (B) the
Series 2000-1 CP Rate plus 2.00% per annum.

 

“Series 2000-1 Daily U.S. Dollar Interest Deposit” shall mean, for any Business
Day, an amount equal to (i) the amount of accrued and unpaid Series 2000-1 Daily
U.S. Dollar Interest Expense in respect of such day plus (ii) the aggregate
amount of all previously accrued and unpaid Series 2000-1 Daily U.S. Dollar
Interest Expense that has not yet been deposited in a Series 2000-1 Accrued
Interest Subaccount plus (iii) the aggregate amount of all accrued and unpaid
Series 2000-1 U.S. Dollar Additional Interest.

 

“Series 2000-1 Daily U.S. Dollar Interest Expense” for any day in any Accrual
Period, shall mean the sum of:

 

(a)                                  the product of (i) the portion of the
Series 2000-1 U.S. Dollar Invested Amount (calculated without regard to clauses
(c)(iv) and (v) of the definition of Series 2000-1 Purchaser U.S. Dollar
Invested Amount) allocable to the Series 2000-1 Floating Tranche on such day
divided by 365 and (ii) the ABR plus the Series 2000-1

 

94

--------------------------------------------------------------------------------


 

Applicable Margin in effect on such day plus the accrued and unpaid
Series 2000-1 Unused Fee in respect of such day;

 

(b)                                 the product of (i) the portion of the
Series 2000-1 U.S. Dollar Invested Amount (calculated without regard to clauses
(c)(iv) and (v) of the definition of Series 2000-1 Purchaser U.S. Dollar
Invested Amount) allocable to Series 2000-1 Eurodollar Tranches on such day
divided by 360 and (ii) the Eurodollar Rate plus the Series 2000-1 Applicable
Margin on such day in effect with respect thereto plus the accrued and unpaid
Series 2000-1 Unused Fee in respect of such day; and

 

(c)                                  the product of (i) the Series 2000-1 U.S.
Dollar Invested Amount (calculated without regard to clauses (c)(iv) and (v) of
the definition of Series 2000-1 Purchaser U.S. Dollar Invested Amount) allocable
to Series 2000-1 CP Tranches on such day divided by 360 and (ii) the
Series 2000-1 CP Rate plus the accrued and unpaid Series 2000-1 Unused Fee in
respect of such day plus the accrued and unpaid Series 2000-1 Utilization Fee in
respect of such day;

 

provided, however, that for the purposes of calculating Series 2000-1 U.S.
Dollar Monthly Interest, the “Series 2000-1 Daily U.S. Dollar Interest Expense”
for any day following the date of determination shall be based on the allocable
portions of the Series 2000-1 U.S. Dollar Invested Amount, the ABR, Eurodollar
Rate, the Series 2000-1 CP Rate and the applicable Series 2000-1 Margin and the
Series 2000-1 Utilization Fee Rate, as of or in effect on such date of
determination; provided, further, that for any such day during the continuation
of a Series 2000-1 Early Amortization Period, the “Series 2000-1 Daily U.S.
Dollar Interest Expense” for such day shall be equal to the greater of (i) the
sum of the amounts calculated pursuant to clauses (a), (b) and (c) above and
(ii) the product of (x) the Series 2000-1 U.S. Dollar Invested Amount on such
day divided by 365 and (y) (A) the ABR in effect on such day plus 2.00% per
annum or (B) the CP Rate plus 2.00% per annum.

 

“Series 2000-1 Decrease” shall have the meaning assigned to such term in
Section 2.07(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Defaulting APA Bank” shall have the meaning assigned to such term
in Section 2.06(c) of the Series 2000-1 Supplement or to the term “Defaulting
APA Bank” or “Defaulting Investor” in the applicable Series 2000-1 Asset
Purchase Agreement.

 

“Series 2000-1 Dilution Reserve Ratio” shall mean, as of any Settlement Report
Date, and continuing until (but not including) the next Settlement Report Date,
an amount (expressed as a percentage) that is calculated for the Series 2000-1
U.S. Dollar VFC Certificate and the Series 2000-1 Euro VFC Certificate, as the
case may be, as follows:

 

DRR = [(c * d) + [(e  d) * (e / d)]] * f

 

where:

 

DRR = Series 2000-1 Dilution Reserve Ratio;

 

c =                                (i)                                     with
respect to each of the Series 2000-1 U.S. Dollar VFC Certificate and the
Series 2000-1 Euro VFC Certificate, 2.0 if the Servicer Guarantor’s corporate
credit rating by S&P is equal

 

95

--------------------------------------------------------------------------------


 

to or greater than “BBB-” or the corporate family rating by Moody’s is equal to
or greater than “Baa3”;

 

(ii)                                  with respect to each of the Series 2000-1
U.S. Dollar VFC Certificate and the Series 2000-1 Euro VFC Certificate, 2.25 if
the Servicer Guarantor’s corporate credit rating by S&P is equal to or greater
than “B+” but less than “BBB-” or the corporate family rating by Moody’s is
equal to or greater than “B1” but less than “Baa3”; or

 

(iii)                               with respect to each of the Series 2000-1
U.S. Dollar VFC Certificates and the Series 2000-1 Euro VFC Certificates, 2.5 if
the Servicer Guarantor’s corporate credit rating by S&P is “B” or below and the
corporate family rating by Moody’s is “B2” or below;

 

in each case, provided that if the Company has different ratings from S&P and
Moody’s at any time, the higher of the S&P or Moody’s rating shall apply;
provided, further, that if the difference in ratings is (1) two notches, the
rating between the two ratings shall apply and (2) more than two notches, the
rating one notch above the lower of the two ratings shall apply;

 

d  =                            the twelve month rolling average of the Dilution
Ratio that occurred during the period of twelve consecutive Settlement Periods
ending immediately prior to such earlier Settlement Report Date;

 

e  =                             the highest Dilution Ratio that occurred during
the period of twelve consecutive Settlement Periods ending prior to such earlier
Settlement Report Date; and

 

f  =                               the Dilution Period.

 

“Series 2000-1 Early Amortization Date Balance” shall have the meaning assigned
to the term “Termination Date Balance” in the applicable Series 2000-1 Asset
Purchase Agreement.

 

“Series 2000-1 Early Amortization Event” shall have the meanings assigned to
such term in Section 5.01 of the Series 2000-1 Supplement.

 

“Series 2000-1 Early Amortization Period” shall have the meanings assigned to
such term in Section 5.01 of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro Accrued Interest Subaccount” shall have the meaning assigned
to such term in Section 3A.02(a)(iv) of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro Additional Interest” shall have the meaning assigned to such
term in Section 3A.04(b)(ii) of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro Certificate Rate” shall mean, on any date of determination,
the average (weighted based on the respective outstanding amounts of each
Series 2000-1 Floating Tranche, each Series 2000-1 CP Tranche and each
Series 2000-1 Eurodollar Tranche) of the ABR, the Series 2000-1 CP Rate and
Eurodollar Rate in effect on such day plus, in the case

 

96

--------------------------------------------------------------------------------


 

of the ABR and the Eurodollar Rate, the applicable Series 2000-1 Applicable
Margin and in the case of the Series 2000-1 CP Rate, the Series 2000-1
Utilization Fee Rate in respect of the Series 2000-1 Euro VFC Certificate.

 

“Series 2000-1 Euro Concentration Account” shall have the meaning assigned to
such term in Section 3A.02(a)(i) of the Series 2000-1 Supplement.

 

“Series 2006-1 Euro Interest Shortfall” shall have the meaning assigned to such
term in Section 3.04(b)(ii) of this Supplement.

 

“Series 2000-1 Euro Invested Amount” shall mean, on any date of determination,
the aggregate sum of the Series 2000-1 Purchaser Euro Invested Amount for each
Series 2000-1 Purchaser on such date.

 

“Series 2000-1 Euro Monthly Interest” shall mean, with respect to any Accrual
Period, the sum of the Series 2000-1 Daily Euro Interest Expense for each day in
such Accrual Period.

 

“Series 2000-1 Euro Monthly Interest Distribution” shall have the meaning
assigned to such term in Section 3A.04(a)(i)(2) of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro Monthly Interest Payment” shall have the meaning assigned to
such term in Section 3A.06(a)(x) of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro Monthly Principal Payment” shall have the meaning assigned
to such term in Section 3A.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro Non-Principal Concentration Subaccount” shall mean the
account established by the Trustee pursuant to Section 3A.02(a)(iii) of the
Supplement.

 

“Series 2000-1 Euro Principal Concentration Subaccount” shall have the meaning
assigned to such term in Section 3A.02(a)(ii) of the Series 2000-1 Supplement.

 

“Series 2000-1 Euro VFC Certificate” shall mean the Series 2000-1 Euro VFC
Certificate executed and authenticated by the Trustee, substantially in the form
of Exhibit A-2 attached to the Series 2000-1 Supplement.

 

“Series 2000-1 Euro VFC Certificateholder” shall mean the registered holder of a
Series 2000-1 Euro VFC Certificate.

 

“Series 2000-1 Eurodollar Period” shall mean, with respect to the applicable VFC
Purchaser Group and any Series 2000-1 Eurodollar Tranche:

 

(a)                                  initially, following a Conduit Purchaser
Termination Event with respect to the related Series 2000-1 Conduit Purchaser or
any other Series 2000-1 Purchase with respect to the related Series 2000-1
Conduit Purchaser, the period commencing on such Conduit Purchaser Termination
Event with respect to the related Series 2000-1 Conduit Purchaser or any other
Series 2000-1 Purchase with respect to the related Series 2000-1 Conduit
Purchaser and ending one month thereafter; and

 

(b)                                 thereafter, each period commencing on the
last day of the immediately preceding Series 2000-1 Eurodollar Period applicable
to such Series 2000-1 Eurodollar Tranche and ending one month thereafter;

 

97

--------------------------------------------------------------------------------


 

provided that, all of the foregoing provisions relating to Series 2000-1
Eurodollar Periods are subject to the following:

 

(1)                                  if any Series 2000-1 Eurodollar Period
would otherwise end on a day that is not a Business Day, such Series 2000-1
Eurodollar Period shall be extended to the next succeeding Business Day unless
the result of such extension would be to carry such Series 2000-1 Eurodollar
Period into another calendar month in which event such Series 2000-1 Eurodollar
Period shall end on the immediately preceding Business Day;

 

(2)                                  any Series 2000-1 Eurodollar Period that
would otherwise extend beyond the Series 2000-1 Revolving Period shall end on
the last day of the Series 2000-1 Revolving Period; and

 

(3)                                  any Series 2000-1 Eurodollar Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Series 2000-1 Eurodollar Period) shall end on the last Business Day of a
calendar month.

 

“Series 2000-1 Eurodollar Tranche” shall mean, with respect to an applicable VFC
Purchaser Group, a portion of the Series 2000-1 Invested Amount with respect to
an applicable VFC Purchaser Group, for which the Series 2000-1 Monthly Interest
is calculated by reference to the Eurodollar Rate determined by reference to a
particular Series 2000-1 Eurodollar Period.

 

“Series 2000-1 Excluded Taxes” shall have the meaning assigned to such term in
Section 7.03(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Floating Tranche” shall mean, with respect to an applicable VFC
Purchaser Group, on or after a Conduit Purchaser Termination Event with respect
to the related Series 2000-1 Conduit Purchaser or any other Series 2000-1
Purchase with respect to the related Series 2000-1 Conduit Purchaser, that
portion of the Series 2000-1 Invested Amount with respect to such VFC Purchaser
Group not allocated to a Series 2000-1 Eurodollar Tranche for which the
Series 2000-1 Monthly Interest is calculated by reference to the ABR.

 

“Series 2000-1 FX Forward Agreement” shall mean a contract pursuant to a
Series 2000-1 FX Hedging Agreement between the Trustee and a FX Counterparty
whereby the Trustee agrees to sell at a certain date, a certain amount of any
U.S. Dollars, Pounds Sterling or Euros at the Forward Rate and the FX
Counterparty agrees to deliver U.S. Dollars or Euros on such date, and whereby
the maturity date of each Series 2000-1 FX Forward Agreement will be equal to
the corresponding maturity date of the relevant Series 2000-1 Eurodollar
Tranche, Series 2000-1 Floating Tranche or Series 2000-1 CP Tranche (or the
weighted average of the maturity dates of such tranches); provided further that
if, the Series 2000-1 Invested Amount has not been reduced to zero at the
Series 2000-1 Scheduled Maturity Date, the Trustee will enter into the last set
of Series 2000-1 FX Forward Agreements which will mature on the Business Day
immediately preceding the Series 2000-1 Final Maturity Date. For purposes of the
FX Hedging Policy maturity dates with respect to FX Forward Agreements will be
determined on the basis of this definition.

 

“Series 2000-1 FX Hedging Agreement” shall mean a currency hedge agreement
(including any Series 2000-1 FX Forward Agreements thereunder) pursuant to a
1992 International

 

98

--------------------------------------------------------------------------------


 

Swaps and Derivatives Association Master Agreement between the Trustee and a FX
Counterparty.

 

“Series 2000-1 Increase” shall have the meaning assigned to such term in
Section 2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Increase Amount” shall have the meaning assigned to such term in
Section 2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Increase Date” shall have the meaning assigned to such term in
Section 2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Indemnified Amounts” shall have the meaning assigned to such term
in Section 2.10(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Indemnified Parties” shall have the meaning assigned to such term
in Section 2.10(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Initial Euro Invested Amount” shall mean €212,500,000.00.

 

“Series 2000-1 Initial Invested Amount” shall mean the sum of the Series 2000-1
Initial U.S. Dollar Invested Amount and the Series 2000-1 Initial Euro Invested
Amount.

 

“Series 2000-1 Initial U.S. Dollar Invested Amount” shall mean $217,600,000.00.

 

“Series 2000-1 Initial Subordinated Interest Amount” shall mean the
Series 2000-1 Subordinated Interest Amount on the Series 2000-1 Issuance Date.

 

“Series 2000-1 Invested Amount” shall mean, on any date of determination,
together the Series 2000-1 U.S. Dollar Invested Amount and the Series 2000-1
Euro Invested Amount.

 

“Series 2000-1 Invested Percentage” shall mean, with respect to any Business
Day:

 

(a)                                  during the Series 2000-1 Revolving Period,
the percentage equivalent of a fraction, the numerator of which is the
Series 2000-1 Allocated Receivables Amount as of the end of the immediately
preceding Business Day and the denominator of which is the greater of (A) the
Aggregate Receivables Amount as of the end of the immediately preceding Business
Day and (B) the sum of the numerators used to calculate the Invested Percentage
for all Outstanding Series on the Business Day for which such percentage is
determined; and

 

(b)                                 during the Series 2000-1 Amortization
Period, the percentage equivalent of a fraction, the numerator of which is the
Series 2000-1 Allocated Receivables Amount as of the end of the last Business
Day of the Series 2000-1 Revolving Period (provided that if during the
Series 2000-1 Amortization Period, the amortization periods of all other
Outstanding Series which were outstanding prior to the commencement of the
Series 2000-1 Amortization Period commence, then, from and after the date the
last of such series commences its Amortization Period, the numerator shall be
the Series 2000-1 Allocated Receivables Amount as of the end of the Business Day
preceding such date) and the denominator of which is the greater of (A) the
Aggregate Receivables Amount as of the end of the immediately preceding Business
Day and (B) the sum of

 

99

--------------------------------------------------------------------------------


 

the numerators used to calculate the Invested Percentage for all Outstanding
Series on the Business Day for which such percentage is determined.

 

“Series 2000-1 Issuance Date” shall mean April 18, 2006.

 

“Series 2000-1 Loss Amount”, with respect to any VFC Purchaser Group, shall have
the meaning assigned to the term “Loss Amount” in the applicable Series 2000-1
Asset Purchase Agreement.

 

“Series 2000-1 Loss Reserve Ratio” shall mean, on any Settlement Report Date,
and continuing until (but not including) the next Settlement Report Date, an
amount (expressed as a percentage) that is calculated for the Series 2000-1 U.S.
Dollar VFC Certificate and the Series 2000-1 Euro VFC Certificate, as the case
may be, as follows:

 

LRR = [(a * b)/c] * d * e

 

where:

 

LRR = Series 2000-1 Loss Reserve Ratio;

 

a  =                             the aggregate Principal Amount of Receivables
contributed by Huntsman International to the Company (and in which a
Participation and a security interest has been granted by the Company to the
Trust) during the three Settlement Periods immediately preceding such earlier
Settlement Report Date;

 

b  =                            the highest three month rolling average of the
Aged Receivables Ratio that occurred during the period of twelve consecutive
Settlement Periods ending prior to such earlier Settlement Report Date;

 

c  =                             the Aggregate Receivables Amount as of the last
day of the Settlement Period immediately preceding such earlier Settlement
Report Date;

 

d =                               (i)                         with respect to
each of the Series 2000-1 U.S. Dollar VFC Certificate and the Series 2000-1 Euro
VFC Certificate, 2.0 if the Servicer Guarantor’s corporate credit rating by S&P
is equal to or greater than “BBB-” or the corporate family rating by Moody’s is
greater than or equal to “Baa3”;

 

                                                (ii)                      with
respect to each of the Series 2000-1 U.S. Dollar VFC Certificate and the
Series 2000-1 Euro VFC Certificate, 2.25 if the Servicer Guarantor’s corporate
credit rating by S&P is equal to or greater than “B+” but less than “BBB-” or
the corporate family rating by Moody’s is equal to or greater than “B1” but less
than “Baa3”; or

 

                                                (iii)                   with
respect to each of the Series 2000-1 U.S. Dollar VFC Certificate and the
Series 2000-1 Euro VFC Certificate, 2.5 if the Servicer Guarantor’s corporate
credit rating by S&P is “B” or below and the corporate family rating by Moody’s
is “B2” or below;

 

100

--------------------------------------------------------------------------------


 

in each case, provided that if the Company has different ratings from S&P and
Moody’s at any time, the higher of the S&P or Moody’s rating shall apply;
provided, further, that if the difference in ratings is (1) two notches, the
rating between the two ratings shall apply and (2) more than two notches, the
rating one notch above the lower of the two ratings shall apply; and

 

e =                                Payment Terms Factor.

 

“Series 2000-1 Majority Purchasers” shall mean (i) on any day prior to the
occurrence of a Conduit Purchaser Termination Event, the Series 2000-1 Conduit
Purchasers and the Series 2000-1 APA Banks having, in the aggregate, more than
50% of the Series 2000-1 Aggregate Commitment Amount and (ii) on or after the
occurrence of a Conduit Purchaser Termination Event, the Series 2000-1 APA Banks
having, in the aggregate, more than 50% of the Series 2000-1 Aggregate
Commitment Amount.

 

“Series 2000-1 Maximum Commitment Amount” shall mean initially $510,000,000, as
such amount may be reduced from time to time in accordance with the Transaction
Documents.

 

“Series 2000-1 Maximum Invested Amount” shall mean, on any day, the lesser of
(a) the Series 2000-1 Maximum Commitment Amount as of such day divided by 1.02
and (b) the Aggregate Receivables Amount as of such day minus the Series 2000-1
Required Subordinated Amount as of such day.

 

“Series 2000-1 Minimum Ratio” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) that is calculated for the Series 2000-1 U.S. Dollar
VFC Certificate and the Series 2000-1 Euro VFC Certificate, as the case may be,
as follows:

 

MR = (a * b) + c

 

where:

 

MR = Series 2000-1 Minimum Ratio;

 

a  =                             the average of the Dilution Ratio during the
period of the twelve consecutive Settlement Periods ending prior to such earlier
Settlement Report Date;

 

b  =                            the Dilution Period; and

 

c  =                             with respect to each of the Series 2000-1 U.S.
Dollar VFC Certificate and the Series 2000-1 Euro VFC Certificate, 12.5%.

 

“Series 2000-1 Monthly Interest” shall mean, together, the Series 2000-1 U.S.
Dollar Monthly Interest and the Series 2000-1 Euro Monthly Interest.

 

“Series 2000-1 Monthly Servicing Fee” shall have the meaning assigned to such
term in Section 6.01 of the Series 2000-1 Supplement.

 

101

--------------------------------------------------------------------------------


 

“Series 2000-1 Non-Defaulting APA Bank” shall have the meaning assigned to such
term in Section 2.06(c) of the Series 2000-1 Supplement or to the term
“Non-Defaulting APA Bank” or “Non-Defaulting Investor” in the applicable
Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1 Non-Excluded Taxes” shall have the meaning assigned to such term
in Section 7.03(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Non-Principal Concentration Subaccounts” shall mean each of the
accounts designated as such and established by the Trustee pursuant to
Section 3A.02(a)(ii) of the Series 2000-1 Supplement.

 

“Series 2000-1 Optional Termination Date” shall have the meaning assigned to
such term in Section 2.14 of the Series 2000-1 Supplement.

 

“Series 2000-1 Other Taxes” shall have the meaning assigned to such term in
Section 7.03(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Participants” shall have the meaning assigned in
Section 11.10(f) of the Series 2000-1 Supplement.

 

“Series 2000-1 Percentage Factor” shall mean the fraction, expressed as a
percentage, computed on any date of determination as follows:  (i) the
Series 2000-1 Target Receivables Amount on such date, divided by (ii) the
Series 2000-1 Allocated Receivables Amount plus any funds on deposit in the
subaccount for the General Reserve Account relating to Series 2000-1.  The
Series 2000-1 Percentage Factor shall be calculated by the Master Servicer on
the Series 2000-1 Issuance Date.  Thereafter, until the Series 2000-1
Termination Date, the Master Servicer shall recompute the Series 2000-1
Percentage Factor as of the close of business on each Business Day and report
such recomputations to the Administrative Agent and the Funding Agents in the
Daily Report, Monthly Settlement Report and as otherwise requested by the
Administrative Agent or either Funding Agent.  The Series 2000-1 Percentage
Factor shall remain constant from the time as of which any such computation or
recomputation is made until the time as of which the next such recomputation
shall be made, notwithstanding any additional Receivables arising or any
Series 2000-1 Increase or Series 2000-1 Decrease during any period between
computations of the Series 2000-1 Percentage Factor.  The Series 2000-1
Percentage Factor shall remain constant at 100% at all times on and after the
date upon which the Series 2000-1 Amortization Period commences until such time
as the respective Funding Agents, on behalf of the Series 2000-1 Conduit
Purchasers and the Series 2000-1 APA Banks in its VFC Purchaser Group, shall
have received the Series 2000-1 Aggregate Unpaids in cash.

 

“Series 2000-1 Pound Sterling Accrued Interest Subaccount” shall have the
meaning assigned to such term in Section 3A.02(a)(iv) of the Series 2000-1
Supplement.

 

“Series 2000-1 Pound Sterling Concentration Account” shall mean the account
established by the Trustee pursuant to Section 3A.02(a)(i) of the Supplement.

 

“Series 2000-1 Pound Sterling Non-Principal Concentration Subaccount” shall mean
the account established by the Trustee pursuant to Section 3A.02(a)(iii) of the
Supplement.

 

“Series 2000-1 Pound Sterling Principal Concentration Subaccount” shall mean the
account established by the Trustee pursuant to Section 3A.02(a)(ii) of the
Supplement.

 

102

--------------------------------------------------------------------------------


 

“Series 2000-1 Principal Concentration Subaccounts” shall mean each of the
accounts designated as such and established by the Trustee pursuant to
Section 3A.02(a)(ii) of the Series 2000-1 Supplement.

 

“Series 2000-1 Program Costs” shall mean, for any Business Day, the sum of:

 

(a)                                  all expenses, indemnities and other amounts
due and payable to the Series 2000-1 Purchasers and the Funding Agent under the
Pooling Agreement or the Series 2000-1 Supplement (including any Series 2000-1
Article VII Costs);

 

(b)                                 the product of (i) all unpaid fees and
expenses due and payable to counsel to, and independent auditors of, the Company
(other than fees and expenses payable on or in connection with the closing of
the issuance of the Series 2000-1 VFC Certificate) and (ii) a fraction, the
numerator of which is the Series 2000-1 Aggregate Commitment Amount on such
Business Day, and the denominator of which is the sum of (x) the Invested Amount
on such Business Day for all Series then Outstanding (excluding Series 2000-1),
and (y) the Series 2000-1 Aggregate Commitment Amount on such Business Day; and

 

(c)                                  all unpaid fees and expenses due and
payable to the Series 2000-1 Rating Agencies.

 

“Series 2000-1 Purchase” shall mean any assignment by any Series 2000-1 Conduit
Purchaser to the Series 2000-1 APA Banks in its VFC Purchaser Group of all or a
portion of such Series 2000-1 Conduit Purchaser’s right, title and interest in
and to its Series 2000-1 Purchaser Invested Amount pursuant to Section 2.01 of
the applicable Series 2000-1 Asset Purchase Agreement and Section 2.06 of the
Series 2000-1 Supplement.

 

“Series 2000-1 Purchase Amount” shall have the meaning assigned to such term in
the applicable Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1 Purchase Date” shall have the meaning assigned to such term in
the applicable Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1 Purchase Percentage” shall have the meaning assigned to such term
in the applicable Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1 Purchase Price” shall have the meaning assigned to such term in
the applicable Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1 Purchaser” shall mean, prior to a Conduit Purchaser Termination
Event with respect to a Series 2000-1 Conduit Purchaser, such Series 2000-1
Conduit Purchaser and each Series 2000-1 Acquiring Purchaser, and on and after a
Conduit Purchaser Termination Event with respect to a Series 2000-1 Conduit
Purchaser or a Series 2000-1 Purchase with respect to a Series 2000-1 Conduit
Purchaser, the Series 2000-1 APA Banks in its VFC Purchaser Group and each
Series 2000-1 Acquiring Purchaser with respect to such VFC Purchaser Group.

 

“Series 2000-1 Purchaser Euro Invested Amount” shall mean:

 

(a)                                  with respect to a Series 2000-1 Conduit
Purchaser on the Series 2000-1 Issuance Date, an amount equal to the relevant
VFC Purchaser Group’s VFC Pro Rata Share of the Series 2000-1 Initial Euro
Invested Amount;

 

103

--------------------------------------------------------------------------------


 

(b)                                 if a Series 2000-1 Conduit Purchaser does
not fund any or all of the Series 2000-1 Initial Euro Invested Amount on such
Series 2000-1 Issuance Date (x) with respect to such Series 2000-1 Conduit
Purchaser, the Series 2000-1 Initial Euro Invested Amount so funded by such
Series 2000-1 Conduit Purchaser and (y) with respect to the related
Series 2000-1 APA Banks an amount equal to such Series 2000-1 APA Bank’s
Series 2000-1 Commitment Percentage of the Series 2000-1 Initial Euro Invested
Amount so funded by such Series 2000-1 APA Bank;

 

(c)                                  with respect to any date of determination
after the Series 2000-1 Issuance Date, an amount equal to:

 

(i)                                     the Series 2000-1 Initial Euro Invested
Amount allocable to the Series 2000-1 VFC Certificate Interest of such
Series 2000-1 Purchaser on the immediately preceding Business Day, (or, with
respect to the day as of which such Series 2000-1 Purchaser becomes a
Series 2000-1 Purchaser, whether pursuant to Section 2.06 of the Series 2000-1
Supplement, by executing a counterpart of the Series 2000-1 Supplement, a
Series 2000-1 Commitment Transfer Supplement or otherwise, the portion of the
transferor’s Series 2000-1 Purchaser Euro Invested Amount being purchased), plus

 

(ii)                                  the amount of its VFC Pro Rata Share of
any Series 2000-1 Increase Amount pursuant to Section 2.05 of the Series 2000-1
Supplement made on such day, minus

 

(iii)                               the amount of any distributions received and
applied to such Series 2000-1 Purchaser pursuant to Section 2.07 or
Section 3A.06(c)(ii) of the Series 2000-1 Supplement on such day, minus

 

(iv)                              the aggregate Series 2000-1 Allocable
Charged-Off Amount allocable to the Series 2000-1 VFC Certificate Interest of
such Series 2000-1 Purchaser on or prior to such date pursuant to
Section 3A.05(b)(ii) of the Series 2000-1 Supplement, plus

 

(v)                                 the aggregate Series 2000-1 Allocable
Recoveries Amount allocate to the Series 2000-1 VFC Certificate Interest of such
Series 2000-1 Purchaser on or prior to such date pursuant to
Section 3A.05(c)(i) of the Series 2000-1 Supplement.

 

(d)                                 For purposes of determining the Dollar
equivalent of the Series 2000-1 Purchaser Euro Invested Amount, the
Series 2000-1 Purchaser Euro Invested Amount shall be converted to U.S. Dollars
at the Spot Rate.

 

“Series 2000-1 Purchaser Invested Amount” shall mean, the Series 2000-1
Purchaser U.S. Dollar Invested Amount and the Series 2000-1 Purchaser Euro
Invested Amount.

 

“Series 2000-1 Purchaser U.S. Dollar Invested Amount” shall mean:

 

(a)                                  with respect to a Series 2000-1 Conduit
Purchaser on the Series 2000-1 Issuance Date, an amount equal to the relevant
VFC Purchaser Group’s VFC Pro Rata Share of the Series 2000-1 Initial U.S.
Dollar Invested Amount;

 

104

--------------------------------------------------------------------------------


 

(b)                                 if a Series 2000-1 Conduit Purchaser does
not fund any or all of the Series 2000-1 Initial U.S. Dollar Invested Amount on
such Series 2000-1 Issuance Date (x) with respect to such Series 2000-1 Conduit
Purchaser, the Series 2000-1 Initial U.S. Dollar Invested Amount so funded by
such Series 2000-1 Conduit Purchaser and (y) with respect to the related
Series 2000-1 APA Banks an amount equal to such Series 2000-1 APA Bank’s
Series 2000-1 Commitment Percentage of the Series 2000-1 Initial U.S. Dollar
Invested Amount so funded by such Series 2000-1 APA Bank;

 

(c)                                  with respect to any date of determination
after the Series 2000-1 Issuance Date, an amount equal to:

 

(i)                                     the Series 2000-1 Initial U.S. Dollar
Invested Amount allocable to the Series 2000-1 VFC Certificate Interest of such
Series 2000-1 Purchaser on the immediately preceding Business Day, (or, with
respect to the day as of which such Series 2000-1 Purchaser becomes a
Series 2000-1 Purchaser, whether pursuant to Section 2.06 of the Series 2000-1
Supplement, by executing a counterpart of the Series 2000-1 Supplement, a
Series 2000-1 Commitment Transfer Supplement or otherwise, the portion of the
transferor’s Series 2000-1 Purchaser U.S. Dollar Invested Amount being
purchased), plus

 

(ii)                                  the amount of its VFC Pro Rata Share of
any Series 2000-1 Increase Amount pursuant to Section 2.05 of the Series 2000-1
Supplement made on such day, minus

 

(iii)                               the amount of any distributions received and
applied to such Series 2000-1 Purchaser pursuant to Section 2.07 or
Section 3A.06(c)(ii) of the Series 2000-1 Supplement on such day, minus

 

(iv)                              the aggregate Series 2000-1 Allocable
Charged-Off Amount allocable to the Series 2000-1 VFC Certificate Interest of
such Series 2000-1 Purchaser on or prior to such date pursuant to
Section 3A.05(b)(ii) of the Series 2000-1 Supplement, plus

 

(v)                                 the aggregate Series 2000-1 Allocable
Recoveries Amount allocate to the Series 2000-1 VFC Certificate Interest of such
Series 2000-1 Purchaser on or prior to such date pursuant to
Section 3A.05(c)(i) of the Series 2000-1 Supplement.

 

“Series 2000-1 Purchase Price Deficit” shall have the meaning assigned to such
term in Section 2.06(c) of the Series 2000-1 Supplement.

 

“Series 2000-1 Rating Agencies” shall mean the collective reference to S&P and
Moody’s.

 

“Series 2000-1 Ratio” shall mean the greater of (i) the sum of the Series 2000-1
Dilution Reserve Ratio and the Series 2000-1 Loss Reserve Ratio and (ii) the
Series 2000-1 Minimum Ratio.

 

“Series 2000-1 Reduction Percentage” shall mean, with respect to any
Series 2000-1 Purchase for which there is a Series 2000-1 Loss Amount, the
percentage equivalent of a fraction, the numerator of which is the applicable
Series 2000-1 Loss Amount for such Series

 

105

--------------------------------------------------------------------------------


 

2000-1 Purchase and the denominator of which is the sum of (i) the Series 2000-1
Early Amortization Date Balance and (ii) such Series 2000-1 Loss Amount.

 

“Series 2000-1 Register” shall have the meaning assigned to such term in
Section 11.10(d) of the Series 2000-1 Supplement.

 

“Series 2000-1 Required APA Banks” shall mean, on any day, the Series 2000-1 APA
Banks having, in the aggregate, more than 51% of the Series 2000-1 Aggregate
Commitment Amount.

 

“Series 2000-1 Required Subordinated Amount” shall mean:

 

(a)                                  on any date of determination during the
Series 2000-1 Revolving Period, an amount equal to the sum of:

 

(i)                                     an amount equal to the product of
(A) the Series 2000-1 Invested Amount on such day (after giving effect to any
increase or decrease thereof on such day) and (B) a fraction the numerator of
which is the Series 2000-1 Ratio and the denominator of which is one minus the
Series 2000-1 Ratio;

 

(ii)                                  the product of (A) the Series 2000-1
Invested Amount (after giving effect to any increase or decrease thereof on such
day) and (B) a fraction the numerator of which is the Series 2000-1 Carrying
Cost Reserve Ratio in effect for the Accrual Period in which such day falls and
the denominator of which is one minus the Series 2000-1 Ratio; and

 

(iii)                               the product of (A) the aggregate Principal
Amount of Receivables in the Trust on such day, (B) a fraction the numerator of
which is the Series 2000-1 Invested Amount on such day, and the denominator of
which is the sum of (1) the Series 2000-1 Aggregate Commitment Amount on such
day (after giving effect to any increase or decrease thereof on such day) and
(2) the Invested Amount on such day for all other Series then outstanding and
(C) a fraction the numerator of which is the Servicing Reserve Ratio and the
denominator of which is one minus the Series 2000-1 Ratio;  and

 

(b)                                 on any date of determination during the
Series 2000-1 Amortization Period, an amount equal to the Series 2000-1 Required
Subordinated Amount on the last Business Day of the Series 2000-1 Revolving
Period; provided that such amount shall be adjusted on each Special Allocation
Settlement Report Date, if any, as set forth in Section 3A.05(b)(i) and
Section 3A.05(c)(ii) of the Series 2000-1 Supplement.

 

“Series 2000-1 Revolving Period” shall mean the period commencing on the
Existing Series 2000-1 Issuance Date and terminating on the earlier to occur of
the close of business on (i) the date on which a Series 2000-1 Early
Amortization Period is declared to commence or automatically commences and
(ii) the Series 2000-1 Commitment Termination Date.

 

“Series 2000-1 Scheduled Commitment Termination Date” shall mean (i) April 17,
2009, as may be extended for an additional 364 days from time to time in writing
by the Series 2000-1 Conduit Purchasers, the Funding Agents and the
Series 2000-1 APA Banks or (ii) the Series 2000-1 Optional Termination Date.

 

106

--------------------------------------------------------------------------------


 

“Series 2000-1 Signing Date” shall mean the date of the Amended and Restated
Series 2000-1 Supplement.

 

“Series 2000-1 Subordinated Interest Amount” shall mean, for any date of
determination, an amount equal to (i) the Series 2000-1 Allocated Receivables
Amount minus (ii) the Series 2000-1 Adjusted Invested Amount.

 

“Series 2000-1 Subordinated Interest Increase Amount” shall have the meaning
assigned to such term in Section 2.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 Subordinated Interest Reduction Amount” shall have the meaning
assigned in Section 2.07(b) of the Series 2000-1 Supplement.

 

“Series 2000-1 Subordinated Interests” shall have the meaning assigned to such
term in Section 2.02(b) of the Series 2000-1 Supplement.

 

“Series 2000-1 Supplement” shall mean the First Amended and Restated Supplement
to the Pooling Agreement relating to the Series 2000-1 Investor Certificates.

 

“Series 2000-1 Target Receivables Amount” shall mean, on any date of
determination, the sum of (i) the Series 2000-1 Invested Amount on such day and
(ii) the Series 2000-1 Required Subordinated Amount for such day.

 

“Series 2000-1 Transfer Effective Date” shall have the meaning specified in the
Form of Transfer Supplement or Assignment and Acceptance attached to the
applicable Series 2000-1 Asset Purchase Agreement.

 

“Series 2000-1 Transfer Issuance Date” shall mean the date on which a
Series 2000-1 Commitment Transfer Supplement becomes effective pursuant to the
terms of such Series 2000-1 Commitment Transfer Supplement.

 

“Series 2000-1 Unallocated Balance” shall mean, on any Business Day with respect
to the APA Banks and the Series 2000-1 APA Banks’ Series 2000-1 Purchaser
Invested Amount, the sum of (A) the portion of the Series 2000-1 Invested Amount
for which interest is then being calculated by reference to the ABR and (B) the
portion of the Series 2000-1 Invested Amount allocated to any Series 2000-1
Eurodollar Tranche that expires on such Business Day.

 

“Series 2000-1 Unused Fee” shall have the meaning assigned to such term in
Section 2.09(b) of the Series 2000-1 Supplement.

 

“Series 2000-1 Unused Fee Rate” shall have the meaning assigned to such term in
the Fee Letter.

 

“Series 2000-1 U.S. Dollar Accrued Interest Subaccount” shall have the meaning
assigned to such term in Section 3A.02(a)(iv) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Additional Interest” shall have the meaning assigned
to such term in Section 3A.04(b)(i) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Certificate Rate” shall mean, on any date of
determination, the average (weighted based on the respective outstanding amounts
of each Series 2000-1

 

107

--------------------------------------------------------------------------------


 

Floating Tranche, each Series 2000-1 CP Tranche and each Series 2000-1
Eurodollar Tranche) of the ABR, the Series 2000-1 CP Rate and Eurodollar Rate in
effect on such day plus, in the case of the ABR and the Eurodollar Rate, the
applicable Series 2000-1 Applicable Margin and in the case of the Series 2000-1
CP Rate, the Series 2000-1 Utilization Fee Rate in respect of the Series 2000-1
U.S. Dollar VFC Certificate.

 

“Series 2000-1 U.S. Dollar Concentration Account” shall mean the account
designated as such and established by the Trustee pursuant to
Section 3A.02(a)(i) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Interest Shortfall” shall have the meaning assigned
to such term in Section 3A.04(b)(i) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Invested Amount” shall mean, on any date of
determination, the aggregate sum of the Series 2000-1 Purchaser U.S. Dollar
Invested Amount for each Series 2000-1 Purchaser on such date.

 

“Series 2000-1 U.S. Dollar Monthly Interest” shall mean, with respect to any
Accrual Period, the sum of the Series 2000-1 Daily U.S. Dollar Interest Expense
for each day in such Accrual Period.

 

“Series 2000-1 U.S. Dollar Monthly Interest Distribution” shall have the meaning
assigned to such term in Section 3A.04(a)(i)(1) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Monthly Interest Payment” shall have the meaning
assigned to such term in Section 3A.06(a)(x) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Monthly Principal Payment” shall have the meaning
assigned to such term in Section 3A.05(a) of the Series 2000-1 Supplement.

 

“Series 2000-1 U.S. Dollar Non-Principal Concentration Subaccount” shall mean
the account established by the Trustee pursuant to Section 3A.02(a)(iii) of the
Supplement.

 

“Series 2000-1 U.S. Dollar Principal Concentration Subaccount” shall mean the
account established by the Trustee pursuant to Section 3A.02(a)(ii) of the
Supplement.

 

“Series 2000-1 U.S. Dollar VFC Certificateholder” shall mean the registered
holder of a Series 2000-1 U.S. Dollar VFC Certificate.

 

“Series 2000-1 U.S. Dollar VFC Certificate” shall mean the Series 2000-1 U.S.
Dollar VFC Certificate executed and authenticated by the Trustee, substantially
in the form of Exhibit A-1 attached to the Series 2000-1 Supplement.

 

“Series 2000-1 Utilization Fee” shall have the meaning assigned to such term in
Section 2.09(c) of the Series 2000-1 Supplement.

 

“Series 2000-1 Utilization Fee Rate” shall have the meaning assigned to such
term in the Fee Letter.

 

“Series 2000-1 VFC Certificate Interest” shall mean, with respect to any
Series 2000-1 VFC Certificate, each undivided percentage interest in such
Series 2000-1 VFC Certificate acquired by (i) the Series 2000-1 Conduit
Purchaser in connection with the initial purchase of

 

108

--------------------------------------------------------------------------------


 

such Series 2000-1 VFC Certificate or any Series 2000-1 Increase or (ii) any
related Series 2000-1 APA Bank becoming a Series 2000-1 Purchaser hereunder
pursuant to a transfer in accordance with Section 2.03(a) of the Supplement of
such Series 2000-1 VFC Certificate Interest or any Series 2000-1 Increase in the
Series 2000-1 Invested Amount.

 

“Series 2000-1 VFC Certificateholders” shall mean, collectively, the
Series 2000-1 U.S. Dollar VFC Certificateholders and the Series 2000-1 Euro VFC
Certificateholders.

 

“Series 2000-1 VFC Certificates” shall mean, those Investor Certificates
designated as the Series 2000-1 U.S. Dollar VFC Certificate and the
Series 2000-1 Euro VFC Certificates.

 

“Series 2000-1 VFC Certificateholder’s Interest” shall have the meaning assigned
to such term in Section 2.02(a) of the Series 2000-1 Supplement.

 

“Series 2001-1 Indenture Supplement” shall mean the Series 2001-1 Supplement
dated as of June 26, 2001 to Base Indenture among Huntsman International
Asset-Backed Securities Ltd, The Chase Manhattan Bank, London Branch and Chase
Manhattan Bank (Ireland) plc.

 

“Series 2001-1 Redemption Date” shall mean the date upon which the Series 2001-1
Term Certificates (as defined in the Series 2001-1 Supplement) and the
Series 2001-1 Notes (as defined in the Series 2001-1 Indenture Supplement) have
been paid in full.

 

“Series 2001-1 Supplement” shall mean the Series 2001-1 Supplement dated as
June 26, 2001 to Amended and Restated Pooling Agreement among the Company, the
Master Servicer and the Trustee.

 

“Tax Credit” shall have the meaning assigned to such term in Section 7.03(e) of
the Series 2000-1 Supplement.

 

“Tax Payment” shall have the meaning assigned to such term in Section 7.03(e) of
the Series 2000-1 Supplement.

 

“Transaction Parties” shall have the meaning assigned to such term in
Section 2.06(d) of the Series 2000-1 Supplement or Section 3.01 (or
corresponding section) of the applicable Series 2000-1 Asset Purchase Agreement.

 

“VFCC” shall means Variable Funding Capital Company, LLC, a Delaware limited
liability company.

 

“VFC Pro Rata Share” means, with respect to a VFC Purchaser Group, the aggregate
of the Series 2000-1 Commitment Percentage of all Series 2000-1 APA Banks in
such VFC Purchaser Group.

 

“VFC Purchaser Group” means a group consisting of a Series 2000-1 Conduit
Purchaser, Series 2000-1 APA Banks and a Funding Agent for such Series 2000-1
Conduit Purchaser and Series 2000-1 APA Banks, as specified in Schedule I or a
Series 2000-1 Commitment Transfer Supplement.

 

“Wachovia conduit” shall mean, as applicable, (a) VFCC and any successor
thereto, or (b) any Series 2000-1 Acquiring Purchaser who becomes party to the
Supplement at any time by entering into a Series 2000-1 Commitment Transfer
Supplement with VFCC, provided that at the time such Series 2000-1 Commitment
Transfer Supplement becomes effective all

 

109

--------------------------------------------------------------------------------


 

references to VFCC in any of the Transaction Documents as amended and
supplemented from time to time, including all defined terms therein, shall be
references to such Series 2000-1 Acquiring Purchaser.

 

“Wachovia VFC Purchaser Group” shall mean the VFC Purchaser Group consisting of
Wachovia Capital Markets LLC, as a Funding Agent, VFCC, as a Series 2000-1
Conduit Purchaser and Wachovia Capital Markets LLC, as a Series 2000-1 APA Bank.

 

110

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Notices

 

JPMORGAN VFC PURCHASER GROUP

 

 

If to Jupiter:

 

 

Jupiter Securitization Corporation

c/o JPMorgan Chase Bank, N.A.

10 South Dearborn

Mail Code IL1-0079

Chicago, IL 60670

Attention:

Asset Backed Securities – Conduits/D’Andrea Anderson

Telephone:

+1 312 732 7206

Telecopier:

+1 312 732 1844

 

 

If to the Funding Agent:

 

 

J.P. Morgan Chase Bank, N.A.

125 London Wall

London EC2Y 5AJ

Attention:

Transaction Management Asset Back Securities-Conduits

Telephone:

+44 20 7777 0843

Telecopy:

+ 44 20 7777 4732

 

 

with a copy to:

 

 

J.P. Morgan Chase Bank, N.A.

10 South Dearborn

Mailcode: IL9-0079

Chicago, IL 60670

Attention:

Asset Backed Securities – Conduits/D’Andrea Anderson

Telephone:

+1 312 732 7206

Telecopier:

+1 312 732 1844

 

 

with a copy to:

 

 

If to the Series 2000-1 APA Bank:

 

 

J.P. Morgan Chase Bank, N.A.

125 London Wall

London EC2Y 5AJ

Attention:

Transaction Management Asset Back Securities-Conduits

Telephone:

+44 20 7777 0843

Telecopy:

+ 44 20 7777 4732

 

 

with a copy to:

 

 

J.P. Morgan Chase Bank, N.A.

10 South Dearborn

Mailcode: IL9-0079

 

111

--------------------------------------------------------------------------------


 

Chicago, IL 60670

Attention:

Asset Backed Securities – Conduits D’Andrea Anderson

Telephone:

+1 312 732 7206

Telecopier:

+1 312 732 1844

 

 

WACHOVIA VFC PURCHASER GROUP

 

 

If to VFCC:

 

 

Variable Funding Capital Company LLC

c/o Wachovia Capital Markets, LLC

One Wachovia Center, TW-16

Charlotte, North Carolina 28288

Attention:  Conduit Administration

Facsimile No: +1 (704) 383-6036

 

 

If to the Funding Agent:

 

 

Wachovia Capital Markets, LLC

One Wachovia Center, TW-16

Charlotte, North Carolina 28288

Attention:  Conduit Administration

Facsimile No: +1 (704) 383-6036

 

 

If to the Series 2000-1 APA Bank:

 

 

Wachovia Bank, National Association

One Wachovia Center, TW-16

Charlotte, North Carolina 28288

Attention:  Conduit Administration

Facsimile No: +1 (704) 383-6036

 

 

ADMINISTRATIVE AGENT

 

 

J.P. Morgan Chase Bank, N.A.

125 London Wall

London EC2Y 5AJ

Attention:

Transaction Management Asset Back Securities-Conduits

Telephone:

+44 20 7777 0843

Telecopy:

+ 44 20 7777 4732

 

 

with a copy to:

 

 

J.P. Morgan Chase Bank, N.A.

10 South Dearborn

Mailcode: IL9-0079

Chicago, IL 60670

Attention:

Asset Backed Securities – Conduits/D’Andrea Anderson

Telephone:

+1 312 732 7206

Telecopier:

+1 312 732 1844

 

112

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Form of Series 2000-1 U.S. Dollar VFC Certificate

 

REGISTERED
NO. VFC [ ]

UP TO $      .00 SERIES
2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT*
(OF UP TO $[ ] SERIES
2000-1 INVESTED AMOUNT ISSUED)

 

--------------------------------------------------------------------------------

*THE SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT OF THIS SERIES 2000-1
U.S. DOLLAR VFC CERTIFICATE IS SUBJECT TO CHANGE AS DESCRIBED HEREIN.

 

ATHIS SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  NEITHER THIS
SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATE NOR ANY PORTION HEREOF MAY BE OFFERED
OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION PROVISIONS.

 

THIS SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATE IS NOT PERMITTED TO BE
TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN
COMPLIANCE WITH THE TERMS OF THE POOLING AGREEMENT AND SUPPLEMENT REFERRED TO
HEREIN.

 

This Series 2000-1 U.S. Dollar VFC Certificate evidences a fractional undivided
interest in the assets of the

 

HUNTSMAN MASTER TRUST

 

the corpus of which consists of receivables representing amounts payable for
goods or services, which receivables have been purchased by Huntsman
International LLC, a limited liability company organized under the laws of the
State of Delaware, which contributed such receivables to Huntsman Receivables
Finance LLC, a limited liability company organized under the laws of the state
of Delaware, which in turn granted a participation and a security interest in
such receivables to the HUNTSMAN MASTER TRUST.

 

(Not an interest in or recourse obligation of
Huntsman (Europe) BVBA, Huntsman Receivables Finance LLC
or any of their respective Affiliates)

 

The U.S. Master Trust is categorized as an unregulated collective investment
scheme in the United Kingdom and accordingly no selling documents or placement
memorandum in relation to the VFC Certificate may be lawfully issued or passed
on to persons in the United Kingdom other than persons who fall within one or
more of the categories of persons in Article 11(3) of The Financial Services
(Investment Advertisements) (Exemptions) Order 1996 (as amended) of the United
Kingdom.

 

113

--------------------------------------------------------------------------------


 

This certifies that

 

[NAME OF CERTIFICATEHOLDER]

 

(the “Series 2000-1 U.S. Dollar VFC Certificateholder”) is the registered owner
of a fractional undivided interest in the assets (insofar as such assets consist
of the “Participation” as hereinafter defined) of Huntsman Master Trust (the
“Trust”) originally created pursuant to the Pooling Agreement, dated as of
December 21, 2000 (as amended and restated as of June 26, 2001 and April 18,
2006 and as the same may from time to time be further amended, restated,
supplemented or otherwise modified thereafter, the “Pooling Agreement”), by and
among Huntsman Receivables Finance LLC, a limited liability company organized
under the laws of the State of Delaware (the “Company”), Huntsman (Europe) BVBA,
a corporation organized under the laws of Belgium, as Master Servicer (the
“Master Servicer”), and J.P. Morgan Bank (Ireland) plc, a banking authority
organized under the laws of Ireland, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee”) for the Trust, as supplemented by
the Amended and Restated Series 2000-1 Supplement, dated as of April 18, 2006
(as amended, supplemented or otherwise modified from time to time, the
“Supplement”, collectively, with the Pooling Agreement, the “Agreement”), by and
among the Company, the Master Servicer, the Trustee, the several financial
institutions party thereof as funding agents (the “Funding Agents”), the
Series 2000-1 Conduit Purchasers, the Series 2000-1 APA Banks named therein and
from time to time parties thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent.  The corpus of the Trust consists of a Participation and
security interest granted by the Company to the Trustee in relation to the
Receivables and all other Participation Assets referred to in the Agreement, all
on the terms set out in the Agreement and including all of the rights thereby
conferred on the Series 2000-1 U.S. Dollar VFC Certificateholders (and on the
Trustee for their benefit) (the “Participation”).  Although a summary of certain
provisions of the Agreement is set forth below, this Series 2000-1 U.S. Dollar
VFC Certificate does not purport to summarize the Agreement, is qualified in its
entirety by the terms and provisions of the Agreement and reference is made to
the Agreement for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Trustee.  A copy of the Agreement may be requested by a
holder hereof by writing to the Trustee at J.P. Morgan Bank (Ireland) plc,
JPMorgan House, Institutional Trust Services, International Finance Center,
Dublin 1, Ireland, Attention:  Michael Drew.  To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in Annex X
(as amended, supplemented, restated or otherwise modified from time to time)
attached to the Agreement.

 

This Series 2000-1 U.S. Dollar VFC Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Series 2000-1 U.S. Dollar VFC Certificateholder, by virtue of the acceptance
hereof, assents and is bound.

 

The Master Servicer, the Company, the Series 2000-1 U.S. Dollar VFC
Certificateholder and the Trustee intend, for federal, state and local income
and franchise tax purposes only (but for no other purpose), that this
Series 2000-1 U.S. Dollar VFC Certificate be evidence of indebtedness of the
Company by way of participation (and not by way of a loan) secured by the
Participation Assets and that the Trust not be characterized as an association
or publicly traded partnership taxable as a corporation. The Series 2000-1 U.S.
Dollar VFC Certificateholder, by the acceptance hereof, agrees to treat this
Series 2000-1 U.S. Dollar VFC Certificate for federal, state and local income
and franchise tax purposes (but for no other purpose) as indebtedness of the
Company by way of participation (and not by way of a

 

114

--------------------------------------------------------------------------------


 

loan); provided, however, that nothing in this Series 2000-1 U.S. Dollar VFC
Certificate or in the Transaction Documents shall impose on the Company any
personal liability in respect of this Series 2000-1 U.S. Dollar VFC Certificate.

 

This Series 2000-1 U.S. Dollar VFC Certificate is one of the Investor
Certificates entitled “Huntsman Master Trust, Series 2000-1 U.S. Dollar VFC
Certificate” (the “Series 2000-1 U.S. Dollar VFC Certificate”) representing a
fractional undivided interest in the Participation, such interest consisting of
the right to receive the distributions specified in the Supplement out of
(i) the Series 2000-1 Invested Percentage (expressed as a decimal) of amounts
received with respect to the Receivables and all other funds on deposit in the
Company Concentration Accounts and (ii) to the extent such interests appear in
the Supplement, all other funds on deposit in the Series 2000-1 Accounts and any
subaccounts thereof (collectively, the “Series 2000-1 VFC Certificateholder’s
Interest”). Concurrent with the issuance of the Series 2000-1 U.S. Dollar VFC
Certificate, the Trust shall also issue a Subordinated Company Interests to the
Company representing the right to receive the payments specified in the
Supplement from funds on deposit in the Series 2000-1 Accounts and any
subaccounts thereof, in each case to the extent not required to be distributed
to or for the benefit of the Series 2000-1 U.S. Dollar VFC Certificateholder
(the “Series 2000-1 Subordinated Interests”). The Participation Assets are
allocated in part to the Series 2000-1 U.S. Dollar VFC Certificateholders and
the holder of the Series 2000-1 Subordinated Interests with the remainder
allocated to the Investor Certificateholders and the holder of the Subordinated
Company Interests of other Series, if any, and to the Exchangeable Company
Interests representing the Company’s interest in the Trust which was issued to
the Company pursuant to the Pooling Agreement on December 21, 2000.  The
Exchangeable Company Interests represents the Company’s exclusive beneficial
ownership interest in the Participation Assets subject to the security interest
granted by the Company under this Supplement.  The Exchangeable Company
Interests may be subjected by the Company or pursuant to the Pooling Agreement
to further (or increased) participation rights and security interests
represented by an increase in the Invested Amount of a Class of Investor
Certificates of an Outstanding Series and an increase in the related Series’
Subordinated Company Interests, or one or more newly issued Series of Investor
Certificates and the related newly issued Series’ Subordinated Company
Interests, upon the conditions set forth in the Agreement.

 

Distributions with respect to this Series 2000-1 U.S. Dollar VFC Certificate
shall be paid by the Funding Agent for the Series 2000-1 U.S. Dollar VFC
Certificateholder’s VFC Purchaser Group in immediately available funds to the
Series 2000-1 U.S. Dollar VFC Certificateholder at the office of such Funding
Agent set forth in the Agreement. Final payment of this Series 2000-1 U.S.
Dollar VFC Certificate shall be made only upon presentation and surrender of
this Series 2000-1 U.S. Dollar VFC Certificate at the office or agency specified
in the notice of final distribution delivered by the Trustee to the
Series 2000-1 U.S. Dollar VFC Certificateholder’s in accordance with the
Agreement.

 

This Series 2000-1 U.S. Dollar VFC Certificate does not represent an obligation
of, or an interest in, the Company, the Master Servicer or any Affiliate of any
of them.

 

The transfer of this Series 2000-1 U.S. Dollar VFC Certificate shall be
registered in the Certificate Register upon surrender of this Series 2000-1 U.S.
Dollar VFC Certificate for registration of transfer at any office or agency
maintained by the Transfer Agent and Registrar accompanied by a written
instrument of transfer, in a form satisfactory to the Trustee, the Transfer
Agent and Registrar, the Company and the Master Servicer, duly executed by the
Series 2000-1 U.S. Dollar VFC Certificateholder or the Series 2000-1 U.S.

 

115

--------------------------------------------------------------------------------


 

Dollar VFC Certificateholder’s attorney, and duly authorized in writing with
such signature guaranteed, and thereupon a new Series 2000-1 U.S. Dollar VFC
Certificate of authorized denomination and of like Fractional Undivided Interest
will be issued to the designated transferee.  In addition, the Funding Agent for
the Series 2000-1 U.S. Dollar VFC Certificateholders VFC Purchaser Group shall
maintain at one of its offices in the City of New York the Series 2000-1
Register for the recordation of the names and addresses of the Series 2000-1
Purchasers, and the Series 2000-1 Commitment of, and the principal amount of the
Series 2000-1 U.S. Dollar VFC Certificate issued to, the Series 2000-1
Purchasers related to such VFC Purchaser Group.

 

The Company, the Trustee, the Master Servicer, the Transfer Agent and Registrar,
the Funding Agents and any agent of any of them, may treat the person whose name
is recorded in the Series 2000-1 Register as a Series 2000-1 Purchaser for all
purposes of the Supplement, notwithstanding notice to the contrary (other than
notice in connection with an assignment effected or to be effected in accordance
with Section 11.10 of the Supplement).

 

It is expressly understood and agreed by the Company and the Series 2000-1 U.S.
Dollar VFC Certificateholder that (i) the Agreement is executed and delivered by
the Trustee, not individually or personally but solely as Trustee of the Trust,
in the exercise of the powers and authority conferred and vested in it, (ii) the
representations, undertakings and agreements made on the part of the Trust in
the Agreement are made and intended not as personal representations,
undertakings and agreements by the Trustee, but are made and intended for the
purpose of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability of the Trustee, individually or personally,
to perform any covenant either expressed or implied made on the part of the
Trust in the Agreement, all such liability, if any, being expressly waived by
the parties who are signatories to the Agreement and by any Person claiming by,
through or under such parties; provided, however, the Trustee shall be liable in
its individual capacity for its own wilful misconduct or negligence and for any
tax assessed against the Trustee based on or measured by any fees, commission or
compensation received by it for acting as Trustee and (iv) under no
circumstances shall the Trustee be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under the Agreement.

 

The holder of this Series 2000-1 U.S. Dollar VFC Certificate is authorized to
record the date and amount of each increase and decrease in the Series 2000-1
Purchaser U.S. Dollar Invested Amount with respect to such holder on the
schedules annexed hereto and made a part hereof and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded,
absent manifest error, provided that the failure of the holder of this
Series 2000-1 U.S. Dollar VFC Certificate to make such recordation (or any error
in such recordation) shall not affect the obligations of the Company, the holder
of the Series 2000-1 Subordinated Interests, the Master Servicer or the Trustee
under the Agreement.

 

This Series 2000-1 U.S. Dollar VFC Certificate shall be construed in accordance
with and governed by the laws of the State of New York without reference to any
conflict of law principles.

 

By acceptance of this Series 2000-1 U.S. Dollar VFC Certificate, the
Series 2000-1 U.S. Dollar VFC Certificateholder hereby agrees that it will not
institute against, or join any other Person in instituting against, the Company
any bankruptcy, reorganization, arrangement,

 

116

--------------------------------------------------------------------------------


 

insolvency or liquidation proceedings, or other proceedings under any Applicable
Insolvency Laws.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Series 2000-1 U.S. Dollar VFC
Certificate shall not be entitled to any benefit under the Agreement, or be
valid for any purpose.

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, as agent of the Trustee, has caused this
Series 2000-1 U.S. Dollar VFC Certificate to be duly executed.

 

Dated:  April 18, 2006

 

HUNTSMAN RECEIVABLES FINANCE LLC,

as agent of the Trustee as authorized pursuant to Section 5.01 of the Pooling
Agreement

 

By:

 

 

 

Name:

 

 

Title:

 

 

118

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is the Series 2000-1 U.S. Dollar VFC Certificate described in the within
mentioned Agreement.

 

J.P. MORGAN BANK (IRELAND) PLC,
not in its individual capacity but solely as Trustee

 

By:

 

 

 

Name:

 

 

Authorized Signatory

 

 

 

 

 

 

 

OR

 

 

 

 

 

By:

 

 

 

Name:

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Authorized Signatory

 

 

119

--------------------------------------------------------------------------------


 

SCHEDULE I

 

to

 

SERIES 2000-1 U.S. DOLLAR VFC CERTIFICATE

 

SERIES 2000-1 VFC CERTIFICATE INTERESTS

 

 

Name of holder Series 2000-1 Dollar
VFC Certificate Interest

 

Amount of Series 2000-1 Dollar
VFC Certificate Interest

 

 

 

 

 

 

 

 

 

 

120

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Form of Series 2000-1 Euro VFC Certificate

 

REGISTERED
NO. VFC [ ]

UP TO EURO EQUIVALENT OF $       .00 SERIES
2000-1 PURCHASER EURO INVESTED AMOUNT*
(OF UP TO $[   ] SERIES
2000-1 INVESTED AMOUNT ISSUED)

 

--------------------------------------------------------------------------------

*THE SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT OF THIS SERIES 2000-1 EURO VFC
CERTIFICATE IS SUBJECT TO CHANGE AS DESCRIBED HEREIN.  THE SERIES 2000-1
PURCHASER INVESTED AMOUNT SHALL NOT EXCEED AN AMOUNT IN EUROS EQUAL TO
$[            ] AS DETERMINED IN ACCORDANCE WITH CLAUSE (d) OF THE DEFINITION OF
SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT.

 

THIS SERIES 2000-1 EURO VFC CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”).  NEITHER THIS SERIES 2000-1 EURO
VFC CERTIFICATE NOR ANY PORTION HEREOF MAY BE OFFERED OR SOLD EXCEPT IN
COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION PROVISIONS.

 

THIS SERIES 2000-1 EURO VFC CERTIFICATE IS NOT PERMITTED TO BE TRANSFERRED,
ASSIGNED, EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH
THE TERMS OF THE POOLING AGREEMENT AND SUPPLEMENT REFERRED TO HEREIN.

 

This Series 2000-1 Euro VFC Certificate evidences a fractional undivided
interest in the assets of the

 

HUNTSMAN MASTER TRUST

 

the corpus of which consists of receivables representing amounts payable for
goods or services, which receivables have been purchased by Huntsman
International LLC, a limited liability company organized under the laws of the
State of Delaware, which contributed such receivables to Huntsman Receivables
Finance LLC, a limited liability company organized under the laws of the state
of Delaware, which in turn granted a participation and a security interest in
such receivables to the HUNTSMAN MASTER TRUST.

 

(Not an interest in or recourse obligation of
Huntsman (Europe) BVBA, Huntsman Receivables Finance LLC
or any of their respective Affiliates)

 

The U.S. Master Trust is categorized as an unregulated collective investment
scheme in the United Kingdom and accordingly no selling documents or placement
memorandum in relation to the VFC Certificate may be lawfully issued or passed
on to persons in the United Kingdom other than persons who fall within one or
more of the categories of persons in

 

121

--------------------------------------------------------------------------------


 

Article 11(3) of The Financial Services (Investment Advertisements) (Exemptions)
Order 1996 (as amended) of the United Kingdom.

 

This certifies that

 

[NAME OF CERTIFICATEHOLDER]

 

(the “Series 2000-1 Euro VFC Certificateholder”) is the registered owner of a
fractional undivided interest in the assets (insofar as such assets consist of
the “Participation” as hereinafter defined) of Huntsman Master Trust (the
“Trust”) originally created pursuant to the Pooling Agreement, dated as of
December 21, 2000 (as amended and restated as of June 26, 2001 and April 18,
2006 and as the same may from time to time be amended, restated, supplemented or
otherwise modified thereafter, the “Pooling Agreement”), by and among Huntsman
Receivables Finance LLC, a limited liability company organized under the laws of
the State of Delaware (the “Company”), Huntsman (Europe) BVBA, a corporation
organized under the laws of Belgium, as Master Servicer (the “Master Servicer”),
and J.P. Morgan Bank (Ireland) plc, a banking authority organized under the laws
of Ireland, not in its individual capacity but solely as trustee (in such
capacity, the “Trustee”) for the Trust, as supplemented by the Amended and
Restated Series 2000-1 Supplement, dated as of April 18, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Supplement”,
collectively, with the Pooling Agreement, the “Agreement”), by and among the
Company, the Master Servicer, the Trustee, the several financial institutions
party thereof as funding agents (the “Funding Agents”), the Series 2000-1
Conduit Purchasers, the Series 2000-1 APA Banks named therein and from time to
time parties thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.  The
corpus of the Trust consists of a Participation and security interest granted by
the Company to the Trustee in relation to the Receivables and all other
Participation Assets referred to in the Agreement, all on the terms set out in
the Agreement and including all of the rights thereby conferred on the
Series 2000-1 Euro VFC Certificateholders (and on the Trustee for their benefit)
(the “Participation”).  Although a summary of certain provisions of the
Agreement is set forth below, this Series 2000-1 Euro VFC Certificate does not
purport to summarize the Agreement, is qualified in its entirety by the terms
and provisions of the Agreement and reference is made to the Agreement for
information with respect to the interests, rights, benefits, obligations,
proceeds and duties evidenced hereby and the rights, duties and obligations of
the Trustee.  A copy of the Agreement may be requested by a holder hereof by
writing to the Trustee at J.P. Morgan Bank (Ireland) plc, JPMorgan House,
Institutional Trust Services, International Finance Center, Dublin 1, Ireland,
Attention:  Michael Drew.  To the extent not defined herein, the capitalized
terms used herein have the meanings ascribed to them in Annex X (as amended,
supplemented, restated or otherwise modified from time to time) attached to the
Agreement.

 

This Series 2000-1 Euro VFC Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the
Series 2000-1 Euro VFC Certificateholder, by virtue of the acceptance hereof,
assents and is bound.

 

The Master Servicer, the Company, the Series 2000-1 Euro VFC Certificateholder
and the Trustee intend, for federal, state and local income and franchise tax
purposes only (but for no other purpose), that this Series 2000-1 Euro VFC
Certificate be evidence of indebtedness of the Company by way of participation
(and not by way of a loan) secured by the Participation Assets and that the
Trust not be characterized as an association or publicly traded partnership
taxable as a corporation. The Series 2000-1 Euro VFC Certificateholder, by the
acceptance hereof, agrees to treat this Series 2000-1 Euro VFC Certificate for
federal, state and local

 

122

--------------------------------------------------------------------------------


 

income and franchise tax purposes (but for no other purpose) as indebtedness of
the Company by way of participation (and not by way of a loan); provided,
however, that nothing in this Series 2000-1 Euro VFC Certificate or in the
Transaction Documents shall impose on the Company any personal liability in
respect of this Series 2000-1 Euro VFC Certificate.

 

This Series 2000-1 Euro VFC Certificate is one of the Investor Certificates
entitled “Huntsman Master Trust, Series 2000-1 Euro VFC Certificate” (the
“Series 2000-1 Euro VFC Certificate”) representing a fractional undivided
interest in the Participation, such interest consisting of the right to receive
the distributions specified in the Supplement out of (i) the Series 2000-1
Invested Percentage (expressed as a decimal) of amounts received with respect to
the Receivables and all other funds on deposit in the Company Concentration
Accounts and (ii) to the extent such interests appear in the Supplement, all
other funds on deposit in the Series 2000-1 Accounts and any subaccounts thereof
(collectively, the “Series 2000-1 VFC Certificateholder’s Interest”). Concurrent
with the issuance of the Series 2000-1 Euro VFC Certificate, the Trust shall
also issue a Subordinated Company Interests to the Company representing the
right to receive the payments specified in the Supplement from funds on deposit
in the Series 2000-1 Accounts and any subaccounts thereof, in each case to the
extent not required to be distributed to or for the benefit of the Series 2000-1
Euro VFC Certificateholder (the “Series 2000-1 Subordinated Interests”). The
Participation Assets are allocated in part to the Series 2000-1 Euro VFC
Certificateholders and the holder of the Series 2000-1 Subordinated Interests
with the remainder allocated to the Investor Certificateholders and the holder
of the Subordinated Company Interests of other Series, if any, and to the
Exchangeable Company Interests representing the Company’s interest in the Trust
which was issued to the Company pursuant to the Pooling Agreement on
December 21, 2000.  The Exchangeable Company Interests represents the Company’s
exclusive beneficial ownership interest in the Participation Assets subject to
the security interest granted by the Company under this Supplement.  The
Exchangeable Company Interests may be subjected by the Company or pursuant to
the Pooling Agreement to further (or increased) participation rights and
security interests represented by an increase in the Invested Amount of a
Class of Investor Certificates of an Outstanding Series and an increase in the
related Series’ Subordinated Company Interests, or one or more newly issued
Series of Investor Certificates and the related newly issued Series’
Subordinated Company Interests, upon the conditions set forth in the Agreement.

 

Distributions with respect to this Series 2000-1 Euro VFC Certificate shall be
paid by the Funding Agent for the Series 2000-1 Euro VFC Certificateholder’s VFC
Purchaser Group in immediately available funds to the Series 2000-1 Euro VFC
Certificateholder at the office of such Funding Agent set forth in the
Agreement. Final payment of this Series 2000-1 Euro VFC Certificate shall be
made only upon presentation and surrender of this Series 2000-1 Euro VFC
Certificate at the office or agency specified in the notice of final
distribution delivered by the Trustee to the Series 2000-1 Euro VFC
Certificateholder’s in accordance with the Agreement.

 

This Series 2000-1 Euro VFC Certificate does not represent an obligation of, or
an interest in, the Company, the Master Servicer or any Affiliate of any of
them.

 

The transfer of this Series 2000-1 Euro VFC Certificate shall be registered in
the Certificate Register upon surrender of this Series 2000-1 Euro VFC
Certificate for registration of transfer at any office or agency maintained by
the Transfer Agent and Registrar accompanied by a written instrument of
transfer, in a form satisfactory to the Trustee, the Transfer Agent and
Registrar, the Company and the Master Servicer, duly executed by the
Series 2000-1

 

123

--------------------------------------------------------------------------------


 

Euro VFC Certificateholder or the Series 2000-1 Euro VFC Certificateholder’s
attorney, and duly authorized in writing with such signature guaranteed, and
thereupon a new Series 2000-1 Euro VFC Certificate of authorized denomination
and of like Fractional Undivided Interest will be issued to the designated
transferee.  In addition, the Funding Agent for the Series 2000-1 Euro VFC
Certificateholders VFC Purchaser Group shall maintain at one of its offices in
the City of New York the Series 2000-1 Register for the recordation of the names
and addresses of the Series 2000-1 Purchasers, and the Series 2000-1 Commitment
of, and the principal amount of the Series 2000-1 Euro VFC Certificate issued
to, the Series 2000-1 Purchasers related to such VFC Purchaser Group.

 

The Company, the Trustee, the Master Servicer, the Transfer Agent and Registrar,
the Funding Agents and any agent of any of them, may treat the person whose name
is recorded in the Series 2000-1 Register as a Series 2000-1 Purchaser for all
purposes of the Supplement, notwithstanding notice to the contrary (other than
notice in connection with an assignment effected or to be effected in accordance
with Section 11.10 of the Supplement).

 

It is expressly understood and agreed by the Company and the Series 2000-1 Euro
VFC Certificateholder that (i) the Agreement is executed and delivered by the
Trustee, not individually or personally but solely as Trustee of the Trust, in
the exercise of the powers and authority conferred and vested in it, (ii) the
representations, undertakings and agreements made on the part of the Trust in
the Agreement are made and intended not as personal representations,
undertakings and agreements by the Trustee, but are made and intended for the
purpose of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability of the Trustee, individually or personally,
to perform any covenant either expressed or implied made on the part of the
Trust in the Agreement, all such liability, if any, being expressly waived by
the parties who are signatories to the Agreement and by any Person claiming by,
through or under such parties; provided, however, the Trustee shall be liable in
its individual capacity for its own wilful misconduct or negligence and for any
tax assessed against the Trustee based on or measured by any fees, commission or
compensation received by it for acting as Trustee and (iv) under no
circumstances shall the Trustee be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under the Agreement.

 

The holder of this Series 2000-1 Euro VFC Certificate is authorized to record
the date and amount of each increase and decrease in the Series 2000-1 Purchaser
Euro Invested Amount with respect to such holder on the schedules annexed hereto
and made a part hereof and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded, absent manifest error,
provided that the failure of the holder of this Series 2000-1 Euro VFC
Certificate to make such recordation (or any error in such recordation) shall
not affect the obligations of the Company, the holder of the Series 2000-1
Subordinated Interests, the Master Servicer or the Trustee under the Agreement.

 

This Series 2000-1 Euro VFC Certificate shall be construed in accordance with
and governed by the laws of the State of New York without reference to any
conflict of law principles.

 

By acceptance of this Series 2000-1 Euro VFC Certificate, the Series 2000-1 Euro
VFC Certificateholder hereby agrees that it will not institute against, or join
any other Person in instituting against, the Company any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any Applicable Insolvency Laws.

 

124

--------------------------------------------------------------------------------


 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Series 2000-1 Euro VFC
Certificate shall not be entitled to any benefit under the Agreement, or be
valid for any purpose.

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, as agent of the Trustee, has caused this
Series 2000-1 Euro VFC Certificate to be duly executed.

 

Dated:  April 18, 2006

 

HUNTSMAN RECEIVABLES FINANCE LLC,

as agent of the Trustee as authorized pursuant to Section 5.01 of the Pooling
Agreement

 

By:

 

 

 

Name:

 

 

Title:

 

 

126

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is the Series 2000-1 Euro VFC Certificate described in the within mentioned
Agreement.

 

J.P. MORGAN BANK (IRELAND) PLC,
not in its individual capacity but solely as Trustee

 

By:

 

 

 

Name:

 

 

Authorized Signatory

 

 

 

 

 

 

 

OR

 

 

 

 

 

By:

 

 

 

Name:

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Authorized Signatory

 

 

127

--------------------------------------------------------------------------------


 

SCHEDULE I

 

to

 

SERIES 2000-1 EURO VFC CERTIFICATE

 

SERIES 2000-1 VFC CERTIFICATE INTERESTS

 

 

Name of holder Series 2000-1
VFC Certificate Interest

 

Amount of Series 2000-1
VFC Certificate Interest

 

 

 

 

 

 

 

 

 

 

128

--------------------------------------------------------------------------------